          Case 2:19-bk-24804-VZ                  Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                       Desc
                                                  Main Document    Page 1 of 252

 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
 Email Address
 Richard M. Pachulski (CA Bar No. 90073)
 Jeffrey W. Dulberg (CA Bar No. 181200)
 Malhar S. Pagay (CA Bar No. 189289)
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Boulevard, 13th Floor
 Los Angeles, CA 90067
 Telephone: 310/277-6910
 Facsimile: 310/201-0760
 Email: rpachulski@pszjlaw.com
        jdulberg@pszjlaw.com
        mpagay@pszjlaw.com

      Attorney for: Debtor

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                     CASE NO.: 2:19-bk-24804-VZ

 YUETING JIA,                                                               CHAPTER: 11

                                                    Debtor(s).                        NOTICE OF OBJECTION TO CLAIM

                                                                            DATE: May 7, 2020
                                                                            TIME: 1:30 p.m.
                                                                            COURTROOM: 1368
                                                                            PLACE: 255 East Temple Street
                                                                                   Los Angeles, CA 90012



1. TO (specify claimant and claimant's counsel, if any):                  Tianjin Yingxin Xinheng Investment Consulting Co., Ltd. and
      Wen Xue
2.   NOTICE IS HEREBY GIVEN that the undersigned has filed an objection to your Proof of Claim (Claim No. 28) filed in
     the above referenced case. The Objection to Claim seeks to alter your rights by disallowing, reducing or modifying
     the claim based upon the grounds set forth in the objection, a copy of which is attached hereto and served
     herewith.
3. Deadline for Opposition Papers: You must file and serve a response to the Objection to Claim not later than 14
   days prior to the hearing date set forth above.
     IF YOU FAIL TO TIMELY RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
     RELIEF REQUESTED IN THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.


Date:     April 2, 2020                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                                 Printed name of law firm
                                                                                 /s/ Malhar S. Pagay
                                                                                 Signature
Date Notice Mailed: April 2, 2020                                                Malhar S. Pagay
                                                                                 Printed name of attorney for objector




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2012                                                          Page 1                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328795.1 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         540 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             13:38:10                            Desc
                                                                                                      MainDocument
                                                                                                      Main Document Page
                                                                                                                       Page21of
                                                                                                                             of252
                                                                                                                                18


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   4   Telephone: 310/277-6910
                                                                   5   Facsimile: 310/201-0760
                                                                       Email: rpachulski@pszjlaw.com
                                                                   6            jdulberg@pszjlaw.com
                                                                                mpagay@pszjlaw.com
                                                                   7
                                                                       Attorneys for Debtor and Debtor in Possession
                                                                   8

                                                                   9                                   UNITED STATES BANKRUPTCY COURT
                                                                  10                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
                                                                                                                  LOS ANGELES DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                                  Case No.: 2:19-bk-24804-VZ
                                        LOS ANGELES, CALIFORNIA




                                                                  13   YUETING JIA,1
                                           ATTORNEYS AT LAW




                                                                                                                               Chapter 11
                                                                  14                                       Debtor.             DEBTOR’S NOTICE OF OMNIBUS
                                                                                                                               OBJECTION AND OMNIBUS OBJECTION
                                                                  15                                                           FOR AN ORDER DISALLOWING
                                                                                                                               DUPLICATE CLAIMS; MEMORANDUM OF
                                                                  16                                                           POINTS AND AUTHORITIES AND
                                                                                                                               DECLARATION OF LUETIAN SUN IN
                                                                  17                                                           SUPPORT THEREOF
                                                                  18                                                           This Objection Affects The Following Claimants:
                                                                                                                               Beijing Huaxing Mobile Asset Mgt Center, Claim 27
                                                                  19                                                           (Duplicate of Claim 20023)
                                                                                                                               Beijing Jiaxin Tengda Information Consulting Co.,
                                                                  20                                                           Ltd., Scheduled Claim 220000060 (Duplicate of Claim
                                                                                                                               20019)
                                                                  21                                                           China Soft Growing Invest Wuxi Partshp, Claim 61
                                                                                                                               (Duplicate of Claim 19)
                                                                  22                                                           Chongqing LeTV Commercial Factoring Co., Ltd.,
                                                                                                                               Claims 21 and 24 (Duplicates of Claim 20015)
                                                                  23                                                           E-Town Intl Holding (HK) Co Ltd., Claim 16
                                                                                                                               (Duplicate of Claim 20017)
                                                                  24                                                           Honghu Da, Claim 6 (Duplicate of Claim 20008)
                                                                                                                               Huizhou Speed Secondcurve Management LP, Claim
                                                                  25                                                           20002 (Duplicate of Claim 20001)
                                                                                                                               Jiangyin Hailan Invest. Holding Co. Ltd., Claim
                                                                  26                                                           20009 (Duplicate of Claim 7)
                                                                                                                               Linfen Investment Group Co., Ltd., Scheduled Claim
                                                                  27
                                                                       1
                                                                        The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                  28   91 Marguerite Drive, Rancho Palos Verdes, CA 90275.


                                                                       DOCS_LA:328634.6 46353/002
                                                                   Case 2:19-bk-24804-VZ       Doc 499
                                                                                                   540 Filed 04/02/20
                                                                                                             04/03/20 Entered 04/02/20
                                                                                                                              04/03/20 20:39:01
                                                                                                                                       13:38:10              Desc
                                                                                                MainDocument
                                                                                                Main Document Page
                                                                                                                 Page32of
                                                                                                                       of252
                                                                                                                          18


                                                                   1                                                220000540 (Duplicate of Claim 30)
                                                                                                                    Nanchang O-Film Photoelectric Technology Co., Ltd,
                                                                   2                                                Claim 38 (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 34
                                                                   3                                                (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 37
                                                                   4                                                (Duplicate of Claim 33)
                                                                                                                    Pingan Bank Co Ltd Beijing Branch, Claim 20041
                                                                   5                                                (Duplicate of Claim 20036)
                                                                                                                    Shenzhen Yingda Capital Management Co.,
                                                                   6                                                Scheduled Claim 220000860 (Duplicate of Claim
                                                                                                                    20034)
                                                                   7                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 42
                                                                                                                    (Duplicate of Claim 20027)
                                                                   8                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 43
                                                                                                                    (Duplicate of Claim 20029)
                                                                   9                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 44
                                                                                                                    (Duplicate of Claim 20030)
                                                                  10                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 45
                                                                                                                    (Duplicate of Claim 20031)
                                                                  11                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 46
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                    (Duplicate of Claim 20032)
                                                                  12                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 47
                                                                                                                    (Duplicate of Claim 20039)
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                Tianjin Yingxin Xinheng Investment Consulting Co.,
                                           ATTORNEYS AT LAW




                                                                                                                    Ltd., Claim 28 (Duplicate of Claim 20020)
                                                                  14                                                Weihua Qiu, Scheduled, Claim 220000960 (Duplicate
                                                                                                                    of Claim 12)
                                                                  15                                                Weihua Qiu, Claim 39 (Duplicate of Claim 12)
                                                                                                                    Western Securities Co., Ltd., Claim 32 (Duplicate of
                                                                  16                                                Claim 20028)
                                                                                                                    Wuxi Leyike Investment Enterprise, Claim 20025
                                                                  17                                                (Duplicate of Claim 20007)
                                                                                                                    Xizang Jinmeihua Investment Co., Ltd., Scheduled
                                                                  18                                                Claim 220001030 (Duplicate of Claim 29)

                                                                  19                                                Date:        May 7, 2020
                                                                                                                    Time:        1:30 p.m.
                                                                  20                                                Place:       Courtroom 1368
                                                                                                                                 Roybal Federal Building
                                                                  21                                                             255 E. Temple Street
                                                                                                                                 Los Angeles, California 90012
                                                                  22
                                                                                                                    Judge:       Hon. Vincent P. Zurzolo
                                                                  23

                                                                  24          PLEASE TAKE NOTICE that, on May 7, 2020, beginning at 1:30 p.m. (Pacific Time), or
                                                                  25   as soon thereafter as counsel may be heard before the Hon. Vincent P. Zurzolo, in Courtroom 1368
                                                                  26   of the Edward R. Roybal Federal Building and Courthouse, located at 255 E. Temple Street, Los
                                                                  27   Angeles, California 90012, pursuant to the Order (I) Approving the Fourth Amended Disclosure
                                                                  28   Statement; (II) Approving the Voting Procedures and Tabulation Procedures; (III) Setting the Date

                                                                                                                       2
                                                                   Case 2:19-bk-24804-VZ               Doc 499
                                                                                                           540 Filed 04/02/20
                                                                                                                     04/03/20 Entered 04/02/20
                                                                                                                                      04/03/20 20:39:01
                                                                                                                                               13:38:10               Desc
                                                                                                        MainDocument
                                                                                                        Main Document Page
                                                                                                                         Page43of
                                                                                                                               of252
                                                                                                                                  18


                                                                   1   and Time for the Confirmation Hearing and Related Deadlines; (IV) Waiving Certain Local Rules

                                                                   2   and Procedures Related to the Timing and Approval of the Fourth Amended Disclosure Statement

                                                                   3   and Confirmation of the Third Amended Plan; and (V) Granting Related Relief [Docket No. 485]

                                                                   4   (the “Disclosure Statement Order”), which provides, in pertinent part, that if the Debtor has served

                                                                   5   an objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   6   disallowed for voting purposes only (and not for purposes of allowance or distribution), except to the

                                                                   7   extent and in the manner as may be set forth in such objection or as ordered by the Court before the

                                                                   8   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time),2 Yueting Jia (the “Debtor” or

                                                                   9   “YT”), debtor and debtor in possession herein, hereby objects to and moves to disallow (the

                                                                  10   “Objection”) the claims (the “Duplicate Claims”) listed below in the column entitled “Duplicate

                                                                  11   Claims to Be Disallowed” filed by the listed claimants (the “Claimants”) on the grounds that the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Duplicate Claims are identical to those claims listed in the column entitled “Surviving Claims.” The
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Debtor requests that the Court take judicial notice of both the Duplicate Claims to Be Disallowed
                                           ATTORNEYS AT LAW




                                                                  14   and the Surviving Claims, which are annexed as Exhibits 1-27 to the Request for Judicial Notice (the

                                                                  15   “RFJN), filed concurrently herewith.

                                                                  16                                      Duplicate
                                                                                                                                                                    Exhibit No. to
                                                                             Name of Claimant            Claim to be   Surviving Claim        Explanation
                                                                  17                                                                                                   RFJN
                                                                                                         Disallowed
                                                                  18        Beijing        Huaxing
                                                                            Mobile Asset Mgt                   27          20023         Duplicate Claim                  1
                                                                  19        Center
                                                                            Beijing Jiaxin Tengda                                        Creditor, Beijing Jiaxin         2
                                                                  20        Information                                                  Tengda Information
                                                                            Consulting Co., Ltd.                                         Consulting Co., Ltd.,
                                                                  21                                                                     also uses the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  22                                                                     Group Co Ltd. The
                                                                                                                                         Debtor scheduled
                                                                  23                                      220000060                      Beijing Jixain Tengda
                                                                                                          (scheduled       20019         Information Consulting
                                                                  24                                        claim)                       Co., Ltd. in the amount
                                                                                                                                         of $1,458,406.
                                                                  25                                                                     However, the creditor
                                                                                                                                         asserted the same debt
                                                                  26                                                                     using the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  27                                                                     Group Co Ltd. in filed
                                                                                                                                         claim number 20019 in
                                                                  28
                                                                       2
                                                                           Disclosure Statement Order, 6 at ¶ 17(e).

                                                                                                                               3
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     540 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         13:38:10               Desc
                                                                                                  MainDocument
                                                                                                  Main Document Page
                                                                                                                   Page54of
                                                                                                                         of252
                                                                                                                            18


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                         Name of Claimant         Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                                                                                  the amount of
                                                                   3
                                                                                                                                  $1,975,674.74, and,
                                                                                                                                  consequently, has
                                                                   4
                                                                                                                                  received two separate
                                                                                                                                  ballots to vote a single
                                                                   5
                                                                                                                                  debt in connection with
                                                                                                                                  the Debtor’s Plan. The
                                                                   6
                                                                                                                                  filed proof of claim
                                                                                                                                  should supersede the
                                                                   7
                                                                                                                                  scheduled claim despite
                                                                                                                                  the difference in names.
                                                                   8

                                                                   9    China Soft Growing
                                                                                                      61              19          Duplicate Claim                   3
                                                                        Invest Wuxi Partshp
                                                                  10    Chongqing LeTv
                                                                        Commercial Factoring          21            20015         Duplicate Claim                   4
                                                                  11    LLC
                                                                        Chongqing LeTv
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12    Commercial Factoring          24            20015         Duplicate Claim                   5
                                                                        LLC
                                        LOS ANGELES, CALIFORNIA




                                                                  13    E-Town Intl Holding                                                                         6
                                           ATTORNEYS AT LAW




                                                                                                      16            20017         Duplicate Claim
                                                                        (HK) Co Ltd
                                                                  14    Honghu Da                     6             20008         Duplicate Claim                   7
                                                                        Huizhou Speed                                                                               8
                                                                  15    Secondcurve                 20002           20001         Duplicate Claim
                                                                        Management LP,
                                                                  16    Jiangyin Hailan Invest                                    Creditor, Jiangyin                9
                                                                        Holding Co Ltd.                                           Hailan Invest Holding
                                                                  17                                                              Co. Ltd. filed Claim
                                                                                                                                  20009 in the amount of
                                                                  18                                                              $89,635,814.27,
                                                                                                                                  however, the back-up
                                                                                                    20009             7
                                                                  19                                                              attached to Claim 20009
                                                                                                                                  totals $69,635,814.27,
                                                                  20                                                              which amount is
                                                                                                                                  duplicative of Claim 7.
                                                                  21                                                              Therefore, Claim 20009
                                                                                                                                  should be disallowed.
                                                                  22    Linfen Investment                                         This creditor filed a            10
                                                                        Group Co. Ltd.                                            proof of claim for the
                                                                  23                                                              same debt under a
                                                                                                                                  similar but different
                                                                  24                                                              name (Linfen
                                                                                                                                  Investment Construction
                                                                  25                                                              Development Co. Ltd.)
                                                                                                  220000540           30
                                                                                                                                  and, consequently,
                                                                  26                                                              received ballots for both
                                                                                                                                  scheduled and filed
                                                                  27                                                              claims. The filed proof
                                                                                                                                  of claim should
                                                                  28                                                              supersede the scheduled
                                                                                                                                  claim and, with respect

                                                                                                                          4
                                                                   Case 2:19-bk-24804-VZ        Doc 499
                                                                                                    540 Filed 04/02/20
                                                                                                              04/03/20 Entered 04/02/20
                                                                                                                               04/03/20 20:39:01
                                                                                                                                        13:38:10               Desc
                                                                                                 MainDocument
                                                                                                 Main Document Page
                                                                                                                  Page65of
                                                                                                                        of252
                                                                                                                           18


                                                                   1                              Duplicate
                                                                                                                                                             Exhibit No. to
                                                                         Name of Claimant        Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                            RFJN
                                                                                                 Disallowed
                                                                                                                                 to the Plan, the amount
                                                                   3
                                                                                                                                 to be voted on account
                                                                                                                                 of the scheduled claim
                                                                   4
                                                                                                                                 should be disallowed.
                                                                   5
                                                                        Nanchang OFilm
                                                                   6    Photoelectric Tech Co        38              33              Duplicate Claim              11
                                                                        Ltd.
                                                                   7    O-Film Global (HK)                                           The creditor, in its         12
                                                                        Trading Limited                                            complaint against the
                                                                   8                                                             Debtor, describes it and
                                                                                                                                     Nanchang OFilm
                                                                   9                                                              Photoelectric Tech Co
                                                                                                                                 Ltd. as sister companies
                                                                  10                                                              and co-plaintiffs. The
                                                                                                     34              33
                                                                                                                                  lawsuit asserts a single
                                                                  11                                                             claim of $24,095,428.00
                                                                                                                                    against the Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                               Accordingly, multiple
                                                                                                                                   claims asserted in the
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                  same amount are
                                           ATTORNEYS AT LAW




                                                                                                                                        duplicative.
                                                                  14    O’Film Global (HK)
                                                                                                     37              33          Duplicate Claim                  13
                                                                        Trading Limited
                                                                  15    Pingan Bank Co Ltd                                                                        14
                                                                        Beijing Branch             20041           20036         Duplicate Claim
                                                                  16
                                                                        Shenzhen Yingda                                          This creditor                    15
                                                                  17    Capital Management                                       inadvertently received
                                                                        Co.                                                      ballots both for
                                                                  18                                                             scheduled and filed
                                                                                                                                 claims, so the amount to
                                                                                                 220000860         20034
                                                                  19                                                             be voted on account of
                                                                                                                                 the scheduled claim
                                                                  20                                                             should be disallowed.

                                                                  21
                                                                        Tianjin Jairui Huixin                                                                     16
                                                                                                     42            20027         Duplicate Claim
                                                                  22    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     17
                                                                                                     43            20029         Duplicate Claim
                                                                  23    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     18
                                                                                                     44            20030         Duplicate Claim
                                                                  24    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     19
                                                                                                     45            20031         Duplicate Claim
                                                                  25    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     20
                                                                                                     46            20032         Duplicate Claim
                                                                  26    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     21
                                                                                                     47            20039         Duplicate Claim
                                                                  27    Corp. Mgt LLC
                                                                        Tianjin Yingxin                                                                           22
                                                                                                     28            20020         Duplicate Claim
                                                                  28    Xinheng Investment


                                                                                                                       5
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     540 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         13:38:10               Desc
                                                                                                  MainDocument
                                                                                                  Main Document Page
                                                                                                                   Page76of
                                                                                                                         of252
                                                                                                                            18


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                          Name of Claimant        Claim to be   Surviving Claim          Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                         Consulting Co. Ltd.
                                                                   3
                                                                         Weihua Qiu                                                This creditor                    23
                                                                   4                                                               inadvertently received
                                                                                                                                   ballots both for
                                                                   5                              220000960                        scheduled and filed
                                                                                                  (scheduled           12          claims, so the amount to
                                                                   6                                claim)                         be voted on account of
                                                                                                                                   the scheduled claim
                                                                   7                                                               should be disallowed.

                                                                   8     Weihua Qiu                                                                                 24
                                                                                                      39               12          Duplicate claim

                                                                   9     Western Securities                                                                         25
                                                                         Co., Ltd.                    32             20028         Duplicate Claim
                                                                  10
                                                                         Wuxi Leyike                                                                                26
                                                                                                     20025           20007         Duplicate Claim
                                                                  11     Investment Enterprise
                                                                         Xizang Jinmeihua                                          In Chinese, Tibet is             27
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Investment Co., Ltd.                                      called Xizang. The
                                                                                                                                   creditor filed its claim
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                               using the name Tibet
                                           ATTORNEYS AT LAW




                                                                                                                                   Jinmeihua Investment
                                                                  14                                                               Co. Ltd. and,
                                                                                                  220001030                        consequently, has
                                                                  15                              (scheduled           29          received two separate
                                                                                                    claim)                         ballots to vote a single
                                                                  16                                                               debt in connection with
                                                                                                                                   the Debtor’s Plan. The
                                                                  17                                                               filed proof of claim
                                                                                                                                   should supersede the
                                                                  18                                                               scheduled claim despite
                                                                                                                                   the difference in names.
                                                                  19

                                                                  20          True and correct copies of the Claims are attached to the Notices of Objection to Claims,

                                                                  21   which have been served on each claimant, attaching their corresponding claim(s).

                                                                  22          PLEASE TAKE FURTHER NOTICE that the Objection has been served upon the

                                                                  23   Claimants and all parties entitled thereto and is based upon the supporting Memorandum of Points

                                                                  24   and Authorities and Declaration of Luetian Sun, the statements, arguments and representations of

                                                                  25   counsel who appear at the hearing regarding the Objection, the files and records in the above-

                                                                  26   captioned case, any evidence properly before the court prior to or at the hearing regarding the

                                                                  27   Objection and all matters of which the court may properly take judicial notice.

                                                                  28


                                                                                                                         6
                                                                   Case 2:19-bk-24804-VZ           Doc 499
                                                                                                       540 Filed 04/02/20
                                                                                                                 04/03/20 Entered 04/02/20
                                                                                                                                  04/03/20 20:39:01
                                                                                                                                           13:38:10                 Desc
                                                                                                    MainDocument
                                                                                                    Main Document Page
                                                                                                                     Page87of
                                                                                                                           of252
                                                                                                                              18


                                                                   1            PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-1(f),

                                                                   2   responses to the Objection must be filed with the Court and served upon the Debtor’s counsel at the

                                                                   3   address in the upper left-hand corner of this Objection no later than fourteen (14) days prior to

                                                                   4   the hearing date. Responses must contain a written statement of all reasons why the Objection is

                                                                   5   opposed and must include declarations and copies of all documentary evidence on which the

                                                                   6   responding party intends to rely. Responses must be filed either electronically or at the following

                                                                   7   location:

                                                                   8
                                                                                                           United States Bankruptcy Court
                                                                   9                                         Attention: Clerk’s Office
                                                                                                                255 E. Temple Street
                                                                  10                                          Los Angeles, CA 90012
                                                                  11            IF YOU DO NOT OPPOSE THE OBJECTION YOU DO NOT NEED TO FILE ANY
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   PAPERS, SIGN ANY FURTHER AGREEMENTS OR TAKE ANY FURTHER ACTION.
                                        LOS ANGELES, CALIFORNIA




                                                                  13            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-1(f),
                                           ATTORNEYS AT LAW




                                                                  14   the failure to timely file and serve written opposition may be deemed by the Court to be consent to
                                                                  15   the granting of the relief requested in the Objection.
                                                                  16            PLEASE TAKE FURTHER NOTICE that if a response is timely filed and served upon the
                                                                  17   Debtor’s counsel, the Court, in its discretion, may treat the initial hearing as a status conference if it
                                                                  18   determines that the Objection involves disputed factual issues or will require presentation of
                                                                  19   substantial evidence or argument.
                                                                  20            WHEREFORE, the Debtor respectfully requests that the Court enter an order (i) sustaining
                                                                  21   the Objection; (ii) disallowing the Duplicate Claims in their entirety; and (iii) granting the Debtor
                                                                  22   such other and further relief as may appropriate under the circumstances.
                                                                  23
                                                                       Dated:      April 2, 2020                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  24

                                                                  25                                                  By        /s/ Malhar S. Pagay
                                                                                                                                Richard M. Pachulski
                                                                  26                                                            Jeffrey W. Dulberg
                                                                                                                                Malhar S. Pagay
                                                                  27
                                                                                                                                Counsel for Debtor and Debtor in
                                                                  28                                                            Possession

                                                                                                                            7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        540 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            13:38:10              Desc
                                                                                                     MainDocument
                                                                                                     Main Document Page
                                                                                                                      Page98of
                                                                                                                            of252
                                                                                                                               18


                                                                   1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                      I.
                                                                   3                                             JURISDICTION
                                                                   4           This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and 1334.

                                                                   5   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief

                                                                   6   sought herein are sections 102, 105 and 502(b) of title 11 of the United States Code, 11 U.S.C. §§

                                                                   7   101, et seq. (the “Bankruptcy Code”), and Rules 3007 and 3018(a) of the Federal Rules of

                                                                   8   Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                                   9                                                     II.
                                                                  10                                             BACKGROUND
                                                                  11   A.      Commencement of the Chapter 11 Case
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           On October 14, 2019 (the “Petition Date”), the Debtor commenced this case (the “Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Case”) by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the
                                           ATTORNEYS AT LAW




                                                                  14   United States Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”).

                                                                  15   The Debtor continues in possession of his property and manages his affairs as a debtor in possession

                                                                  16   pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                                                  17           On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured

                                                                  18   Creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Committee”) [Docket No.

                                                                  19   45]. The Committee consists of the following members: (a) Ping An Bank., Ltd. Beijing Branch; (b)

                                                                  20   China Minsheng Trust Co., Ltd; (c) Shanghai Leyu Chuangye Investment Management Center LP;

                                                                  21   (d) Jiangyin Hailan Investment Holding Co., Ltd; and (e) Shanghai Qichengyueming Investment

                                                                  22   Partnership Enterprise.

                                                                  23           On November 13, 2019, the Court entered an order setting January 24, 2020, as the general

                                                                  24   deadline (the “Bar Date”) for the filing of proofs of claim or proofs of interest against the Debtor’s

                                                                  25   estate. In accordance with the Court’s Order establishing the Bar Date, notice of the Bar Date was

                                                                  26   given by mail to the Debtor’s creditors and interest holders.

                                                                  27           On December 18, 2019, Judge Karen B. Owens of the Delaware Bankruptcy Court

                                                                  28   transferred the Chapter 11 Case to this Court.


                                                                       DOCS_LA:328634.6 46353/002                         1
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        540 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             13:38:10             Desc
                                                                                                     MainDocument
                                                                                                    Main  Document Page
                                                                                                                      Page10
                                                                                                                           9 of 18
                                                                                                                                252


                                                                   1   B.      Approval of the Debtor’s Disclosure Statement

                                                                   2           On March 20, 2020, the Court entered the Disclosure Statement Order, pursuant to which the

                                                                   3   Court approved the Debtor’s Fourth Amended Disclosure Statement with Respect to Debtor’s Third

                                                                   4   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 465] in

                                                                   5   respect of the Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy

                                                                   6   Code [Docket No. 464] (the “Plan”), and granted other relief.

                                                                   7           The Disclosure Statement Order provides, in pertinent part, that if the Debtor has served an

                                                                   8   objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   9   disallowed for voting purposes only and not for purposes of allowance or distribution, except to the

                                                                  10   extent and in the manner as may be set forth in such objection, or as ordered by the Court before the

                                                                  11   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time). Disclosure Statement Order, 6 at
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   ¶ 17(e).
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                      III.
                                           ATTORNEYS AT LAW




                                                                  14                                                 ARGUMENT
                                                                  15   A.      Procedural Requirements for Objections to Claims
                                                                  16           Bankruptcy Rule 3007 governs the procedure for objections to claims. It provides as

                                                                  17   follows: “An objection to an allowance of a claim shall be in writing and filed. A copy of the

                                                                  18   objection with notice of the hearing thereon shall be mailed or otherwise delivered to the claimant

                                                                  19   . . . at least thirty days prior to the hearing.” Fed. R. Bankr. P. 3007.

                                                                  20           Pursuant to Bankruptcy Rule 3007, a copy of the Objection will be mailed to Claimants at the

                                                                  21   addresses provided by Claimants in the Claims, and, where available and if different from the

                                                                  22   address provided on the proof of claim, on each Claimant’s address registered with the National

                                                                  23   Enterprise Credit Information Publicity System (http://www.gsxt.gov.cn/index.html), a government-

                                                                  24   run, national, enterprise credit inquiry system in the People’s Republic of China, at least thirty days

                                                                  25   prior to the hearing date for consideration of the Objection. Accordingly, by the time of the hearing

                                                                  26   hereon, the Debtor will have complied with Bankruptcy Rule 3007.

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                           2
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        540 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            13:38:10                Desc
                                                                                                     MainDocument
                                                                                                    Main Document PagePage11
                                                                                                                           10of
                                                                                                                             of252
                                                                                                                                18


                                                                   1
                                                                       B.      The Court Must Determine the Allowance of a Claim Subject to Objection
                                                                   2
                                                                               With certain exceptions, section 502(b) of the Bankruptcy Code requires, in relevant part,
                                                                   3
                                                                       that if a party in interest objects to a claim, “the Court, after notice and a hearing, shall determine the
                                                                   4
                                                                       amount of such claim in lawful currency of the United States as of the date of the filing of the
                                                                   5
                                                                       petition, and shall allow such claim in such amount, except to the extent that -- (1) such claim is
                                                                   6
                                                                       unenforceable against the debtor and property of the debtor, under any agreement or applicable law
                                                                   7
                                                                       for a reason other than because such claim is contingent or unmatured ….”
                                                                   8
                                                                       C.      Burden of Proof
                                                                   9
                                                                               All allegations set forth in a properly filed proof of claim are taken as true and, if the
                                                                  10
                                                                       allegations set forth all facts necessary to establish a claim and are not self-contradictory, the proof
                                                                  11
                                                                       of claim constitutes prima facie evidence of the validity and amount of the claim. 11 U.S.C.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       § 502(a); Fed. R. Bankr. P. 3001(f). However, a claimant must attach copies of writings upon which
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       claims are based in order to carry its burden of establishing a prima facie case against the debtor.
                                                                  14
                                                                       Hardin v. Gianni (In re King Investments Inc.), 219 B.R. 848, 858 (B.A.P. 9th Cir. 1998). Further, a
                                                                  15
                                                                       claim should not be allowed if that claim is unenforceable against the debtor and property of the
                                                                  16
                                                                       debtor, under any agreement or applicable law. 11 U.S.C. § 502(b)(1).
                                                                  17
                                                                               Once the objector raises “facts tending to defeat the claim by probative force equal to that of
                                                                  18
                                                                       the allegations of the proofs of claim themselves,” Wright v. Holm (In re Holm), 931 F.2d 620, 623
                                                                  19
                                                                       (9th Cir. 1991), then “the burden reverts to the claimant to prove the validity of the claim by a
                                                                  20
                                                                       preponderance of the evidence.” Ashford v. Consolidated Pioneer Mortgage (In re Consolidated
                                                                  21
                                                                       Pioneer Mortgage), 178 B.R. 222, 226 (B.A.P. 9th Cir. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996).
                                                                  22
                                                                       “[T]he ultimate burden of persuasion is always on the claimant.” Holm, 931 F.2d at 623. In
                                                                  23
                                                                       considering an objection to a claim, a bankruptcy court may take judicial notice of the underlying
                                                                  24
                                                                       records in a bankruptcy case. O’Rourke v. Seaboard Surety Co., (In re ER Fergert, Inc.), 887 F.2d
                                                                  25
                                                                       955, 957-958 (9th Cir. 1998).
                                                                  26
                                                                       D.      Disallowance for Plan Voting Purposes
                                                                  27
                                                                               Courts recognize that Bankruptcy Rule 3018(a) permits a party in interest to seek to disallow
                                                                  28
                                                                       a claim for voting purposes. Ultimately, the determination of whether to temporarily allow a claim

                                                                       DOCS_LA:328634.6 46353/002                           3
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         540 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             13:38:10              Desc
                                                                                                      MainDocument
                                                                                                     Main Document PagePage12
                                                                                                                            11of
                                                                                                                              of252
                                                                                                                                 18


                                                                   1   for voting purposes lies within the discretion of the bankruptcy court. See Armstrong v. Rushton (In

                                                                   2   re Armstrong), 294 B.R. 344, 354 (B.A.P. 10th Cir. 2003) (“There is no guidance in the Bankruptcy

                                                                   3   Code to courts as to determine whether to permit the temporary allowance of a claim; it is left to the

                                                                   4   court’s discretion.”). Indeed, courts have broad authority to determine whether to allow or disallow

                                                                   5   a claim for purposes of voting under Bankruptcy Rule 3018(a). See, e.g., In re Mangia Pizza Invs.,

                                                                   6   L.P., 480 B.R. 669, 679 (Banker. W.D. Tex. 2012); In re Zolner, 174 B.R. 629, 633 (Bankr. N.D. Ill.

                                                                   7   1994) (noting that a court must exercise its discretion to allow or disallow a claim under Bankruptcy

                                                                   8   Rule 3018(a) based on reasoned analysis); In re Goldstein, 114 B.R. 430, 433 (Bankr. E.D. Pa.

                                                                   9   1990); Collier on Bankr. ¶ 9-3018[5] (16th ed. rev. 2012) (“The court, however, regardless of the

                                                                  10   circumstances, has the discretion to allow or disallow all or part of the claim for voting purposes.”).

                                                                  11            In some cases noted in the chart below, the Debtor has been advised that a Claimant
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   inadvertently has been provided with multiple ballots to vote on the Debtor’s Plan on account of a
                                        LOS ANGELES, CALIFORNIA




                                                                  13   single debt. Where that has occurred, the Debtor has requested that the Court disallow one of those
                                           ATTORNEYS AT LAW




                                                                  14   Duplicate Claims for voting purposes.

                                                                  15   E.       The Objection and Request for Relief

                                                                  16            In most instances, the Duplicate Claim and the relevant Surviving Claim are the exact same

                                                                  17   claim in the same amount filed by the Claimant using the same name, and therefore the Duplicate

                                                                  18   Claim can be disallowed readily. The chart below provides further explanation for the request for

                                                                  19   disallowance where the claims may not be exact duplicates of one another, but fall within the

                                                                  20   Duplicate Claims category that is the subject of this Objection. For example, slight variations in the

                                                                  21   name or entity utilized by a Claimant to assert a debt against the Debtor or issues of translation from

                                                                  22   Chinese to English have required a more careful review to determine that two claims are, in fact, the

                                                                  23   same.

                                                                  24                                   Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                            Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                  25                                                                                                RFJN
                                                                                                      Disallowed
                                                                  26        Beijing        Huaxing
                                                                            Mobile Asset Mgt              27            20023         Duplicate Claim                  1
                                                                  27        Center
                                                                            Beijing Jiaxin Tengda     220000060                       Creditor, Beijing Jiaxin         2
                                                                  28        Information               (scheduled        20019         Tengda Information
                                                                            Consulting Co., Ltd.        claim)                        Consulting Co., Ltd.,

                                                                       DOCS_LA:328634.6 46353/002                           4
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        540 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            13:38:10              Desc
                                                                                                     MainDocument
                                                                                                    Main Document PagePage13
                                                                                                                           12of
                                                                                                                             of252
                                                                                                                                18


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                                                                                     also uses the name
                                                                   3
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. The
                                                                   4
                                                                                                                                     Debtor scheduled
                                                                                                                                     Beijing Jixain Tengda
                                                                   5
                                                                                                                                     Information Consulting
                                                                                                                                     Co., Ltd. in the amount
                                                                   6
                                                                                                                                     of $1,458,406.
                                                                                                                                     However, the creditor
                                                                   7
                                                                                                                                     asserted the same debt
                                                                                                                                     using the name
                                                                   8
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. in filed
                                                                   9
                                                                                                                                     claim number 20019 in
                                                                                                                                     the amount of
                                                                  10
                                                                                                                                     $1,975,674.74, and,
                                                                                                                                     consequently, has
                                                                  11
                                                                                                                                     received two separate
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                     ballots to vote a single
                                                                  12
                                                                                                                                     debt in connection with
                                        LOS ANGELES, CALIFORNIA




                                                                                                                                     the Debtor’s Plan. The
                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                                     filed proof of claim
                                                                                                                                     should supersede the
                                                                  14
                                                                                                                                     scheduled claim despite
                                                                                                                                     the difference in names.
                                                                  15

                                                                  16      China Soft Growing
                                                                                                         61              19          Duplicate Claim                  3
                                                                          Invest Wuxi Partshp
                                                                  17      Chongqing LeTv
                                                                          Commercial Factoring           21            20015         Duplicate Claim                  4
                                                                  18      LLC
                                                                          Chongqing LeTv
                                                                  19      Commercial Factoring           24            20015         Duplicate Claim                  5
                                                                          LLC
                                                                  20      E-Town Intl Holding                                                                         6
                                                                                                         16            20017         Duplicate Claim
                                                                          (HK) Co Ltd
                                                                  21      Honghu Da                      6             20008         Duplicate Claim                  7
                                                                          Huizhou Speed                                                                               8
                                                                  22      Secondcurve                  20002           20001         Duplicate Claim
                                                                          Management LP,
                                                                  23      Jiangyin Hailan Invest                                     Creditor, Jiangyin               9
                                                                          Holding Co Ltd.                                            Hailan Invest Holding
                                                                  24                                                                 Co. Ltd. filed Claim
                                                                                                                                     20009 in the amount of
                                                                  25                                                                 $89,635,814.27,
                                                                                                                                     however, the back-up
                                                                                                       20009             7
                                                                  26                                                                 attached to Claim 20009
                                                                                                                                     totals $69,635,814.27,
                                                                  27                                                                 which amount is
                                                                                                                                     duplicative of Claim 7.
                                                                  28                                                                 Therefore, Claim 20009
                                                                                                                                     should be disallowed.

                                                                       DOCS_LA:328634.6 46353/002                            5
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        540 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            13:38:10               Desc
                                                                                                     MainDocument
                                                                                                    Main Document PagePage14
                                                                                                                           13of
                                                                                                                             of252
                                                                                                                                18


                                                                   1                                  Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                                RFJN
                                                                                                     Disallowed
                                                                          Linfen Investment                                          This creditor filed a            10
                                                                   3
                                                                          Group Co. Ltd.                                             proof of claim for the
                                                                                                                                     same debt under a
                                                                   4
                                                                                                                                     similar but different
                                                                                                                                     name (Linfen
                                                                   5
                                                                                                                                     Investment Construction
                                                                                                                                     Development Co. Ltd.)
                                                                   6
                                                                                                                                     and, consequently,
                                                                                                                                     received ballots for both
                                                                   7
                                                                                                     220000540           30          scheduled and filed
                                                                                                                                     claims. The filed proof
                                                                   8
                                                                                                                                     of claim should
                                                                                                                                     supersede the scheduled
                                                                   9
                                                                                                                                     claim and, with respect
                                                                                                                                     to the Plan, the amount
                                                                  10
                                                                                                                                     to be voted on account
                                                                                                                                     of the scheduled claim
                                                                  11
                                                                                                                                     should be disallowed.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                          Nanchang OFilm
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Photoelectric Tech Co          38              33              Duplicate Claim              11
                                           ATTORNEYS AT LAW




                                                                          Ltd.
                                                                  14      O-Film Global (HK)                                             The creditor, in its         12
                                                                          Trading Limited                                              complaint against the
                                                                  15                                                                 Debtor, describes it and
                                                                                                                                         Nanchang OFilm
                                                                  16                                                                  Photoelectric Tech Co
                                                                                                                                     Ltd. as sister companies
                                                                  17                                                                  and co-plaintiffs. The
                                                                                                         34              33
                                                                                                                                      lawsuit asserts a single
                                                                  18                                                                 claim of $24,095,428.00
                                                                                                                                        against the Debtor.
                                                                  19                                                                   Accordingly, multiple
                                                                                                                                       claims asserted in the
                                                                  20                                                                      same amount are
                                                                                                                                            duplicative.
                                                                  21      O’Film Global (HK)
                                                                                                         37              33          Duplicate Claim                  13
                                                                          Trading Limited
                                                                  22      Pingan Bank Co Ltd                                                                          14
                                                                          Beijing Branch               20041           20036         Duplicate Claim
                                                                  23
                                                                          Shenzhen Yingda                                            This creditor                    15
                                                                  24      Capital Management                                         inadvertently received
                                                                          Co.                                                        ballots both for
                                                                  25                                                                 scheduled and filed
                                                                                                                                     claims, so the amount to
                                                                                                     220000860         20034
                                                                  26                                                                 be voted on account of
                                                                                                                                     the scheduled claim
                                                                  27                                                                 should be disallowed.

                                                                  28
                                                                          Tianjin Jairui Huixin          42            20027         Duplicate Claim                  16

                                                                       DOCS_LA:328634.6 46353/002                          6
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        540 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            13:38:10              Desc
                                                                                                     MainDocument
                                                                                                    Main Document PagePage15
                                                                                                                           14of
                                                                                                                             of252
                                                                                                                                18


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                          Corp. Mgt LLC
                                                                   3
                                                                          Tianjin Jairui Huixin                                                                      17
                                                                                                         43            20029         Duplicate Claim
                                                                   4      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      18
                                                                                                         44            20030         Duplicate Claim
                                                                   5      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      19
                                                                                                         45            20031         Duplicate Claim
                                                                   6      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      20
                                                                                                         46            20032         Duplicate Claim
                                                                   7      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      21
                                                                                                         47            20039         Duplicate Claim
                                                                   8      Corp. Mgt LLC
                                                                          Tianjin Yingxin                                                                            22
                                                                   9      Xinheng Investment             28            20020         Duplicate Claim
                                                                          Consulting Co. Ltd.
                                                                  10      Weihua Qiu                                                 This creditor                   23
                                                                                                                                     inadvertently received
                                                                  11                                                                 ballots both for
                                                                                                     220000960                       scheduled and filed
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                 (scheduled          12          claims, so the amount to
                                                                                                       claim)                        be voted on account of
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                 the scheduled claim
                                           ATTORNEYS AT LAW




                                                                                                                                     should be disallowed.
                                                                  14
                                                                          Weihua Qiu                                                                                 24
                                                                                                         39              12          Duplicate claim
                                                                  15
                                                                          Western Securities                                                                         25
                                                                  16      Co., Ltd.                      32            20028         Duplicate Claim

                                                                  17      Wuxi Leyike
                                                                                                       20025           20007         Duplicate Claim
                                                                                                                                                                     26
                                                                          Investment Enterprise
                                                                  18      Xizang Jinmeihua                                           In Chinese, Tibet is            27
                                                                          Investment Co., Ltd.                                       called Xizang. The
                                                                  19                                                                 creditor filed its claim
                                                                                                                                     using the name Tibet
                                                                  20                                                                 Jinmeihua Investment
                                                                                                                                     Co. Ltd. and,
                                                                  21                                 220001030                       consequently, has
                                                                                                     (scheduled          29          received two separate
                                                                  22                                   claim)                        ballots to vote a single
                                                                                                                                     debt in connection with
                                                                  23                                                                 the Debtor’s Plan. The
                                                                                                                                     filed proof of claim
                                                                  24                                                                 should supersede the
                                                                                                                                     scheduled claim despite
                                                                  25                                                                 the difference in names.

                                                                  26

                                                                  27           By this Objection, the Debtor simply seeks to have disallowed the Duplicate Claims leaving

                                                                  28   the Surviving Claims unaffected by this Objection.


                                                                       DOCS_LA:328634.6 46353/002                          7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        540 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            13:38:10               Desc
                                                                                                     MainDocument
                                                                                                    Main Document PagePage16
                                                                                                                           15of
                                                                                                                             of252
                                                                                                                                18


                                                                   1                                                     IV.

                                                                   2                                 GENERAL RESERVATION OF RIGHTS

                                                                   3            The Debtor expressly reserves the right to amend, modify or supplement this Objection, and

                                                                   4   to file additional, other, or further objections to any proofs of claim filed in this Chapter 11 Case,

                                                                   5   including, without limitation, objections as to the amounts asserted therein, or any other claims (filed

                                                                   6   or not) against the Debtor, regardless of whether such claims are subject to this Objection. Should

                                                                   7   one or more of the grounds of objection stated in this Objection be denied, the Debtor reserves his

                                                                   8   rights to object on other stated grounds or on any other grounds he discovers during the pendency of

                                                                   9   this Chapter 11 Case. In addition, the Debtor reserves the right to file counterclaims against the

                                                                  10   holders of any such claims.

                                                                  11                                                      V.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                   NOTICE
                                        LOS ANGELES, CALIFORNIA




                                                                  13            The Debtor will serve copies of this Objection on: (a) the Claimants, (b) the Office of the
                                           ATTORNEYS AT LAW




                                                                  14   United States Trustee, (c) counsel to the Committee, and (d) all parties who have requested notices

                                                                  15   in this Chapter 11 Case pursuant to Bankruptcy Rule 2002.

                                                                  16                                                     VI.

                                                                  17                                               CONCLUSION

                                                                  18            WHEREFORE, the Debtor respectfully requests that the Court enter an order granting the

                                                                  19   relief requested herein and granting the Debtor such other and further relief as is just and proper.

                                                                  20   Dated:               2020
                                                                                    April __,                         PACHULSKI STANG ZIEHL & JONES LLP

                                                                  21

                                                                  22                                                  /s/ Malhar S. Pagay
                                                                                                                      Richard M. Pachulski
                                                                  23                                                  Jeffrey W. Dulberg
                                                                                                                      Malhar S. Pagay
                                                                  24
                                                                                                                      Attorneys for Debtor and Debtor in Possession
                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                          8
                                                                  Case 2:19-bk-24804-VZ                 Doc 499
                                                                                                            540 Filed 04/02/20
                                                                                                                      04/03/20 Entered 04/02/20
                                                                                                                                       04/03/20 20:39:01
                                                                                                                                                13:38:10                  Desc
                                                                                                         MainDocument
                                                                                                        Main Document PagePage17
                                                                                                                               16of
                                                                                                                                 of252
                                                                                                                                    18


                                                                                                           #%! !&% $& 

                                                                              "H8G<4A)HA786?4E84F9B??BJF

                                                                                           4@BA8B985GBESF47I<FBEFJ;B4FF<FGG;885GBEJ<G;I4E<BHF9<A4A6<4?4A7

                                                                     5HF<A8FF@4GG8EF4?FB;4I8F8EI874F4E474LHGHE8A6SFQRAI8FGBE(8?4G<BAF

                                                                     BBE7<A4GBEF<A68 4AH4EL            &E<BEGB=B<A<A:E868<I874546;8?BESF78:E88<A6<I<?

                                                                     8A:<A88E<A:9EB@8<=<A:+A<I8EF<GLSF)6;BB?B9<I<?A:<A88E<A:4A7E6;<G86GHE84A74#4FG8EB9

                                                                     HF<A8FF7@<A<FGE4G<BA78:E889EB@G;8+A<I8EF<GLB94?<9BEA<44G(<I8EF<78

                                                                                          4@<AE8:H?4E6B@@HA<64G<BAJ<G;G;885GBESFCEB98FF<BA4?F<A6?H7<A:?8:4?

                                                                     6BHAF8?

                                                                                           FH5@<GG;<F86?4E4G<BAG;8Q86?4E4G<BAR<AFHCCBEGB9G;885GBESF*+&20

                                                                      '" 1&,+#,/+/!"/ &0)),4&+$ 2-)& 1" )&*0G;8Q%5=86G<BAR
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                          9J8E864??87GBG8FG<9L4F4J<GA8FF<AG;<F@4GG8E6BH?74A7JBH?76B@C8G8AG?L
                                        LOS ANGELES, CALIFORNIA




                                                                      G8FG<9LGB846;B9G;8946GFF8G9BEG;;8E8<A
                                           ATTORNEYS AT LAW




                                                                                         GG;87<E86G<BAB9G;885GBE;4I8E8I<8J874A74A4?LM87G;8?4<@FG;4G4E8G;8

                                                                     FH5=86GB9G;8%5=86G<BA4A7;4I87<F6HFF87@L9<A7<A:FJ<G;5BG;G;885GBE4A7;<F?8:4?6BHAF8?

                                                                     4F87BA@L4A4?LF<F;4I878G8E@<A87G;4GG;8HC?<64G8?4<@4E87HC?<64G<I8B9BG;8E6?4<@F

                                                                     4A7F;BH?7G;8E89BE8587<F4??BJ87<AG;8<E8AG<E8GL

                                                                                         ?FB<ABE78EGB946<?<G4G8ABG<684A7F8EI<68B9G;8%5=86G<BAE8F84E6;87846;

                                                                     ?4<@4AGSF477E8FFE8:<FG8E87J<G;G;8$4G<BA4?AG8ECE<F8E87<GA9BE@4G<BA&H5?<6<GL)LFG8@

                                                                      ;GGC JJJ:FKG:BI6A <A78K;G@?4:BI8EA@8AGEHAA4G<BA4?8AG8ECE<F86E87<G<ADH<ELFLFG8@<A

                                                                      G;8&8BC?8SF(8CH5?<6B9;<A4
                                                                              786?4E8HA78EC8A4?GLB9C8E=HELHA78EG;8?4JFB9G;8+A<G87)G4G8FB9@8E<64G;4GG;8
                                                                   
                                                                       9BE8:B<A:<FGEH84A76BEE86G
                                                                   
                                                                                                2nd
                                                                               K86HG87BAG;<F333374LB9CE<?                  Los Angeles
                                                                                                                                4G3333333333333334?<9BEA<4
                                                                  

                                                                  

                                                                  
                                                                                                                                      3333333333333333333333333333
                                                                                                                                      33333333333333333333
                                                                  
                                                                                                                                      "H8G<4A)HA
                                                                                                                                      "H8G<4A )HA 
                                                                  


                                                                       %)3"                                        
            Case 2:19-bk-24804-VZ                 Doc 499
                                                      540 Filed 04/02/20
                                                                04/03/20 Entered 04/02/20
                                                                                 04/03/20 20:39:01
                                                                                          13:38:10                                       Desc
                                                   MainDocument
                                                  Main Document PagePage18
                                                                         17of
                                                                           of252
                                                                              18

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): DEBTOR’S NOTICE OF OMNIBUS
 OBJECTION AND OMNIBUS OBJECTION FOR AN ORDER DISALLOWING DUPLICATE
 CLAIMS; MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF LUETIAN
 SUN IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
 required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 2, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.

 United States Bankruptcy Court
 Central District of California
 Attn: Hon. Vincent Zurzolo
 Edward R. Roybal Federal Bldg./Courthouse
 255 East Temple Street, Suite 1360
 Los Angeles, CA 90012
                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 2, 2020      Nancy H. Brown                                                            /s/ Nancy H. Brown
 Date                      Printed Name                                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 499
                                                 540 Filed 04/02/20
                                                           04/03/20 Entered 04/02/20
                                                                            04/03/20 20:39:01
                                                                                     13:38:10                                       Desc
                                              MainDocument
                                             Main Document PagePage19
                                                                    18of
                                                                      of252
                                                                         18


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

    x    Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
    x    Jerrold L Bregman ecf@bg.law, jbregman@bg.law
    x    Jeffrey W Dulberg jdulberg@pszjlaw.com
    x    Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    x    Stephen D Finestone sfinestone@fhlawllp.com
    x    Richard H Golubow rgolubow@wghlawyers.com,
         pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
    x    Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
    x    Ben H Logan blogan@omm.com
    x    Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    x    David W. Meadows david@davidwmeadowslaw.com
    x    John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
    x    Kelly L Morrison kelly.l.morrison@usdoj.gov
    x    Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    x    Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
    x    Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf
         .inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
    x    Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
    x    Benjamin Taylor btaylor@taylorlawfirmpc.com
    x    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x    Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
    x    Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
    x    Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
    x    David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
Case 2:19-bk-24804-VZ                                 Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                                                    Desc
                                                      Main Document    Page 20 of 252
                                                                                                                                          RECEIVED
                                                                                                                                          JAN 2 l 2020
 --------                            - - - - -- -- -                -           -- -------
  Fiil ,n this mlormat,on to identify the case :                                                                                     LEGAL SERVICES
   Debtor 1         YUETING JIA

   Debtor 2                                                                                                             Filed: USBC • Central District of California
  (59.., ... ,r~llng)
                                                                                                                        Yueting Jia (B10)
  Untted Slates 8.'!lnkruptcy Cour1 for tne   Central District of cai.rornia                                            19-24804 (VPZ)

  Case number           2:19-bk-24804-VZ
                                                                                                                             YT1                IIIIII II I111111111111111
                                                                                                                                                             0000000028
                                                                                                                                                                         1
 Official Form 410
 Proof of Claim                                                                                                                                                          04/19

 Read the Instructions before filling out this form. This form is for making a claim for payment In a bankruptcy case. Do not U$e this form to
 make a request for payment of an administrative expense. Make such a request according to 11 u.s.c. § 503.
 Fliers must leave out or redact information that rs ent~led to priVacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts. contracts, jUdgmenls,
 mortgages. and security agreements Do not Hnd original documonts; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to S500,000, imprisoned for up to 5 years. or both. 18 U.S.C. §§ 152, 157, and 3571
 FIii in all the Information about the claim as of the date the case was fffed. That date Is on the notice of bankruptcy (Fom, 309) that you received.



                Identify the Claim


1. Who Is the current
   creditor?
                                   Tianjin Yingxin Xinheng lnvestm
                                                                 _ e_nt_C_o_ns_u_lt_in~g~C_o~
                                                                                            .,_L_td_._______________
                                    Name of the current aedrtor (the person or enlilY t o t>e paid for this clafm)
                                    Othe< names the etedttor used wltl'I the debtor

2. Has this claim been              D   No                      AVIC Trust· Tianqi (2017) No. 99 Collective Fund Trust Scheme for lntemetTV Equity
   acquired from
   someone else?
                                    l2f' Yes.   From whom? Income Right Investment


3. Where should notices             Where should notices to the creditor be sent?                                Where should payments to the creditor be sent? (1f
   and payments to the                                                                                           different)
   creditor be sent?
                                    See attached Addendum.                                                       See attached Addendum.
   Federal Rule of                  Name                                                                         Name
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                    Number           Stree1                                                      Number          Street


                                    Crty                                S11t1                  ZIP Code          City                          Slate                     ZIP Code

                                    Contaot phone                                                                Contact phone

                                    Contact emen                                                                 Contact email



                                    Un~om, claim Identifier for electronlc payments in chapllf 13 (d you u5e one)·




4. Does this claim amend
   one already filed?
                                    er No
                                    D      Yes. Claim number on court claims registry (if known) _ __                                     Filed on
                                                                                                                                                       W>.1   I DO   I YYYY


5. Do you know if anyone
   else has flied a proof
                                    er No
   of claim for this clalm?
                                    D      Yes. Who made the earfier filing?

                                                                                                                                                                                    .J

  Official Form 410                                                             Proof of Claim                                                                  page 1
 Case 2:19-bk-24804-VZ                               Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                                        Desc
                                                     Main Document    Page 21 of 252




             Give Information About the Clalm •• of the Date the Case Was Flied

6   Do you have any number        ef' No
    you use to Identify the       CJ    Yes Last 4 digils of the debtor's account or any number you use to identify the debtor _ _
    debtor?



7   How much Is the claim?              S No less than $252,281,923. Does this             amount Include Interest or other charges?

                                        See attached Addendum.
                                                                                D   No
                                                                                e' Yes   Attach statement 1temiz1ng interest fees. expenses , or other
                                                                                         charges required by Bankruptcy Rule 3001(c)(2)(A).


8   What is the basis of the      Examples. Goods sold money loaned, lease seMces performed, personal injury or wrongful death, or credit card
    claim?
                                  Attach redacted copies of any documents supporting the cla,m required by Bankruptcy Rule 3001 (C/
                                  Lim~ disclosing information that is entitled to pnvacy, such as health care information

                                  Money loaned, unlimited several and joint liability guarantee; see also attached Addendum.


9   Is all or part of the claim   ef' No
    secured?                      ::I   Yes. The claim is secured by a lien on property.

                                              Nature of property:

                                              D    Real estate If the claim 1s secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim.
                                              :J   MVlVI vl;fflt\iiC
                                              D    Other Describe:



                                              Basis for perfection:
                                             Attach redacted copies of documents, if any. that show evidence of perfection of a security interest (for
                                             example, a mortgage, lien, certificate of title. financing statement, or other document that shows the lien has
                                             been filed or recorded .)



                                              Value of property:                           $._ _ _ _ _ _ __

                                             Amount of the claim that Is secured:          S, _ _ _ _ _ _ __

                                              Amount of the claim that Is unsecured: S,_ _ _ _ _ _ _ (The sum of the secured and unsecured
                                                                                                     amounts should match the amount In line 7 )



                                             Amount necessary to cure any default as of the date of the petition:            s._ _ _ _ _ _ _ __


                                             Annual Interest Rate (when case was filed) _ _ _%
                                             0     Fixed
                                             0     Variable



10 Is this claim based on a       ~ No
   lease?
                                  D     Yes Amount necessary to cure any default as of the date of the petition.             $. _ _ _ _ _ _ _ __


11 Is this claim subject to a     8No
    right of setoff?
                                  D Yes     Identify the property - - - - - - - - - - - - - - - - - - - - - - - - - - -




 Official Form 41 O                                                    Proof of Claim                                                          page2
Case 2:19-bk-24804-VZ                                Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                                                  Desc
                                                     Main Document    Page 22 of 252




12. la all or part of the claim       ff No
    entitled lo priority under
    11 U.S.C. § 507(a)?               0   Yes. Check one.                                                                                             Amount errtlUed to priority

    A ciaim may be partly                 0    Domesllc support obligatlons (lodudlng alimony and child support) under                                s._______
    priority and partly                        11 U.S.C. § 507(a)(1 )(A) or (a)(1 )(B).
    nonpriorfty. For example,
    in some categories, the               0    Up to S3 ,025• of deposits toward purchase, lease, or rental of property or services for               $._ _ _ _ _ _ __
    law limits the amount                      personal. family, or household use. 11 U.S C. § 507(8)(7)
    entttled to priority.
                                          0    Wages. salaries, or commissions (up to $13,650·) earned within 180 days before the
                                               bankruptcy petition Is filed or the debtor's business ends. whichever ,s earlier                       $. _ _ _ _ _ _ __
                                               11 U.S.C § 507(a)(4).
                                          0    Taxes or penaftles owed to governmental units. 11 U.S C. § 507(a)(8).                                  $. _ _ _ _ _ _ __

                                          0    Conlributlons to an employee benefit plan. 11 U.S.C. § 507(a)(5)                                       $._ _ _ _ _ _ __

                                          0    Other. Specify subsection of 11 U S.C. § 507(a)L) that applies.                                        $._ _ _ _ _ _ __

                                              Amounts are subject 10 adjuatmenl on 4/01/22 and every 3 years after lhat lot cases b<!gun on« aner Ille date or adjustment




•MEE        Sign Below
I The pen;on c ompleting          Check the appropriate box·
I this proof of claim must
 sign and date It                 0       I am the creditor.
 FRBP 9011 (b).                   !(      I am the aedftor's attorney or authorized agent.
 If you file this claim       0 I am lhe trw;tee. or the debtor. or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                              0 I arn a guarantor. surety, endorser. or other codebtor. Bankruptcy Rule 3005.
 to establish local J1.1les
 specifying what a signature
 Is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount or the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who flies a
 fraudulent clalm could b e I have examined the infonnation in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 Imprisoned for up to 5
 yeal'$, or both .
 18 U.S.C. §§ 152, 157, and I declare under penalty of pe~ury that the foregoing is true and correct
 3571.
                                  Executed on date            l   {12 / W)-0

                                       ~L=
                                  Print the name of the pen;on who Is complet ing and signing this claim:


                                  Nam&                     Wen                                                                            XUE
                                                           F~sl name                          Middle name                                 La•t name

                                  rrtle                    Executive Director

                                  Company                  Tianjin Yingxin Xinheng Investment Consulting Co., ltd.
                                                           ldenuty the corporate seivlcer as lhe cornpany   ~   Ille authoraed agent is a servicer.



                                  Address                  10/F, limes Olympic City C7 Office bldg, Binshui West Rd., Nankai District
                                                           Number           Street

                                                           Tianjin, China                                                                   300381
                                                           Crty                                                            State          ZIP Code

                                  Contact pllOne           0086-13051859957                                                Email         869576180@qq.com




 Official Form 410                                                            Proof of Claim                                                                  page 3
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                         Desc
                               Main Document    Page 23 of 252




         ADDENDUM TO PROOF OF CLAIM OF TIANJIN YJNGXIN XINHENG
              INVESTMENT CONSULTING CO., LTD. ("CREDITOR")

                                              EXHIBIT A

                Creditor hereby asserts, reserves, and preserves, any and all claims, causes of
 action, other rights or remedies or the like under contract, applicable law, and equity that
 Creditor has against the Debtor, his affiliates, successors, representatives, agents, assigns or any
 other related individual or entity, including, without limitation, an amount not less than
 $252,281,923 (¥1 ,784,263,899.99 converted as of October 14, 2019), as detailed on the attached
 statement itemizing interest which is incorporated herein and made a part hereof. Creditor
 hereby asserts, reserves, and preserves all rights of setoff and recoupment available to it.
 Creditor hereby asserts, reserves, and preserves all claims for additional interest, liquidated
 damages, attorneys' fees, and other amounts.

               Creditor's claim was transferred from A VlC Trust - Tianqi (2017) No. 99
 Collective Trust Fund Scheme for Internet TV Equity Income Right Investment.

                 Creditor's claims are general unsecured claims, except as provided herein or
 under applicable law or equity, or as determined by a court or another adjudicative body of
 competent juri,;diction to con.:titut,. adrnini,;tr'-ltive, ~ec11red. tru<.t, or priNity c+~irn,; To thf'
 extent that this proof of claim is or includes secured, administrative, trust, or priority claims,
 including claims based on Creditor's right to setoff or recoupment, or similar rights, it shall be
 and is a secured, administrative, trust, or priority claim.

               ln addition to the statement itemizing interest, the documents upon which these
 claims are based, include, without limitation, those attached to this addendum to proof of claim
 (along with English translations which are attached).

                 This proof of claim is filed with (a) full reservation of rights, remedies, privileges
 and the like, including, without limitation, (i) the right to amend, modify or supplement the proof
 of claim, (ii) the right to assert additional, modified, supplementary and/or amended proofs of
 claim and (iii) the right to make requests for administrative expenses based on, inter alia, events,
 information and/or documents obtained from the Debtor or others through discovery or otherwise
 and with (b) full reservation of (i) Creditor's rights, remedies, privileges, claims and/or the like
 against any party other than the Debtor, and (ii) Creditor's interests in any property, including,
 without limitation, property of the estate. This proof of claim is filed without prejudice to any
 cause of action against the Debtor not constituting a "claim" under 11 U .S.C. § 10 I (5) or
 otherwise applicable law.

                This proof of claim is not intended to be, and shall not be construed as: (i) an
 election of remedies; (ii) a waiver of any past, present or future defaults or events of default; (iii)
 a waiver, release or limitation of any rights, remedies, privileges, claims, interests or the like of
 Creditor, including, without limitation, the right to assert any claims against the Debtor or
 against any other party or property other than the Debtor and his estate, inclusive of the right to
 recover interest and attorneys' fees and costs; (iv) a waiver of the right to seek to have the
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                    Desc
                              Main Document    Page 24 of 252




  reference withdrawn with respect to the subject matter of this claim, any objection or other
   proceedings commenced with respect thereto, or any other proceedings commenced in this case
  or involving Creditor; (v) a waiver of the right to mediation or arbitration; (vi) a consent to
  jurisdiction in the United States, whether in the bankruptcy court or otherwise; (vii) a consent to
  the jurisdiction or Constitutional power of the bankruptcy court with respect to the subject matter
  of this proof of claim, any objection or other proceeding commenced with respect thereto, or any
  other proceeding commenced in this case against or otherwise involving Creditor; (viii) a waiver
  of the right to trial by jury in any proceedings so triable in this case, or any controversy or
  proceedings related to this case; (ix) a waiver or release of any right against any affiliate of the
  Debtor or other entity or person liable for all or part of any claim described herein; (x) a waiver
  of any right of subordination of indebtedness or liens held by other creditors of the Debtor; (xi) a
  waiver of any rights pursuant to section 506(b) of the Bankruptcy Code; or (xii) a waiver or
  release of any liens or security interests that Creditor may have with respect to the property of
  the Debtor or any affiliate of the Debtor.

                 Payments to Creditor should be sent to the following:

  TIANJIN YINGXIN XINHENG INVESTMENT CONSULTING CO., LTD.
  Attn: Wenjing BJ
  10/F, Times Olympic City C7 Office bldg, Binshui West Rd., Nankai District
  Tianjin 300381
  China
  Telephone:    0086-13051859957
  Email:         869576 l 80@qq.com

                 All notices concerning this proof of claim should be sent to each of the following:

  TIANJIN YJNGXIN XINHENG INVESTMENT CONSULTING CO., LTD.
  Attn: Wenjing Bl
  I 0/F, Times Olympic City C7 Office bldg, Binshui West Rd., Nankai District
  Tianjin 300381
  Ch ina
  Telephone:     0086-1305 J859957
  Email:         869576 I80@qq.com

  And

  Jincheng Tongda & Neal Law Firm
  Attn: Stephan Peng & Yue Wang
  101h Floor, China World Tower
  No. l Jianguo Menwai Avenue
  Beijing, l 00004, China
  Email:         pengjun@jtnfa.com
                 wangyue@jtnfa.com

   And


                                                    2
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                           Main Document    Page 25 of 252




 Morris, Nichols, Arsht & Tunnell LLP
 Attn: Eric D. Schwartz & Matthew B. Harvey
 120 l North Market Street, 16th Floor
 Wilmington, DE 19801
 Telephone:     (302) 658-9200
 Email:         eschwartz@mnat.com
                mharvey@mnat.com




                                              3
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                              Main Document    Page 26 of 252



                                    Statement Itemizing Interest

        1.   LeTV Holdings (Beijing) Limited (hereinafter referred to as LeTV Holdings)
             signed the Contract for the Transfer and Buyback ofSpecific Equity Income Right
             (hereinafter referred to as the "Contract") with A VIC Trust Co., Ltd. (hereinafter
             referred to as A VIC Trust), who set up and represent the AVIC Trust - Tianqi
             (201 7) No. 99 Collective Fund Trust Scheme for Internet TV Equity Income Right
             Investment (ref. No.: AVJCTC2017X0264, hereinafter referred to as the "Trust
             Scheme"), and accordingly transferred AVIC Trust the income right to 8.38% of
             equities of LeTV Zhixin Electronic Technology (Tianjin) Co., Ltd. (hereinafter
             collectively referred to as the "Specific Equity Income Right") and obtained 1.5
             billion RMB Yuan (¥1,500,000,000) financing money from A VIC Trust. In
             accordance with the Contract, LeTV Holdings undertook the liability to buyback
             the Specific Equity Income Right by paying AVIC Trust buyback price, which
             consists of the basic price/principal of ¥1,500,000,000 and the exercise fee (the
             Exercise Rate is 9%/year). The exercise fee is equal to ¥1,500,000,000 principal *
             9%/360 * the number of the days of the actual term of the Trust Scheme.
             YUETING JIA undertook unlimited several and joint liabilities for the
             paying of the buyback price in bis own name.

       2.    LeTV Holdings failed to pay the buyback price as agreed in the Contract. In
             September 2017, Tianjin Yingxin Xinheng Investment Consulting Co., Ltd.
             (hereinafter referred to as Yingxin Xinheng) subscribed for the inferior trust
             beneficiary right under the Trust Scheme by paying subscription money of
             ¥1 ,640,862,500 and had all the prior trust beneficiary under the Trust Scheme
             been paid off. As the consequence, Yingxin Xinheng obtained all the creditor's
             rights and interests against YUETING J1A (as the guarantor with unlimited
             several and joint liabilities) under the Trust Scheme, including the principal of
             ¥1,500,000,000. the exercise fee (calculated up to October 14, 20 19) and the
             liquidated damages of ¥50,000,000 agreed in the Contract.

        3.   On October 22, 2018, 8.38% of equities of LeTV Zhixin Electronic Technology
             (Tianjin) Co., Ltd (as collaterals to the Trust Scheme) has been judicially
             auctioned for ¥104,737,766.68 (¥109,737,766.68 of judicial auction benefit
             minus ¥5,000,000 of attorney fee paid directly by the Trust Scheme), and on
             December 26, 2018, the Trust Scheme collected ¥15,373,333.33 as refund from
             the China Trust Protection Fund (which is an official organization operated by
             China Banking Regulatory Com.mission and each trust scheme is obligated to
             subscribe for).

        4.   Above all, the claim of the creditor (Tianjin Yingxin Xinheng Investment
             Consulting Co. , Ltd.) against YUETING JIA is ¥1,784,263,899.99 (including the
             principal of ¥1,500,000,000, the due exercise fee of ¥354,375,000 calculated as
             of October 14, 2019 and the liquidated damages of ¥50,000,000, deducting the
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                  Desc
                           Main Document    Page 27 of 252



          net auction benefit of ¥104,737,766.68 and the refund from the China Trust
          Protection Fund of ¥15,373.333.33), which is equal to $252,281,923 (including
          the principal of $212,089,077, the due exercise fee of $50,106,045 calculated as
          of October 14, 2019 and the liquidated damages of $7,069,636, deducting the net
          auction benefit of $14,809,158 and the refund from the China Trust Protection
          Fund of $2,173,677) converted based on the foreign exchange rate effective on
          October 14, 2019 published by People's Bank of China.
Case 2:19-bk-24804-VZ            Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                                 Main Document    Page 28 of 252


          /.4 'P rut ffi ff
          ~    AVC TP.lJST CO ...TO




              i:rNL-mffi. ~1a                   c2011) 99 %1t~~it~JR*X
                               l&~*XN:~~it~~ffiftit~J




                                      -g..~f,ffij '% : AVICTC2017X0264-2




                         ~iJ:Jj ( [E].ftij:,J): ~~~JN: (~tJX) ~l!i~iiJ
                         ~iJ:n: t:f1 MmtEJN:ffi'~ l1ll ~ iiJ
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                                        Desc
                                  Main Document    Page 29 of 252




             ~il:Ji C§IW"J1i): ~~~.IN: C~tl{) fl°lli~~
                 • t ff',,{(
             t1,1J.:.'    J· j \.: """!l~"-'
                                    '/;•..U:..G
                                            -'Jrc....:.A'_._·i~_ _ _ _ _ __ _ _ _ _ _ __                                        _




             ~.~A.:            1icni       lll~Jl;{~flb: -------
                                                           100025
                              -~-----------
            QX:ffi rtJ i,~:   --=-l~J8..;;..;10...;..0.;;.;;..'!9..;...;77...;:..6_ _ _ _ _ _   f!t        -A:      o 1o-50902120

             It.! filll~fil: zhangwei16@le.com


            ~itli i '114Hu~JNffr:ff!ia~~
            n~~l: -i~ it A: Wtff il.r-
                                           m
            ,l1E1lli.l1b 1J:@ir S r!Tttttix~ffr[I~ff~t.kil! 1 i§-rpM:,~ 24/25 !~
            .!f:I: ~Ul.!!J-JL: ff 1ffi'A'ffl ~ 1lH'.Itt~fUfrfR~IT~t;J;:iJ! 1 ~ 111rot,th 24/25 ~
            lf/;   -*     A: =*=kB=-?_ _ _ _ _ _ il!~~~li!h: =33'-'-00.c. . c.3. ;;_a_ _ __
            ~ ;f. It:!. i1~: 010-56823637                                           1'~               ti: OI0-56823559
            1g f illr::m:     zhangchao9466(aJ 163.com



      ~r:
       1.   4'-"!iil· Jf < lnJWJh") *JJ.#~*1)(.f~ti~j1~~:tJ.q:r;19~tJ(1~:l::1*; 5l:.il:1i~
            ¥? tft~ fl LftJtttrfF. ~1: ff~ f-f ~ 1¥rtr !Hf~~,!fl. -r1J , fl:J. i'F .7!1 ~ tt::A & .l[~ -¥3- J'U
             ( 1\\'ICTC2017X0264] fl'.J "tflRfdiH·t • ~Jri (2017) 99 ~ Lf~~4rg¥,\1.}N-;&
            ~trlHxNmt.lJ*~~dJJ-ttiHJJ'' ( 1;A rfeJ~ ''fflr&tt-~").
            ~ii: Ii c friJW~J1) ,tt~1:,J~ if:ntHJ::Jft5e~~-g-ffiJtf.J}El'!{1Jdt-m1911;J;1tfl-1:tM=
            {1ni1 !f; ~liilfrEh T--Mtt <9c¥4!) ~~~0iil <t;l Frii~ " §ti;~~") 8. 38%
            (J~JH~.+.'(   <JfrXJ ~i.ft{Hf.l ~W!J~ A~ ffj 2, 618. 3537                                 Jj Ji:,)   fl~JN-;&45(~,f".x:   ~

            i J· h JriJ .1~'!: >;tiJ.:t{; il:1J <@I ~1f) ttiJ: (J~~iE!JJttl.. t& Mi,& Jt-tt< R~                          *ft ltJ ~ JE
Case 2:19-bk-24804-VZ                 Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                   Desc
                                      Main Document    Page 30 of 252

         ut
         \;;I'
               ~ ffil ffi ~
                A'v~ TRUST CO .LTD



                 l't''.1 idf   -r ~ fr.ii 9~~.
        3.      µi lr-;;fi:-f'i"fr1J '.I, {j~):E, ,tvfr~ ~ 1rrrm Wji5.!..jf;f 1titt1JJ!ii "f (J~ ( rrt-E-frffiJ»,
                  ( 1,J thtl~ i~l OJ] ·t~))      ~ {;'H(;X1tj: 1I1 (J{Jlii] ffHl: tf ,ff.l ji'i]1t 'X.

               ttH~ <tr ~Al\:J~~[iJ~~r1l;i-J;). (rt•.!~A~~,fll~fi'l,iH~» ~&                                 (rf1 i~Al(

        J.~-¥a ir.HtH-&¥£» ~~~it~t, ffi&rtt!\\a~~~, .x:i:114q~i1«:lk1tr m. i~ ·p: FJ P..iHl''.J~WJ.
        it.t#f JERlt-f-Jl.lj_~lhl-bUt7il:rf:YcUi 'ic, i}.ff.1r & tff f:J1-1\'ii. t:f~i.T* frf\:iJ. tJ. mjJ!f!~HA.
        h.



        1. 1                                        *
                ¥1t lfiJ a'1~i tJ;ft(J{J J:1: -fr'61~1?-z n ~ il.:JJ1-t~#11a'J fl ftF0 ,-rJ s. 38%
                A~H!t.& <ffrM~l¥Jili~f.i!~A~rn 2,618. 3537_7J:n;, *U:1iEt,thx.1£ffl!
                ~R~~•. ~~m~ "•~~tt")~~a~~«<~~~• "•~•
                tti&~tln).
        1. z    ~ 1. 1 1kffii£~~n2:«41!:fui*Xt1ft.*a:5E11xJxn{J1i)r~45t:tH~.                             epµ~-t,BYHx~
                *~- m«~. ~Mili~~~a~~~~~aat¥J±M~ff~A~&~
                tt.~at¥J~•~•~A-~~~~-~m~~~~~Q9M~~~•~
                llJ:
                 <I)       El*ii"raJ1:.~z.B~?£1ffiiJt11H~~~ff~~HJUxf=1:.(t-)45(A:
                 (2)       EP1~-€;-fi.iJ1:.~z.F-l~, .r£tlMti!J)~~~fil*r-i:Efilt~Q9i!J&, ~~i;.
                                                                                                                                •
                                        ~•.m*•«•~md~-~~«~~~~A:
                 <3)
                          ~~-
                           e1 ;1s:-e-15J~~z. o ;t:g,         ~ r%JEJR~.&~~Jli.f.R(t,J~JR1:Jiit;&nu~~
                                                                                                                                ''!
                          ~JR.@.ti:JU~:                                                                                         1
                                                                                                                                I
                 <4) El          *-8- ffiJ   ~ ~L   n~ ~ § f,T- i~ 5'J ~ il':H1 Jlff ~ ~ ~ffi n.lHf.J *1 IE n2:~
                           B~fil.!E~~tid:
                 <5) ePfr 1t l5J 1:.~z. D~ WI El f,r-~ ii] ~~ -iiHlUtM ~ • Jftlffi !!Jl ~ ft~ 1J: i5
                          wtFtwm. ~i.J· JJJkt-~~n2::&& W~JJ)i;&l'r-JrJ~':t=.JW:;&~ 5trIBa~~J
                          ~~f=;
                 <6)       F-1,-$:1rrJJ1:.~L~r~. f~~~ui-.. ff~r~#J!. ~.O(r,J~~- G'.J~.tJL
Case 2:19-bk-24804-VZ                 Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                   Desc
                                      Main Document    Page 31 of 252




                         1
                          i~UittxifUi1trUOtJ H: f0I~flii, iH~~:
                c7 i      !'I~.-: f.tlriJ:A:.~2. H,tg.     ~ T-~JtJlH5l&~}EJJQ,j;lITTilR1:llitflnu,'·,:,.1
                                                                                                         ._
                         th Jtft!! ff fur mt. ~1!1(A, ~!rt=t1£4~Ma
          3                                                                                  *
              El ~ii~ JJ (l(J t i:JJI} ~ .:4,.~ A~ ffi 31. 245. 2712 n iG, !itiJ:1J H.f;f.0 n-J J&               *,
              J~ i I· f.'.f   fi L::1 f,1; i~   tiJ 1a. 3805   %l'fJ /J9: tx.   xt J§l (1~ ili !J£ Wi 1'1 A Es; ill
              5. 743. 0371 fi     ,t . -ifB1ti~±fflSlll~ o iJ:JEfJJt.&M@iJ~J:±lW!Wt'/g Ak'trfi
              ~.s1s. 3531          JJ;c .
       , 4    t1 ii· JjfnJfttJl;,f .. fl'lwJ (i~Jj;~5:i:'.~tt~JEJJit~tlt~,l-.x!fti U:~~i I· }j. ~i.tn l~ft
              ~ iJ:t# iE UQ t5l 4~ fult:R .



       m2* ~iJ:ffttt:&x#
       l. I   4,. ii" !n'J J9l f'- !f.# lt fir. H~ ( HIJ ~ ~ J]Jt ,t)l tj5( ~ tR ) 8'1 ~ it 1ft g;_ ~ A ~ ffi
              iH~fti flic <1J<~: ¥1,soo,000.000. 00>.                           ~+**~Jim         Fli''.Jt;¥}:£Jra:,t:x
              ~~ ~ ffil&¥~M~~~~~~~~~~-.~ffi~*~~~~8¥$
              ffHfi J·t1J~ tl:z. El AA faJ. ru:i~ tJ:n ~ -f- t1W, Ji'l:1J5l:tRA~FJrff;&t5i*JR, 0 ~
              Q~m,~m,m~a~nm~~-«~.~~ta~~~n~- *fffr,
              R~~E~~--~--ITT~A-~fi~#"uma.
      2. 2    ~i ll:~iJ:1f~$~-fflS5t~:Jr:. ~Ji-&~r~tl~mitH:%-f!f:~~fSM=~~.@ll'J.
              ~1.: il: Jr ;;J·:ff 5<.* rnJ~ it1JxHtt'i.1:fft~:
               <   1 > !i,/.(i.J:1i2.!EJ ~i.J:1rtJ!3l~iJ:1i~>JtJIJl3ll'f..l1kaiH1i$il- <'E!.M{i!~~R

                         f- t!, it .H-ft~~*ft~J£Jl2::& B~ffi5'c::ieitf:Wi.f-.l.&~iiE.iE$UfPftJ:: !rt
                                                   a~ g,~:#:1,.ft~ <ilx
                         ii: If < Ff r.t{ A) l'f.J ~ ffi"iiE1l t:P 1lf, f!fil::1i cfil#.J)
                        ~~~--R~~--~Hfil~~).ffl~m~~Wfil~~# . •
                        .ifrJhiFAg!M35-ffl.:&~: ~iJ::n <El~A) B~~;ttz:~*IAtl1AO{JlciJ:W.
                        ffit~fffr~~U&~A~#•rr-~~~&::ie#~~#, M~1i
                          <m~)~ft*~· • • ~, ~-~~fl~m~~-•~1i~w-
                        ~,iJ~fh j:#1¥J~i,.>(~?RJE;
                                                                        x
               c2) ;.ti: f.-HHHW t!.11XiL 1: ~~, :it- .ftJfFf 1t~ i111r ;~ (t,J{~ ~ ~ ~ B~~
Case 2:19-bk-24804-VZ                Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                               Desc
                                     Main Document    Page 32 of 252


         uf.
         \;I'
              'P AA ffi ft
               AV1C TRuST CO ,LT!)


                          ulUh:
                 <3 >     tt'il.Ji(l~9H ~~,;l;fc;x'-t-: ff f0T~/!fl·t~l:1NtM not:.t .Jf.:-fr ffiiJrw "F(I'~~
                          ~'/if ~,•IE J[~flj~Pjti]:
                 t '1 >   ~il:h'ti ff 'Ji.1=.4(~ ffiJ A~ lJ: --lUr-1 iJU!i1. J1 ~-fr{E fT:frif nJ fi~ x·J 1!:i !·
                          ~U*~~~~~a~~~~~~~~MM :

                 cs) ...fs:fiHEil·t,JJ'.9l r· (t{Jfwff .;_,~ f*=-fr friJ 1.Yt::~ • .;11 f**l•1J t1;17EA~ ~19LR i~
                          ]=-~.!$JC,J}~;

                 (6)      $H.l:1.rtJ~..!=J~iJ:Ji-:r.t~ [~S-1!1              [ AV1CTC2017X0264-7 ]      fl~ «,ii
                          ftt1iH·E • fi.Jfj <2017) 99 ~"} .!i~I'~ Ffl t!elYiUx~tkHxt:QJ:?:t~~~ {ai,'.i
                          ~tt~hlfE~~~M~~~~~~~» . ff~~~ft~OO~~~~

                          ~Mfffif~~ffifE~~~~~~-~:
                 <7 > tt'i11J, ~iJ:Jri;J.&~ft1JJJ1:J:t!!ri:U!0HHIH.~ E'J <1::1-1~ ?ifj~~ "ii!-€JJDJ
                          :tmri= .. ) .z. fBJ A~ <l1J n,t1tHi • Jc N·J <2011 > 99 --'% Ii.1rx JxxJ rt ¥tl&'i& q~
                          hdtlfQ:~~.g.~~f~fE-rl·:lWJJ~-&.ii£WJ~ilJJ.1-i.SO> ( tlH>liAiii 1~· 1-.J :
                          AVICTC2017X0264-3, fij~;~ "~W:J~it~i-5( '')                   tJti~:t7~J=.~~t£l.
                          t~.,~~~-
                 ( s)     ~ ict}J, ~i..l:.1f ~n~J}E(t-JJt11!!.x1t!tH.t1ftJ~l¥J 1itr .JJMfd4.
               ~i..l:.ll~«-~~~hl~~~~Ram•~~~~-&#*~B~~~
               ti!JlSl r ltiJ~ i l:1J Jlf,H!tiJ:1fl'tt, ill ~~xH~itift'~FiJff J5J , :ffJ..fft~:N
               ~it 1J~$Hl:n*lM trs-161.x. *ff~~ iA. nJw?.'t{ifk., i!!.,f~ tt.J/Jx~ iJ:/jB(JJfil
               t~.1¥:Hifl:.
        2. 3   ::N:iJ:nmZ-F.m 2. 2*'r~,-i:1¥.Jf-t:xn~tt5f.1't-i:~il/ixfr.t.Fo(t,J 3 -tI11=G l.kJ1PJ~
               -lJ:1i ·ijdiJi H~~JBU5li&~,t.Xa(J~it1ft~.
        2. 4   ~i.tJ:i .!:§$ti1:1i-IirifuiA., .thl:nmr-mi&~~ni.&t& tiHx~itift,~1¥.Jili
               ff 91.K: .r ~n T' :
               ~    !'1   ~   :       as¥11S!R~ c~tJit) :ftµIi 0 JJ
               ~          ~:          8110701012200982905

               Jf f' ff :             ':{1 fallHf~tJit~,IDtiVJtfil~r-.xff
Case 2:19-bk-24804-VZ                    Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                       Desc
                                         Main Document    Page 33 of 252


        ut.
        ~
            'P fl~ ffi fE
              AW.. ~UST CO .L"O



              $~ ii· ii       ,n -~ .'I!: intHHlJ~ (1~ ,               ntr ((.J 10 t I f"f. El l*J jfil 1;n ~ it1J
                                                                  J.i5Z ·f3f: 9!                                          a



               It (4, H txrHlriJ ;fn{ .j~ i:@i I;)_ ".N: iJ: 1i t1 ,{f (l~HtH i ~!9* ~i[)~ <Hi            0




       . .-    ~- 0 r,;JJiJ! Ft.1·'1mz +xwx: fuifHt il: !?-1;,t_ f~ffri t-i,111~ fl Jt~~, f~ ft ti1-$;. t2.J.r:
              ~~~~ff M ~ ~~~~m.~~~~~~((.J•~~a$.~-~~~~
              ~ ~ri:J'i{t, >J:. U: /jl\i·~g,~ fl-ti! :111fr(1~11:[~M;RRx:~il:1iXttu,\U}1;}1*!m

               J· !i H ~ir ,i:: O~tVl'lc ·titt;!:i 4{ iJf11' ,)';k (f.11-ti lli ~ ~ J.!Jl !t5I fi ft 51:. U: 17-Jc r.t:!i {,J
               ~~ frl 1iJJ9f F4:.f., H:fft#.bx':kJW.Jt{£*1t-f~JJ91                 F(f9 f.l l't'~. 001J4-A- ffiJ LI d1M~i.
              >-~i ,. Ii 1~r'HFff~J.$1,lit /j(~J{1:¥..cl(~ . R.~il:1JM~ it:tr ,'f' ffi ffi1W>J i;Hf
              '*- lUt!! fT-f11J !~£H2 ~HI:.


       3. I   ¥frr11JJJ)f t-"t#il:fft~lti**1NJ~ 2 ~(r-J~lU:i'Iit~:lWA$#i11r~~J.Eff1'trHr~.K
              r   1
                      •   np f9~ ,-1.$# i rf;f- t'f'1 ~ atl :,t 1vt   '.f: u~ n u11 !fa tr*¥ IE JN-tt ~t tux .
       3 2    11.: il:H1!: il:~.r-i:tflilR~ttrHxFn. !fti.t::JJM:ffCN~~mt~fillil~i.l:7:, ff! rJ1~
              .£CV. !ti°i.L 1J 1E.1J,itJii1m:tll~~~~*f-t~mtw,1. u&~. rm~a~~t!RtrJt112:tl •
      .t .~   .1.:ft fr1Jr~ 1:t;t;,nrn~~qxAA:tX~itJ§ , ~f*r-:tEJRtiF~B{]fflf'.20'-JJJAl{r}:?ttt
              & .JtB' f!iHi£q1c Ir~ ~J Jm-F~U:ni5t.:ll.l't-Ptrfattiti!Je{Jf~f tt9UF.                          *iJ:Jiml:µJ
                                 t
              1-~ ~17, 4f.( A 1,0: 1~ ::    z. LI ~ 3 t- Ift El l*J l1J A (I§ fE OO;t_1r. t ·? •


              ~h~~ ~~ . ffil~~~ffl-~ilh~•*l±l~~-~~V~X#~m
              t:1., tl1i1if1:-rf µft F:
               ( 1 > 4{' i l:·Jj ,g-f:td~1'1:f t~ JEJW:~ ,11c!HX (t-J;&f,Ji.tE HJJ           xf!J::
                (2)         .t~ iJ· /j"~ :@:tl'JEHi;tllt&.fifitHti.t(t-Jr-1g,n.ki5lXf!f.


      1"5~ ~.lEllittti&~tt@l~
      5. 1    .H:il·/f <fr1J~J/i> f'f.ht~5ElliU~tl~~HxB~:±lU:n, *mt{ifffi4~-frrJf-J,'£(J{J
              ~~~~- ~~ ~ -~~~-~Aao~*~~~~fflffifin~+~~-
Case 2:19-bk-24804-VZ               Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                          Desc
                                    Main Document    Page 34 of 252

        /4 JF mt ffi ft
        ~      AVIC TRUST CO .LTD


               -tx 11x fill :&~:tr U: (I~ 1~ ·ITT.
        5. 2   jtil:)r5l: H~,,:tmi:+~tl~ir.Hx$1i iJ:fft~Fo, $-#it JI <1i:!l~1J)                           ~n ffd"f rlt<*
               -ft liiJ ~<J A:'. (ti] ~U: Ji"!):_ H~ii:'.JJSt,j:x~t fui.fXIHl 9!1Jifl'~ A{]~!!!.ft J..   *,   tl:fm # J&Jr.
               Fo~~~tt%~~$#~-~~D~@l~maoom~*·~~ffw~~~
               *n~r:~ntuJ,       'El.M!M°'IEIBl'f.R.f/1*3' JE115t ifXtl~   ~;tx* 5t R~Hf frir '.3'.Nt.
        5. 3   ih1Ji~ §I ~!1J
                 o)       *f~ ft i ,-~1J.(f.~ ,~~ 12 ·t-11 Fo,              ~~il:n <@~JI) =t-5ITIT 'fl m,
                          ~it1i~J,~. !tH11I C@IW,J1:f) JiJIVJIH1rstf,tifJEJJ1tx4t~-r:X@JW~
                         ~-* fft 1~ i;JJ~ fiJ §I 9ltJ~n:1N:txi&~;t:,x.              4'liJ:1J <liilW:17:i) J'~ ffiI l.rilW:!
                          ~.*~hC§JMH)~@~~ttffin:~a~AAtt@l~~*fil~*'
                          ~$~~~~~tt~~~~#~*B~ttW~tta~A«@l~~
                         1f.j;x~.
                 c2)      .$. f-Hitr j£~f.J ~ , ~ iJ:jj~ #;&~ ;:JU-#i.1:1i               <II!! WD'f )     tE*1§ff:;i.t tJ
                          #•Bm12~ijZB~W$@1~. #~Mffl@~~~~~~Ma
                          @19~iE*1ft~& ff:&~.
                  C3)     ~~*"8"1i'il:§51.Hf.J~~~,          1mffiJ:1.f      C@IW;Jjj)      tl:\JW.~a~tu%Fl-t, ~i1
                          nm~~*~•~@MB - ~~iJ:nm•~~- BM~m~@IM
                          a. m@m~s~I~B~ffi~~ffiJ:1.f<@l~:1i>.                                                 ~~-~~
                          ~ffiJ::1i<@IM:1i)~B&s~I~B~ , MiJ::1JC@l9ltJ1.f)mm
                          ft~M-~tt«~A«lffi~~*fil~&fi~•=
                          1)!r.fiJ:1.f <@~1i > ***~lfiJtrtJ~~t~AA3tf-t~Ht1Hf~m ;
                          ~"~:1JC@l~1.f>~ffl§AC~~)tl:\.eA~&*~~~~~
                                ma~#~*u•••o<J~#o<Jff~,•~· ~*~~tt~~~
                                .hii.Jd1f.Ja.ti1mti~il!~-t~~, ,~IFJ}o<J;
                          3)-~m~~~&~~CiliAA~~~~»~~ff~~~-~~'*
                                i:8= &/Ii.lt f~HiE B'..i:
                          4)    d~~~f1E fil.~Pl"]~i.tJ'J ( @]ylZJJj) Jli1{T~,E)Rtl(~1l:l.ti;t1(@)9!~)(
                                *~ffl%;~ffiili~~~ftiJ::n<@J~:1i)~~-**Bffo<J~
                                M!h1~%-. $!tiJ:1r <@l~~:n> ~"'r-F.ttlitlAEiX?!~ft.*A~ff.t 'rJlAlH
Case 2:19-bk-24804-VZ                  Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                                 Desc
                                       Main Document    Page 35 of 252




                                  !W.1Rk 1l: i1i~ ~it1rni:
                             sJ ,1;: 11.Hl:il :Jc.11 ~ ~ Jt fili ~,,i mnu~ JJ: (t-J t~ m       o


       s           w~w~~~~~~maoo~d

                   ~: it H .DJ! F(t~J t.r ,.iU}Q-fl 4'{ lhHx @l ~1tJ f,r ifx I IJ t.J IE'. Jl2: .f:R 45( ~ ,f.X ~ ~tJ lif,i~ ffr JJ.:
                   "4H itx mWi g,n~ +~ ,,x. up%: 5E Jli tx.115c~ ~ Lnf m'411t jx=~ IE~-& 4~ rui ~ @9!tJ
                   1,~4~ift-~ !if·t:x t~.
       s. s        'fiTjE,ntx41lf.fttu~1~1i:JJit*1rt~~®i&:rlf-t
                    (l)      *1f>E1Ylti~1{friffX.@J9~Jit*fft~~~i-f~il:JJ-f.t~ffl*fl'-fi:iJ;f4 2. I ~fnJ.t{'
                             ii: 1J <f£!1 ~ Ji) 1[ f.JA~ ft fill~ il:fit J}:j;: •
                    c2 ) tt il: H <1°1 W~ J; )            @-f f11H·Eit:JW!tfl µ1u1rn~         <'§. t'i5f~Htit.\W f'J~ ~ }f. A
                             Rmm~~M)~~EA~~-~~Mn. -~tt~•~tt.
       :-i .   6   ,rtx m.
                    1
                        1l   ,tt:H:ff c§JW~1n J:1~ ;!J;fn~H;Jt4hHf §JWJtS~JJ~ U~iillit3l.0:1t::l.fiJ.
                             r-v. ~ t.!i ft«* 1-s (ti] tr-1 ~ i.E x N lf -& ~ •
                    (2) hf3C#.l~I: zy._}J              -i-1fifili,.A , ..{s:g,~~i.El¥.Jif-ff;f:x~l¥Y~ 9%, 13ff-&
                             rh~=H fr-f::~ ~~/30=~trt:Ri~$/360. **fffJ1f~MP3. *i£~
                             1ft,}J,jl,}j-~'.:f ~-f~~o
                    <3 )     htx ~(i~ itff:
                             **fffJ~f~ff~•~s~w.                                 tt~0~~:              ffam=~~tt~~
                             fi~fx@J9!~~*ffl'~X 8 ff-txYJl$ X ffHHtt1J~~ff-1¥t!:Jc~o
                   <4 ) .u·, J1J:]fffx.)?t=t~JEHit~:i11t~txra1m~~*fft~ x B fr:tx~rti x flHht
                             tlJ:{f. ~ WHVJ faJ ~ A~~          ~:r-:ff. ~ .1d& •
                             ~m~mmntt~§••oo~ .                                  ~-Y-E~-~~~•w~~~•
                             ~=    ~~tM~Ha~g~~-~ff«m~~FlZOO~~M.                                                              ~~
                             -·'l'"1rt)C#l!i!i~1:J c-g-)               ~ F-1-~rtxm~rtfl                  oG~) ~Jl11faJ,
                             m~m        --t~M/9m~tt~d~~~sc~)¥•--t~~•m~
                             fir. II <:f 'fr )   (J<J lt-tfiiJ $Jl:,   ltit: Fs3-1- ~ M19 f~ :t£ i l·tJ ~ 11: 13 <~ ~)
                             ~Ht !·l ti~lttur- 1'ffti¥Jlrlifl IJ <~) ~U·J-faJ€i.
                   c5 > ff tt ~Hr~ tliSl-: tf :i: il:1.f ~ IfH~W 5:i:: mt~ i&tn1;& i« ~ ~ ffiJ                * *             2 %;
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                    Desc
                              Main Document    Page 36 of 252




                        ~~~~m~•~~ff~1Jc~~1J)~tt%¥ffl@~ffiJ:ma~
                        I~ U?.Cffffi*1j~ "fff~5*il-ft 8 ") Fn, tH11J <@~7J ) J~ti<H~
                                1.tJlifr-~ M1r,tx :611:
                        ~ "f JJ =

                      W61-RM~, ff«•~~B~2~ffl*m•~ttnz~-~-6
                      1- f:I t¥J ~EiZ B o
                                                     *
                c6 ) ~i.t 1J <§1 W.J 1J ) J§Z 1£ ~ l5J ~ ;:E £r,J fi· ~Wt~ fl- B friJ ~ iJ: 1J Ji: f;j· ~
                     w1ff~Jl¥11 rn 1-ff:t.x tt~ N n J:J1f.iifE:~~:t1-t s ~ra a~~- 1-fftJl
                                      Q




                        W~UB, ~~-~ff~mMffB~~B~@Mm~mBam.ffl
                       H:it:1t1JjOWJ B <~f5ffl1-Eit:loJ~~~A 'm:;{fJff!rJtrftlWJ) 1-t~Ff ~tf{S!fif
                        ~-a~~«@JM~*~•&ff~~.
                <7 ) .tm il!i ff tJl fl !a Ji B ;Jg rt iE iJ ® 8 , !J!tl ffl@H~ ~ WHr;& ~ -OH-t- ii ?I! ~fi
                    •a~B,fflff«-~tts•~~M#Bzg~-- ~I~B.
                cs) *¥'iJa<J, ~iJ:11 c§JWJ1J) .. ~u11~1JraJtt#~iA= -m,frrri!Jx
                    ~~~~~~~~~Ma<J,~iJ:1JS~~a<Jtr~-~7m~.~~
                    ffl<'f'~~iJ:1J ( @I WJ1i) (l(Jjt,ftgJ§Z#~19i.
        5. 7   ~iJ:1J    (@19!ZJJj)       mi~ti~~ni:+~A~txHX@.W.Jtfr'~:loH~·IJI~iJ:1J:;fg*1i!fE:i-r
               iJHf1i:a<J 9flr {§rtMt=~ f1:
               :1f .P ff : ~~!Hf m ~ rll J\. - f6 JlJr
               p ~: tpflitfflf&llit~~~i~ifl
               ~~   ~ : 36050100195000000733
        s. s                 jJt%~~ffll~~im:«~5e1rii«@J~1ft1Xz a, ~11::JR;&
               ~11:1.r c@IWJ:1n
               q~~«4lil.¥JH_c:1f (@1~1.f ), ~i,l:1J~,1,1}$~*~1i:iJ~"f~l'-J!fJ'jEmti&
               ~1ctiatx.


        ffi6~ ffli*
        6. l W:~JR;&ftfi ¥fl
               ;lgfflffl-iJ:1.fC@~1Jl~**~~~*~~4~~ff,-~~<~M~)
               :f4 ;Jt Jifr t.f ~ ~       § ~0   ifJ 8. 38% ~ ft~    cJiJr ~ J§l 0'1 l:l:I :&i W! ;lg A R:. ffi
               2,618.3537 nit) c~ rnril$ "ilimiJJi~") m1¥P~~iJ:1J, ~1J ~Hf~if
Case 2:19-bk-24804-VZ                          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                                        Desc
                                               Main Document    Page 37 of 252




                      ;'~r..:.;1'.l "A\'ICTC2017X0264 -4'' t'.I~ {tp{V(fJ:§ft • ~Fn (2017) 99 f:}lill~lt<J
                      tl.:. t!C IJHX Q'.,( tra. fx f'l: P.i ~ g- ~ ~fR :f:-1 it t1Jftli"*5lf!ti fill 1t IEiJ » <~ r fii1 .M, "112::&
                     mi 4'-&;-ra.J .. ).        jj: 1}f!R 5ffi$1Jt)1/r 0          ii£ f!J /J1l w~ic-f-~. l±Hl RQ: & (E { Hl.f:'Vrfl
                     Ji11i',l 11J» u~WJr~f*llllf9~JJitx~m,, 0:.fn~~~, mcJN, .f1F1tJ12fxmJ,··0 i-
                     11t- 'l:IJ'.,H:,!.(i~,    i!R ~t (J'.} 11'.Hx tB V'I ~ T Jj}i 1m. tirVifir ~, tt i Jjj               ([fi]WtJ Ji )     Hi.Ji
                     11·) A"t!fi~i f· }j ¥ti~~ili< 1:R~RUx 4H!llml.J!fl ~ ic f-~.
          I;, '..!   {If. i1l •

                     !i1- if· jj    cfijJli~~ /j > f'l~~~,J,t£1Ji,JA Wlffk'} %~1l~ El ~A1~iiEA, 1~.$!;iJ:Ji
                       (
                           1
                            B!~:JI) {f:* .g-ffij Jill "F5[ f·J*¥ ,t fJ.\H~A1l: iH.Ui:iJ W~1fr;~ (I'~ f~ ~ tJldt~ji·/frnJ:
                     {Uf'.Jf~~ilFo H H,:tn f~ J~J!J! IJ- ~il:h L:Jf*iiE)d\S: .'Bf'l~~ '%J9
                      '' l\\lJCTC20I 7X0264-5" (9·1Q;'(f!H·c • Jcfri (2017) 99 J%7:iif~j(j]tpJf.cJJ'..tt.l(

                     4~ /Jtx .J'llijHlk g,- ~ {ir:ffHfri l·t1J § ?&.A f~HiE 1t15J >>                     }gi'f£.

                           L.~.~
                     1~J1ll1 f:i~IJh;ftfi-
                                        f.......l)t·JJ-1'RJ,\                      l~:if·)
                                                              1f] 'lr:.1·'J:J.' j; I
                                                 t,r ~, ..~ .,,f -..         ·-.1,,1..... ,. '/:J"'"
                                                                                                 l;f·iJ.:· / lJ   (fullil~               ~- -'~r·..
                                                                                                                    r··a;~.-., )J ', f...1--'1""11"
                                                                                                                                     !,·           ~


                     ~F~tt~~~~ttn~~~~~~m#m~~••eoo~~-R~m~
                     •Ji: J!i! i:i_ 1( i I.: }J 1:J 1¥ ii£ A~ !18''.J ~ ~ Y9 ...:_ AVICTC2017X0264-6_: «rp flit {R
                     ft • (:Jn (2017) 99 ~ J[@fii)i:g~n2:;&q~.fili;f-Xfi~~.g.~~12HEittJii:A
                     f~i1Fftl,iJ» 7':l<fi=..
      l1      ~      lt't::
                     tm it 1l: ff fnJ 1!~ il:Jii.A. J-1ti1J ~{H'iJt!!1~HliM€~~~3!1J~ftl~ll(t9 r1~ti!f J~, ~ ~J:
                     h <i +x;¥1J·~;1Ht;it1s <@19rtJ1J) ~~~*~::f*'Jt~mwu1,1ttJMJt~5l:it.Jrr~
                     .\ii:ff{J ttfili~f~ffl~ ,,




      -
      I• I
              I
                     {f t'Jtl Ji <[ulW:JJJ)               =*Wtf*#J·l5(r.w f fffiiJ                - t.w5(.*a<1tm£ F,               ~il: /j:tf
                     "xJ~;Jtt.J...ri,JiM! Q,JJ}}fllir'"' ~rn:tr~~ 0 l:fJ c l::J. F raJ fl: "illW:J9l:i 1:5( *A") tt
                     i ~· lft 1¥11¥1 lx , ~_:J, ~ J,WJ;fi l't-J IB1: *)( q5t liHxM @(t,J i& Mi.
      .,. ?
      I      ..      Y=itlt~!lil:Ji <[n]WrJJ), ~i.tJJ~&FM!i1J}}}.iilit=~~1=I~lli~rf]~~~ ~ J-J
                      " l\\'iC"C:~017X0264-3 ., {rp(f,tf~tf; •                           x.Ja    (2017) 99         ~11Ifi~~t1!tiflxlX
                     t& rl.Ct,!X ¥..t\::i ru?i-qf ~f1HEit:1tJJmt;&.iftM~iJ:FJJ. ~SO>, T 1t1:*#J,i)(~ 7. 1
Case 2:19-bk-24804-VZ               Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                               Desc
                                    Main Document    Page 38 of 252




                ll!J L~ nJttil:f,1; (11Jl!Hx, H·' it 'ii <1111Wr lf)           ~ nJWffiliH:HxlA'l!€~JiHl.!!,··,;~W

                lH~ ~~ r.iJ a .flrt.J ~i.r. /j J[ H~ 1ml rl~7}tFa':!R2"tSl.5l: ktf,r,;~ IJ...@rf!J1'!1;J~ ~                 tJJ-
                iSU~1f ~5tJJ2".til~'x:Krif.Jllf.!] ~1ft ,~&h&it11!!,1XJffi- <WI(f ).


        ffiB* ~iJ:1J ( §JJ!ij1J) 1¥J~it~i*iiE
        8. I    ~ H fi° ~ JH.Jlf1HJgjJ & it~ R. •JHl ;19 fre)J (I~ ·tit,                          Jt: C.llX 1~ { ~ ~ .:.$ 8-
                f,,JfiJr;l;; A{J - tJJ!ll,~A~ i'r 11f, :Jlt~~- ftii2&. ~ ~ .
        8. 2    ~ :;¥ ;,fi: .g. jriJ.                                         *
                                        H iJ:.& [n) ~~tlJEJN +~ ~xint t.!l 4. A.f i ~ .~ .FJ!.:-&n~, JH~.urfi
                ·fi iJZ,r'lriB':!*11;~&. tt U:1J <!ii1 W.J JJ) 751~-'.r:-.filtt\.U 4c klfiJFfr·,1,; (i0 -P.t~~J
                8 ~iljll!/J.ml1E*:lf A1-jt!t¥~jJ .
        8. 3    ff kt /.f    C@I O!'IJ 1J ) ~ ~ &ml 1T,4t ft ViJ.         JJU1: ,f,11 ~*f.   *~J ..f, ~ii &Jt1it ~ ffl .§.Q
               ~K~-d~-~A#~*h~GM~#.~~&~~ ~~mm~~ ..                                                                           ~

                ,}~~ r;r1f$1J,t, wlii& flfiiJXf!ftil:}J <@H~Ji > {i~JiRjJ(t~~tf! .. 1.E.iJ~, h
               i&~rlF, M{J(.J~~ .. r.iJtld&<lc~ 11tB~ A(t-1-fr ll:i.J.
        8. 4    Mtr~ 1Bi .&.& t,r ~ Ill -t:x qsu~:t. ~ -11u 1i .g. r1; ~~CB m# u , JF ~ -ft ild5'i ~tfi
                M~-~~J~~~~&tt~wm . •~~*~~U~R.                                                                  *~~~&

             t;r ~ JJitR qt .Mt~ _t ::f ZJ. tE ff foI m1.,1,i , 1ttw~ & Jt -ftE :fh m*° ~& ;M • :JF1* ff
             ~ f l• Jc~ *'J ti mfn ~~ i~u ~ ~ t£ ~ it Ji ~1-f *1 };£ JN tx,15e liii ,i;i NJ rmr.r ~ f¥{£

               C1J. "Jl:. il: 1i ft J9 f9j_ tx A i;t ~ ~ W 1-E JI;!:~ '9J. ~ tli i* tff ~ ~i ;,1- )        o




        8. s iG .ff.(£.$ .fP.ilJ-J ~, Mi JnJ w~ ~ nJfmx1 ~it1J ~ ~.t 1¥.J ~ 5'EfilHx i&lid ,i;x ;tx ~il1
             ftx. fl fiiJ ~ t.vl ~ µfl tM~ M iil.

                                                     *~
        s. 6 nr'l u~ 4: -ft fi1 ~ u z El , 5'E tR ;& & t# JE/JQ: -& q5ct~ :t.x ··F {ft£ ~Jn~ !J-, to 1' ,
                ,.$tili~B:friJ msti¥Jtx..f!Jµfi*'J . :Jf JI 1:1          *'i5" laJ~i.Tz.11 ~ .            ~rEJllt~&H'
                ~w~~A~~~~~-~MftM,~M~~~~~~ffl~ ( ~~~w

                ® Wiz~, 19 1t&, $             m#1. ~r fi ~ 1t~ µJt -ti~,        <fR t1i wt 5j *'l :tA ff a<J ·trl   m. ~~ 9r )•
                jza5J! tli.!J.\l~~J&-*x~ ~~$~~-ii ~ffiH1 r!f-t/;JJJt~ ill JJR.J:titr.R:JiUW~it-J,

                !f~il: 1J ( §1 W~}j)        f§i. ~   f-!i';.HEJJSi:,j:X #Ji ff] ~,ha1~ BJtl:f:Hhl.ffi Jc~&~Mt,1mi (J~ ~~H I
Case 2:19-bk-24804-VZ                      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                       Desc
                                           Main Document    Page 39 of 252




                 ;1'rn,i MUIJtN mo
       R.   i     ~ ?I·f11JIU. ff ;ti:~ fiiJ::f4:19!1H-t il:jj                 C{A)WfJJ) B~ff fiiJ fJHx.A;j;IJ/cl:, i:12.::f~
                  {1 (f M~ U: Ii <fit!D!~,1j)               fJrtlAfJl:11\i'tf&-*1%'1rr](J~ ff iiiJ~x;f.lJ :l:*Bx:R! i>l.
       a. 8      m+~ Jf= &u·t-'f.~ 71· - - m£, ~x 1t.f11-W-t&@ ff- -w 1l:·~ff J'.J ~ 1ii.1tJf>: g-~.im
                   I· 4{· il· lit 1111~!~hh 11i1J1lijj;j:1JjJHr   o



       s    ~~   f~~iirrt11-W:iJ::Jifl1fHt!J f]~~ ,~fflli3i;~~&mx~(~~ttt:i:11~tP1J~rtt@. 1c
                 ,m, ti·ti1{1. &ffff11111;~1rilii'1ix.w1~.
       H, 1O J,it·t:ic~~it:1i'·H jl~f}rn:~;Ef!. ~!.t~rr1i 4/J, .m:kx: MtJH.)( ~t1'i1;tl¥JJ[{f f.lf 'rrl!JL
                 r-:i.·~U: li'}i.:R~u~(1:tJ'Jl:.il1ftlJfJHi:X:J.i;gi~m~1A'~{il .©.•
       8. I 1    41 il: /j <!£i!W:J )J) :(1:.{i.: ~lii.Jif,i ~Jlij IAJ bt1:-F YIJttH~z. -(19, JitE ~ li-: i~W
                 Ifiz. f-J ~ 5 "i'T f1~ R 1>-J ;l~m:H!fi9;-o~il:TJ, ~m.HIDJd:ltf:ijff.i'Zi:!f~jrJa.Jlx,t~ t3
                 #~ Jix fr~ n:x nHJ~ #J Ji.lc: fl{J J;J Jlji!J ~.& i3   *~Ex i f-tHV~ fAJ~ i~~1! MfJ. • 1~~Et~ M
                 flM fll ffiWJ ~,e ·~:
                   (I    J   v!t:)S.:{)U£P-1f(~{t:

                   t2 > ft~rlij~f~~:
                   ( 3)      lit tJ: {E fnJ ~ nrtil JixnJ   tmm~ ~ i.t1f ( [fiJ ~1.f) ;i:1J rl~ FE 11Lki!Fi'.tgx,ftp~
                             ~ft:
                   C4)       1,t'-t=. ff.fiirriJti~~ P-1!::f :ftlr!fHt:1.r <@J ~i Ji) Wt i.$:lk~tF~1U£(B :Ji
                             11:;
                   cs > :tt: ftl!.M H' u: 1:r <fcil mi :Ji )          !fil   ff** '51 :i:JirF ag .:x.*;a=1:: 11I*::f ftl m"fril
                        11'~ if~ tin   0




      s.    12   r.: ~ 1fu f 1$¥.~ fr !l=iJ a<J ~ iT & Joi fi\~ 79 Y 3k fJAl. fl=i tEi 1-tJ :im 'F flHt ~ ~ l'r'.J i6
                                                                *
                 mt1Hl! tl1 Z ~ J£ t~l (I{] • ~ ~~ %liilt~ i I:& @J WJ.f,~ (10 (t-J~f-fd't Tffi ± *!r:UI~
                 .!JX X-~ iA~ frlfiJB'~~t,.                 ~9W~il::1.r C@J9!~1J) m~UJe*,g-1¥.iJA''.J~.1J~1uf
                 u!fH~ ~ i l.1J (J~ r~ ~1HWk , Jl~i~ fti ~ 1!JA2i$·H.t15 <§1 W;J:1:f ) ~ jg i£ ~ i I: JI e.
                 tM~~M~~H~~~ttfffrm~&••~mm.m•~mm~m0~
                 ~:i :   q i ,:1i t:tt 11 n~ !M: lE'. JJ.lUJl ~j( tat+5l flt iJ: ifl';w.: x o+9%) x *r Y£ JR :rx ®: kif
Case 2:19-bk-24804-VZ              Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                Desc
                                   Main Document    Page 40 of 252

        ut 'P ~;t ffi if;
        \;i1 AVIC TRUST CO ,LTD

                                                  * -:-
                 f.X 4,# iJ: fft ~ ~ ~,T- r5 ffl Fl fn ~ 360. ~: 5E IBttQ. 411'. ~,r.x lt ~J: 1ft ~ & ~ -$: rl:;
                 ffl~@~**~--~~~~--ffeJO~I~~~~tt.•M~N~.
                 ~-mmMW*#~~-BH~Z~~~m~Mili~ •. ~~ffM~~a
                 ~*~faJ~~~~MffiOO, ~~~~*~~~~~tt.

        ffi9* ~i..l:1f a<J ~~~f~HiE
        9. l     !HtH~ rJ1 $ A ~ ~ .fr:11]1 itfif!f«~rix;..u:;fl:l 1-H it (J{] ~j~ ~ A JHliHiE ir~~ ·g\
                 A&•~~~~~~~~h~~~Rh.
        9. 2     §ti1Jrfl3tfr-J>Cf!f~~hi:A~, fl.~- ~~Ji:.;E{EfriJ1tt*:iiiMHI~~~.lw1/a<J.
        g. 3     ~ i.t   n tE * ~ fffJ rr *mrf.J 5l ~~ft~, ff ~:x t'I'~ , Jt JID. ff ;r~ ~ ~ :t!i il JJ <[§J
                 ~1r>*ffi~~~~~5(§ffl~~.**faJ•9~. ~~~~ffilEC§I
                 ~Jj)~~-fl~~~~*h~5l*·

        ffi 1  o* ~Jtffd§.
        1o. 1 xX:n-t~ raJ~.           1ts1VJ-Jm.* itfi=iJJ.9l-F!fii~mt~i&tt*Jl..ttli:.&@I ~1r.1m1st~a<rn1.
                 ~~•mc~•m~~ftm~•~*>·                                       ~ffi1:1f<@l~~)~ffl.
        10. 2    ~iJ:1fW~ffH1:;itt1Ja~~tt;A, !2J,1ittY!tf=ifd§i'.E:#~~rpJSSZifx:t§.A~:ffi.:#1
                  (~~).




                   ( 1)     .ttil:1.f ( §1~:n)    (fj;ii~

                           1)*~~U1.r~•*•~~~-~-,~~~M~•tt-~~~~
                                 :tfUJL.&Jt1t!?.fl ~~ ~:
                            2)   *~MJt11~~~~~1{~~§1~1ft~:
                            3)   ~l$~~' :hb~~~. IV,~~ffl*;
                            4)   ~ti'~M~~;lc(}VHHt, x~ffl~jOWHlgs., WG~A~xen:m-~J\11!
                                 *~W~~#Mfflff&~~~-~~.B~~mnm~dfflW-
                                                    ?,ff 12   9i'.   ~ 20 ]n
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                            Desc
                               Main Document    Page 41 of 252




                                                  *
                         i l:JJ <@9!iJ 1J > {i: fr P11iiiF a1 tX ~:
                   5> ffr1;~ (tl'f f: fuJ J~1m f~i * e.r:1Jr'l'!J;!x urnEWJfll'9.¥ ft ltJ r~ r      fil 9Y"J :x.   *(1t1
                         rru 11:
                   o> <1:-ftlril-{f~JVJ1k.l. ~u0~it:Ji <10~nn ~lmlif.d~, -firrm,                              ~ j t,.




                         oo ~~~mff~~h,~am~m~~mm.a~~ey~~~~
                        !bi ~t;: ~l i I: h (t:.:,ii:-frli'iJJ'.!.li ~- A~t.£.6if:
                   7)   ~t i I: liiA Jg,~ 1;Ut~a(tiJf/£-til~£~a1~1thMJ~:
                   8) ili f.i ,i(f;-ITI]t~nt fi(JJ'=t1t!D<.        *.
             ' 2) MiiE A.&/ Q~Z J!J:I ~ iJ: :x. %- A.11\ £.ru ~ 'F tf!J%,             *  iJ: 1f   ( WiJ 9YtJ Ji) :,!~

                   I!t·OtN-ft~ i l:JJ~~lflfffi01f!Jfj, ~n.$H.l:JJ <lfil~7J) i:H{J:
                   I)   fl+HiE A&/!:!JUztWJ-~iJ: 5(%,- Ati:~7°R~'                   mm'    ?,-)t,;f:rl~lf:}1:,      1t
                        lli,~~-G~.&fil~~-,-~,ffiffi,~-,~~-M*
                        ~~$•~~~ff~~h,~•~~mu~mm.~~-~~~
                        A*~ili%~~~ff~&/~~M~~~4A.•ff~ft~4~~
                        1) (I'~:
                  ~> f¥i!l: A&/ wt.il.£M~i1: x* A.l~J?.il.:::.Ji -rt~;m l±l:Jt El~ Y! -trrn~JJ
                        ,r~ m1~ f11;
                  3)                                             *
                        f¥iiE A.&! !!X.iif.JVJ~ iJ:x. A. ~~.e,Q ey~t~:k1B.1*I!Jt1ffHi9l: ~L~
                        ~i'ieh(11.
                  ·n 1ii.i£ frfi3J & l !!.~zm:'Jt. iJ:W> tSlr,J X£t'r,J1ii.iEA. &l~zivi~ iL :x. ~
                        A Jt1t!!.il? r-1 fill~* •
             c:o ~.ffl1A        <lll/mA.) H\I~tJ, r:tm~. t1i1:1J                    (@JWJJJ)   ;fctlldJH!fft~
                   11· Ji1J>Rtt~ffia~mf*. ¥.in~iJ:1.r <im~Jn) .i:Hf.J :
                   I)   flf.Jfl 1A <Hl@A) ,fdS(~i.l:15~;:R!}li~ <Jlft) W1mM;ti:f¥1J&fEJ,
                        §£'.&'-1: fi~~ !Ji~Fn. ;;,Kt~~< !JJi) -JfPit !slt'.JJE~Jfil f*~i9lfi1~~((,J:
                  2, ~m ~A~ffn•••c~)~•am,~~,~m•&.AfW
                                                   ~ 13     in :Jt   20   iii
Case 2:19-bk-24804-VZ                Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                            Desc
                                     Main Document    Page 42 of 252

        /4 rfl An: ffi ff
        ~ AVIC TRUST CO.LTD

                                  A<WffiA>*~•<ffi ) W*~~~~-fflWM~~~=
                           3) *~~iJ:J:f 45 lfn l0J:fJ, li.Hffl A <tf:Hill A; ~1 -f·,                 !flj it.   t!Htl, ili:
                                  U~W.ff8~~K~h~~~m(M>W~~:
                           4)     flt fffi A Ujj fff1 A H~ sY: lJ H lfi1 x?!: ~ ,-Hlt <I~ ) ¥fl~ , {f! fit 5} fl\ <ml >
                                  w~Mm~•*~~<m>~*~~~illff~~~:
                           5) :Hk ( lffl > 1'l'fl1~.Uw, 1<.'fi:." ifrffiWx&, ~~J?Jlll:114:f:l'lrMITT 1-A~frH
                                  %-O~ii!H~, *1'T'A C:UIJilA ) 7R&R1'i'~iJl~                    (f!Jj,)   f'f1~ift{a , 9Jl
                                  *~~57.:.i.tJii.A     jjJ" (!~:ft 11!! 1.@. f¥ (l'J:

                           6) ~ (~)           i1l'*Ji5.lr-l~a<Jt~1'T' A <te~A ) J:t1tl!.:tll~Jt#ffi o
                   ( 4 > 1E!f#Htll=iJl!x:lt1tM!!1iJi j\:*~xx, ::£t~, #.HiiHH. !JX1llf~AW.f.W.r.i~
                               ~d~••~m~nh~mma•m~mffm~~4.~~1f<~
                               ~~)*~~il:1f~~-~ffi~ffi~~. ~~ffiJ:~C~~E>~

        t 1. 2   mt-Jii;ilfttJhl§
                 1:11 iYi1.*   *iaJ~    11. 1 1R"B~:aitr..1trn~.         ~iJ:1friJ £ti JrTTi   *.flll f ¥tl-~1lt~,'fi•
                 ••illff~&.~~m~~.Mil:h<§~1f>@l~ffl~~ili~~~iln
                 it 15x, (fJ-tJJ 1~~:
                  Cl) ~*.$HJ:1J C@lyfq:Jf) m:mJ§19!tJ, ~iJ::Jf                          c@1~1J)           mI.:s'LHIJxN;.ti:
                               ~~~~~~~~-~~aa§l~~•o
                   (2)         ~i.l:1J(si]~il:1f     (@]W;j;J)        tM(I{£- i'j~~mif.Jit 5000 :T55to ~iJ:1.i
                               •*MiJ:1f<@~1f)~#-*ttili~*~· ~m~~~*ffil:J:f
                                c@~1f)~~**~~~ ~-~~~-•~tt~~~a~aa@
                               ~~*~•,fl«m&~•ttm~m~•(!',Ja~.
                   C3) .$ti.l:1:f <§10!'4'1:f)         *~*~faJt~J£~M~!Uti~Wi3tfi~JE119:-&q5t~
                               &~~-*~a&/~ffU-~<~M-~il1f·~-~~~~g
                               ~ f.t(!',)%:~JN;& q~~~ @J~~-*1frfjUi!wuratJt >,                            1E g :llrlJ111:t.1:1
                               ~$.:1:!M/H~z..13.tl:, ~~M@-f,j~it~~~~tti-**~~ 5. 6(2)
                               a. 6 *~ <2, W:.X~JEB'Jff .&t/l~~J:t-¥ 10%a<:l.l'1F<ili~ Fl ittl~~··lij8
Case 2:19-bk-24804-VZ                        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                    Desc
                                             Main Document    Page 43 of 252




                              .i1H!it~1zo
                      4 > ~;RH' i I: H 0 1J9!q)J) .H ~ 'A-l"RJJ.ITT FJifr:tf Nr~ff! 1Jtn1t ~il: JJ J~At
                              (t'.J fffr l't'.111! fi 0

                   c5 >       i~;J<11U*A&/.u.xiliJVJ:'Jl:i15l.n-AilHP*1fl-r!i~·VHE.
                   1 6,       rm tt t~~n<1:rt1t!!.'.l?:,~miim   o




         .. 1 r;, Jj ·v. (r 4.. rrfdJ ~nr JJ i · Fl r-1 tti'.W: itJ'f 1~JE (1f10 i.iHJL5c M~ -e- ltiJtp ifiHl:
              1il1it f •.:ift:t11JtJl.ff \{)J (J!JWt.iUt 1~0iiE. ffi~0iiE VJ J-fJ EtJ~i.t H c@JWf/J)
                 ;{({II.

       : ~- 2 {l/i {f J!t~lfiiA. ~1f;<,j::$:-@-~rf1:fef ::X:$~it1r <liTIW~Jf) (10 5l*B'..it~,tJc~
                  '.%.~   t~ il:}J ( ~W-J1J) ~,tM f~gif~IJ~fr~)J0i.Ift'.l1t >C           ~~' ,J£gf¥, ~

                 h~~~~~fM. fffrll<@~~'**~~-U*~~~~~~~*
                 ~~~~~ff5l.*~.ff~h<~~:ti>W~-~~~~ff.~M~fr:ti
                 (11.Jr!i~,'J. ihll:fJL~nJi;J.~~~Hi1E~ . ~il:Ji <laJYYtJJJ) m!~~5l:At~Jt
                 il7i; (Y.H{i'dµti -t.lt ff •

       I:!. :J     -ll    '&_j:fff1iJi:ftt1~'tifl:, *-g-[fi)Jyi Fa~-f1UXf.!P1L~tl~~riJ~fft-l:o :c'.E:{~-fr
                 M*t~M~••**~~~~A~~~~tt~~ffW~~~.~~~~
                 Ix {l'ildft ft i~:8'·.H'ff 11.il ~ ~Jt iA ~ili ~ fl(jf3: M:tittfrfi' ~JJ\1.fvH.lL
       I:! 4     i1fi5l:il:Jffjg~~!MfiJHX, ~i.t1i <llliW:11i) @~3!H{~~it1ftiJfiE~>Rn~
                 mff*~lt~~ ~ff~.~~1t1i••*.g.~~~~~~ffl~~O~,ft
                 ii.I; <fi.1H!1rJr> 1",U£~·Ffrfi~~~iri.5l, iffi~, ~:&, fii71', *~&JtftBJt
                                                          *
                 f'r- Jt- ;t~ ll'l ~ i l:1i nHi~ Jf B~ Jifr1Hri;fJ •
      12. 5 tr: r,~:ris:rtrnr#i.fftt:z.ut &~m, ~ i11JAJ t?J-~ i,1:11 <@gyq:1n 1¥1~ -*- <~
                 ff~Wft~~~ ~~. ~~ft1itr.J~~>, ~~~"~1i<~~1i>                                            «*
                 ~~h~ ~fl.                      ~&fi~ffl~~aw~•«~~•«=ff1th<~~1J)
                 t'[JJt-'F nJ ffi'tit~ii!rf1.f:x~ it h fr ~.l:~,rx;j:1J.
      :2. 6 ~il:h" c@~!tJ1f), f:i.l::ti.xJC7iPitJiA, ~-"f1.filf!i1J~trtr.Ji{JiEtJl:,tf 4,g-ffl]
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                              Desc
                                  Main Document    Page 44 of 252




        ffl 13~ :iii~~i!:iii
        13. 1 Ki /Jz..faJ (t,J - ·tJJ~~ :it f'Ha asi,              :iill~n f.fliJF ~~ x ~t;J b:L   r~illi m:x:tf~;;~:4-k~a:1
                 ~~JJ~. ~ili~A~~,~~m•~,~~~~~nA~~.                                                               wum~
                 J:1$11i1Jblls:ib. Ji~.     (Ii ·J~)Fi /iv. b:L   b.£~>£15 .t\:11· ft~~-
        ! 3. 2   rYHlt 3ti1HRi:Jt1. ii!i~a;flli/fiz~1C IH1: Fttl B JVH!t1.J9~i611Jiil!l¥Jl1i:
                  <1> ~Aiai~: jffi1dJ/JlfRf!J.l't~il/ciill1;1J7'J'~.t.'l~~'(!Jifr~l l:
                  <2 )    ~ -~- fi"rllllS ~ : lHH .i£!i 1i11I l# ti 1'11 ffi1 rJ;J }11 ~ rt3 ft 1& ~ P!r ~ U Jf. Zf,   5 Fl :
                  (3) tHR ~ifil : ~lli.il!l~jj tt*10<-J~~!,T:.iif:J:1lm~¥&. H~.W, 4 11:
                  <4 > ~ A : u.ScitlfJXJ}J ~:i!liJfliAFc (19 ~ R.
        13. 3 n~.id&tll:.flrllk~ 1.iA.            -fr lft.l ~ t,·- ~ riffliA*~ fEHtr fflltl, ic.!lB'~~ Hll~~.lih
                 ttf: 1.-JHf~~ /) .tt ~-fr 1f ml ff~ '5J • Ai¥- ,Jcit '6J tfriJl rt-t fAJ Jt1t!r1ii!'.'.it ini ~~ x f!J: eJ:1
                 ffl. ifil%J!£r1H;t:,t:Jt~       (}z;~,       frfr~.fJL,f~) Jti.J~:JJ,i!~ift:i't. fcp;f&)'( t~(J{Ji:t!!.
                 tll:~~* 155:t.
        13. 4    Jt*:Jf-tt!!J1U1J ~   *' n :i\:~HHIR faJ • **°~tr$ rl -ic. ~ 1¥.J 1'th. ~ ~ it!!.!.tl:.ff!JI*~
                                                                                    1


                 /J :i:t~ ffl ~ .-ii: 1t ~ ml ff 1£ Lf- ~ 4Ji- illJi::tt- c1i , =*11?. ~14 tA tr~ rtrnt .LI: ,
                 ~~F~ 1rmr~i5-m1t!Ji.

        l 3. 5 lf*~:lt!!.hlf'O~*':n:ttl'l~~E. f:f.friJ-1.flf*~J:tl!,J:.il:fiJlI*~1f j.tWJ jlf ~!J!(:J<J,
                 @W~~~I~B~-g-~~~~~~~m~~~~ffi~~5-~c~•~

                 BtiillA ifJr~~Ff-!0¥{.)c).
        13. 6 j}(lf. ~~~1fi$Jj}(~=         *1t~1ttlUi:flJa~l'.fJ~1flll~Jt!!ti:~mll~:n:it1'
                 ~~~,~~~-~~*«~,~-1'.fJ~ftffi~,~ffl®W~x~~:iii~
                 O~l'.fJ~~XiJ!EB El 2.;}(ffl.
        13. 7 )x\.~t,h~. -fr!fij~}j~JrJ}J~ :                  l;!;J~:n~-mtrolll~Jt!!hl~i'fEmi, it!!tl:~J!m
                 *lilRt~m~:n~~~m:rc. ~~if!ftX-f'fffiii, Jiffl~W~X ~*B~-
                 ~ ~~~tro. ~~j;b:(fjey~~fflffiI~:iii~-:iiiA~~fil~ffl~~~~
                 :iii, ~•~:iiil'.fJx~m~~B~~-~~e .

                                                        m 16      ~ 1~   20 ~
Case 2:19-bk-24804-VZ                      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                              Desc
                                           Main Document    Page 45 of 252




       ~14~           i!+':1':
       , 1.   1    i fl" F1J ~ ii riiJ.e:, {1 :.lt q1- JJ ~ Jt f"t tHiSHJHft ;11- 1s R'-1fl°                ***f5J          & ~1I
                   t\t ~A~*{,- f11JryYF~ MO'-JRrtf iJi~ H rm 0~ fii .~.&!~* f.-fiiJJiJr~f~ .']. <·1'
                   i:!A~1i ffiiH1i1fi1El!JUU.?. 1F. ~fltxft,J~.=:::ti"q~~JW, ~~~0ff(t,Jffl .€1) f                              ~ f~



       11.:!       ,idi:H h l~rfr.flaJ~. 1'friJfffnT1~ftE1Tf&:~llt~fa.~. C°if'~:J'is~:'1s:flff'iHtJix
                  ~ ~ M,ff          *rni ilJ   ~ ~ ~ I;/. J _f@ .Q. (J~ -hli ~ 1J (t(J /ffi Bl , @itJ1 IUUi.1..fil ffJ.   * ), ftl.
                   l-'~   F·t.'/i.5r.~t'>'r:
                     (I)         1:1 UI: ff :,ti: ~ ffiJ :ft) i5U: ~~mi (iiJ f$t ~ ~- ttti~:
                     , 1,        f•iJ 1~1 ,ts.:~~ 1Hf1-:i1ff Tfn~~1;1.1 W,J: f~ .@.#~f~~:..g.fq]tf.J~Ul'1tft9rfi, i7
                                 iHifi, Mw foJ ffl ~ml A ffH& ~:
                     en «H{~~ llJn~J it Hi rtnil l¥J ~                *.     ft:iJ '*1 fE t¥J *T .:X:~Jff 8fH1 ~~· ,i:.f:!I!   m. ,ltJ
                                 -llH'&.
       11. 3      {f{EfnJti'rf~ I'", *5ltffi~JE(l<Jfi~ 5l.*$Z1kP1.t-1'~*1~0




       I~. I      1, 11f#ch :tt:Jl1 XX Ji -f UH~t~, )F~Ei!i!iA!., ~~E }iRllffJ{fJftJ:, ijpJJf1f ~fi!t,

                  m~~g~ff~-hM•*~~mff~~•••*5l.*-~•#~Mm~
                  ~f~~ -               kM.m*·**'~~~~,m*~~M,M.,R&,W
                   r: 9JlJt11E~ 11:'1*1*. ~.&:J'fr~if!~~_ru~;{fi !JJGx'1 JJ¥-r~W1t1::ma<1-tii~ ~~J.fi l1il
                  i{ ..
      15. 2 ~n lit1 t ~~TIT t,t JJ ~JHtf=,             xlI ~ ~ ~ft ft-1- n@.fl. l'.!ll ffl iiT riE l¥J ftitJH.4! l¥J 1Jj\:.ifil
                  ~X~E .               #m 1s~I~8~m~~~x*m~w~~*~•~~~n
                  Im 1iP~ ff!Ht ~' ii~ JIM ff~ rlii li!; :ifs J61 ff     *-ft fiiJ a''.I ~ ~ , ?~ Fo El3 ~1JWJ- ttlj filWJ .Im
                  N11.~~ 1l:;;{s:1:1"luJ o fffoJ-1Jx1~~"iiJ mh~i&ft-J1J1;Jc.1$J)F~1§9itH~iJHf o

      1s. 3 ll!J 1ii: 1.f: ~ nJtJUJ IJH1J:. 1fl ~ ~ JJi:14 a<J-                :n ~ .1L. ep *~mt§ l¥J lliti6Hin ll::·1&1 ~
                  m~k-~rr*•~§ffl~B~m~r~~.@~~~r*~•~~Mffl
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                  Desc
                                  Main Document    Page 46 of 252




        16. 1    *1rraJfif'H'AA.~it1i               (@JW:))j)   ~+,    f/L#J$h1:1r ( ~won ~E~E1~:U
                 A <ffi.wA> ~rlt~fU1RA~rj:: C!.!x~f;n Ji:hn.filli~,~~.r..!llitffiJ (;-/IJ r;;:, Jf:
                 f§.~il:JJi'liEft-'c<A <ff.tr!IA) !.!~r)Hxf~Fl!A~-* <!.11'.tl,F;'i:) Jf:J111t~0~:t
                 IJx frl11J:f"§" /IJ f? Tii~ ~ ~
        l6. 2 4'- ~l~TI'E 1&15, ~1f i:iJ I»-{( j;/J,iffj ·f;((J',J~fitlLL: fl, ft {rfijJ J>3 :# .. ..fH~ 'f;-lnJ~

                 JE ~~.::ktf!~J;Me+t1t~~rr-t. T~&H-trmti Wfcftl1iJ J,W-Jt9J.
        16. 3 ;,ti: ftloJ1:Jc(J5, "8-li=iJ ~,}.k(I~~ 9!.& 11' ft16,~iixx:1f#} if,j ·5-:i, *lfll H clli;I~

                 ;:\: :IH«~-~1~1'1~#.e1EJ}~i~lf :X:~{rfi'/J1iHft*)t{tai1.ftt<fr, 1i: ic.,               ~~ f-




        ffil 7* ~fft~Jfl ~$i$lWtR
        11. 1    *.g.~ (l<J ir..)J., 1:.~, !Hf, /lfHi .fU ~i5l0'-JM<.k:i5J~!IJ IJ~A~Jt#l t!ililz
                                                                                           1


                 f I!.
                                        a~ ' {f1 J-1Ji1] ii]' fnJ ~ il 1.i
        I 7. 2 ~ li ~ ~ i)(. XlC/f $ ).~Jf f}} iffi ' ;,ldilHtJ, iffi - ~             11



                 ttm~c~rr~•~>~ff~«~A~~~-g~~- ~W*~~~m~
                 #1 rn-e1:m1§..flllFfWi~fh, ~u ;~, ~if!,Jiliftim,i~~JrtJ9&iff1J1Jf11. @rl
                 ~~~~~-,E~•*·~~•~wmAA~.Mf**~~~&~~•*
                 (f]~Jx. ~JiiJH.mmiu •


        .ffi18,l- jt.ft!!.$:tm
        18.1     11Hfil·iuh\t 1/./5, ~il:1Jl»-f~Htil·Jc.1J(t~~-!iA!J'f}}, 1ruit=t:)Sl'.itli®l:fl~t
                 ;n= Ffr1ifA ;!;Hf} ml   ff* -fr friJ •
        18. 2    *sfaJ -.i\:filifil . x:O'J ~#~fil. :Jt~f.H f Jt't::ffl.:X: f-f"-* • .nJfl} H{:ffffJ~
                 ~Hl!~JJ.
        l 8. 3   tE ~~-*ft ffiJ IH , tP"i :iJI A x;f .g.1r1Hr~ ivrfi ~ ;;k B t~ ir-t!H 1~ :l:. ~J x Jr- i5l,
Case 2:19-bk-24804-VZ   Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10      Desc
                        Main Document    Page 47 of 252




            ***************************************************************




                                  m 19 in   ~ 20   9i
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                           Desc
                                  Main Document    Page 48 of 252




                <4~ .!ii Ji it-' fin. f~Hi • Jdr'I ( 20 1n 9Y 5' 1f~ 1i:(J r{!tf11.R2:+xqt firl.-txfQ:W~*
        ti ~ f;1 H: i I~ iW t.fi: ~ mt fx q~ [ril .f:x'. H iJ: !..J ![ii Wr&r lriJ (1~ ~ ~ °Yi , X 1t X. )




                                                                                                                    )



                ~~ f:l :M: 20 l 7 ~ ~_J:j ~ f:l

                ~·i&;a: tIIDiwl~




                                                     m 20    m ,1; 20 m
Case 2:19-bk-24804-VZ   Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                        Main Document    Page 49 of 252
Case 2:19-bk-24804-VZ    Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                         Desc
                         Main Document    Page 50 of 252
                                                                           13 ?&.A. i*iiEfi f5l
                                                    Contract of Guarantee by Natural Person




        J:J:t:Ntrnf&·xJa (2011) 99 %1r.~JxxJ Et!~tt~
                  i&~~~~-it~~mt£it~J
       AVIC Trust- Tianqi (2017) No. 99 Collective Fund Trust Scheme

                 for Internet TV Equity Income Right Investment




                    Contract of Guarantee by Natural Person

                         if fa]~ -'5- :   AVICTC2017X0264-5
                          Contract Number: AVICTC201 7X0264-5




       1*1iEA:   ~~~

        ffittA: i:p titffittlN:'6!:«!Sil~~
        Guarantor: Jia Yueting

        Creditor: AVIC Trust Co., Ltd.
Case 2:19-bk-24804-VZ            Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                  Desc
                                 Main Document    Page 51 of 252

                                                                                             13 ?&.A.~iiE-&l-fcl
                                                                      Contract of Guarantee by Natural Person




                          Contract of Guarantee by Natural Person



      ,{!fl.YEA: Jf~it                 :Sr15HlE I}~: 14262319731215081X
      11 Ffr: ~tJ?-i'IL~siJ;IXEsHl'HNifff~~He: T5-200I '.¥:
       lll~il&~~: 100027                 ~~~i!: 13331011101
       f=tiA: 010-59283480
       tg -rdl~ffi: niechengzh i@ le.com
       fflttA: a:p NL-rn~Di,stlf Ill~irJ
       Y!>Etlc~A: ~trr~
       Y!JE~hl: rr~~m i§J mtt~i~1u;1r1R~tUt::km: 1 '%rc1-1AA,1m 24125 &
      ~-*:tl!!!.tl:: rrfili~l.i ~ rtrttfi.1~fH1efr1K~rr~tJ;:m: 1 ~rrAAr-~ 241251¥1
      ~~A: 5*.til                              1!!~15l~~: 330038
      1f,t~it!iii!: oto-56823637              f~ A: 010-56823559
      it!. T~l~ffi: zhangchao9466@163.com
       Guarantor: Jia Yueting                  ID Card No.: 14262319731215081X
       Address· Rgom TS-~001 . Haishene Mmgyµar:i. Q.Qng_z~i~!l\Vai Dongc_h~l}g Qi_s_tri_ct .!;4eijine
       Postal Code: 100027         Contact Number: 1333 IO I I 10 I
       Fax: 010 -59283480
       E-mail: nicchengzhi@lc.com


       Creditor: AVIC Trust Co., Ltd.
       Legal Representative: Yao Jiangtao
       Registered Address: Floor 24/25, AVJC Square, No.I Gaojiang North Avenue, Honggutaa New
       Area, Nanchang City, Jiangxi Province
       Contact Address: Floor 24/25, AVIC Square, No. I Ganjiang North Avenue, Honggutan New Area,
       Nanchang City, Jiangxi Province
       Contact Person: Zhang Chao         Postal Code:330038
       Contact Number: 010-56823637         Fax:010-56823559
       E-mail: zhangchao9466@163.com



       ~-=f:
       WHEREAS:
       1. 1:~HlEA~J!:lf~JJ;&;FU~eiJ.fil~$tfJ-JnE:ha<J.±1*;
                                                        fl;&A~~1f;&;tfl~ftt
            <it~~5&fi~~~F~ff~~.tJtftJ, mff.1g~ftA ~ir"lflAAf"~Hi•;l(/a c2017)
            99 ~-li~~ rt!.~HitX~:tciHXt2:~1t15'r5h1tf§1tit:lW" <12J, ~1i}~$"f~tf; ~tiW')o
       l. The Guarantor is an entity with the capacity for civil rights and the capacity for
       civil conduct. The Creditor is a non-bank financial institution approved by competent
       authorities and effectively existing. The Creditor intends to setup the AVJC Trust -
       Tianqi (2017) No. 99 Collective Fund 1i·ust Scheme for Internet TV Equity Income
Case 2:19-bk-24804-VZ            Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                   Desc
                                 Main Document    Page 52 of 252
                                                                                                 EiMAi*liE-%15J
                                                                         Contract of Guarantee by Natural Person

       Right Investment (the ''Trust Scheme") as trustee.

       2.   11=;1-:11*fEitttl:imra<J~~x1tz.- ,               *~~mt
                                                           c~t)¥-) ;~H~0iiJ <~ r~"ffi
            ~ A")     ~f:Jn;fXA~iJ 7 tllu~·7'J AVICTC2017X0264-2 a<) «i:p f!ii:{§tt•~ /a
              (201 7) 99 % l[~IAA] 1t!.l~/15t;fX4~tid~t:Q:~~~~~{~fE·1tt1J~'.if'.JN;fX43ttid
            tx'.~i.1:~@l9~~1f.iJ» C~ -F~"±:frlfIJ")o Jg1*iiE1JlftlA~J.92±:~fqJr_mr~ffl
            ~. f*filAEA~ffl*A•~~--ff~~.
       2. As one of the legal documents under the Trust Scheme, LeTV Holdings (Beijing)
       Limited (the "Debtor") and the Creditor signed the Contract for the Transfer and
       Buyback of Specific Equity Income Right of AVIC Trust - Tianqi (2017) No. 99
       Collective Fund Trust Scheme for Internet TV Equity Income Right Investment (No.
       AV1CTC2017X0264-2) (the "Master Contract"). In order to ensure that the Creditor
       can realize the creditor's right under the Master Contract, the Guarantor is willing to
       provide joint and several liability guarantee for the Debtor.

       3.   ~   ~~-**fqJ ~ ~ i.m5E , -* it lAJ i:r filrffl iiiJ it l:5 -rnffi tl-:iW:im-Fa<J «fg tt-fr fqJ », «f~
       ffitt~~~~»•fflfE~#&±:~fqJi:p~~mA~fflfqJ~X.
       3. Unless otherwise specified in this Contract, the words used herein shall have the
       meanings ascribed to those words in the Trust Contract, the Trust Scheme Description
       and other trust documents under the Trust Scheme and the Master Contract.

              *iffi «i:p~A~J:~.f1l!Effi1*~», «i:p~A~~~ll~~fqJ~>> ~& ((cj:i~A ~
       ;Jt*ll 00f§fE~»~tt~, ff~~1.!MB'1~J'E , :XXJJ-*fi'~~-rnffl, 03f (J!!R~~Jntl ,
       -~~±:*~a<J•fil•~· ~~*~M~~.                                   ~~~-**fqj· ~m•n~fi.
       NOW, THEREFORE, in accordance with the provisions of the Guarantee Law of the
       People's Republic of China, the Contract Law of the People's Republic of China and
       the Trust Law of the People's Republic of China as well as other Jaws and
       administrative regulations, based on the principles of good faith, fairness and
       voluntariness, and through full and friendly consultation, the parties hereto, intending
       to be legally bound, enter into this Contract with respect to the guarantee matters
       related to the Master Contract.

        ffit~ •ffliliH¥J±:ffl;&
        Article 1 Guaranteed Principal Creditor's Right
        §filAmffl§a<J±:ffl«~ffl*A~±*~:imrMffl~A~~a<J~#-~JN«41t
        ~~@IWJift~~X* C~ -Ft1H1ltfxmHH~,79"±f1ff«"~"ffl*") , A'f*fd!Jl&
        Jfi ff Mµ~ ~±:15 ~J a<J ~ ~79'1t.
        The Principal Creditor's Right guaranteed by the Guarantor is the obligation of the
        Debtor to the Creditor to pay the buyback price for the specific equity income right
        under the Master Contract (the "Principal Creditor's Right" or "Debt(s)" depending
        upon the conte:x1). The specific amount and performance period of the Principal
        Creditor's Right shall be subject to the provisions of the Master Contract.
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                         Desc
                             Main Document    Page 53 of 252

                                                                                   el~A ~ii[.g.fol
                                                            Contract of Guarantee by Natural Person

       Article 2 Guarantee Scope
      **~~~filffi~~ffl4A~±*~~r~fflaA~~~~--*·~M@~M
      T~fffWi}EJRat&~tl§JW,r~*fft~~fitl. (~M~~U*°·frL~.), i:lzr-J~, ~
      ~~fflfl,Mffl~,~--.~~-&~~~~U-Bff**~W~~~-ffl,
      l;J,EdfffaA~~~fmtl.!?iffl~~*UW~~~-ffl ('E!r.!i@~~iriJfi't•' frp~·'
      •~s~•.~a•.~ffm,w~•.m~•·*fil•.~~•·*~•·•
       ffli~~).
      The guarantee scope under this Contract covers all Debts owed by the Debtor to the
      Creditor under the Master Contract, including but not limited to the basic price for
      buyback of all the specific equity income right and the exercise fee (including
      compound interest and penalty interest), liquidated damages, fund occupation fees,
      compensation, handling fees, insurance fees and other expenses incurred for the
      purpose of signing or performing this Contract, as well as the expenses incurred by
      the Creditor for the purpose of realizing the creditor's right and the guarantee right
      (including but not limited to legal fees, arbitration fees, property preservation fees,
      travel expenses, enforcement fees, assessment fees, auction fees, notarial fees, service
      fees, announcement fees, attorney's fees, etc.).

      ffl3* i*in:~
       ArtidP ,::\ r.uStranteP M~thnd
      ~filA~**~~rm~~~fil~~~w~~~*~ff~fil.
      The guarantee provided by the Guarantor hereunder is an irrevocable joint and several
      liability guarantee.

      ffi4* -f*filJ9Jliil
      Article 4 Guarantee Period
      4.1 El**~~~z.B           ml:¥±:.g-~~r~f!lt*JllffM~~AflWijZ.     l=IJ§j;ij1f1L
      4.1 The guarantee period shall commence on the Effective Date hereof and end two
      years after the expiration of the performance period of the Debts under the Master
      Contract.
      4.2 :wi*±:*~~ra<Jffi4,tMJHHr~, Y!tlx-.tr#J.Mffi*rm§, ~iiE:MfaJ~~ll
       J§- Mffl*affMM~mz.B~~ff'.ll:o
      4.2 If the Debts under the Master Contract are performed in installments, for each
      installment of Debts, the guarantee period shall end two years after the expiration of
      the last installment of Debts.
      ~3~-±:~~~r~~~ffl*OO, ~~r-~ffi4W~,SiiEAA~~~-ffM
      Ma~~~~-~-•~ffAA~••zs~m•JJ:.
      4.2 If the Debts under the Master Contract are performed in installments, for each
      installment of Debts, the guarantee period shall end two years after the expiration of
      the last installment of Debts.
      4.4 ffi*JiWHJ<J, ~ilEAAl'aJ~JiM#}~m_mr~~(t,jf~*Jm.ffWrni~-z. B J§W§~
       J.I:.
      4.4 If the performance period of the Debts is extended, the guarantee period shall end
      two years after the expiration of the performance period of the Debts specified in the
Case 2:19-bk-24804-VZ           Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                Desc
                                Main Document    Page 54 of 252
                                                                                             ~MAf*iiI~foJ
                                                                      Contract of Guarantee by Natural Person

       extension agreement.
       4. s ;g: f~U>Z.A ~1HK±:1f ~ f-J 5E E'.;tfifift   *tJ!1ruJ1J M8'1,   ~ij[M fBJ ~ fYi -&A~~ B'11l
       ~H>!Hiu¥~AA BJ§ W3 ~ 1L
       4.5 If the Creditor announces according to the provisions of the Master Contract that
       the Debts expire ahead of schedule, the guarantee period shaU end two years after the
       early expiration date of the Debts announced by the Creditor.

       ffis* -tiin:*~89~.fl.ft
       Article 5 Independence
       **lrIJl¥J~jJ~!k1I:-f".±,g-~' 3:.-g.jE]~JJx:.fL ~~~' JG~, ti1tx~wU8L#iHl1J,
       --~*~~~;t;:,g-~s<J~h-~±*~~-~~~d~.~~~,JG~.$,t
       x~~••m.••~~.~~filA~fffl*A~~iEM~~•••~wm~~
       ffl *fil*1JijtfW~{fa
       The validity of this Contract is independent of that of the Master Contract. If the
       Master Contract is not formed, not effective, invalid, partially invalid or cancelled, the
       validity of this Contract shall not be affected thereby. If the Master Contract is
       confirmed as not formed, or to be ineffective, invalid, partially invalid or cancelled, or
       rescinded, the Guarantor shall also bear joint and several liabilities for the Debts
       incurred by the debtor due to return of property or compensation for losses.

       ffi6* :±it~~}!
       Article 6 Change of the Master Contract
       6. t ~u1.~f1ti-&AEffffl* Ai1J.i5l1tJ!:i".,g-~~~ <'E!ffifE!~~~f~£ta$1:ffi1'Ji,                     iE
       ~h~.ffiffiM~~m-~.M••~.iE··~·®A<n>B.~AB (~
       '$/. B ), :tEffl*MHfM~~~fil*l¥J'tlrnrf ffi*JllffAA~~~j!QM, 13 ~~Jl: B s<J~J!),
       ~~A~~~~£m~:±.*~~r~ffi**ffl~*~fil~ff.
       6.1 If the Creditor and the Debtor change the terms of the Master Contract by
       signing an agreement (including but not limited to the changes of settlement currency,
       repayment method, special account for trust property, settlement account, repayment
       account, interest (fee) calculation date, interest settlement date (settlement date), and
       the starting date or ending date of the performance period of the Debts under the
       condition that the performance period of the Debts is not extended), the Guarantor
       agrees to bear joint and several guarantee liabilities for the Debts under the changed
       Master Contract.
       6.2 *~1*ij[,A4J;tRl~, 1J~A~ffi*A t1}i,5(~JJQfJ*17.-*~ <~-*-br~) ~-Wi
        oo.1*filA~~AA;t;:1f1E.J~~~~~~n~±:*~~~~•*~m~•1*film1:1:.
       6.2 If the Creditor and the Debtor increase the amount of the principal (the "Basic
       Price") of the creditor's right by s igning an agreement without the prior consent of the
       Guarantor, the Guarantor shall, only in accordance with the provisions hereof, bear
       joint and several guarantee liabilities for the Debts under the Master Contract prior to
       the change.
       6.3 ±*~ffl* AEffffit"lA19H5l~£±*1fils<J,              :tf~:fi;fJQ'f*ij[AJifrffl.fiB'-J±ffl-&
        ~~~ilum r, ~~!{Z,Jzy_ff~i.iEA~~. 1*filA;ffjg~.ll:t1tJ!mi~~~1lH;ijHiEiJi1f:
        ~ffl-&A~±:~~ffl*A~±*~8ffM~~ili1t~.~1*filA~1*filM~~~
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                   Desc
                               Main Document    Page 55 of 252

                                                                                        Is tt.i.A. f*iiE.g. fol
                                                                 Contract of Guarantee by Natural Person

       ~~~~ffl*~fiAA~~-~B~M•.
      6.3 If the Debtor to the Master Contract and the Creditor change the Master Contract
      by signing an agreement, the consent of the Guarantor does not need to be obtained on
      the premise of not increasing the amount of the Principal Creditor's Right guaranteed
      by the Guarantor, and the Guarantor shall not be exempted from joint and several
      guarantee liabilities due to such change. If the Creditor and the Debtor to the Master
      Contract change the performance period of the Master Contract, the Guarantor's
      guarantee period shall end two years after the expiration of the changed performance
      period of the Debts.
      6.4 1ii.iEA (f.] i\l:i.iE1JHI 7F I*! te iJirF ~1Hf- tirnum~ ~ =
      6.4 The Guarantor's guarantee liability shall not be reduced or exempted due to any of
      the following circumstances:
        C1)     f~tLA~1ffH5-A~~i:&ililJ, ft;lt, :;t~JL 5tii., :tm~~*' sWi,                       ~~,
       ]l!~~'tw~;
      ( l) If the Creditor or the Debtor undergoes restructuring, consolidation, merger,
      division, capital increase or decrease, joint venture, joint operation, name change, etc.;
      or
                     A                  fr         *        r
        c2 ) ffi t'l ~r1:;.m .=1r• ;it-t-E =1= ~1 :® t'.t-:1 >l~.
      (2) lf the Creditor entrusts a third party to perform its obligations under the Master
      Contract
       ~5±*~~rffl«•ffl4(f.J.8ff~*~-.~~,-fflffi .•••. i\l:~A
       m~OO*-fr~Mffi~A~ffl~*~filNff.
       6.5 If the transfer of the creditor's right or Debts under the Master Contract is not
       effective, invalid, cancelled or rescinded, the Guarantor shall still bear joint and
       several guarantee liabilities to the Creditor in accordance with this Contract.

       ffi7* 'fiYEfHE
       Article 7 Guarantee Liability
            *±* r *
       1 .1 :9fl                                w :a 1ft
                    ~ ~ fYi i1J M ~ ;1g t1! ~ A ffl. i@ ±:-@- fAJ s<J t-<-J ):£ ~ ¥!
       ~-tt~AA. ffl*A*~~£M.ff, ~#ffl*Aili&±*~(f.J~~~~. 1*
                                                                                        ~Ji! '.xE ;{ff

       ii£ Am tE1*i.iHU: ~ l*J ffe ffi 1* fil: 1't1f •
       7.1 If the Debts under the Master Contract expires or the Creditor announces
       according to the provisions of the Master Contract or laws that the Debts expire ahead
       of schedule, and if the Debtor fails to perform the Debts in full and on time, or the
       Debtor violates other provisions of the Master Contract, the Guarantor shall bear the
       guarantee liability within the guarantee scope.
         x
       1 .2                m~
              ~ffi~ A.M .:t~ ~ :i::v:1 r a<J ffi;&~ ~   ;it'tt!!m i* c'E1 ~ill if'~~ r-1¥,iL ~
       ~,-~,~~, ~rnmm~•m~n~). ~~~~~'tt!!ffl-f*M~~~.~~
       ~~.ffltzA~~~~~m~Amw«~~*.&:iF~•~~•~1rfaJa~m~
       *~~~a<J~•~•*ffl4,&~~x~m~~§~ffl4A~amm~.SfilA
       :a*~~~r (f.J i\l:i.iE mffY.g 7F ~ .ut~1k.. 1JJHxAY.gnr :fi~~ *,fjiiEAf& fffl *~faJ
       ~~~~i\l:~M~~~~i\l:filfiff, §filA~~W~ffM#~.
       7.2 The Guarantor's guarantee liability hereunder shall not be reduced or exempted,
       the Creditor may directly require the Guarantor to bear the guarantee liability within
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                 Desc
                              Main Document    Page 56 of 252
                                                                                       ~ t&.A.1*fil .g. fii1
                                                                Contract of Guarantee by Natural Person

       his guarantee scope in accordance with the provisions of this Contract, and the
       Guarantor will not raise any objection, regardless of whether the Creditor has other
       guarantees (including but not limited to warranty, mortgage, pledge, Jetter of
       guarantee, standby letters of credit, etc.) against the creditor's right under the Master
       Contract, regardless of the formation time and the validity of the above other
       guarantees, regardless of whether the Creditor makes claims against other guarantors,
       regardless of whether a third party agrees to assume all or part of the Debts under the
       Master Contract, or regardless of whether other guarantees are provided by the Debtor
       itself.
                             ~~wt-eyff~a*
       1.3 :Jc~fl;&Au~, JJ1i1tt:wt:#f*J.%~ B~,                                <-e1ttm.:f~11-t-~
       *•~a~~~m§«~,aff•~«wt~~m•«~~•~>,~£c~~@
       ~~f~~•~«~x~m~«~a<J•m.m~~•~m~>, •~ffi#A•«
       Mm~ ~tl~,JJ/i1~~~*a~.~~~~--~a<JffM•~«.ffi«•~~~
       ~~ffnm~a<Jm~. §filA~~filmff~:f~~®~&•~~.f*~A*wm
       M~lffi*-8-RIB<J~~-~~.§f*.
       7.3 The Guarantor's guarantee liability shall not be reduced or exempted, regardless of
       whether the Creditor has waived, will waive or may waive (including but not limited
       to waiving the mortgage right or other guarantee rights, or the priority order of the
       mortgage right or other guarantee rights), changes (including but not limited to
       changing the priority order, guarantee amount or guarantee scope of the mortgage
       right or other guarantee rights), or reduces or exempts any mortgage right, pledge
       right or warranty or any other form of guarantees that the Debtor or any third party
       bas provided, will provide or may provide in the past, at present or in the future. The
       Guarantor undertakes to still provide the guarantee in accordance with the provisions
       hereof.
                    m.
       7.4 ff Mtl!i -F, 1*1.iEA:f1~ ~ ;tt -~ ~ 1i c.1itJtJJ ~i.UJi; ~ Jix«, ~ a<J Jlx*X fit.+!
        u~~tl-,fia<Jft«*~~M~~~ffi~-~filBfi*~~~~a<J~filmff.
        ~1JJ!:il!i1JJ;Ht!i.f'=~!il1H~0 w.l Bi«ffl~-'§-19" AVICTC2017X0264-3" <(t:pfi;tf'§tt•
        7K ~ c2o17 > 99 %1i!l* IXXJ i=gtJillliUJl i& ~ ti19: iHl'!-a-'.Df itft ttit :!WJR:& zM ~ ii:
        t}}i-50> a<Jtf.J5E rtJffi«Aj[H 7 A-ti$~~ C"c.1-t~tffi"), !il~f*filA1Jl rmmi:.±:1~«
        M~B#~~~l'!J-~{tg~ffl«A*ffl§filfiff.
        7.4 In no event shall the Guarantor refuse to perform or delay in performing the
        guaranty liability hereunder on the grounds that he or a third party has forward
        accepted the target equities, the price of the target equities is too low or too high, the
        target equities have not been de livered, etc. If Sunac Real Estate Group Co., Ltd. has
        paid the corresponding amount (the "Paid Amount") to the Creditor according to the
        provisions of the Agreement on Forward Acceptance of the Equities under the AVIC
        Trust - Tianqi (2017) No. 99 Collective Fund Trust Scheme for Internet TV Equity
        Income Right Investment (Agreement No.: AYICTC201 7X0264-3), the Guarantor
        only needs to bear the guarantee liability to the Creditor for the Principle Creditor's
        Right less the Paid Amount.
        7.5 ~*1*filA-Rx-1±ii-Rl~~a<Jfifl?HIJ!#•{jt1;l!Hfr, !il~~i.iEAffi.l~, ~Pift~ffi
        *AMffl,ffl«A~-~~m~«~•aw~~m~~•~*Rl~~oom#m~
        m~,~filAm@~~*~~~~)Ea~film~~~~*~xa<Jffi**fil§fil~
Case 2:19-bk-24804-VZ              Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                    Desc
                                   Main Document    Page 57 of 252

                                                                                                   ~~AiliHiE*~
                                                                          Contract of Guarantee by Natural Person

       ffo
       7.5 If the Guarantor provides guarantee only for part of the Debts under the Master
       Contract, the Guarantor agrees that even if the Debts under the Master Contract are
       partially extinguished due to the repayment by the Debtor, the realization of other
       guarantee rights by the Creditor or any other reasons, the Guarantor shall still, within
       the guarantee scope according to the provision hereof, bear the guarantee liability for
       the Debts that have not been extinguished.
                                         :i~rr
                                                                                                   ~~-.±:~
       7. 6 wi J'dJiHil:A ft~/~.±: ft fi5J (t,J $ ~ffi*~~f*iiE, f£ ;Jt*1f! f* iiE :rJHf J§ ±: ~
       fi5J Jjff (t,J fl ~1n *•1E   ±m1t, ~Uf:!iHiEA~ ifi, :1t ~ f1i1 ~;\9)G;t{ftMfl1*A.±:%:('El.
       MB~fi~~~~~m•~~.       ~S~ffl~A~~~~ff~fflW,
       ~~~ffi~(t,j~-~~ff*iiEA~fil~~~•~(t,J~•oA~W§,~ffl~Affi
       «*~:i:fffl1fi~rru,
       7.6 If the Guarantor provides guarantee onJy for part of the Debts under the Master
       Contract and if the Debts under the Master Contract have not been fully repaid after
       he perform the guarantee liability, the Guarantor undertakes that he shall not cause
       any damage to the interests of Creditors when he claims (including claiming in
       advance) the subrogation or recovery right against the Debtor or other guarantors, and
       agrees that the repayment of Debts under the Master Contract shall have priority over
       the realization of the subrogation or recovery right of the Guarantor.
       ~PP<'ific~lly hefnrP thP creriitor'c: right nf thP f'r~ditnr ic: fully paid nff
         1*iiEA~~~~ffl~Awt;Jt11M!!1*A.:l:%:~fil~wt.i~l:f~tlt: ~fl~fffrrr ml~,
       (1)
       1*iiEA~-7~~«~. ~@fflm••~~~fflfMfflffli&A~*•ffl(t,Jffl~:
       (1) the Guarantor agrees not to claim the subrogation or recovery right against the
       Debtor or other Guarantors; if the Guarantor realizes the above rights for any reason,
       the money obtained therefrom shall be preferentially used to pay off the creditor's
       right that bas not yet been repaid to the Creditor.
       m±:~fi5J~~(t,jffl4~~•(t,jm§,-f*iiEA~a~~fi~tt&a~~-~M~
       ~-~~~fflf*~~~~*~m~~••w~~.:t*.~~ms~&ffiffl~a@
       ~~mrm•ffi~A~*~•ooffi~;
       (2) If the Debts under the Master Contract are guaranteed by the collateral, the
       Guarantor agrees not to claim the collateral or the price obtained from the disposition
       thereof on the ground of subrogation or for any other reason, and the above collateral
       and the price shall be preferentially used to pay off the creditor's right that has not yet
       been repaid to the Creditor.
       0)~ffl*A•~~lli1*A~1*filA.~7&fflS,~1*iiEA~+~~&m~w
       ••ooa~S~~fflfMGffl•A~~-~~ffltlto
       (3) if the Debtor or another guarantor provides counter guarantee for the Guarantor,
       the money obtained by the Guarantor based on the above counter guarantee shall be
       preferentially used to pay off the creditor's right that has not yet been repaid to the
       Creditor.
       7.7   x-r + 1*filA~ JHHt
       ff i& ttt ~ ~lj Jllij!ff 7fj~:
                                        **   fiiJ ~~ (t,J jlt-ff ffu fl:iJ ffi ;t)(.AJt11 (J{J ff foJ • 191, fJJI ~A

       7.7 The Creditor shall have the right to obtain any sum paid by the Guarantor to the
       Creditor in order to fulfill his responsibilities hereunder in the following order:
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                              Desc
                              Main Document    Page 58 of 252
                                                                                        ~tr.:Ai*iiE~f/:il
                                                                 Contract of Guarantee by Natural Person

       ( 1) ~.flJHf/ftU01fl1*tl*IJz.'1.ffl :
       (2) 1'A~~1~~;
       (3) ~~~ ;
       (4) ~MlLl.@,f1Jf.J,~,:
       (5) t u,gcff*Xi,, ~1rz ~ ffl ~ ):
       (6) ;2js:~{~;2js:fJr~) o
       (1 ) fees for realizing the creditor's right and the guarantee right;
       (2) damages;
       (3) liquidated damages;
       (4) overdue interest and penalty interest;
       (5) interest (exercise fees and fund occupation fees);
       (6) principal (Basic Price).
       ffltilA ff*X~J!J:i£J1©1Ff o
       The Creditor shall have the right to change the above order.
       1.8 ir1*1iEA*~~~.11~Hr**ffiJt.vn~.-5*11a1 . 1r1ttlA ff*X =
       ( 1) XiJ*it ~ 1fl lJ im: J!lHB-OiHiEA Mr: wt9!;tr: tl*Ll ff it!l!:?t*X tu ~ffl T m~f:ftt iBl ;
       (2) imu~,fm*f!~1£fl:iJ1*iiEA~~ili!f~.
       7.8 If the Guarantor fails to perform his responsibilities hereunder as agreed, the
       Creditor shall have the right to:
       (1) exercise the right to dispose of the Guarantor's property or property rights that are
       lawfully possessed and managed by the Creditor so as to pay off the creditor's right;
       (2) continue to exercise the recovery right against the Guarantor through other legal
       channels.

       ffis* iiiiEA}B~~•i.1
       Article 8 Representations and Undertakings of the Guarantor
       8.1 1*iiEA1*:iiE!-t~~~i,J~JffHf **!EJfifr~,w.s !'.t<J ~¥;&llJrmiJ*I] R.lHf ~A~
        7J , ~~~!hi[*ffl~$:m1f o
       8.1 The Guarantor warrants that he has the necessary capacity for civil rights and
       capacity for civil conduct to sign and perform this Contract, and can independently
       bear civil liabilities.
       8.2 1*iJEA9;0~#1EJ~±~ff.iJFiJ:i:$~~. 13 ffi!J9:±:~!EJfl* At'!flHfl'f*, ~1£
       ;;$:1f!EJ~"f ((.J±$~.~'~jf-~~o
       8.2 The Guarantor knows and agrees to all the terms of the Master Contract and
       voluntarily provides the guarantee to the Debtor to the Master Contract. All the
       intentions of the Guarantor hereunder are true.
       8.3 1*iil:A JiJT1!HJHl'11f!1*~~5k11J!!~, :tlrFffffi~ A W' 79:±.g.lEJ@!~ AJfUf±.g. ~
        ~ffl1*, 1*:iiEA~~*m:i:Wffl~~ffo
        8.3 The guarantee provided by the Guarantor is an independent guarantee. If a third
        person also provides a guarantee for the Debtor to the Master Contract to perform the
        Master Contract, the Guarantor shall still bear all the guarantee liabilities.
        8.4 1*iJ.EMfaJ, ~ffi*1lA:J45 _;t.g.fqJJ9lr ft-Et'fiJ!:&~il~ffi ~ Aa<J, %rlfH.iEffl.~iiE
        AIEJ~, 1*iiEA*~~~*ffl1*iJ.E~ffo
        8.4 During the guarantee period, if the Creditor transfers the Principal Creditor's Right
Case 2:19-bk-24804-VZ                  Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                                       Main Document    Page 59 of 252

                                                                                        13t&Ai*ii£-g-fa.1
                                                                 Contract of Guarantee by Natural Person

      under the Master Contract to a third party, the Creditor does not need to obtain the
      consent of the Guarantor, and the Guarantor undertake to continue to bear the
      guarantee liability.
      8.5 f*filA~iiEIAJf:IHXAt:lH!Hf.F(f :Jc!t~f!Hwm.-majj, M~H!i*:.f!Jtlt1tl!WH41t
      ~~~.
      8.5 The Guarantor warrants that the description related to his credit status, financial
      statements or other materials provided to the Creditor are true and valid.
      8.6   ±1i-15Jffi* A-*f:fd'-Jffl1tffi*C'E!ffi.±:-ft~~ JE(!<J!£rnr¥~AAA0tl*>• 1}1f~A
      ~~~filA~ffl~fil~ff~.~filA~-~fflaA~ffi~~~B$~ M~~Mffl
         *
      .:1: ~ J'.yff ~ ffi      *.
      8.6 If the Debtor to the Master Contract fails to pay off the Debts as agreed (including
      the early maturity stipulated in the Master Contract) and if the Creditor requires the
      Guarantor to perform the guarantee liability, the Guarantor shall immediately pay off
      the Debts under the Master Contract on behalf of the Debtor on the date of receiving a
      written notice from the Creditor.
                                               *
      8. 7 ,cl:* .g. ~ ~ ~,JJ 1*J , :!il:J 'f*filA .fl}~ J:t 't: ~ .=: 7'f ttftH~f* ~, ::f-tfHjl ~ fl~
      A~lU~.
      8. 7 During the term of this Contract, if the Guarantor provides a guarantee for another
      third party, the interests of Creditor shall not be damaged thereby.
      8.8 ;(-f*-%1R.l1'i~Wll*J. ~iiF A ~'-t P.L 1'~tmri¢. lllf-=f      .tm?~n:9.ll~'*
                                                                                    15 = -t-T
      fF 8 l*J .:J=5 iffi il!i %1 fM .fR A :
      8.8 During the term of this Contract, the Guarantor shall notify the Creditor in writing
      within three working days after the decision or occurrence of the following matters (if
      any):
      (t) f*filA.&;ltffil~fl<JWiF~1::ffljl;[, frvt~, ~f"=, ~jf:, :m::k~i/f§JU&:Mgl;JJ!n
      i,Jmn&u-t.
      ( 1) the Guarantor and his owned assets are liquidated, dissolved, bankrupt, merged,
      involved in major litigations or imposed with compulsory measures.
      8.9 tl:l JJfF f~'tf %       z. - ,
                               ~ fiUXA ~*X'.§: ;(fl±-%~ :im °"f - J:1Jiwt ~ J1Ji fl1HH~ 1W J1JW3 ,
      ff:~*-OiHiEA*fflii:/irf*iiEJJtff:
      8.9 Under any of the following circumstances, the Creditor shall have the right to
      announce the early expiration of one or more Debts under the Master Contract and
      require the Guarantor to bear joint and several guarantee liabilities:
      c1) f9i* A*~.:t.g.~MJrrJ1JAA.:x.*~Ml-f f:i:*1EJ:;rF~ff-                   .x.*~:
      (2)   {JJ14AwZ~filA~g~l5r.F.ffl:~ft. !JX~~~ill'..w{t:
      D)ffl4A*~-~~-~,.ffl,.F,-~,~W-~rrMa:
      (4) fin*A~{jjHiEA ~ 11ftJ~f"=~»& ~JJiiifli~fej»'&:
      (5)   ffi*
              Awt'f*iiEA~'"M' pJrf't= p[A~Eij*i;a, ~::f Jffl.tr*'*IEJi{:J}E;it,fm5(*;
      (6) fm4 AwZ'f*iiEA fF:±IJtiffilf~~Bffi*XA.g.~~~~tr;kJ, ~lfnJffl~A~WJJE~
      i&@fmtx=
      (7) lli JJMtf9~t(A fl~~iHJ, ~ m!wt5fa'* ~m! l¥J ;tt,fm 'ttr m.•
      (I) lfthe Debtor fails to perform its due obligations or perform any of its obligations
      under tbe Master Contract;
      (2) If the debtor's business condition or the Guarantor's business condition has
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                             Desc
                             Main Document    Page 60 of 252
                                                                                      13 M.A.~1iE.g.raJ
                                                               Contract of Guarantee by Natural Person

       seriously deteriorated, or the Debtor loses its business reputation or the Guarantor
       loses hjs business reputation;
       (3) If the Debtor is declared dissolved, cancelled, bankrupt, merged, or involved in
       litigation according to law or is dissolved by itself
       ( 4) If the Debtor's important property or the Guarantor's important property is subject
       to compulsory measures;
       (5) If the Debtor or the Guarantor violates its or his representations and undertakings
       or fai ls to perform other obligations stipulated in this Contract;
       (6) If the Debtor or the Guarantor carries out other acts that infringe the legitimate
       rights and interests of the Creditor and affect the Creditor's recovery of the creditor's
       right in full and on time:
       (7) If there are other circumstances that make it difficult or impossible for the Creditor
       to realize the creditor's right.



       ~--~m-,K~,~-~~~tt.
       s.1 o f*iiE.A})YYt:1 ~ (riJ fj;&Jd~#t~ Mt= ·t~ ?.5tfo-t A 1~ ffl ~~ ~ • M, :lf f~diEJ:
       8.10 The Guarantor shall truthfully provide the Creditor with the information on its
       property, personal credit, etc., and ensure the accuracy, authenticity, completeness and
       validity of the above information.
       8. l 11*iiE.A1t1:.!Eff~£!M*~{)Lpi[~,ft. 9X~C.~~t~1*ri~.h, $}'[&p;;J:S iii
        D~fflt<..A, #~nffl«A~*-~*~~~~1*filfiff~*ffl,ff8~*•·
        ~~~~*~~•fi•~+ffl«Ama~ffim~.
       8.11 If the Guarantor's nationality is changed or the Guarantor's financial situation is
       deteriorated seriously or the Guarantor has lost the ability to guarantee, the Guarantor
       shall immediately notify the Creditor in writing and implement the bearing, transfer or
       inheritance of the guarantee liability under this Contract as required by the Creditor,
       or provide a new guarantee for the performance of the Master Contract satisfactory to
       the Creditor.

                      *
        ffi9* ffl A (f(Jfi.~!\1Git;tz:
        Article 9 Dissolution or Bankruptcy of the Debtor
        9.1 ~iil:.A~it!fl*.AJt!:.A#R~WUvliF~ff Fo, $~}'[~Piffi~-uffi«A$11iffl;&,
        li5J frJ- El am& FJt ~1Ji:iWHitPX~F ~Ff. ffi$1i=Arftifil ~tl.. 1* iil:.A~o m§x~ JSY- ~ ~11
        ~fi* AJtl:.Af~~~$:F~Pf, @*~~.&FJtHHMf~~~«~, Jtffl~ rn~fil.A
        E1~f1~1EJ.•
        9.1 After the Guarantor knows that the Debtor has entered the dissolution or
        bankruptcy proceedings, he shall immediately notify the Creditor to declare its
        creditor's right, and at the same time he shall participate in the dissolution or
        bankruptcy proceedings in a timely manner and exercise the recovery right in advance.
        If the Guarantor knows or should know that the Debtor has entered the dissolution or
        bankruptcy proceedings, but fails to exercise the recovery right in a timely manner in
        advance, the Guarantor shall solely bear his losses.
        9.2  ~t:~-**FJ~       9.1 ~.&~ 13.2 *-~~JE:, ffffl:!* A~t-=~Pf r:p , ~oJH§i;&
        A~ffl*A~d~M~~.-~~•m•tt~.**~~~ffl«A~tl.~~~~
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                           Desc
                              Main Document    Page 61 of 252

                                                                                      ~~.Ai*fil.g.fc:1
                                                               Contract of Guarantee by Natural Person

      -~~-••tt~™~~fflW,§filA~1*filflff~T~-~.§filA~ffl~8
      •~~,••tt~-~~~#~~fflaAa<Ja~~*· ffl«A~~-~~,•
      •tt~~~-~A~wu~w*•afflm•~•a•*·mwa•*§filA••
       T~m~.
      9.2 Notwithstanding the provisions of Article 9. 1 and Article 13. 2 of this Contract, in
      the Debtor's bankruptcy proceedings, if the Creditor and the Debtor enter into a
      settlement agreement or agree to a reorganization plan, the rights of the Creditor
      hereunder shall not be damaged due to such settlement agreement or the
      reorganization plan, and the Guarantor's guarantee liability shall not be reduced or
      exempted. The guarantor shall not oppose the Creditor's claim for rights on the
      strength of the conditions stipulated in the above settlement agreement and
      reorganization plan. The Creditor shall have the right to require the Guarantor to
      continue to repay the portion of the creditor's right that has not been repaid due to the
      concession made by the Creditor to the Debtor in the above settlement agreement and
      reorganization plan.

       ffito* i:l~fHE
       Article 10 Liabilities for Breach of Contract
       10.1 **isJ~~Fo. 'f*iiEA, fflaA~1r~m:M1tr*~isJt"J1Ea<J5l*·                            1ffiiJ-
       ~~•ff•~~*~ff**~m~~ ~*~. ~~~Wffl~~~~*ff                                               #M~
                           m
       ru Jtt~x11rii!i.~ a<1 ;Jc •
       10. l After this Contract comes into effect, both the Guarantor and the Creditor shall
       perform the obligations stipulated in this Contract. If the Guarantor or the Creditor
       fails to perform or fails to fully perform the obligations stipulated in this Contract, the
       breaching party shall bear the corresponding liabilities for breach of contract and
       compensate the non-breaching party for the losses caused to the non-breaching party
       due to the above breach of the breaching party.
       I 0.2 1*iiEAi:ti.t"J, 1:lfl*XA~tR*Ifll ~  ~u-   :c,mwtJLtytt!:hls:
       10.2 If the Guarantor breaches this Contract, the Creditor shall have the right to talce
       one or more of the following measures:
      (I)   •*f*i.iEA~~Mt4.IE1:ft~;
       ~-~~ffl*EtrM~Bft~m. •*S~A*ffl~*~iiE-ff;
       0)~~--~filAfflWffl•A~~~tr~;
       (4) ~~t,J!=J=-1®:5aJt~filA(r,Ji:fi~~1f.
       (1) requiring the Guarantor to correct his breach within a time limit;
       (2) announcing the early expiration of the performance period of the principal debt
       and requiring the Guarantor to bear joint and several guarantee liabilities;
       (3) revoking the Guarantor's acts of damaging the Creditor's interests according to
       law;
       (4) holding the Guarantor liable for breach of contract by legal means.


       ffin* ~idE<**~~ffl>
       Article 11 Notarization (Not Applicable)
       11.1 -OtHiEA, ffi*1lA~JJ$:t1:**FnJi¥i,J       Fo+ B F'-J J1JffltlAm)EB9*iiEtJ1.~x1*
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                             Desc
                             Main Document    Page 62 of 252

                                                                                     13 ti.IAi*iiE~liiJ
                                                              Contract of Guarantee by Natural Person

       ~~$ffl*ff•~~~tAtr~ h ~ffl~~~0fil.ffl~0 filmffl~~filA*ffl·
       11.1 The Guarantor and the Creditor shall apply with a notary public office designated
       by the Creditor for notarizing a creditor's right document that gives an enforcement
       effect to this Contract within ten days of the execution of this Contract. The relevant
       notarial fees shall be borne by the Guarantor.
       11.2 1:*iiEA, ffiaA~1r(E.tlt~iA, ~1.,M:.$:*~~~1c~iIEA B'-JJl*(l{Jr-J~x
       - ~ . §~AmM~B~~tr~~0~~~~,~ ff , ~~, ~ h ·~~00-7
       M. 1*filA#**~~Str*~~ $~~~~ •~~~~-fi~ •~.1*filA~
       ••~~~~fi. ~ fflffl«A~$•, 0film*~~-~tAfifil~.~~Ama
       tt!~)d:~~~~~liHMtAff.
       11.2 The Guarantor and the Creditor hereby confirm that they have no doubt to the
       provisions of this Contract on the obligations of the Guarantor. The Guarantor fully
       and clearly understands the meaning, content, procedure and effectiveness of the
       notarization to which the enforcement is granted. The Guarantor also undertakes that
       jf he fails to perform or fully perform his obligations hereunder, he is willing to accept
       the enforcement. According to the Creditor's application, the notary public office can
       issue an enforcement certificate, and the Guarantor is willing to accept the
       enforcement by a people's court.
       11.3 - _g~~ff1aJii~"J~ 14 , * *~:i}jrf (1<      rt.E1~a mPftiLlA11~tAff·t1:. ~* *
        ~~~ ~ffl§a~•**~~r-J~A1f~~ fitt~~1fft~~.§filA~~~«
        Jl ~ 1iff1t, ;J')JAt l~H1! f*t F(f1c a'-J1f1iiJ«fO, i ltfttuiJtfj(#fa, mi·fiU'RA fJ"a tt
       ~ -ft~ ~ ffim ~~~ iA~m~~ffMtr~fi~, ~~m§a .
       11.3 In case of any event of default, the guarantee right hereunder shall be
       immediately enforceable. At any time after the guarantee right hereunder is
       enforceable according to the provisions hereof, the Guarantor shall no longer have the
       right to and shall not exercise or enforce any right, discretion or remedy right related
       to the guarantee right, and the Creditor shall have the right to exercise or realize the
       guarantee right in any way it deems appropriate to the extent permitted by law.
       11.4 79-ftffi*XA8~~~!Jit\1Ja'f*a, 1ifil AS§*JlJ.1iUXA i:iJfi~ ~ 3Ra'-JJiJr1'f *~
       _§_m§ a<Jffi;JJ. 19ffiaA~ffl*-fr~ (j{jr-JJE~~11Hiaz gi ~, 1*filA S~~m
        ~~·~~, B~ ,~«, m~, *•&~ ~ ~~***ffl~Ai'iJ••*~ffi~
        qf$:J.
        11.4 In order to enable the Creditor to realize the guarantee right, the Guarantor shall
        take all legal and appropriate actions that the Creditor may require. In order for the
        Creditor to realize the guarantee right according to the provisions of this Contract, the
        Guarantor shall sign all such agreements, notices, authorizations, instructions,
        undertakings and other documents and take all such actions as the Creditor may
        require.
        11.5 :(£ 11!1*tJlA~1'iJtAtr1 1z.~&z.J§, fflaA~ ~ §filA~ ~ 5( CI!l:(£1*~ ft
        ~~m~ ~ . ~ffltlA~~ ~ ). fi1t~1*filA~~~«h~«~, ~&ff~~
        ~ ~ff~~-«~~ffl« : §filA1f..tlt~1'iJMffl~ ~aaaAH1t~~a~ .
        11 .5 When and after the guarantee right is enforceable, the Creditor may exercise the
        powers and rights related to the Guarantor in the name of the Guarantor (or in the
        name of the Creditor to the extent permitted by law), and exercise any recovery right
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                Desc
                               Main Document    Page 63 of 252

                                                                                          11s t&.A.1¥1[ ~!Bl
                                                                   Contract of Guarantee by Natural Person

       and right to compensation related thereto. The Guarantor hereby irrevocably
       authorizes the Creditor to exercise the above rights.
       I I.61JJUJCA, -WiiEA~JHdflv-., ~-f-5!Hlitl~Affl<Jf-J~17t$t-f-**la.l~ 16.2 9k a<J
      ;kJJ!~tAfJ   0



      11.6 The creditor and the Guarantor confinn that the provisions on enforcement shaU
      prevail over the provisions of Article 16.2 hereof.

      ffi12* fflttAia~(f(JiiEffl~jJ
      Article 12 Evidentiary Effectiveness of the Creditor's Records
       ~~F*IAJ$,1iffl~a<Jffl.&i.iEWI, ffi*XA*T~*~ <£*1fi•, .±:1ft-~), ~U.~L
      fi«m,m~~m•,~~•m~~-fil~~~Wa<J~m•4fil8,ffl*XA~~
      ~-ffi~ffl*Ab•m•,~•,xtt~A,.fflW~4~~~~~~$ffl,~
      i.iE&ffi«AM~a<Jfil~,~i.iE.~~~~~i.iEOO~~la.J~~ffl«~-00-~i.iEffl.
      ~i.iEA~-~~~~~fil~.fil•,••,~i.iE~~ffia.A.¥~~~~--ffi
      ~te~i;x.
      Unless there is reliable and definite evidence to the contrary, the Creditor's internal
      accounting records on the principal (Basic Price, main price), interest, exercise fees,
      fund occupation fees, other fees, repayment records and other contents, the documents
      and vouchers produced or retained by the Creditor in the process of the Debtor's
      withcir:-tw}ll repHyment payment of interec.:t and "'"P"nc.:rc: etc and the C'rerlitnr'c:
      collection records and vouchers, shall all constitute definite evidence to effectively
      prove the creditor's right relationship under the Master Contract. The Guarantor shall
      not raise any objection just because the above records, writings, documents and
      vouchers are unilaterally produced or retained by the Creditor.
      ffilJ* tt~IJ-f*ffi
      Article 13 Rights Reserved
           :ff*
      13. 1 ffl:& A    .g. FJ J.!irflJ<:J alLl-* :iF ~ ntnJ *11 fl~~ 1t*1H@~~. ~i.m lll ~ 'Bil-115J JiJT
      *~~ewa~.ffWmffi~d-~fi~•~1fM•~.•~,«••fil•fi~
      **~~~~ffwa~.~:iF•~~m**1a.J~~a~.anooa~dm1±wm
       &-**~fi~a<J~md~m.&:iF•-,m~~~~m~a~~••ff~~mJt.
      fi~~~a~~fi~.~:iF~~~-fflUA~~i.iEA~ffl~*~-ffo
      13.1 The Creditors' rights hereunder shall not affect and exclude any rights it has
      under laws, regulations and other contracts. Any tolerance, grace, concession or delay
      in the exercise of any rights hereunder provided for any breach or delay shall not be
      deemed as a waiver of the rights and interests hereunder or a permission or approval
      for any breach of this Contract, nor shall such tolerance, grace, concession or delay
      affect, prevent or hinder the continued exercise of such rights or the exercise of any
      other rights, or cause the Creditor to bear obligations and responsibilities to the
      Guarantor.
      13.2 r,tp~ffiaA~ff~·fil·ff~3::*FJ~~1¥J1fMaf1JWG*ffl~:±.il-la.J:0i                                  r
       1¥JffW•~.~filA:fE**la.l~~00~~-1f#~~~-~.@£ffl*XA~-~
       ~*~~~ffl4, ~i.iEA:fl:)$:~la.J~~a<J~filfiffffigM~.
      13.2 Even if the Creditor does not exercise or postpone the exercise of any rights
      under the Master Contract or does not exhaust any remedy under the Master Contract,
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                Desc
                              Main Document    Page 64 of 252
                                                                                         ~ tr.LA. ~ii£~ fol
                                                                  Contract of Guarantee by Natural Person

       the Guarantor's guarantee liability hereunder shalJ not be reduced or exempted thereby.
       However, if the Creditor reduce or exempt the Debts under the Master Contract, the
       Guarantor's guarantee liability hereunder shall be reduced or exempted accordingly.

       ffi14* 3m9al~isiti
       Article 14 Notice and Service
                  z.
       14 .1 )(;{1J faJ 1¥J-tJJ ~ ~lot f4 fg ~, ifil~lfDWi!~ Jt ~ :l$J I?-" =tHii*51:ft-153 Ji~ i¥J i!
       ~1JJ:t,~~~Ai!*,tt~ffi•i!,~~~i!•1JJ:t~~.~-~~~-Di!
       ~7jj:\ , fil¥.J5@l?J-J:ktf'.J~n~f~Jt~~o
       14.1 All commercial documents, letters, notices and litigation documents between the
       parties hereto shall be delivered in written form as the final service method and may
       be delivered personally or sent by registered mail, express mail service, etc. Fax may
       be used as a supplementary service method, but after transmission by fax,
       supplementary service shall be made by one oftbe above agreed methods.
       14.2 jffj~Jtftt:fin11, j{i%J~ilfil~Jt-rS-t£rJ~ B WJi!i1.~*~~iiii~1J:
       14.2 Commercial documents, letters, notices and litigation documents shall be
       deemed to have been delivered to the notified party on the following dates:
       (1) ~},Ji*: illi~1J~~a<J~:im9;01J1ft&.&ifofr~ El ;
       (2) tt%ffiitl~i!:~:±1~~1l1JM~i¥J ~ p;J:J'1%ii111tf:t&fflfifr~ B
       0) %~~m: £:±IB~1JM~OO~m~~J:-·Bgm4B:
                                                                               m•
                                                                               s B.
       (4) ~A: i&J1J~JJJ~i!~iAJ§i¥J~ El.
       (1) delivery by personally: the date indicated on the delivery receipt of the notified
       party obtained by the notifying party;
       (2) sending by registered mail: the 5th day after the date indicated on the receipt of the
       domestic registered mail held by the notifying party;
       (3) sending by express mail service: the 4th day after the postmark date indicated on
       the sending certificate held by the notifying party:
       ( 4) transmission by fax: the day when the confirmation of successful transmission is
       received
       14.3 ~~:1:iJ!:l:Jl:~~~hJ:\o *~~ 1J- j&liJfjv,_Jls:*lsJff{f13i:pi;f:1.jli¥J~1J~~i:fu:l:Jl:
       ®·~n51:~~1J8ff*lsJ,M~*~•~~JAJ~~1r*~8~Jt#~ffi,B~
       wtffl~m~crt~, f~~mttJ)JAJ~ -J=il!zWil~ . . f~~Jt~(f)f:t!!:t.!l:tu•*n:it.
       14.3 Contact Address and Contact Information. The parties hereto unanimously
       confirm that the contact address and contact information of the each party hereto
       recorded above is the address and contact information of such party to receive
       commercial documents, letters and notices sent by the other party hereto in the course
       of perfonning this Contract or settling the disputes arising from this Contract, or to
       receive the litigation and arbitration documents sent by judicial authorities (courts,
       arbitration institutions).
               *
       14.4 ~ i:fu:t.il:~ ~ ~ 7i 51:~ffl MfeJ oJ1s:* [qJ tt ~ c:p i.e.~ (t-J ~ 7i   ~*
                                                                                  ±&!11:.fO ~~ 1J
        :t\:~J:fE!?:Jls:*[q]J&ff1c!twt~iS(~i1- *, -=•~;tftf:~Af~~rt-t 11:, ~~~-lr-J=i
        *r~i!r~5tl!o
        14.4 Applicable Period of Contact Address and Contact Information. The contact
        address and contact information of each party hereto recorded above shall apply until
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                         Desc
                               Main Document    Page 65 of 252

                                                                                     ei~Ai*iiEi:'ifoJ
                                                              Contract of Guarantee by Natural Person

       the performance of this Contract is completed or in case of a dispute, the first instance,
       the second instance and the case enforcement are closed, unless such party informs
       the other party hereto of the change of its/his contact address and contact information
       according to the following paragraph.
       14.5 Jt**±tkt.rl:.fillt*~1J:i:tO<r~J!. fffoJ- nll**:t.!P.:l:.il:~~~:1.f~rMJJ;~J!l¥J,      m.
       aoE~I~Fl~~~~~1J~~~m~~~~ffi~~~~~~·~B~-A
       ff] ~~ff ffllfl}c)
                        0



       14.5 Change of Contact Address and Contact Information. If either party hereto needs
      to change its/his contact address and contact information, it/he shall send a written
      notice of change to the other party hereto and the judicial authorities (if the dispute
      has enter judicial settlement proceedings) five working days in advance.
      14.6 ~ltio irfaJ~1J~~~: ;.t,:irfaJ1tfflii:p:tt(~tl<J~1J~lHtk:hUllJfl~1J~Jt
      ~~.~~~-~~*~~. ~~tl<J~~ffim,~ffl~W~x~~~~~tl<J
      ti~FAJJ!m El a~fflo
      14.6 Undertakings. Each party hereto undertakes that its/his contact address and
      contact information written above are true and valid. If it/he fills in an incorrect
      contact address and contact information, or does not filled in its/his contact address
      and contact information, the legal consequences of failure to deliver commercial
      letters, notices and litigation documents as a result thereof shall be solely borne by
      it/him
      14.7 Jxl.~~JF. ir~~:JJ~rJJHil: ~~1J~-fJHJ<J~lUl!dil:~~fD. imtl:~J!m*
      ~~~ffl~1J~ffltim~.~~•~x~ffim,mffl~wvax~*~•~~~
      i&tl<J, 1I~~:i!tflAJ~~Jti ffiI~:i!wt~:i!A~:tirit.~tft~liP'-1~~.
      :i!tl<JX4HAl§lz. B~~~z. B •
                                                                                           di~-~
      14.7 Risk Warning. Each party hereto clearly knows that if the commercial
      documents, letters, notices and litigation documents cannot be actually received
      due to the inaccurate contact address provided by it/him or its/his failure to
      inform the other party hereto and the judicial authorities in a timely manner
      after its/his contact address is changed, (i} for personal delivery, the lien service
      may apply or the service shall be deemed to have been effectively made after the
      service person records the situation on the spot; and (ii) for sending by mail, the
      date when the sent document is returned shall be deemed as the service date.

       $15* ~~
       Article 15 Confidentiality
       15.1 *ir[5]50l:1.f jtij~, xt;Jtr:r-   :JJ~Jt:1-t~m~~jj- 1J1¥J1f ;k-*ir~&~ :JJ~
       ~ s{J** [5Jl9ir3l~ s{]Jfr1f mJJ;1JOOa<Jw ,~.&1wt*irjtf]rJr~w ,~.c:f~m~1.iE
       ffi~~a~fr~~~s{J•~ 1.r~~,•~~~*1¥J~~~~~~.
       15 .1 Each party hereto agree to keep confidential the information provided to it/him
       by or on behalf of the other party hereto on this Contract and all important aspects of
       the transaction under this Contract signed by the parties hereto and/or the information
       contained herein (excluding the information received, disclosed or published by a
       third party with duly authorization as certified by evidence).
       15.2 *t1.x1 H·HiffifAJ~. :f 1AJtEfiiJ~.ftll.H.~!lt~{l§,@.(:f~:tl!i~-*ii-~tfJiSlz.
Case 2:19-bk-24804-VZ           Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                     Desc
                                Main Document    Page 66 of 252

                                                                                              ~ ?r.:A fJ~HiE ~ IEJ
                                                                      Contract of Guarantee by Natural Person

       ~a~~w~~&~ ~~m•~•~n~•~-~-~~~m~ .                                                         m~rm~
       ~~~ :
       15.2 Each party hereto shall not disclose the above information to any other party
       (exc luding the disclosing party 's employees, officers and d irectors who need to know
       the above information in connection with the transaction proposed in this Contract)
       without the written consent of the other party hereto, except for the following
       circumstances:
       c   .ff**
        1) 79 :it!:  rm  IE11fJ, i5l.z 3c M ruJ 1.)(flt-* tllfii:
       w ~~*~•~~w••~~~~ffig#~~m~~~*a<J•~-~tt~-•
       ioJ ~ §i.ffl A !J!J. tH~ ;
       (3) t1H@ ~ffl (f.J ¥tU':¥ttj ~.       *, r~    ~ 00 (Y.F(f :Yc~Jtf t'il fl~-* 1;JJ!!.f!L;f4:JWl ii.
       ( 1) disclosing the above information to investors for the purpose of carrying out the
       transaction proposed in this Contract;
       (2) disclosing the above information to lawyers, accountants, advisers and consultants
       related to the transaction proposed in this Contract who need to know the above
       information and are bound by confidentiality contracts;
       (3) disclos ing the above inform ation to the relevant Chinese government departments
       or management agencies as required by applicable laws and regulations.
        15.3 fffffiirtt~r,        *~folrtj!JEa<Jf**rSl.~mvxA~~~~.
        15.3 In any case, the confidentiality obligation stipulated in this Article 15 shall
       remain in force forever.

        ffi t6* ~-~.ffl~$-iSUfft#c
        Article 16 Applicable Law and Dispute Resolution
        16. 1 ;;$:~[5.18'-Ji,T~, 1:.5&, m.ff , Jmtrl!J~iR~ffFH}c~~ffl i:ri.f A ~Jt.ll:JOO~~                   0


        16.1. The formation of this Contract, its effectiveness, interpretation, performance and
        settlement of disputes in connection herewith shall be governed by the laws of the
        People's Republic of China.
        16.2 ~obt::t.~w. ~n          @o:!l-1-#l'iffi, *tig"j;}J-ifti - ~(/,J, ff1PJ- :1f:t1JaJ (i'i]fiff;&Jdt
        M~c~rr~-~)~W•;&a<JA~~~-~ifi~.~i/f~W~~folr~·m§ffi
        ffVflltf-ifiif~~. :J'Af:f •• ~9ifj~J1I!·~f.9E139&i/fnif<ffi, @~l\*1tltlcfHf1~~
        ~~~~.tE~iffi§Jtifiif~WHaJ, x1-f-;.$:-&ts17GtW& ~W.tflHt~~~ . ~1f1JJaJiJmff.
         l 6.2 The parties hereto shall settle any dispute related to this Contract through
        friendly consultation. If no consensus can be reached through consultation, either
        party hereto may bring a lawsuit to the people's court w ith jurisdiction of the place
        where the Creditor is located (i.e. Nanchang, Jiangxi Province). All expenses related
        to the lawsuit, inc luding but not limited to legal fees, enforcement fees and attorney's
         fees, shall be borne by the losing party, unless otherwise stipulated by the court
        j udgment. Dur ing the negotiation or Litigation period, the terms of this Contract that
        do not involve d isputes sha ll still be performed by the parties h ereto.


        ffi17* jt-fm*#:
        Article 17 M.iscellaneous
        17. 1 f~tf;it:M~JT.J§, ffi;&A~f~ttit:lWriJ~H;A~,f)}~i,J,tUJfiH.:;$:-&tsl.
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                               Desc
                               Main Document    Page 67 of 252

                                                                                         ~ t.&A ~liE.g. Fol
                                                                  Contract of Guarantee by Natural Person

         17 .1 After the Trust Scheme is established, the Creditor will sign and perform this
       Contract as trustee of the Trust Scheme.
       I 7.2 fi YEA,u~HfJ ,ue ffl
       17.2 Use of the Guarantor's Information
       fiiJEA~Rffl~A~~~A~•fl1'AfflfflfflA¥maM$&ffi~filffi~--
       fl ltt,tHID'.l. a<J -1'- Aw ffl fdl ~ wtff ~ ~ ur, $fl,&1'A~-ml fiilEA a<J 1* ffl :/1c (R.,
       ••a•a<Jmm*~~m~~~A~mfia~a<J«-t-Ammm••~••w••
       Wfib~»-~m~.fiiJEA~~-ffl~A*fiiJEAfflfflffi~-~~~~A~m
       ff 1'A{~ffl 1§ ,\~H1Htll.t@J$& ffl ~~iE1~ .:1: '\1S fl flt ?fUt1'l: a<J 1-A ffl ffl
       ilEA#~a. ffl«A~~*~-~~~*-~ffi#-~1*iJEAffl ••
                                                                                             .ffl .
                                                                                                 ~     1*

       The Guarantor agrees that the Guarantor's credit reports obtained by the Creditor
       when inquiring about the Guarantor's credit status from the Basic Database of
       Individual Credit Information of the People's Bank of China and the individual
       credit database established upon approval by the credit information management
       departments or from the relevant units, departments and individuals are limited to the
       uses specified in the Interim Measures for the Administration of the Basic Data of
       Individual Credit Information promulgated by the People's Bank of China. The
       Guarantor further agrees that the Creditor may provide the Guarantor's credit
       information to the Basic Database of Individual Credit Information of the People's
       Rank nf Chio~ ~nd the individu11J CTPdit dahh:=i~e t>~':'hJic!,ed upon "ppr()v"ll by the
       credit information management departments Party B further agrees that the Creditor
       can also reasonably use and disclose the Guarantor's information for business needs.
       17.3 0'aili&
       17.3. Collection by Announcement
       x-t 1*1iEA a<J ii t":l ·ttrni, ffi:&A fl« IPJ fl~$ fl wt ~ {ft T ~:iiUIL
       The Creditor shall have the right to notify the relevant departments or units of the
       Guarantor's breach of contract.
       17 .4 riJ ,Hr!Jti
       17.4 Severability
      **~~ff~~-~~~ff~-~~-,--ffi~#~~~~tt.~-~**~
      ~~*•a<J~~tt. ~~@~•••fi*~~a<J~~~--
       If any provision of this Contract is invalid, revoked or loses its enforcement for any
       reason, the validity of other provisions of this Contract shall not be affected thereby,
       and the parties hereto shall continue to perform other provisions of this Contract.
       17.5 *~~~*'ftf:
       15. 5 Conditions for Effectiveness
       *~~&fflUA~~ft-AC~fiA)wt~~fteA~*CdMe)#~&0•
       EJG1r'5J~JtJ~. il. t*iiEA~*1*~=¥-~PFo~-.
       This Contract shall come into effect after the legal representative (responsible person)
       or authorized agent of the Creditor affixes his/her signature (or seal) and the common
       seal or special seal for contract and the Guarantor affixes his signature and fingerprint
       hereon.
       17.6 *'5J- ~jl\,ffi-, ~1.i~~9l\-ffi-, ~~J:llf-bJJ~~=f •. :fiJ:fJH!~~xhffl~.
       17.6 This Contract is made in two counterparts, with each party hereto holding two
Case 2:19-bk-24804-VZ       Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                  Desc
                            Main Document    Page 68 of 252
                                                                                    § tl.i .A.i:*ii£-g. fol
                                                             Contract of Guarantee by Natural Person

       counterparts and the rest used for handling other relevant formalities, and each
       counterpart shall have the same legal effect.
       17.7 tt~~*~f1JIJ1 , ~~$Ax1*~'5J(l{JpJrf-f1k~c.t£w~OO~ . t'5J3cffefi5C
       ~x1~•A~~(l{J~-~~. f-f~«~.~•~•e(l{J~aoo~•~~f-fm•
       x ~ 00 WM   o

       17.7 At the time of signing this Contract, the parties hereto have read all the terms of
       this Contract in detail and have no objection, and have an accurate understanding of
       the legal relationship between the parties hereto and the legal meanings of the terms
       of this Contract related to rights, obligations and responsibilities.
       *********************************************************************
        cr
         !2J. xiEx. ~=r ~ J§)   m
       (The remainder of this page is intentionally left blank, and the signature paged is
       attached hereto.)
Case 2:19-bk-24804-VZ       Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                            Main Document    Page 69 of 252

                                                                                 ~ti&A~\iE'l§tfal
                                                          Contract of Guarantee by Natural Person


       C*]t79'f!AA-rntf.· ~.!a (20l 7) 99 -~ :!I~~ Et!.l.fil.ffiU~t&~*.JU9:~~*fqfiit1tHtit
       ~ ~MA~fil~~~--]r . ~K~
       (This page is the signature of the Contract of Guarantee by Natural Person of the
       AVIC Trust - Tianqi (2017) No. 99 Collective Fund Trust Scheme for Internet TV
       Equity lncome Right Investment and has no main body.)


       f*iiEA : _ _ _ ____ c~*JH~'fE:p)
      Guarantor:          (Sign and Fingerprint)




      -m~A = i:p NLmf£11i,m.~ m~ ffJ c~       -.,1s
                                        fRJv m•)
      ~YE~*A C.9X~tt1~~A ): C~¥9X~i;r)
      Creditor: AVIC Trust Co., Ltd. (Common Seal/Special Seal for Contract)
      I Pg?I Reprec;;enhtive 9or .A11thor17J•<l Agent)· (Signature or ~eal)·

      ~~B.AA : 2011 ~ 1.R 9 B
      ~-:lilt~ : t[rfq°WJ~
      Date of Signature: October 9, 201 7
      Place of Signature: Nanchang, Jiangxi
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                    Desc
                                  Main Document    Page 70 of 252




                                                    ff it.i!}l9;Q -rS
                                                Notice of Transfer



       To: Tianjin Yingxin Xinheng Investment Consulting Co., Ltd.

            ~~ fr79~.fi"d),jr,Jffi ~79"AVICTC2017X0264"~t<l9JMfiHt•7CJa ( 2017 l 99

                                                              n
       ·EJ· :!i~ ~ ~~JN;f)l ®: ~t3Hi ~~~ • ~1§ i.t:M <1'fr-ia tti.t:iW") :i~rf~$ :t
       ffiW.~!ia.Aa
            You are the beneficiary under the AVIC Trust - Tianqi (2017) No. 99 Collective

       Fund     Trust   Scheme        for     Internet     TV      Equity    Income      Right     Investment

       ("AVJCTC20 l 7X0264", hereinafter referred to as Trust Scheme) representing all

       inferior beneficiaries.

           ~~ft~ tl:\JJ.EJI.Jffi~~,         c:p JlDtf§ttJN-fil-0~ <r~"'.W:ttA"IiJZ"i:t:iAAfiltt") f
       2019 if:: 4 J=J 16   El l2J. 1§ ttM ;-u: mi :tictr~ l'fJ :n :i.\: rtJ ~ ~ ?t 1G{1HtM,n: , ~ l2J. r   ffl;f)l
                  *
       &;tt.ftht§ ;f)lj~~.1Hfi:! JHtit~ffl: ~ :
           According to the Letter of Lnstruction sent by you, A VJC Trust Co., Ltd.

       (hereinafter referred to as Entrustee or AYIC Trust), for the purpose of distributing the

       properties under the trust to you on an ''AS IS" basis, distributed and transferred the

       following creditor claims and other related rights and interests to you on April 16,

       2019:
           1,   ~ttA-tE~~79 AV1CTC20I7X0264-2 ~ «c:pf1i[{§t1:•;}c.Ja                           (2017 ) 99 -'%

       K-~~~H~~~;f)l~--~-~fflntt~~~H~~n~ffil~§JM~~»
       19lrm*~EtJR <~tlo :f=f~~0~$.1f(t,J'.i:$~tt. ~c:p1!1.~= ~~JR;&t&~tt
       @M~.2$:fftffl(: ;.¥rttli1z.Jt~            c1,soo,ooo,ooo.oo Jt) ,          - t,ttm~/,J31t: fliff7J
       Jt~ cso,000,000.00 n,) , ii~'ti:ilU.!11~~ , ff;&~, Wi'~~, 1'Affm, W~fli
       1~ fl~ ; '.i:ti fttl. tfl ~1* ~i;mHm _t~1mtl. WJ ~ ~f'f- ~ :k~:ilFLWj ;}c~:itftr it1J:"
           All the creditor claims enjoyed by the Entrustee in LeTV Holdings (Beijing) Co.,

       Ltd. under the Contract for the Transfer and Buyback ofSpecific Equity Income Right

       ofAVIC Trust - Tianqi (2017) No. 99 Collective Fund Trust Scheme for Internet TV

       Equity Income Right Investment (No. AYICTC20 l 7X0264-2), including: the basic
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                           Desc
                              Main Document    Page 71 of 252




      price for the buyback of the specific equity income right: one billion five hundred

      million RMB Yuan (RMBl,500,000,000.00); lump-sum liquidated damages: fifty

      million RMB Yuan (RMBS0,000,000.00), liquidated damages for continuous delay,

      exercise fee, legal costs, enforcement fee, and lawyer's fee; the specific amount of all

      creditor claims shall be calculated according to the actual duration/overdue days of the

      aforesaid creditor claims.

       2.~~AB~ffil$~~~ffl~ffl«A,ffl*Ao•fi~~ffi~ffl~A.ffl
      *A~8b•ffl~-~. -~~-~~-~~Mo
         The En trustee has notified relevant creditors and debtors of the transfer. You shall

      contact them to deal with relevant matters, and our company may provide necessary

      assistance.

           l~Pt~ii~4t& 111 z.1::1,!=g, J:i£f~rtC&. ~1mffl*~~$Ut ~~ ~ , :.$:nH6~ "f
      ffi~*~4~$~.            *~~~·~*~*~~~~~~*~~

           Since the date of this notice, the above-mentioned creditor claims and other

      relevant rights and interests have been transferred to you, the properties under the trust

      have been fully distributed, and you will no longer enjoy any interests under the trust.

           !WJ:Jl:l::jm~o
           Please be informed.


                                                                      11 fIDt ffi 1t1N: fil :fir~~ 0 ~
                                                                           2019~.1_.,EJ ~D
                                                                          AVIC Trust Co., Ltd.
                                                                               April 25, 2019
Case 2:19-bk-24804-VZ   Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                        Main Document    Page 72 of 252




              4iM1atE•3(Ja c2017) 99 ~ 1L~IXXJ l=@AWiJNif5l.45C~
                   l}(j)t~~~~~f;;tEitt!J

       A VIC Trust - Tianqi (2017) No. 99 Collective Fund Trust
        Scheme for Internet TV Equity Income Right Investment




       Contract for the Transfer and Buyback of Specific Equity
                               Income Right


                        iffq]rAffi~: A VICTC2017X0264-2
                    Contract Number: A VICTC2017X0264-2
Case 2:19-bk-24804-VZ   Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                        Main Document    Page 73 of 252




                  ~ ii: 1f: i:p JIDt1~Jf)Ji17t*I~& 0   ffJ
                  Transferor (Buyback Party): LeTV Holdings (Beijing)
                  Limited

                  Transferee: AVIC Trust Co., Ltd.
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                              Main Document    Page 74 of 252




          Contract for Transfer and Buyback of Specific Equity
                              Income Right

             ~iJ:1J <lffib) : *-li~JR C:lt~) 1Hll*wJ
             7*~1-\:*A: """'
                        Wl'"~.,_,
                             "" ,t.___ _ _ _ _ _ _ _ _ _ _ _ _ __
             r!~:ltl!!Jl: : ~tJ}tqf.JJj[SJ:IIR!tjt*frrU~   105 ~ 3 -l}tl 10 g 1102

             ~~:ltl!±.tl:: ~tJ}n!J.J}Jlll3 1~Jjt*lm21:t 105 ~ 3 .\}~    16 @

             lf*~A: 5*~                                                    lllBiJ.&~il?,:   100025

             If*~ Er!1iS:   13810049776                                    f!f :Jt :   010-50962120

             Et! -=f lllBffi : zhangwei16@le.com


             Transferor (Buyback Party): LeTV Holdings (Beijing) Limited

             Legal Representative: Jia Yueting

             Registered Address: Room 1102, Floor 10, Building No.3, No. l 05 Yao jiayuan

             Road, Chaoyang District, Beijing

             Contact Address: Floor 16, Building No.3, No. l 05 Yao jiayuan Road, Chaoyang

             District, Beijing

             Contact Person: Zhang Wei                                 Postal Code: l 00025

             Phone Number: 13810049776                               Fax: 010 -50962120

             E-mail: zhangweil6@le.com

             ~iJ:n: i:fi Mffitt/R~:fflli* wJ
             7*~tt* A=         ww:~
             ~j;E:l:t!!±.tl:: rriffi~m &i r11rr~~ffr1Xtlrr:1t~m 1 ~i:pAfi.J_._~ 24125 ~
             !f*~:l:t!!±.tl:: rriffi~i¥1 ~ mfil:~,1U'fi1X~rr:1tJd1t 1 %i:t:iM,~ 2412s m
             ~~A: 5*Jm                                                 lllBiJ.&~li!?,: 330038
Case 2:19-bk-24804-VZ               Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                                    Main Document    Page 75 of 252




                ~~ Et! iii:      0 l 0-56823637                    # ti: 010-56823559
                r'I! rlll~ffi:   zhangchao9466'a;l63.com




               Transferee: AVrC Trust Co.. Ltd.

               Legal Representative: Yao Jiangtao

               Registered Address: Floor 24/25, AVIC Square. No. l Ganjiang North Avenue, Honggutan New

               Area, Nanchang City, Jiangxi Province

               Contact Address: Floor 24/25, A VIC Square, No.J Ganjiang North Avenue, Honggutan New

               Area, Nanchang City, Jiangxi Province

               Contact Person: Zhang Chao                    Postal Code:330038

               Telephone: 010-56823637        Fax: 010-56823559

               E-mail: 1hangchao9466:ti:163.com



      $:-f:
      WHEREAS:

       1.   ffil~<~~~J~A~~-«~Rh~~-ff~Rh~~-;~il~~~~«m~
            ffl:tfr#lr5&~~1¥/~HtHr~iilFtJ1.~, jl:J.11=7'J~ttA11i.:vJ,i~·7'J[ AVICTC2017X0264 J
            a<-.1"i:t~NLw1n·7da c2011) 99         ~!i~~ r'l!tw.JJU5l.~fnltlN:Wf~.g-~:i:mftitiw·      c~
            ~W~F"f~tti.t:M")          a




       1. The Transferor (Buyback Party) is an entity with the capacity for civil rights and the capacity

       for civil conduct. The Transferee is a non-bank financial institution approved by competent

       authorities and effectively existing. The Transferee intends to setup the A VIC Trust - Tianqi

       (2017) No. 99 Collective Fund Trust Scheme for Internet TV Equity income Right Investment

       (No.: AVlCTC20 J7X0264) (the "Trust Scheme'') as trustee.

       2.   ~il~C§~~)m~~il~~fr~~~*~~~~~&#@-~-%~Mlf~~--
            ~~ r~tt c.:.R~) 1Hli0-§'J ci;i,-Ffej~" B;ff-0~") 8.38% 1¥JJN:« CfiJT.xtSl¥Jtl:I~

            i!.79.AEVJi 2,618.3537 nif:.) [f]/BUJlt&£iitl:        ~iJ::7J~~~iJ:~iJ:n Cllil~:7J)     ~il
            ~~~~~~~&#~~*~~~~~&#f~~~Q

       2. The Transferor (Buyback Party) intends to transfer to the Transferee and according to the
Case 2:19-bk-24804-VZ            Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                      Desc
                                 Main Document    Page 76 of 252




       conditions specified herein, buyback the income right to 8.38% of equities (corresponding to the

       capital contribution of RMB 26,183,537) ofLeTV Zhixin Electronic Technology (Tianjin) Co.,

       Ltd. (the "Target Company") legally held by the Transferor (Buyback Party). The Transferee

       agrees to accept the Specific Equity Income Right transferred by the Transferor (Buyback Party)

       and agrees to the buyback of the Specific Equity Income Right in accordance with the conditions

       specified in this Contract.

       3.      ~~t:*-&i-lq]J:llH.filJi:'. , *-&i-~i:pJifrffliliJ~l:iuHl:it:lW~ffl¥.J «i~ff:-&i-laJ» , (fgrf;
                tt~m~~>•fflff:~#~1¥.J~ffiA~fflfq]*~·
       3. Unless otherwise specified in th.is Contract, the words used herein shall have the meanings

       ascribed to those words io the Trust Contract, the Trust Scheme Description and other trust

       documents under the Trust Scheme.

              *Rffi «~P~A~JU0000~7*» , «i:p~A~~*'1 00-&i-~J7*» !2t& «~$A~~*°


       «~Ma•uw*••·                    ~~*~~~•·               ••u.:,1:,:.g-1aJ,   ~--~~ff.
        00 f* rf;~ )) ~r*~, ff if,cr!.AA\ 1¥.J .AA\ JE , ~:1S -*~ i//t~f* ffl , 0311- l!3 JXiHJ<J mu11J, mi:*3= ~Jlx




       NOW, THEREFORE, In accordance with the provisions of the Company Law of the People's

        Republic of China, the Contract Law of the People's Republic of China and the Trust Law of the

        People's Republic of China as well as other laws and administrative regulations, based on the

        principles of good faith, fairness and voluntariness, and through full and friendly consultation,

        the parties hereto, intending to be legally bound, enter into this Contract with respect to the

        matters related to the transfer of the Specific Equity Income Right.




        Article 1 Transferred Subject Matter

        1.1     *irfq]a{J!f#iltf-l¥.JJ9:    -**!aJ~~z. B!f#il1rirr*:M=~a<J ~*1r-011J 8.38% l¥.JJR;&
                 cmx10a<Jtl.lm~~A~ffi 2,61s.3s31 n5t, !f#il1rc.JG~~$X<tma<Jtll~. ~r
                 m1 l,"*1jEJlU,i") a<J!lxtli&~*Ji.C W- r fij~"~jEJR;tt";tt").
        1.1 The transferred subject matter hereunder is the income right to the 8.38% of equities of the
Case 2:19-bk-24804-VZ               Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                         Desc
                                    Main Document    Page 77 of 252




       Target Company (corresponding to the capital contribution of RMB 26,183,537, the Transferor

       has completed all the corresponding capital contribution, the "Specific Equities") legally held by

       the Transferor on the date of this Contract (the "Specific Equity lncome Right").

       1.2    m 1.1 *-Wr~M'.i:EIBU:xA~~U'§t.!iMJEJ!i,tJ(A<Jffltfi&~«. llP~ti~txiv.;r~a<]- t)J
               ,&ltl, ti.mfg~~~+ {JH~ r JtlM ~ flUJUi<J ~$~fi.l&A IV-&.1ttL :l!:IBt a<J-ft~ ~
               ft~A-~Mafil.~$afil~&¥~9m~«§•,tX~=
       1.2 The Specific Equity Income Right described in Article 1.1 include all income rights to the

       Specific Equities, i.e. all rights except voting rights, including but not limited to the rights to

       obtain all incomes from the disposal, dividends, all incomes from the disposal of the distributed

       shares, warrants, put warrants, frujts and other derivative rights of the following Specific

       Equities:

                   (I)    131f':.:il'ii5J~5&ZElil!ltEfffnHrr~r~ffMjEJl2:t(F1·J<Ji&A:
                   (I) the income from the disposal of the Specific Equities under any circumstances from

                   the effective date of this Contract;

                   (2)    13*~ii5J~~z.Bil!l, -frfffaJtn%-F~il*3:~Jl2:;&~:i!/R. 0~~*1t!tl,
                         ~cllii.   m7tIBU~~ffif%fflG l'.J<J.~IBt«F'-E a<J i&A:
                   (2) the income generated from the derivative equities formed due to share donation,

                   increase from accumulation funds, allotment of shares, splitting of shares, etc. in the

                   course of disposal of the Specific Equities under any circumstances from the effective

                   date of this Contract;

                   0)     §*il-~~~zB®,              ~+M~JRtx&M~IBt«A<J•~JRtxffifaQ~~A
                          hltl~:
                   (3) the dividends and bonuses obtained based on the Specific equities, the derivative

                   equities thereof, etc. from the effective date of this Contract;

                   ~      ~**~~~z.B®~B50~-*~M•*~m~~-~Jl2:«~m~i&
                          fit:
                   (4) the derivative income of the Specific Equities arising from the Target Company's

                   increase in the registered capital by transfer, etc. from the effective date of this
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                            Desc
                                  Main Document    Page 78 of 252




                Contract;

                0> ~*~~~~zs=~§~0ffl~~-~~• a . affi~ ~ • •~• ~•
                       m.     ffil~~f-~H~ &• ~aaoo•~•a ~ ~~ a<J•• M~ :
                (5) the Transferor's remaining property subject to distribution based on the Specific

                Equities and the derivative equities thereof if the Target Company is dissolved,

                cancelled or declared bankrupt according to law from the effective date of this Contract;

                (6)    §*il-li:11~~.z:.R=, mffi~W. fr~¥!~. nil~B'~m)'E. liJti;.tn1cti<1~
                       ~.~~m~~m~ . ~itn~r~~Ha &•~H~oo•~Ha w~~

                       (l{J ff friJ Jill i~,   i H~~:
                (6) any damages, compensation, etc. obtained by the Transferor based on the Specific

                Equity and the derivative equities thereof according to the provisions of laws,

                administrative regulations, rules, the decisions of judicial authorities and the provisions

                of governmental authorities from the effective date of this Contract;

                  C7)§ * il-~~~z B~. ~T~ ~H~&~~ H~a<J- ~R~WF~A'-J~~
                       ff fliJiJ¥.~i&A.. Mf'ttU .
                 (7) any other cash income and property income generated based on the Specific

                       Equities and the derivative equities thereof from the effective date of this

                       Contract.



                §t}j0~ 8'-Jtl:M~*~A~ ffi 31 ,245.2712 nit, Witn~                    §.fj 0 i'i'JH*,   ~ ic.
               t,¥lJ@l ~;r,0-a'J   18.3805% a<JR~,
                                                x1!53ZA'-J t!l~W!;I~Af:s;ffi 5,743.0371 7Jjf:,,       1tB

                ~ ~ ~filltl:\~. ~~JNaMJ.filaq l±\~W!~ Af:s;ffi 2,618.3537 7Jjf:,.
        The registered capital of the Target Company is RMB 312,452,712. The Transferor is a

        shareholder of the Target Company, holding 18.3805% of the equities of the Target Company in

        total which correspond to the contribution amount of RMB 57,430,371 , and has made its capital

        contribution in full. The capital contribution corresponding to the Specific Equities is RMB

        26,183,537.

        l.4    ffiJ:jjlsJ~ttufc*~l'!J;l;1\!}£$~jE-;&i&~~~iJ::~:¥titn, '.i:U:nli:11~~-U:*
Case 2:19-bk-24804-VZ            Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                             Desc
                                 Main Document    Page 79 of 252




       1.4 The Transferor agrees to transfer to the Transferee and the Transferee agrees to accept the

       Specific Equity Income Right in accordance with the provisions hereof.




       Article 2 Transfer Price and Payment



      2.1    *il-Fr'IJ~ Fffil:.fil'm <RPM):EJJ.i.&i&A«> (J<Jffi.t1fl"~~A~ ffi :rtfrl'fli1Z.5G <,J<%,
                ¥1,soo,000,000.00) ~-J-*il- IEJ~~ (J<J~JEJRtli&AaffiJ:~¥-J-fgftiti.lJ (J<J
                                          o



                M~~~w~•. •w~**~~-A~*fflntt~•~~Q~~. ~ffiJ:tf£
                -J-MM):EJR«(J<Jm~«~~JJ.i.0~•ff•.~IR.fi*JR«~--~-a~.
                ffl•~~~~i&ga- ~ffiJ:, ~~~~£~••~•«(J<Ji&Aa~ff~Mff~
               1f)"~.

      2.1 The transfer price of the transferred subject matter (i.e. the Specific Equity Income Right)

                hereunder js Renminbi one billion five hundred miJlion (RMB 1,500,000,000.00). Since

                the transfer of the Specific Equity Income Right hereunder is made based on the specific

                purpose of the Trust Scheme, if the Transferor obtains the derivative equities due to share

                donation, increase from accumulation funds, allotment of shares, splitting of shares, etc.

                based on the ownership of the Specific Equities during the period from the effective date

                of this Contract to the termination date of the Trust Scheme, the income right to the

                derivative equities shall be transferred together, and the Transferee does not need to pay

                the transfer price separately for the income right to the derivative equities.

       2.2    ~~~~iJ:1.i3::®1iJl®0-ltl1f, ~ .B.-fJl~-Fj0-0-liutHf-flf:3::trflM:~~JfJr,t. ~i.ttf:t
                fl 3(.   * ffiJ:tf
                          IA)        ~1-:tffiJ: 1ft"~:

       2.2 The Transferee shall have the obligation to pay the transfer price to the Transferor only if all

       the following preconditions are continuously met, unless the Transferee waives such

      preconditions in whole or in part:
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                           Desc
                                  Main Document    Page 80 of 252




                  <1 )      ftittrc~~il::;,trt£x:~i.l:1.f~*Jtlix:J¥J1?ti~*'l- C§Mffi~µlFf!t!f
                         il1.f*~M~~~-«~ffi~~#WM&~fil~*~~#: ftit1.fC~~
                         A>s<J~filfil~~#.Mil~cm~>s<J•~~mc~~~n••~~•
                         ••oo•IBfil~).m~m~~~~~~#. Milin•J¥JM~•~•= ft
                         ~1.f(~~A)J¥Ja~~~AillAl¥J~~"it1.fft~M~-a~§«~~
                         i,J- ~J1Jx:~Jtfis<JfEi1't, ~U:1.f Cffi.~J) ffJJR*41>, :it$41', 3M$~~
                         ~m~~~~it1.f~~-~~~~x~ffJ~~~~~=

       ( 1) The Transferor has submitted to the Transferee all the materials that the Transferee requires

       the Transferor to submit (including but not limited to the photocopies of the original documents

       and certificates related to the Transferor' s legal holding of the Specific Equities: the photocopy

       of the ID card (natural person), the photocopy of the business license (institution) (or other

       registration certificate that can confirm the subject qualification), the photocopy of the

       organization code certificate, the financial statements in recent years, etc. of the Transferor;

       letters issued by the joint owner of the Transferor's (natural person) property agreeing to the

       Transferor's transfer of the Specific Equity Income Right and signing a series of transaction

       documents, and resolutions or decisions of the Transferor's (institution) board of shareholders,

       board of directors, council and other competent institutions agreeing to the Transferor's signing a

       series of transaction documents:

                  C2) -*f*H;i.ttJ c.~il.1:~, # .ftJ:IFf :XN!Wilift~(J{JfgH;·~ Bii-~:rJJ :
                 (2) The Trust Scheme has been established and has come into effect, and the trust funds

                 used to pay the transfer price have been raised successfully;

                 D) ftil1.fi¥1M*~~*~1:ffff~mtt~~Mffi~**~~~i¥J~&•*
                         f'E lfi)G:f%!~ llµiJ :
                 (3) The financial situation of the Transferor has not materially changed (material

                 change of the financial situation of the Transferor will seriously and adversely affect

                 the transaction hereunder);

                 (4)     .!r.tiJ:1.fN:ff~~*-%!WJB(]tE- ~~4':im, il.~f¥n:ff1arPJ~~m~U:1in:*
                         *~~~~«~•d~~~~i¥Jfflm:
                 (4) The Transferor has not encountered any event of default hereunder and has no
Case 2:19-bk-24804-VZ            Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                          Desc
                                 Main Document    Page 81 of 252




                circumstance that may adversely affect the rights of the Transferee hereunder;

                0) ~ffiffitt~~~~m~ffl§*~B~-. ffl§*~~~~&~R~¥~~
                       B:/J,~;

                (5) All the guarantee contracts under the Trust Scheme have come into effect and all the

                registration procedures stipulated in the guarantee contracts have been properly

                completed;

                (6)   $H11JB~E.i~it1J~~ 7triu -~ ~ [AVICTC2017X0264-7l ft-J                     «M.fiHE
                      •xla{2017) 99-'% 1.1~~ Fgt~IB!:tli&~tHii1Hlfg-!&Htf~ffiittLl{F{ffi~1*

                      ~ffe~~~tti:OtJ#J-i-50> , !f.tiJ:1iB~ti<lffitJ,i><'..~""11-E3tNY fflriAWJ{~ffi~
                      1*~1;i~~Et<J~~;
                (6) The Transferor and the Transferee has signed the Trust Industry Guarantee Fund

                Entrustment Subscription Agreement on the A VlC Trust • Tianqi (2017) No. 99

                Collective Fund Trust Scheme for Internet TV Equity Income Right Investment

                (Agreement No.: AVJCTC2017X0264-7), and the Transferor has delivered the money

                for subscription of the trust industry guarantee fund in accordance with the provisions

                of the above agreement;

                (7)   ~il1i, ~il:ti ~&~B1JnHl!i.1''r;~mW~lH}f-f.l(l;..l "}"fpj~"M!!!fi)J/n:1:t!!F;")Z..
                       l'BJa<J «i:pftrtW:ftt•:5'c/El(2017) 99 ~ 7:I~~ lttJi1.IB!:.&i&fxa.tlt9Jl~~~~f*
                      ffii·t-:i'Jlli!:tl:l?]Mi:i.lthi-50) (#J-i-:X.tfiu 'f}~: A VICTC2017X0264-3,fi11~7~
                      ":izUO:l~U:1JJ.iSl") c.~}1£~~-# .f.lt<f~~$'&.
                (7) The Agreement on Forward Acceptance of the Equities under the A VIC Trust •

                Tianqi (2017) No. 99 Collective Fund Trust Scheme for Internet TV Equity Income

                Right Investment (Agreement No.: A VICTC20 I 7X0264-3) among the Transferor, the

                Transferee and Sunac Real Estate Group Co., Ltd. ("Sunac Real Estate") has been

                signed and is in effect continuously;

                cs> ~iJJJ,        ~ t1:Jjx.JlJJt1.Jft'.(~JJtffil.itf,J-~iJ1fn~(~1   ,1uW*-1t.
       (8) Other preconditions agreed by the Transferor and the Transferee for payment of the transfer

       price.
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                               Desc
                               Main Document    Page 82 of 252




               ~iJ:1J~tt••~~-~~~~Daffim~~~WW*'#*~®•&~ffl~~lr.il
               *7.Jil:h Jt-H~il:ffi"~, 111 ~~1-xH.$tlil:1fl",~(~JfrJ::1, ,1,fJ.Jir:~.:1-J5e·1Uit-.t~ ~Ui

               *•fi~~~*fi~~iA~--~' ~~~~~iJ:1J~-~~--
               The Transferee shall have the right, according to the actual situation, to decide to pay the

               transfer price to the Transferor under the circumstance that all the pr~onditions specified

               in the preceding paragraph are not fully met. However, the above payment of the transfer

               price shall not be presumed to be the Transferee's approval or exemption of the

               Transferor's failure to perform its contractual obligations, nor shall it constitute the

               Transferee's perfonnance defect.

       2.2     ~i11JS-f-ffi 2.2 *'f-J~~{,t.irutl*'1tf:~$JJi<J)tJ§~ 31-Ift BF'3 lr.il!WiJ:1J-
               ~tt~#M~&ai&Aa~!WiJ:~··
       2.2 The Transferee shall pay the Transferor the transfer price for the Specific Equity Income

       Right in one lump sum within 3 working days after all the payment preconditions specified in

       Article 2.2 have been fulfilled.

       2.3     ~   iJ:1J ~ $!; iJ::JJ- tt.rif[J iA, ~iJ:1JJ:!Ff~t&~ ~/Rttt&Att!f!f it~a ffJ it.Hr 9*F
               ~01":

       2.3 The Transferee and the Transferor confirm unanimously that the information of the bank

       account used by the Transferor to receive the transfer price of the Specific Equity lncome Right is

       as follows:

               ~'!Ef>~: JJsWtf?IBtC:ltsWHlH~@ _________
               9* "5: 8110701012200982905
               ff Fff: tJ:i~ttHr:JtJBxAHi\11'*1 ~:xw
               Account name: LeTV Holdings (Beijing) Limited

               Account Number: 8110701012200982905

               Bank of Deposit: China CITIC Bank, Beijing Guanhu International Sub-branch

               .iJ:1J~~E~mfiRf>~,S~~~iru~101'I~BP3B~~iJ:1J.~-#a
               ~~~tt••~~~u~~~~wfift•ff~~m.
                If the Transferor changes the bank account, it shaU notify the Transferee within 10
Case 2:19-bk-24804-VZ                  Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                               Desc
                                       Main Document    Page 83 of 252




                     working days prior to the change. The speci fie payment time and amount shall be subject

                     to the bank transfer voucher held by the Transferee.

       2.4           * ft IITJ rgrf it)E/&*Xi&l:i.f-X• il*' ~ wtf if :t1J Ji~.1'L JEE~. iEf ff; Wt~ j::1..@@'it1J ¥
       ffittMF~r1~n•.~~~•~•oo•~d~~. ~•*~•~a•oo~~.§iJ:~
       ~ff$ f1 ~ l:tl fJli a<J .:Ki:~~ *WG5¥: iJ: 1J xrt~J}J ~1tffFf 3t11%:)E~;fJV&.6a;&4?f iJ:1ft ~ (fJ
       ;£tfl ~S1t~ mt~ fi 19.! ~ iJ::JJ ;1cii 3t1t*~lii1 ~ -ntu11r•Dl~JJ¥.Xa* ~ f.tJ~ -r A<J n oo.

       ~**~e~••· ~iJ::JJ~N~~~•u:JJA<JMa~*· n~u:JJ~•iJ:~~~n~
       ;1,-_J   i1HE&Jt11!!.ff MJti:f~ :lffff.


      2.4 The transfer of the Specific Equity Income Right hereunder is based on the premise that the

       Trust Scheme is established and has come into effect and the trust funds have been fully

       transferred to the special trust property account. Jf the Transferee is unable to pay the transfer

       price or realize its purpose hereunder due to the revision or promulgation of laws and regulations,

       changes in the national macro-control policies. new regulatory requirements put forward by the

       regulatory departments having jurisdiction over the Transferee or the Transferee's failure to

       successfully raise all the funds used to pay the transfer price for the Specific Equity Income Right

       or for other reasons, this Contract will be automatically rescinded, the Transferee will no longer

       bear the payment obligation to the Transferor, and will not bear the liabilities for breach of

       contract or any other compensation liability to the Transferor.




       Article 3 Delivery and Management of the Specific Equity Income Right

       3.1 *~~~r$1Hl1ft~~*~~m 2                          id!J~l!~~~tJAtH1:~rn,);£a<JttHJ'*r1. iiPfJil,J~
       ffiJ:~A<J~~~~.                ~iJ:1J~~~-~-«i&§«.
       3.1 After the transfer price hereunder is fully transferred to the bank accowit designated by the

       Transferor in accordance with the provisions of Article 2 hereof, the delivery of the transferred

       subject matter will be deemed to have been completed and the Transferee will own the Specific

       Equity Jncome Right.
Case 2:19-bk-24804-VZ           Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                           Desc
                                Main Document    Page 84 of 252




       32§il1f§~•~HU~§tt~. -u1r~~Et<J~~H«ru~•u1r~mff•-•u1r
       m~•~•«~§s~~~~~ .                        ~~-•noow•~~•a.
       3.2 After the Transferee accepts the Specific Equity Income Right, the Specific Equities held by

       the Transferor shall still be managed by the Transferor. The Transferor shall, adhering to the

       principle of maximizing the income of the Specific Equities, honestly and diligently manage the

       Specific Equities.

       33*~~~TM~~U~§Uftil~. ~r-~H«~~OOffl~OO-~*n&~~-~
       ~aaa~§~1J~~OO*ffi~~~OOffi~M~. ffiJ:1f$·~·~A~~~~B~3
       -tI~ El l*J tJA fMf.~ ~~ F.
       3.3 After the transfer of the Specific Equity Income Right hereunder, the relevant cash dividends
       and other cash income generated based on the Specific Equities shall belong to the trust property

       of the Trust Scheme established by the Transferee, and the Transferor shall transfer such income

       into the special trust property account within 3 working days from the date of such generation.




       Article 4 Production and Delivery of Documents and Materials

               -**~~~iiu,          ffiJ:1fS~HfHl~il:nEt<J~;JUl:ljf-~m:x:~,~f!(J)tflf~~f4, 'El.
               ~@)H~r:


        Prior to the execution of this Contract, the Transferor shall produce and deliver necessary

       documents and materials as required by the Transferee, including but not limited to:



                  C1)       •il:1iil-~M:ff!Wi~R2:U~~.MUl'.IM1~1Jij£1¥:!Jcftt-;

                  ( 2)      ff iJ:1J IEJ ~ ~ }E JR~~§;&ff U:0<1 l*J t1iHk iSl::X:: f4.


                 (1) documents provmg the right of the Transferor to legally hold the Specific Equity

                 Income Right;
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                             Desc
                                  Main Document    Page 85 of 252




                   (2) internal resolution documents related to the Transferee's approval of the transfer of

                   the Specific Equity Income Right.




      Article 5 Buyback oftbc Specific Equity Income Right

      5.1    $H1:1f CIE1~1f) 1-r-~ljey5iIJR«~.ful«i¥JtlHJ:1L 7*~~~-*ir1EJ~~a<JB1~~.f0~W!
       lillM~SM~tt«®:M«.~*W~~~WfflfinftfM~tt«®:.ful«ff-U:OOffe••


      5.1 The Transferor (Buyback Party), as the transferor of the Specific Equity Income Right,

      undertakes to buyback all the Specific Equity Income Right in accordance with the time limit and

      amount specified in this Contract. The above undertaking is irrevocable and is independent of the

      undertaking of the transfer of the Specific Equity Income Right.



      5.2 §ht Jj)t f,j!jey: ~ Jl2:« ®:Mi«$ti iJ::171"~JF-r , •   iJ: Ji   C§l YlijJi)   fiP ffi. *17 tic-*it '5J ~'-J JE lhJ
      ~iJ:1f3tMMJEfttt~.ful«~Y!ij-fil-aOOa~~*· ~ffi*dft~-~3t#~*~--~
      JR«®: .ful« !ill yyq-fil-~ rm #J J<5'r . ~ ~111nJ ~ -ftB I!! :1u.i<1 ~ llj~ , 'e!. ~•~lfiltt,f[J • 5.Etttt ~
       Mi:tU~~ 001ffnJ1f1t.


      5.2 After the Transferee pays the transfer price for the Specific Equity Income Right, the

      Transferor (Buyback Party) shall have the independent obligation to pay the Transferee the

      buyback price for the Specific Equity Income Right in accordance with the provisions of this

      Contract. After the above debt is established, it shall not be affected by any other factors,

      including any changes in the Specific Equities itself and the Specific Equity Income Right itself,

      except that it shall be extinguished after all the buyback price for the Specific Equity Income

      Right is paid.


      5. 3   MHru ful 9!ZJ
      5.3 Early Buyback
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                Desc
                           Main Document    Page 86 of 252




                    1r[aJ~, ffil1r<@M~ > ~ ~-ft~MM~att~§ U§•~*~ • ~
                   •o@MM)EHU~§a.•u1r c@~1f ) fifl@MOO, ffiljj (@~
                   1r>-~§~MM~H«~Att@Ma* ~•*· ~S~- ~fflffitt~~
                   ~~~•~• ~ MM)Ema~ntt@•~fitt•.
              (1) 12 months after the expiration of the term of the Trust Scheme, upon the written

                    application of the Transferor (Buyback Party), the Transferee agrees that the

                   Transferor (Buyback Party) can pay the basic price for buyback of the Specific

                    Equity Income Right in advance to buyback the Specific Equity Income Right in

                   advance. If the Transferor (Buyback Party) buybacks the Specific Equity Income

                    Right in advance, in addition to the basic price for buyback of the Specific Equity

                    Income Right, it shall also pay the exercise fee for buyback of the Specific Equity

                    Income Right according to the number of days of the actual term of the Trust

                    Scheme.

               c2> •w•~~)E. ~il1r~~••* •u~c§~1r>a*ffl~tt~~-~
                    • 12~~~s ~ mo@•. ~~Mffl~~•~•tt~§• ~• ~ *~•&
                    fittm.
              (2) Notwithstanding the foregoing, the Transferee shall also have the right to require the

                    Transferor (Buyback Party) to buyback the Specific Equity Income Right in

                    advance 12 months after the expiration of the term of Trust Scheme, and to pay

                    the corresponding basic price and exercise fee for buyback of the Specific Equity

                    Income Right.

               0 >     ~*~fa.l:?J~~ JE;,r, Yllffi.t1r c@M1n tl:\Wi1.:tmTtt%a-,t, ~iJ:jjilJ
                    ~~~)E-ft@MB. ~~i.t1r~-~ff- BM~aft§M8,ffl@ao s
                    ~ I~B~ffiR~Mil1rC~M1r>. ~~D~~~ffil1rC~M1r>~


                    *ffi-•2?(   ~f-·;
                    B~ s~I ~B ~. ffil1rC~M1r>@Wfl~MM)E•tt~§«@Ma

              (3) Unless otherwise agreed in this Contract, the Transferee may decide at its own

                    discretion the early buyback date by giving 5 working days' written notice to the

                    Transferor (Buyback Party) if the Transferor (Buyback Party) has any of the
Case 2:19-bk-24804-VZ       Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                                 Desc
                            Main Document    Page 87 of 252




                 following circumstances, that is, the Transferee may announce any date as the

                 early buyback date. The Transferor (Buyback Party) shall, within 5 working days

                 from the date when tb_e above notice is served on it, pay the basic price and

                 exercise fee for buyback of the Specific Equity Income Right in advance:

                 1)         ~iJ:JJ Cl!!IWJ:1.0 *~4-&~(l{Jr.UE~JtlJ~f,g.'JJtlHHXm:
                 1) If the Transferor (Buyback Party) fails to pay the current exercise fee on

                      schedule as agreed in this Contract;

                 2)         ~il:JJ (lnl~!iJJJ) .r1.IUJ!~A c~111f) :mW:fi:Mil1Jx41'rr1u!.&l 11 IW.J-ifl"
                      ~~ f,t:X.*-i*~t;iffl'tif!Htt:ief~: ffJqf 7~1- ~tff!,   51'j;;ts:ftfffi i.-1·:.IVJ a''.!9f:§ A(l{J:fX
                      §Pifi~~~m~, &1GW.,.a<:i:
                 2) ff the Transferor (Buyback Party) or the Guarantor (if any) has any act or

                      matter that violates this Contract or the documents of the guarantee measures

                      tor the payment obhgatton ot lhe buyback price, which may cause damage or

                      threat to the rights and interests of the beneficiaries of the Trust Scheme;

                 3)         ~.guOJ±t!!t'ilJ~Jt:(£ «m;AA~iJ:iifH50> t.Wf fffiiJ:X.95-, ~l£,                        ~   itr
                      :&!~f* iiE a<] :
                 3) If Sunac Real Estate violates any of its obligations, representations,

                      undertakings and/or warranties under the Forward Acceptance Agreement;

                 4)         s~~~r••-~iJ:Ecl!!l~~>•fi•~~a~§a@~:x.~
                      00ffl%: ~M@~~~~iJ:~C~~~l~~~**Bffa<J~Mffl~,
                      ~iJ:~C~M~>~~~~A~~~~-A~~fiA~mm*~~·ffl
                      J~;
                 4) If there are any circumstances that seriously affect the Transferor (Buyback

                      Party) to perform the obligation to buyback the Specific Equity Income Right,

                      including but not limited to major financial debts outstanding occurred by the

                      Transferor (Buyback Party), major changes in the actual controller or legal

                      representative or responsible person of the Transferor (Buyback Party), etc.;

                 S);;ts:~ntt~~~~~~-~~~ffJM%.
Case 2:19-bk-24804-VZ                 Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                 Desc
                                      Main Document    Page 88 of 252




                           5) If there are other circumstances requiring early termination of the Trust

                           Scheme.



       5.4 Composition of the Buyback Price for the Specific Equity Income Right

                 *.g-   15):q}i r   a<J~ }E}R,fX~,& §I W:111'1- ~ El3 W:JEIBU:V&~;&@JM~*1fl"~*° ff :&m
                 W3 $?}t1;JJ£, ~P !WtJEJR;& i&iHJl@J WJ1fl-~=*15.EJR;&t&~;&@J~~*1fl-~+tr,& '!Ji.
                 The buyback price for the Specific Equity Income Right hereunder consists of the basic

                 price for buyback of the Specific Equity Income Right and the exercise fee, i.e. the

                 buyback price for the Specific Equity Income Right = the basic price for buyback of the

                 Specific Equity Income Right+ the exercise fee.

       5.5    *j;£JRifx'.t&~;&@JW;Jit;$:1fl-~~W!&j:ft
       5.5 Amount and Payment of the Basic Price for Buyback of the Specific Equity lncome Right

                    ( 1)        ~JEJR:&t&~.fX@JW;J~.:.$:1fl-~~T·~iJ::1f*ffl;$:'15'151~ 2.l 1k1PJ!fhl:1f
                            (@JWJjj)      j:1,fa<J~iI~iJ:1fj-~.
                   (1) The basic price for buyback of the Specific Equity Income Right is equal to the total

                           transfer price paid by the Transferee to the Transferor (Buyback Party) in

                           accordance with Article 2.1 hereof.

                    (2)         ~iJ:1J    (@1~1J)   J.i~FffgffiittJW:i~i.mH~ ( 1~!=1%ffiffii.t:lc)Jl'r-J~ffi.A.1Fffl
                           -~~AA)fta<JliB~dmft§JMB, - ~tt£Rj:M.
                   (2) The Transferor (Buyback Party) shall fully pay the basic price for buyback of the

                           Specific Equity Income Right in one Jump sum within five days prior to the

                           expiration of the term of the Trust Scheme (including the early expiration

                           announced by the trustee of the Trust Scheme) or on the early buyback date.

        5.6   tr*x'.~
        5.6 Exercise Fee

                    <1)         ~iJ:1f <@lW:l1J) 79Jtt~fn~iH#Amlrf@JW:JW~JN:&t&~tx1¥rtJl.*'J,                    m.
                            ~~~*~~Ja<J~JEj:1-tfr&m.
                   (I) The Transferor (Buyback Party) shall pay the exercise fee as agreed in this Contract
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                        Desc
                               Main Document    Page 89 of 252




                    in order to obtain and maintain the right to buyback the Specific Equity Income

                    Right.

              (2)       qf;&m$: J.J..ti -ttfduiA, **IEU~~ft-J~fftl.$:7'19%, Bqftl_ '!Ji
                    ~=~ fr.&J.l$!30=~fftl:Ul$!360.                    -**IEUfi°OP-J, *~J.J..tii1J.ifli-tt
                    7f'7~}!.
             (2) Exercise Rate: the parties hereto unanimously confirm that the annual exercise rate

                    agreed in this Contract is 9%, and the daily exercise rate= monthly exercise rate

                    /30= annual exercise rate /360. During the tenn of this Contract, the exercise rate

                    shall not be changed without mutual negotiation of the Transferor and the

                    Transferee.



             (3) Calculation of Exercise Fee:

                    4--;; r~JJIJl   I' u{j {j ,tl(#H~ Lai Jil, H ~ & A./:/: 1J ,tx.:f,t~{<J·;tllx,t,X.~_ful,tX~)ti:,

                    ~*1fl"~ X Dtrttt!t~ X ffi°ttirXJJ~lw-f'f.:Jcti:.
                    The exercise fee hereunder will be calculated on a daily basis, and the calculation

                    formula is as follows: exercise fee = the basic price for buyback of the Specific

                    Equity Income Right x daily exercise rate x the number of the days of the actual

                    term of the Trust Scheme.

              (4)       ~JtlHftl9=~;iEJBU5[t&~tl@l~¥*1fl-1* X Fl qy,&J.l# X {~rf;-J.1-t1Jtr.
                    ~ MM fiiJ l*J (J{J ~ ~ tHJ5liJ&.

             (4) Current exercise fee = the basic price for buyback of the Specific Equity Jncome

                    Right x daily exercise rate x the number of the days of the actual term of the Trust

                    Scheme during the current period.

                    ~AA~ffiffi1f.tt~~•M~~.~•;.'E¥-m~ooaw~~~•~= ~•
                    ~-JE&tli&A«~~~ff«·~-A~OO~~M. ~--~ffam~u
                    B<*)~~-~ffa•~•B<7f'*)~MOO, m~--~~M~ffin
                    *~~~~~B(*)~M-~ff«Rffl~~~ (~~)~~ooa. Mm
                      ~~AA~rntf:il·t1Jf4.ttA (~"?,") ¥.~Gnu~.ili:--1'-fr«.~Jl:R                              (t3")

                    ~o-,JfeJf;9:.
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                  Desc
                              Main Document    Page 90 of 252




                     The current period means the concept set for determining a certain period of time

                     during the tenn of the Trust Scheme: the current period between two consecutive

                     settlement dates of the exercise fee for buyback of Specific Equity Income Right

                     means the period from the previous exercise fee settlement date (inclusive) to the

                     next exercise fee settlement date (exclusive). However, the first current period

                     means the period from the effective date of the establishment of the Trust Scheme

                     (inclusive) to the first exercise fee settlement date (exclusive), and the last current

                     period means the period from tennination date of the Trust Scheme (exclusive) to

                   the latest exercise fee settlement date (inclusive) prior to that date.

               Cs) 1H5l.ti1 a<J ~ j;;r: tE~i11JJ-J.lfR ~tffi: 5E"2:,tXi&.Mi *3Z. ~i1*-*,g- IEJ~ 2 ~ (!<J gf.J
                     5E~fflnM~(riJffit1JC@M1J)~tt~$fflma<J•it~-~BC~~-
                     ~"ffiffiJif~~M B")        J§,   ffit1J C@~1J) mlt.tilffi ~ ""f:tJ:tt~t.r~Mff
                     tt:#1:
              (5) Settlement of Exercise Fee: After the date when the Transferee has paid the

                     corresponding transfer price to the Transferor (Buyback Party) with trust funds in

                     accordance with Article 2 hereof in order to obtain the Specific Equity lncome

                     Right (the "Trust Fund Payment Date"), the Transferor (Buyback Party) shall

                     settle the exercise fee for the current period in the following manner:

                     - 6~~~-.ff«•~nB~5E~fflnm~~ttBZJ§·~· 61-Ra<J
                     x1J5Y B.
                      Settlement shall be made every 6 months, and the settlement date of exercise fee

                     shall be fixed as the date corresponding to each expiration of every 6 months

                     after the Trust Fund Payment Date.

               (6)       $t'it1J (!r•IWJ1J) @tE$1r~iJilfEa<JtrttriltsriB(riJ~it1ntf,j~1WH:f
                     tt;ti. 111-tr.tlril~-M' B1'JfrHE~~3ttt BZJ§a<Jffi- 1-1r«•~• B,
                     ~Fo•-t-ffan~•sa<J~B~J5Y~M~Mff.tlm.mntt~~MB cs
                     Mffl~#~~~nA•~•n~M>ttm~--~-~i&.Mitt~M~*~
                     Mi.&{ftt:UJ   0




              (6) Toe Transferor (Buyback Party) shall pay the current exercise fee to the Transferee
Case 2:19-bk-24804-VZ            Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                               Desc
                                 Main Document    Page 91 of 252




                       on the exercise fee settlement date stipulated in this Contract. The first exercise

                       fee payment date is the first exercise fee settlement date after the Trust Fund

                       Payment Date, and the current exercise fee shall be settled on the day of each

                       subsequent exercise fee settlement date. All the basic prices for buyback of the

                       Specific Equity Income Right and the exercise fee shall be paid off on the

                       expiration date of the Tmst Scheme (including the early expiration announced by

                       the trustee of the Trust Scheme).

                 C7)        :/mil!HH.lUh~1i- D~~5E Ti®. 11. Ji!~tB@ ~ ~ WHf ;t( ;~-03 i+ r1- ~AA tl- lJ
                       ~~.      ilifia-~MO.g¥~UB~~~--~L~B.
                (7) If the exercise fee settlement date is a legal holiday, the corresponding current

                       exercise fee shall still be calculated until the settlement date, but the exercise fee

                       payment date shall be postponed to the first working day after the settlement

                       date.

                 Cs)        ~iJIW, ~iJ:1J <lmWJ1i), ~iJ:1J~1J~-#$!iA: -m~trtJx~l;81
                       w~~l;8J~~~m~. ~iJ:1Js~~~ff~•~7~.~~~~~iJ:
                       1i   (@)Jlij:Jj)   ~;lt;..fm~#tt~.
                (8) In particular. the Transferor (Buyback Party) and the Transferee agree and confirm

                       that the exercise fee collected by the Transferee shall not be refunded and shall

                       not be used to offset other payables of the Transferor (Buyback Party), regardless

                       of the early expiration of the Trust Scheme for any reason.

       6   .fHt1f <@HYq1f) /~:JWl'1:JE/llU!l®:lU~ §JY~1ft~tJN~~iJ1r:;lg*wHf;ittJff 3La<J~n
           r wHH!~/"~ r1 :
       6. The Transferor (Buyback Party) shall transfer the buyback price for the Specific Equity

       Income Right to the following special trust property account opened by the Transferee for the

       Trust Scheme:

              Jf pqf: llffm~mJ\ -Ji',1Hlfi'
              r, ~ : tj:t rmfa HJlifHHIH} ci1
              m!E-'%: 36050100195000000733

       Bank of Deposit: China Construction Bank, Nanchang Bayi Road Sub-branch
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                    Desc
                               Main Document    Page 92 of 252




       Account Name: A VlC Trust Co., Ltd.

       Account Number: 36050 l 00 l 95000000733

       7   Milti<@Mti)~M~·~--~aa~~«§·~-~8. -~1l51:«~AttMU
           ~Milti<@~1J), ~Uti~~~~*~~~r~•~/l51:tt~~tt.

       7. On the day when the Transferor (Buyback Party) has paid all the buyback prices for the

       Specific Equity Income Right, the Specific Equity lncome Right will be transferred to the

       Transferor (Buyback Party), and the Transferee wiJI no longer own the Specific Equity Income

       Right hereunder.




       Article 6 Guarantee




       6.1 Pledge of Specific Equities

              ~:tr!tWtHU.i 0 11~!'41j) :i1E*ftl;iJ19fF1tlf;J5(3S-((>JJt1Hf, !f/JiJ:J.i Clfil!J.!ijJf) :m1t
               Jifrt#;ijtr.J § 1if\0ffl 8.38% a<Jll5l:«(ffix1~~ tl:l~~;:igA~ ffl 2,618.3537 lift><~
               ""ffij~"tlimill5l:*3(") JJIH'fl~~U:1$, 'J.J..ti JHr~iTfGu%;:ig"AVICTC2017X0264-4"
               ft-J «rpff!i{§t:t·~JE (2017) 99 ~:!ill*~il!~IBU~ll&~«~1Bfm~~~f~tti.t:M
               JR« mi ¥13 i:- FoJ » c~ ""f fij ~"JR*3(M ~~ fRJ ")    •   Jf: hJ.UliHJilJ~fr 0i.iE~ J1ll ¥fl !He.
               ~~.      tl:lJ1llJNaa«ll5l:ttmi¥13i:-FoJ»~~~~~tl:lmill5l:«*1l51:,0~~•~,~
               ll5I: , m7t1l51:ttrro F 1:.Yfi£1:. /l51:a e<J • ~1:.a<1112:« m!El m.i r mi~. :!la~~ , tituti <§
               ~ti)~&~~~~Uti~*~~~~ll5l:;&1}~~¥13~~~~.
               1n order to guarantee the performance of the obligations of the Transferor (Buyback Party)

               hereunder, the Transferor (Buyback Party) pledges 8.38% of the equities of the Target

               Company (corresponding to the capital contribution of RMB 26,183,537) held by it (the

               "Pledged Equities") to the Transferee. The Transferor (Buyback Party) and the

               Transferee shall separately sign the Equity Pledge Contract for the A VIC Trust - Tianqi

               (2017) No. 99 Collective Fund Trust Scheme for Internet TV Equity Income Right
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                       Desc
                               Main Document    Page 93 of 252




             Investment (Contract No.: A VlCTC20 l 7X0264-4) (the "Equity Pledge Contract"), and

             go through enforcement notarization and pledge registration procedures. If the Pledged

             Equities generate derivative equities due to share donation, increase from accumulation

             funds, allotment of shares, splitting of shares related to the Pledged Equities within the

             valid term of the Equity Pledge Contract, such derivative equities shall also belong to the

             pledge. If necessary, the Transferor (Buyback Party) shall cooperate with the Transferee

             in going through the pledge registration procedures for the above derivative equities in a

             timely manner.
       6.2   i~diL
      6.2. Warranty

             -il~C~M~)~~~~~AM~·~~~~~MA~filA,                                                  ~~il~cs~
             ~)~*~~~~~M-~JR«i&:A«~-~-~ffl*•~-*~ff~~fil.A
             ~*:ts ~'fl. r!ftr,j ~·t ""!,-;J-ij 1-j{~-iiF A~ ~(KJ~ fl, 'kt' ,\ VWTC''2017Y0'>64-5"   ( rh At[f~*E

             •JC~ C20 17 ) 99 ~ ![~ ~ ltl.        t.W.JR,&i&:.Mift15t:1i1!_.ir ~ s'itf~ ff;itilJ El ~ .A:fii.iE .g.
             ~)) ~;it.

             Mr. Jia Yueting, the actual controller of the Transferor (Buyback Party), as a guarantor of

             natural person, provides joint and several liability guarantee for the debts of the

             Transferor (Buyback Party) to pay the buyback price for the Specific Equity Income

             Right hereunder. The specific guarantee matters shall be subject to the Contract for

             Natural Person's Guarantee of the A VIC Trust - Tianqi (2017) No. 99 Collective Fund

             Trust Scheme for Internet TV Equity Income Right Investment (Contract No.:

             AVlCTC2017X0264-5) signed by the Transferee and the Guarantor.

             B~m~~-~~~0~~~~A~filA, ~~il~C~~~>~*ir~~~~

             MM~H«i&:Att~M~a~ffl4•~~*fiff~~fil.A~m~•~~§il~
             .!=iJ~iiEA~::!-A<J~~7-J"AVlCTC2017X0264-6" «~PMfiHt•x.jg (2017) 99 ~

             ~-~~~JRa~A«~--~-·ffi~*~~ASfilir~»~m.
             Sunac Real Estate Group Co., Ltd., as a guarantor of legal person, provides joint and

             several liability guarantee for the debts of the Transferor (Buyback Party) to pay the

             buyback price for the Specific Equity Income Right hereunder. The specific guarantee
Case 2:19-bk-24804-VZ              Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                 Desc
                                   Main Document    Page 94 of 252




                  matters shall be subject to the Contract for Legal Person's Guarantee of the AVIC Trust -

                  Tianqi (2017) No. 99 Collective Fund Trust Scheme for Internet TV Equity Income

                  Right Jnvestment (Contract No.: AVICTC20 I 7X0264-6) signed by the Transferee and

                  the Guarantor.

       6.3       }tt?;

       6.3 . Other

                  ~~~ff~~~iJ:1i~~•~eMm•m••~~~~-~1¥Jm~. ~iJ:nfftl
                  ~D~~iJ:1i<@~1i)ffl•~•~~-~~~~-~+~iJ:~--1¥J~Mffl§
                  m•o

                  ln the event of any circumstance that makes the Transferee think that any of the aforesaid

                  guarantee measures wiJI be adversely affected, the Transferee shall have the right to

                  require the Transferor (Buyback Party) to eliminate such unfavorable circumstance or

                  additionally provide other guarantee measures to the satisfaction of the Transferee.




       .ffi 7   * ~~JN:;&a<J*lli
       Article 7 Transfer of the Specific Equities

       7.1 tE~iJ:1f      C@IWJ1i)   *m1.ff.2js:11}i!i(J)jf"f{f1iiJ-tJ'A5(~t't-Jti!N5l "f,   ~il1ifftXJMt;J:t1t:I
       1m?-O:uuHtr""~ffitr ~~0ii'.I c ~ rf:i~"m.JW~iJ:5(* A") ~;.1:tff-a<1JN:~, ~~1~~ff-~j{.)112:tl
       i& tia tl.x1IE l¥J i&~ •
       7.1 If the Transferor (Buyback Party) fails to perform any of its obligations hereunder, the

       Transferee shall have the right to require the Transferor (Buy back Party) to transfer the target

       equities to Sunac Real Estate Group Co., Ltd. (the "Forward Acceptance Obligor") so as to

       realize the income corresponding to the income right to the target equities.

       1.2   7:Jllt~iJ:JJ cffilW:11n , ~iJ:1i~.&IM!i1JJ1H1JJ.t=mffitr~tH~~~:11~-s-:'h
       " AVICTC20 l 7X0264-3"           «r:pMf~tt·~Ja        C2017 ) 99 ~ §.l!*IXXJ rtt.%@:*Xl&~tlt:2:~:$1!
        -S-Wi~{~tE+1-t1JJN:tlzM~iJ:11J-iSO) ,         -r~~*~i5l~ 7.1 *Wri!JJ~rr-J-,                ~iJ:1i ClillWJ
        E>e•n~111-~•*~~~~~~•mw~0ii'.l~il~~•u. MiJ:1f<§WJ~)~
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                            Desc
                                  Main Document    Page 95 of 252




      ~•m~m••~~-~•ffl§~0~ff•~~u~~M~w•*~(fJ•«~tt~a~
       ~ Wi~   !.W.-*tJJ-iSl 1ffCF*r J:£ !Rtll ~1[ Mii( @l ~ 1ft~&lwtM~1tB~ J'..m C:tinfT ) •
      7.2 To this end, the Transferor (Buyback Party), the Transferee and Sunac Real Estate Group Co.,

      Ltd. signed the Agreement on Forward Acceptance oflhe Equities under the A VIC Trust- Tianqi

      (2017) No. 99 Collective Fund Trust Scheme for internet TV Equity Income Right Investment

      (Agreement No.: AVlCTC20 l 7X0264-3), which provides that in case of any of matters

      described in Article 7.1 of this Agreement, the Transferor (Buyback Party) shall transfer the

      target equities to Sunac Real Estate Group Co., Ltd. in accordance with the requirements of this

      agreement, and the Transferor (Buyback Party} irrevocably authorizes Sunac Real Estate Group

      Co., Ltd. to directly pay all/part of the transfer price for the target equities to the Transferee to

      fully realize the buyback price and/or other payments (if any) for the Specific Equity Income

      Right under this agreement.




      Article 8 Representations and Warranties of the Transferor (Buyback Party)

      8.1 ~JH:f~ij,tX~JtjV1&1c~~*fi~fl~JJA<J.:l::i:*, #cJIX~ 7~~.2fs:~!fiJf~Wfi((,J -tJJ
               1}~(f]if~, ffi;?i,       ftic..&i-~.
      8.1 The Transferor (Buyback Party) is a civil subject with the capacity for civil rights and the full

      capacity for civil conduct, and has obtained all necessary permits, approvals, registration and

      filing required for signing this Contract.

      8.2      ~~-**fBJ,        ~iJ:.&@J~':l*rkJllU'f{.!Jx~;&Jt*Ati~~-~~~. JH}:ct/frff 1?:·t~
               1¥.11ri"ldl-&, ~iJ:1f ,@~1f) jJ~Jr:·~1P..ff.2fs:,g-~FnrtrJ(f]-¥~f.5J B-:t~!tl!.1}:E!JJ.
               J£ !titJlfT~W t;!l.jJ.
      8.2 The signing of this Contract and the transfer and buyback of the Specific Equity Income

      Rjght are the true intentions of the Transferor (Buyback Party), and have been necessarily and

       lawfully authorized. The Transferor (Buyback Party) has legally gone through the necessary

      procedures for signing and enforce this Contract. and such procedures have legal effect.

       8.3     ~U:7i     C@J!Mllf)    ~~&ijHI-*~IEJ, JJ41,:(flLJ#J.*:!:)JIF~l1z&~~~B{J~x,t;!-t*
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                 Desc
                               Main Document    Page 96 of 252




               Md~-~A~~*jJ~{fff~#. •a&~~~~mM~#-~---~&.
               dii&1fM~!ftfil1J cr 1~1J) 7ff~JR.nl¥.1¥tW.
                                          11                            ~JJI!,   rr~~f-lF, il&R~-iflr~. ,,J
               ~~ ?R:d~ .ffi==-A 1¥.J ~ ~.

       8.3 The signing and performance of this Contract by the Transferor (Buyback Party) do not and

       will not violate any documents signed by it or binding on it or its assets, or the approval

       documents related to its establishment and internal rules and regulations, or any Jaws, regulations,

       adminfatrative arrangements, government orders,judicial decisions or contracts with third parties

       binding on it.

         8.4   x--r%'JE'. /RM!Wi= ):£ !RU!&£at~J/flif~~ :1£~ ~ JiTrf-f U, JHJ. -g-rt;Ji~tJi: WJ .1EWl:1£
                 ~J~--~~Ua<JiliM ••~**~-rr~B.!Wi=~Htx&•~aUt&AU~
                 ~~~1fffffl«.~~U&~~~ffl~~~.*•fil~#~U~~ffl~~~~-
                 ~~il1J$7ffM~IRUt&AUM~M•~~c~~il1J~~fflUA~~~-~-
                 Ull}i~ffl-f*ffl*~;,~) •
         8.4 The Transferor (Buyback Party) owns the legal and complete ownership of the Specific

         Equities and the Specific Equity Income Right, and completes the capital contribution to all the

         Specific Equities with legal funds on schedule and in full.

         As of the date of signing this Contract, the Specific Equities and the Specific Equity Income

         Right are free and clear of any pledge, mortgage, other encumbrances and restrictions, and the

         Transferor (Buyback Party) warrants that the above state ofno encumbrances and restrictions

         will continue to exist during the period when The transferee owns the Specific Equity Income

         Right (except for the pledge guarantee established on the Specific Equities where the

         Transferee acts as the pledgee).

        8. 5    7f~ff~~-mi ti:\ m. nb §I ili ·~ i:iJ tmX1' ~u:;/j5t il: 1¥.JM ~/lUJV&iaUUAiiIP.lHffriJ
                ~md~fHt1J~ti!t1Jl.
        8.5 The Transferor (Buyback Party) does not have any circumstances such as false capital

        contribution, withdrawal of capital contribution, etc. which may cause any impairment or

        restriction to the rights and interests to and in the fncome transferred to the Transferee.

                s.6     :jl&Jt**~•nz El, ~~a~.&~~JBt;txUtii~#.r£ti~tt, ti:i1'll.                         i!F-
Case 2:19-bk-24804-VZ              Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                   Desc
                                   Main Document    Page 97 of 252




              ~W-tEfuJ~it~tll~Ll~llfli~. Jf £1. § :.$:S-ITIJ~iT .z.D ~. !1'-l~JlUl.&1?1'.itfilt;&l&~
              ~~~~~-$~DM.~MdB~~ffs<JM~ C~il1fm~w~.#8 .••
              -fi-B~$~ftM,~AA~§~~ffs<Jffl~D*> · ~-~~-~~~~fid$
              *•~*•n~Md~ili~~~~~M%A<J, ffil1f<~~h)~~f-~Ha
              -~~~Mdili~ffl~M~M%~~B~~~ilE,                                      *~~*f7B~~-~-
              tc&;J:t rJ1::filttllffR15*ifJ $11f. AA dm • ~i fp1J'ti!f m.

              8.6 As of the date of signing this Contract, the Specific Equities and the Specific Equity

              Income Right are free and clear of right restrictions in any form such as sequestration,

              detention, freezing, etc. From the date of signing this Contract, the Specific Equities and

              the Specific Equity lncome Right will not be sequestrated, frozen or enforced by the

              courts (except sequestration. freezing or enforcement by courts due to litigation,

              c1rbiuatiun 01 app1i1.;alion tv1 t:nlon;ernent brought by tne Traru.1ereeJ. If all or pan of the

              Specific Equities are frozen by relevant departments or subject to other restrictions, the

              Transferor (Buyback Party) shall notify the Transferee on the day when the Specific

              Equities are frozen by judicial authorities or the relevant restrictions occur, and shall

              have the obligation to make the judicial freezing against the Specific Equities and their

              derivative equities to be released or the relevant restrictions to be eliminated within 7

              days thereafter.


       8. 7   ~!!Ho 1W.fl- -*-g- [qi :f ~ t~ i!t ff il1f   O ,19Yqj,> ~ tE fnJ f~.tl: Altl ~ , -tl?. :f ~ ~1:f,fiiJ

              ~ it 1f   o 1~1f > ffi;&A ilHl1 r-J.& :.$:-g- '6J A<Jff W.tl:ltl .:l::*d:ffi-X.
                           1



      8.7 The signing and perfonnance of this Contract by the Transferor (Buyback Party) will not

      damage the interests of any of its creditors, nor will any of its creditors put forward any right

      claim or objection involving this Contract.

      8.8     .f9-t&#.&a1~~- iJJ1Z·~X1~~~t&mHf- tJJ1f?1ff~W--OE-fie:.$:-g-[q!J~f'f~il.&
                liiJW;Jfi-1:iJA<J/1~.;f1JiiHr.
      8.8 The Transferor (Buyback Party) will actively and promptly sign all necessary documents and

      actively perform alJ necessary actions to promote the smooth progress of the transfer and
Case 2:19-bk-24804-VZ               Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                       Desc
                                    Main Document    Page 98 of 252




       buyback hereunder.

       8.9        'f*iiErriJ ~ iJ:1rfl/£ l±l a<J i::i §k: ~~Thi Wf.~ IV-Ed-.'!9: a<J ::t14.t1J Wi :M ~ ~ i1UiJ&, JG~, Ji
                  ~(.!{],    ~1'f1ffil]'~~ilif~i!~.
       8.9 The Transferor (Buyback Party) warrants that the oral or written representations made by it to

       the Transferee and the documents and materials delivered by it are accurate, complete and true,

       and are free and clear of any concealment or omission.

       s. 1o JS5Z ~:W:~ iJ::nm~ t£ ,g: ig: r:i, M       *mz,t1 , m:    J;:,t ~ f11' i5l ~ trHJl A<J llii   •~Im. mz~ll:
                  n~*:!la~~~ll:1:ftN{jtfi!cJt~'ifm~1a<Jffi.~.•
       8. IO The Transferor (Buyback Party) shall accept the Transferee's supervision and management

       of its business management, financial activities, major trading agreements, etc., and shall

       truthfully provide the Transferee with information about its business activities at the Transferee's

       request.

        8. 11 $ti.J:1i C@JY!'q:1I) tE*~iEJ:ff~W:I r-'3 ;!it~ rj1J't¢1 J~z.- 1¥.J, StE~~~ttf%z.. B ®
                  5~I~BrJ3~ffi~~§iJ::1I, ~ffi-~~~J§lwg~~~~B~~l¥.J~~n~
                  nli;a<J~ffnJ IV-& c3lVIX~it:!VJ*I&fiI~i~~rtttJi, ~~~a<J .AA ~lUIJffiNJ~!l:
        8. 11 Under any of the following circumstances within the term of this Contract, the Transferor

                  (Buyback Party) shall notify the Transferee in writing within S working days from the

                  date of the occurrence of such circumstances, specifying in detail the impact on the

                  Transferor (Buyback Party) that has been formed or may be formed, remedial measures

                  that the Transferor (Buyback Party) has taken or plans to take, the time limit for remedy

                  and the expected effect:

                      ( I)    M9r~(5r.F.m.~-f.t:
                    (!) Jfthe financial situation of Transferor (Buyback Party) is seriously deteriorated:

                      (2)     ~~~~ffiltt:
                    (2) If the Transferor (Buyback Party) loses business reputation;

                      o)      ~~ffMii1(oJ~~~~~r(o]~iJ=:1I c@l~:tn ~1Jtia.1¥.J1K:kilf-V~~1~~~11t;
                    (3) If Transferor (Buyback Party) is involved in any major litigation or arbitration that

                              affects or may affect the interests of the Transferor (Buyback Party);
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                         Desc
                                  Main Document    Page 99 of 252




                  <4) .bt1=-1I fnri'irn~~? llVF.lU Tff il:JJ <f!>l Wi!JJ)            ~ J$:&~f= :ticm. (f.l ~14;

                 (4) If there is any event that may be seriously unfavorable to the capital and property

                        status of the Transferor (Buyback Party);

                  cs) Uft!!.x1ffil:1J <1111~:JJ >mHf.:.$:f.-le1J.0i"f (f.15l~r~.m::x~,~u~nrri1a<1$l9!.
                 (5) lfthere are other matters that have a significant adverse impact on the Transferor

                        (Buyback Party)' s performance of its obligations hereunder.



       8. 12 c.~flff ffrfl.1$:i; fiiJ tJ{J~tJ &ml.fr~~ 7 ~JJMifcit1t1JJ1J! Ffit1:;.~l¥Jilif1J-f1Jild ltl              z.
               •~§00, ~fflM4*~ffil:&~•~oooo••tt~~*•md~~~~*~oo
               ~h . ~~ffil:JJ<MWil1J)~~-1$:*fiiJo<J~h-aMQ~il:~~~~-~.
               Mfflffi~gmffil:1Jc~Wi!JJ)~~~~il:1Ja~tto<J~•ffi~ft~~tta~il:
               ~~&•*~m•. •~~m•tt•0~~: ~~JJa~tt~M~m«~A«ff
               il:~ax c1~%) x•~•a~n~ffil:fila~~~msm~•+3@.•~
               &«~A«ffil:~-&-~~ffl-~~*~~--~7C~~--~                                                       lO~I*D
               iJ;J .:it11 • ~ WJ 3tH o<J ,   Ni.intltlj Js;z ,f,trm ,;tc,f,j~~'HJ: 0 7Hr Z.Ji ft~ f;j;;if!:xH ilI ~ ~ •
               7i:~1fMf1~1!13&~*~fril7i:~~*1/lJf«fflS{J, ~J~jj1Jn1~**'-~a<J1i~tt.
       8. 12 The Transferor (Buyback Party) has fully understood that the signing and performance of

       this Contract are to realize the specific purpose of using and withdrawing the trust funds under

       the Trust Scheme. The Transferor (Buyback Party) shall not claim cancellation of or deny the

       validity of this Contract with respect to the transfer of this Contract and the particularity of the

       buybacked subject matter. Otherwise, the Transferor (Buyback Party) shall compensate the

       Transferee for the economic losses caused by the defects in the vaJidity of this Contract,

       including aJI the transfer prices for the Specific Equity Jncome Right and the fund occupation fee

       that the Transferor (Buyback Party) shall return to the Transferee. The calculation formula of the

       fund occupation fee is as follows: the transfer price for the Specific Equity income Right paid by

       the Transferee x ( 1+9%) x the number of the actual calendar days occupied by the transfer price

       for the Specific Equity Income Right 7 360. The transfer price for the Specific Equity Income

       Right and the fund occupation fee shall be paid within IO working days after this Contract ts
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                Desc
                               Main Document   Page 100 of 252




       determined to be invalid or is revoked. In case of late payment, liquidated damages amounting to

       5%,. of the overdue payments shall be paid per day from the first day of such breach. The validity of

       this Article 8.12 shall not be affected by the invalidity or cancellation of this Contract caused for

       any reason.




       Article 9 Representations and Warranties of the Transferee

       9. l    ~f9'.fffi $$A ~~*° ~~$1:&i!@t32:*1f?~a<J1£~~A!t1*fil-g-r.H~~, A~~
               ~*Vt i-5Ut,r&l 1J fi~h .fll ff :I~fiUJ •
       9.1 The Transferee is an enterprise legal person legally established and existing in accordance

       with the laws of the People's Republic of China, and has the right and behavior ability to sign this

       Contract, and its operation is legal.

       9. 2    :W:il1r~ 3t (t-J Jt1ti: ~ f-+~ Ji~ , 1f~, 5tJ!J3.Jc{f fiiJ1i~iffi !!l ~ fHt-J •
       9.2 The documents and materials delivered by the Transferee are true, valid, complete, and are

       free and clean of any major omission or concealment.

       9.3     ~il1fl'f*-fr~'fl*:Jfl.a<J)'(*J!ii-~, ;ff~a<J . JtJB'Hr~~~41iil1J C@l~n)
                iR:Jfl. 1¥.JJtB11J.i$(5(*-ffl~~. * *jfi)~f:-Fn f!P~@tx,t~,J:jj" (( 1~ 1J) ii-fl ,
                                                                  I
                                                                                          11




                ~ 31'fl*°1f~* jJa<J5(9J-.


       9.3 The obligations assumed by the Transferee hereunder are legal and effective, and its

       performance of such obligations will not conflict with other contractual obligations assumed by

       the Transferor (Buy back Party). After the signing of this Contract, this Contract will constitute a

        legal, effective and binding obligation to the Transferor (Buyback Party).




        Article IO Bearing of Taxes and Fees

         o.
        1 1   ;O'Clj- ¥!£ FoJ ~, IE tJ.~*ii-~ J'.iJfF !Wt ~lliHl l&~t'(~iJ:.&@I ~JiJT:bt~ fl'~ mi&~~ ffl
                 c!fl-O~iJ~-*!J1t~M~mrst;,1- ) , El3~il:1r c@l~n) ffd§.
Case 2:19-bk-24804-VZ            Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                  Desc
                                 Main Document   Page 101 of 252




       10.1 The parties hereto agree that the Transferor (Buyback Party) shall bear the truces and fees

               (except VAT and enterprise income tax) incurred in handling the transfer and buyback of

               the Specific Equity Income Right hereunder.

       10.2 s¥:il:1J1tJ-Jf~t£it!JJA<J~t£A,          i;J.1ttf.W;{J"'=,ijU!!t1:**f5Jtp@*ffiA<J~W/ c:tzn1D      0




       I 0.2 As the trustee of the Trust Scheme, the Transferee shall bear the taxes (if any) that shall be

               borne hereunder with the trust property.




      Article I J Liabilities for Breach of Contract



       11.1. Breach


                  ( 1) ~;,,-~ ( f'l W;J1J) ~Ji:!?~{]

                (1) Breach of the Transferor (Buyback Party)

                       1)   *ric~i1Ji((J~;R-W-9~tct. )t;ff. 1f~((JJitHr0 ~,-, 1 ri"·:~ .....(:t}(~l
                            .&;l't,fm ff 1d?i-*4;

                       2)   *nc wr.tf-tW= ):E/llUxi&tia~ im Y!iJtfr~:
                       3)   !i=HtfflF, M!~fJ±ft, i;J.~jiffi*:
                       4)   ~inoM*:t.R7£~{t. xi'trrr~J1JM1~*' ~~AdfiP:m-~Ail!Jd~J
                            iNilliJ;lt1rr~WFf &J'ti1Br!~~4~}. i=JfB.ltl'iJ~E~~jilJEJGt~~~il:JJ C@y~
                            tn   «**faJ :i9ff (J{Jtl~;

                       s> m~~ff~X1mffl*a•~•PJn~~**f5J~~~•2*(J{J~ff=
                       6) tl:fi-lr-iJ1f5&JUJ~, ,tJL,t,'~!#fiUi (l11IW~Ji) ';l;Mt!:T.K1.!!., .fftt'.i, {.-Ji:, J~
                            #,,g-ffl,*~,aH,ft~~~-·~~~gJJ~~~-~B~~(J{J
                            ff~. 8MAM~1J<lm~1J>~-.~~.8*d~8-~~-ff~
                            !iEh , W.l{ti:11 ~JB1fMf ttrni, a~wtnfrIE~n1~~m i!t ~ il:1J-t£::.$:-fr jfiJ ~
                            ~(J{J,&M:
Case 2:19-bk-24804-VZ     Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                    Desc
                          Main Document   Page 102 of 252




                  1) ~ft~~~~~~~•a~•~x~mm:
                  8)    i1&*~15.lt'-J~a<JJt1w.:x.~.
                  I) If the Transferor (Buyback Party) fails to provide true, complete and effective

                       financial accounting, production and operation status and other relevant

                       information as required by the Transferee;

                  2) lf the Transferor (Buyback Party) fails to pay the buyback price for the

                       Specific Equity Jncome Right on schedule;

                  3) If the Transferor (Buyback Party) transfers assets and withdraw funds to avoid

                       debts;

                  4) If the business and financial conditions of the Transferor (Buyback Party) is

                       deteriorated, or the Transferor (Buyback Party) is unable to pay off its due

                       debts, or is or will be involved in major litigation or arbitration proceedings

                       and other legal disputes which have affected or may affect or damage the

                       rights and interests of the Transferor (Buyback Party) hereunder;

                  5) If any other debts owed by the Transferor (Buyback Party) have aftecte.d or

                       may affect the performance of buyback obligation hereunder;

                  6) 1f during the term of this Contract, the Transferor (Buyback Party) (institution)

                       has changed its operation mode or changed its operation mechanism by

                       contracting, leasing, amalgamation, merger, joint venture, division, joint

                       operation, shareholding system reform, etc., or if the Transferor (Buyback

                       Party) (natural person) bas disappeared, died, partially or totally lost his

                       capacity for civil conduct, is suspected of committing crimes, etc., which

                       have affected or may affect or damage the rights and interests of the

                        Transferee hereunder;

                  7) If the Transferor (Buyback Party) bas other circumstances which in the

                        transferee's opinion are sufficient to affect the realization of creditor's rights;

                  8) lfthe Transferor (Buyback Party) violates other obligations stipulated in this

                        Contract.
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                     Desc
                               Main Document   Page 103 of 252




              (2)        1¥iil:A&ldzWJ~u:5(*AtllfJ.lll;J, TtU~, !/:HL1J Cfnl9~1f) *ilHttr.t
                    ~~iJ::Jj~~(t,Jffi(t,Jffi~, ~~~iJ::Jj(~~:Jj)~~:
             (2) If the Guarantor and/or the Forward Acceptance Obligor have/has any of the

                    following circumstances, and if the Transferor (Buyback Party) fails to provide a

                    new guarantee that meets the requirements of the Transferee, the Transferor

                    (Buyback Party) shall be deemed to have breached this Contract:

                    l)        WiiEA&lwtm;WJ~iJ:R~A:!i~11('€l!., UtL itJMnJ~JL                          ~   ~,
                         *~·••,n~~affi.•~,mm,~•,~~-$#d~••~
                         ~-fi~-JJ.~am~IB$~ffl%,~~~~~filA~ffl~ffl~filfl
                         ff~W~m;AA~frJ(~A~ff§frJ(~~nh~:
                    2) ~ iiE A&/ r;JG zM 'ft il 5( *A~~ = 1J          m1#MI 111 ;it ~ :!1' 'ff! 1tl tm)J utJ f.!1
                         f*(t,J;

                    3)    f*iiEA&/~m;M§-iJ:5(* A -~W4PJr4lH~~ffl~~mlfi%:it5(*fi~
                         jJ (t,J;

                    4)    f*iiE* FoJ&t~m;AA~iJ:#H~~ ~ A'-J~iil:A&/~m;JVJ5l:iJ: 5(%- AAftB
                         11it,Jtu%.
                    I) The Guarantor and/or the Forward Acceptance Obligor suffer/suffers

                         contracting, leasing, amalgamation, merger, joint venture, division, joint

                         operation,   shareholding     system     reform,     bankruptcy,        cancellation,

                         disappearance, death, partial or total loss of civil capacity, or are suspected of

                         committing crimes, etc., which are/is sufficient to affect the Guarantor's

                         ability to assume joint and several guarantee liabilities and/or the Forward

                         Acceptance Obligor's ability to perform the acceptance obligation;

                    2) The Guarantor and/or the Forward Acceptance Obligor provide/provides with

                         a third party a guarantee beyond its own affordability;

                    3) The Guarantor and/or the Forward Acceptance Obligor lose/loses or may lose

                         the ability to guarantee or perform the acceptance obligation;

                    4) Other breaches of the Guarantor and/or the Forward Acceptance Obligor
Case 2:19-bk-24804-VZ       Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                           Desc
                            Main Document   Page 104 of 252




                         stipulated in the Guarantee Contract and/or the Forward Acceptance

                         Agreement.

               C3 ) 1f£¥f1.A ctl:l ~.A) tl:l J]i;I. ~~ti%. ~iJ:1J c@.H~n) 5fd!HflJ~-fr 9t iJ:1J
                   ~*~~~m~,              ~~~iJ::n<@~:n)m~=
              (3) If the mortgagor (pledgor) has any of the following circumstances, and if the

                   Transferor (Buyback Party) fails to provide a new guarantee that meets the

                   requirements of the Transferee, the Transferor (Buyback Party) shall be deemed

                   to have breached this Contract:

                    I)       4f£1'!!.A Ctl:l/ll! .A) *nc~iJ:1J~>R1H£11£ C/ll!) 1'!!tl9ltF~~I¥!.
                         ~~~1*~-~~.     *~• c~) W-fr~~~~-~~--~~:
                   2) ~ffi.=.A.1¥Jff~~3&1f£ (mi.) !ff'tJ~f'A, )<.~, fft-ffi~d>, 1f.l;!ff'
                     .A <tl:lmi.A>*~~ cmi.) ~-fr~~~~•m~m~~~;
                   3)*~~iJ:1J~ffi~~. 4f£~.A. Ctl:l • .A)~T,~iJ:, tl:lffl,m~•
                         11P, :i:E~BJG~;tt,fm1Ji.t~1t• c•) ¥Jltls{J:
                   4).~.A. Ctl:lmi..A)~~iJ:1J~~~1t* <•)1'!!~, ili~*~Cmi.)
                     ~•m•fft-a*nc~ c•> w-fr~~~-~~•s{J=
                   s)• c•)WtJ~m,~~,fft-ffi~&. ~~~~**~~~s{Jffi*s{J
                     t,lji~. •¥11.A cl±l~.A> *.&at#(~• cJJn) ¥PtJfft-ffi., !it*m~~il:
                         1JiA iJJ ~~-ftM!l-f*s{J:
                   6)~ C~>W*~~~s{J1!£W.A. Ctl:lmi..A)~,fm~~ffl%.
                    I) The mortgagor (pledgor) fails to handle the mortgaged (pledged) property

                         insurance as required by the Transferee, or fails to handle the insurance

                         compensation as agreed in the mortgage (pledge) contract after an insurance

                         accident occurs;

                    2) The mortgaged (pledged) property is damaged, lost or reduced in value due to

                         the act of a third party, and the mortgagor (pledgor) fails to handle the

                         insurance compensation as agreed in the mortgage (pledge) contract;

                    3) The mortgagor (pledgor) donates, transfers, leases, repeatedly mortgages,
Case 2:19-bk-24804-VZ           Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                      Desc
                                Main Document   Page 105 of 252




                           transfers or otherwise disposes of the mortgaged (pledged) property without

                           the written consent of the Transferee,

                       4) The mortgagor (pledgor) disposes of the mortgaged (pledged) property with

                           the consent of the Transferee, but the price obtained from disposing of the

                           mortgaged (pledged) property is not handled according to the provisions of

                           the mortgage (pledge) contract;

                       5) The damage, loss or reduction in value of the mortgaged (pledged) property is

                           sufficient to affect the repayment of the debts hereunder, and the mortgagor

                           (pledgor) fails to restore the value of the mortgaged (pledged) property in a

                           timely manner. or fails to provide other guarantees approved by the

                           Transferee;

                       6) Other breaches of the mortgagor (pledgor) stipulated in the mortgage (pledge)

                           contract.

                 C4)ffl~~frJJd~~m•:n~*~•.~~·••m. •m~Aw•m*d~
                   ••~m~n~a<JMmd~~~afim~~*· ~iJ::n<~Mn)*m~
                       iJH22.:RAA:~lfr(~Jfl!~(~J, ~J~.$tiU:Ji Clnl)liJJJ) ili~J.

                (4) If the guarantee contract or other guarantee methods have not come into effect, or

                       are invalid or revoked, or the Guarantor partially or completely loses the

                       guarantee ability or refuses to perform the guarantee obligation, and if the

                       Transferor (Buyback Party) fails to provide a new guarantee as required by the

                       Transferee, the Transferor (Buyback Party) shaJI be deemed to have breached this

                       Contract.



       l l .2 Remedies for Breach of Contract


              t±Hl:,$:*rrJJ.ffi 11.1 *'(i<li:tl~Jtrf%, ~iJ:JFnJ $1iOO*llJCf 9'tl - -.ftpd~#¥JOOiuHr
              5lttm • t-1:!It trMl   r . f!f i.t::n <IEl 9!tl1r) 1.i1.HH~ flq :itii~ 11 ~u::nii!ir& a<J- · IJJ m~ :
              ln case of any of breaches stipulated in Article 11.l hereof, the Transferee may
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                              Desc
                              Main Document   Page 106 of 252




             unilateralJy take one or more of the following measures to deal with it. In such case, the

             Transferor (Buyback Party) shall compensate for the Transferee all losses caused to the

            Transferee by its breach:

                ( 1)      ~3j(!fflit1f <f11IW:J1f) ~Hu@~, $1iiJ:1i <lnf9fq1f) $ 1LRP.x1i-*'Ei''6J

                  .J9i ~ Jifr~ ~ ~ ffil:tll&~~ @I 9!'~,fft~ .
              (1) After the Transferee requires the Transferor (Buyback Party) to buyback in advance,

              the Transferor (Buyback Party) shall immediately pay the buyback price for all the

              Specific Equity Jncome Right hereunder.

                (2)       ~i.t1:f(,iJ~iJ::1f   (@l ~1J)    i&ItR- fXtitfi~1tt 5000   Jjjr:..   ~iJ::1f~*
                       ~iJ::1f<@~1f>~M- fXtta~1itB'-J,~-~~-*ftil1f <@~1f>•
                       ~*~'51~~~-B'-J~~••~M•~ffil:ai&att~W:Ji.1!-*-ffta,fiaR
                       &it~t'.:l:j.BJJ!;ii t~ ~ r1~l1J .
              (2) The Transferee charges one-time liquidated damages of RMB 50 million from the

                       Transferor (Buyback Party). If the Transferee requires the Transferor (Buyback

                       Party) to pay the one-time liquidated damages, this shall not affect the

                       Transferee's right to require the Transferor (Buyback Party) to continue to pay

                       the basic price for buyback of the Specific Equity Income Right, the exercise fee

                       and the continuous delay liquidated damages in accordance with other provisions

                       of this Contract.

                CJ)       ftiJ1f C@J~1f> *f1c:**'5J~~~W:l~IUll~Wt5tfi~~llil~i&Mta@I
                       !i!'tJ~:2fl:11ta&n:1JHrtl~J B'-J c'E/,fiS~~iln~*Wfir@J~/5 w..~fiB'-J~>EtW
                       tl4t~a@WJt!.:.fi:1ft•w1iJUftl~ >,          s § m:rMz s ~¥1'::®r1H~z El 11:,
                       t;JJt:M@11a~~n~~~:.$:~IEJ~ 5.6 (2) ~tf.J~a<J~HX~$J:t-1¥- 10%
                       a<J~m-Btti&~•tt~~~~1tt.
               (3) If the Transferor (Buyback Party) fails to pay the basic price for buyback of the

                       Specific Equity Income Right and /or the exercise fee in accordance with the time

                       limit and amount specified in this Contract (including the basic price for buyback

                       of the Specific Equity Income Right and /or the exercise fee that should be paid
Case 2:19-bk-24804-VZ                Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                         Desc
                                     Main Document   Page 107 of 252




                        after the Transferee requires early buyback), the continuous delay liquidated

                        damages shall be paid and calculated by taking the amount of overdue payables

                        as the base and at the exercise rate specified in Article 5.6(2) hereof plus 10% on

                        a daily basis starting from the overdue date until the date of full settlement.

                  C4)        ~>1HH17.f        c@l M7.f) x,t;.t,: * lfiJ J'.ffi r f.filf ~J1 *!Hd!tf.fir~it7.f~ 5R at/ ffefr
                        1':1'11.fl {j.

                 (4) Requiring the Transferor (Buyback Party) to provide new guarantee that meet the

                        requirements of the Transferee for all debts hereunder.

                  C5)        ~~ffHi.A.&l~:i&NJ~i.1:.:5(:%-.AJt&P~tl1IB1*:rJHE.
                 (5) Requiring the Guarantor and/or the Forward Acceptance Obligor to assume the

                 guarantee liability immediately.

                  C6)        i".tl!f!~!.4\>E at/ ;lt.ftE1H,H!bffi.


                 (6) Other necessary measures prescribed by law.



       m12 *' 11,Hti1J:tA.tr%iiE
       Article 12 Notarization of Enforcement

       12.1 XX:1JJ.i.\ztr:.:.$>%1fiJ~ITJci t- A l*J ¥JJ~it7.fffi>El'fl0iiUJ1.:kX1-4:*lfiJ $iff:it.!:ff~-f5!lifi1J

              :tA.ff~h~MU~~0fil.ffl*0fil~ffl~ff~hC~M~>~ffl.
       12. l The parties hereto shall apply with a notary public office designated by the Transferee for

               notarizing a creditor's right document that gives an enforcement effect to this Contract

               within ten days oftbe execution of this Contract. The relevant notarial fees shall be borne

               by the Transferor (Buyback Party).

       12.2 XX1T(£JJtfiff1iA,       xx:nx1J.$:1i-15.Jcpff.*tr.iil1.f <[A]W;,1.f) ~5(*(t1f~.JEX~)(. ~HJ:
              :nC@M7.f)x,j~~~~:tA.ff.h0~~~5(. ~@.•~--h•%~00•7
               M.ffil7.fC~~:1J)*ffi~~Bfl-*~~cp~~l'fl5(*~~~~mff5(*~'
               ~it7.fl@~7.f)M~-~~~:tA.fi . •W~it7.f~$-.                                        %film~~~~~~

               flfil~, MithC~~h>Ba•~A~~~~~~~fl.
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                   Desc
                               Main Document   Page 108 of 252




        L2.2 The parties hereto hereby confirm that they have no doubt to the provisions of this Contract

                on the obligations of the Transferor (Buyback Party). The Transferor (Buyback Party)

                fully and clearly understands the meaning, content, procedure and effectiveness of the

               notarization to which the enforcement is granted. The Transferor (Buyback Party)

               undertakes that ifit fails to perform or fully perform its obligations hereunder, it is willing

               to accept the enforcement. According to the Transferee's application, the notary public

               office can issue an enforcement certificate, and the Transferor (Buyback Party) is willing

               to accept the enforcement by a people's court.

       12.3    -   i!.~~1ffPJi1~1Hf,         *-ft!EiJ:!9ffa'-JfJJftt!=!PJ'.[~1JJl.*f~HMtt'.!. -tE*-ft!EiJ:imr
                ~ma••**~l¥J~~A~~~ffttm~ew~~~. ~il:1i~aa~~ft~
                1¥JMm~~~~~~§1¥JfffP11f~ff~.                    ~-ffl~.
        12.3 ln case of any event of default, the creditor's right hereunder shall be immediately

       enforceable. At any time after the creditor's right hereunder is enforceable according to the

       provisions hereof, the Transferee shall have the right to exercise or realize the creditor's right in

       any way it deems appropriate to the extent permitted by law.

        12.4   ~~~il:1if1~~~~t)tt, ~il:JJ              O•IW;J:tf)   $§**jl:il:1fr.iJ~g.3"Rl¥JF/r~-ft~
                A~§l¥Jff~.~~il:JJ••**~l¥J~~~-ffl«z.§1¥J,-il:1iC@~1i)$
                ~•m~~•~~.-~.~«.ffiffi.~W&~~~#**•~il:nr.iJn•*
                a<1M1Hf~.
        l2.4 In order to enable the Transferee to realize the creditor's right, the Transferor (Buyback

                Party) shal I take alJ legal and appropriate actions that the Transferee may require. In order

                for the Transferee to realize the creditor's right according to the provisions of this

                Contract, the Transferor (Buyback Party) shall sign aJJ such agreements, notices,

                authorizations, instructions, undertakings and other documents and take all such actions

                as the Transferee may require.

        12.s -tEf:!fr«Alfr.iJ:J:AAft~z.~&z.m,        9l:i.l::1ii:iJ~4tiJ:1i   c@W;J1i)   f.l'1.is5( c~-tE~l.ilt
                ft~~m~~. ~~il:~1¥J~5(),fi~~-iJ:~ c@~~>*f~~-~~a~.
                ~ l H :f~f1tX:(~J1i:fr~lU'.t(tX:fll~ft,¥,il; ~-11:Ji ( HY~}i) .{uJt,1,i1JJft£l!Ht!i.~tl~
Case 2:19-bk-24804-VZ                Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                   Desc
                                     Main Document   Page 109 of 252




       12.5 When and after the creditor's right is enforceable, the Transferee may exercise the powers

                 and rights related to the Transferor (Buyback Party) in the name of the Transferee (or in

                 the name of the Transferee to the extent permitted by Jaw), and exercise any recovery

                 right and right to compensation related thereto. The Transferor (Buyback Party) hereby

                 irrevocably authorizes the Transferee to exercise the above rights.

       12.6 ~il:1J       c~AA:n) , '.W:il:1:TXll1:Tfiff1iA, .*r51ni,JtAAra''.l~~t't$'i;r..$=-fr!fiJm 11. 2        *'
                ,Jl.~tti.H.
       12.6 The Transferor (Buyback Party) and the Transferee confirm that the provisions on

                 enforcement shall prevail over the provisions of Article 17.2 hereof.




       Article 13 Notice and Service

                  z. feJ a(J - tJJ Wfi'l~X1tH~ i:Jh jJUa1l11 i/Fil~::it~~J [;1, -Wfii}~ :rtft Y-1fi~ 1¥:1~:i.5 :n.it,
       13. 1 ;ij'.1:f

                 ~~~A~~.tt~m•~--~~~•n:rt~~. ~nw~~-M~~1i~,
                 f! l 'HJiiJ,ii.t~U·.ii£:r-.J~J.,·.1-ti~ ft.ii&~.
       13. l AJ1 commercial docwnents, letters, notices and litigation docwnents between the parties

                 hereto shall be delivered in written form as the final service method and may be delivered

                 personally or sent by registered mail, express mail service. etc. Fax may be used as a

                 supplementary service method, but after transmission by fax, supplementary service shall

                 be made by one of the above agreed methods.

       13.2 1ffi~)t1tf:f'i:Hlh :ii!?:-O.tlli/fi!~)t ~tCf fLl 8 WHIJ\~J!~-?&:illi:m:n:
       13.2 Commercial documents, letters, notices and litigation documents shall be deemed to have

                 been delivered to the notified party on the following dates:

                   (1)     =~   A~~= ill!~1i!fJt~tJl¥J~:ii!~h~t&~JifT if-El;
                   (1) delivery by personally: the date indicated on the delivery receipt of the notified party

                    obtained by the notifying party;

                   (2)     tt-g.fBrtl~~:~tH~~111fM=:ff A<J~ i*Jtt..lirffi1*i&ffl/ilrff- Fl Fn~       s f3:
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                  Desc
                              Main Document   Page 110 of 252




                (2) sending by registered mail: the 5th day after the date indicated on the receipt of the

                domestic registered mail held by the notifying party;

                0) -~·-: ~iliR~:oM~~~*~~~~~B&ffl4B
                (3) sending by express mail service: the 4th day after the postmark date indicated on the

                sending certificate held by the notifying party:

                (4)    ,f!Ji: t&ftl~J}J~*~iAJ§B'-J ~ B.
                (4) transmission by fax: the day when the confirmation of successful transmission is

                received.

       13.3 ~~:!i!!hl*U~~;J~. -g-~~;J-fHeffliA;fi:-g-[6J"tr$cpie~~~7J~~:li!!±.il:.f{J~~
               $~~~:o&ff-g-(6J,M-*~•*~(i:;J~~$~~-~x#~ffi.~~~~M
               .#L*C'7!~. frriUJ1¥J)(i:;J~:o~it:Wil~. 11'1&x15~:l:t!!.hllo1**1Jj.\:.
        13.3 Contact Address and Contact Information. The parties hereto unanimously confirm that the

               contact address and contact information of the each party hereto recorded above is the

               address and contact information of such party to receive commercial documents, letters

               and notices sent by the other party hereto in the course of performing this Contract or

               settling the disputes arising from this Contract, or to receive the litigation and arbitration

               documents sent by judicial authorities (courts, arbitration institutions).

                            **15.ltff$9=licttl¥J~$.&**M!hlf-ri.&**JJ;r;t~ffl
        13.4 If**:l:t!!.t.il:~0~*1:f~~ffl)mfa].

               ~**~Bff~*-•*&~-•· =·~-#~ff•M~~. •$4:o•~a
               ~~~]!!.

        13.4 Applicable Period of Contact Address and Contact Information. The contact address and

               contact information of each party hereto recorded above shall apply until the performance

               of this Contract is completed or in case ofa dispute, the first instance, the second instance

               and the case enforcement are closed, unJess such party inform the other party hereto of

               the change of its contact address and contact information according to the following

               paragraph.

        13.5 lfk*~hl.llllt(~Ji;i:t(l<J1t~. fT:M- -JiU:itJ.iJ1l:,¥11lfk*JJ:r.\:i/J~~!JI((1, f1v.ttn1U:i.

               ~ I ~B~~l5.J~~;j~~-$m*~~~oo~~~~~~·*B~~Affl~-ff
Case 2:19-bk-24804-VZ           Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                              Desc
                                Main Document   Page 111 of 252




       13 .5 Change of Contact Address and Contact lnfonnation. If either party hereto needs to change

              its contact address and contact infonnation, it shall send a written notice of change to the

              other party hereto and the judicial authorities (if the dispute has enter judicial settlement

              proceedings) five working days in advance.



       13.6 ~•- il-fRl~:n~~•: *il-fRltt$tf:i~(l<J~1Jlft~:ftkt1:.~~1tJJ~-.n~.
              ~~~~~*~~. ~~(l<J-~ffi~,~~~iltt'kx~~~~~(l<J~•~*@

              §8~ffl..

       13.6 Undertakings. Each party hereto undertakes that its contact address and contact infonnation

              written above are true and valid. If it fills in an incorrect contact address and contact

              information or does not filled in its contact address and contact information, the legal

              consequences of failure to deliver commercial letters, notices and litigation documents as

              a result thereof shall be solely borne by it.

       13.7 Jxl.~~- ~[Iil1$:JI:1$J~~: ~~1J!l~(l<J~~:ftktl:.~i1Effl, :ftk:i11:3f:£~*.&.IJ>J'i9-

              ~~1J~~~~~. ~~~~X~ffi~,         ~~~Wvkx~*~-~~-~(l<J. •
              -~(l<J1iJ~ffifflffl~i5~~~A~~ia~11t'JlllP:ISJ~~. llm-~~(l(Jx~i!
              @J   z. 8 ~:JSJ:i!~z. 8 .
       13.7 Risk Warning. Each party hereto clearly knows that if the commercial docwnents, letters,

              notices and litigation documents cannot be actually received due to the inaccurate contact

              address provided by it or its failure to inform the other party hereto and the judicial

              authorities in a timely manner after its contact address is changed, (i) for personal

              delivery, the lien service may apply or the service shall be deemed to have been

              effectively made after the service person records the situation on the spot; and (ii) for

              sending by mail, the date when the sent document is returned shall be deemed as the

              service date.
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                        Desc
                               Main Document   Page 112 of 252




       Article 14 Confidentiality

        1~1*~~~~~-.               MXcp- ~dX~--~M~- n~*1**~~&&~~-oo~
                *[6J1y(f~~(J<Jf1T1"Tlfi.~1jITfio<J,(*,1~.&!d*'*lfi.lffr*f~.'~, ( ~~ffi~iiE~iiEF!fa.1~
                ~~~~•oo•~ ~~~--~d%ffo<JffiA)~~-*·
        14.1 Each party hereto agree to keep confidential the information provided to it by or on behalf of

                the other party hereto on thjs Contract and all important aspects of the transaction under

                this Contract signed by the parties hereto and/or the information contained herein

                (excluding the information received, disclosed or published by a third party with duly

                authorization as certified by evidence).

        14.2   *~x-t n4Hffi ~ ~,     .7f jnJ,(:£fiiJJUtJ?.n-~Jlt~f~Li§!, ( ~'§. 1'15.!::.;   *~   f6JW) iSlz.x: ~;ff
                *wa•a~~L~Ao<J•~~~-!JJ. .•a~!JJ.~m•> . ffl~~m&•*:
        14.2 Each party hereto shall not djsclose the above information to any other party (excluding the

                disclosing party's employees, officers and directors who need to know the above

                information in connection with the transaction proposed in this Contract) without the

                written consent of the other party hereto, except for the following circumstances:

                   C1)     73j!ff-*'%1iiJ:w,l.i-Jlz:x:~ fffifr.iJ~~~-tHi,
                  (1) djsclosing the above information to investors for the purpose of carrying out the

                  transaction proposed in thls Contract;

                   C2)    fr.iJ1=.i-*~~*1*ffii~J'filt~~L{*.@,Jf~1*.\t-%[6J~.*~Wffli, ~iHfJi,
                         ~ foJ *'1 ~ml A!JJ. •ii;

                  (2) disclosing the above information to lawyers, accountants, advisers and consultants

                         related to the transaction proposed in this Contract who need to know the above

                         infonnation and are bound by confidentiality contracts;

                    0) ifrHij~ffl Ffl~~~i.!.\11¥J~*· loJ cp IE ~*i*i&R1fflHl d:if ~JJJ!,f:Jt~-iii.
                  (3) disclosing the above information to the relevant Chinese government departments

                         or management agencies as required by applicable laws and regulations.
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                             Desc
                                  Main Document   Page 113 of 252




       14.3 ln any case, the confidentiality obligation stipulated in this Article 14 shall remain in force

               forever.




       Article 15 Force Majeure

       15.l ~15JvcJJ:!H~~1:f~fl~fJli~,         ~~~ii~,     iGtm1ln!Hr-1~14, ~*14~.fi~, ~Ofl9~~
       ~{f friJ - }J fi   ~** IEJ 1W.fi\l't:1:$£/JG ffi!JJ'5l*. ~ $11f~~@~~I.Ff±t!!~, ii Jx1., i'AJJ<,
       v<.':R, J'tfth:K'R, 1!::k#~~~, r'rlt~, !JUiL, ~.I.9Jtitfth~f~${4, ~,&~~t=l!i'tnil~
       ~~~~~w.~ne~~~~~~~~.

       15. J Force Majeure means the events which the parties hereto cannot foresee, avoid and

       surmount and which prevent, affect or delay either party hereto from and in performing all or part

       of its obligations in accordance with this Contract. Such event include but are not limited to

       earthquake, typhoon, flood, fire, other natural disaster, major infectious disease, war, riot, strike

       or other similar events, as well as policy factors such as the promulgation of new laws and

       regulations or the revision oftbe original laws and regulations.

       15 .2 ~D ~1:_;f 1:iJ mf.J ~H~, ~51:ijHJJ:1t~ ~ --Jr$_fl !!P ffl 15:f fj~ ~ :ltH~tl!Ht-Jn;iU!~ ~fth1i,
               *~15~I~B~W~fil~~#*OO~*•#~b~~~ft~ff~$~~nmff
               -~~filBff**~~~~.                   ME~~n~QMM&ffd~~**~.ffM-1:f
               ~~~1:i:ftth~•~•~~~~m•••e.
       15 .2 If an event of force majeure occurs, the party suffering from the event shall immediately

               notify the other party hereto by the fastest possible means, and provide supporting

               documents within 15 working days thereafter explaining the details of the event and the

               reasons why the performance of this Contract cannot be performed or partially performed

               or the performance of this Contract needs to be delayed, and then the parties hereto shall

               negotiate to postpone the performance of or terminate this Contract. Either party hereto

               shaJl not bear the liability for damage with respect to the losses caused by force majeure.

       1s.3 ~a~ '-=l=.~1:iJvUJ !jf4. il~*li-14 A'~ -Jr@ :fl f;!P*~.ili ~, F(.Jffiti'6i~ .u: m51dt-rtt   *.
               '&1D~IfJO~ ~fd'~l&~1i9dt 1': u<J, J.i5Z.x,H.6t~.Jf Jc ~$?ti{(111JBJ.i5Z iJtff.
Case 2:19-bk-24804-VZ            Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                               Desc
                                 Main Document   Page 114 of 252




        15.3 If an event of force majeure occurs, the party suffering from the event shall immediately

               take appropriate measures to prevent the aggravation of losses. If such party fails to do so,

               causing aggravation of the losses, it shall bear the corresponding liabilities for the part of

               the aggravated losses.




       Article 16 Effectiveness, Supplement and Change of Contract

        l~l**~~~~A-il:;Jj (§~:;Jj).¥,m~•ilff (@ffi:;Jj)~*ft*AC~m
            A>dtt«ft•A•¥c~a•>*~a0~d*~*m•. *~~u~~~ft
            *.A Cff~mA) d~tl-RJJA~¥ (~Mi$:) #JJQa0•eJt~[5]1f Jtl·J§~~.
        16.1 This Contract shall come into effect after the Transferor (Buyback Party) (natural person)

               affixes his/her signature hereon, the legal representative (responsible person) or

               authorized agent of the Transferor (Buyback Party) (institution) affixes ms/her signature

               (or seal) and the common seal or special seal for contract hereon, and the legal

               representative (responsible person) or authorized agent of the Transferee affixes his/her

               signature (or seal) and the common seal or special seal for contract hereon.

        16.2 **Rl~%lJ§, ~:;Jjr.iJl;l,,tEi1fft'Ii- f{A"J~fitiL.l::'t~1t:*~l*J~. **-*RIAA!*EJr!~
                r! iJUi=l ~ ll1, EZ&f:rti\li ffH ~rt:~ RI -=f \;J, JG ff- •
        16.2 After this Contract comes into effect, the parties hereto may supplement the contents oftbis

               Contract upon agreement reached through consultation. If the provisions of this Contract

               are inconsistent with laws and regulations, the parties hereto shall sign a supplementary

                contract in a timely manner to perfect th.is Contract.

        16.3 **f511:.%lJ§,        *~~~!tJ~J!&t~ 1f:1Z,a,i!~~ntJJ. ~ -           fL ,   *~~aii%A:J:f~fl~
                ~•£tJ•~b•*~~*~~&~~~#£tJm~-•~-4•~•·

        16.3 After this Contract comes into effect, the moclification and supplement of and to the terms of

                this Contract must be agreed by the parties hereto through consultation, and in written

                fonn. In addition, the procedures for approval, registration and filing of this Contract and
Case 2:19-bk-24804-VZ                 Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                          Desc
                                      Main Document   Page 115 of 252




                related documents shall be properly handled in accordance with the provisions of the law.




       Article 17 Applicable Law and Dispute Resolution

       17.1 ;;t;:,a-li'i]a<Ji,J1L    1:%(,     Mff, JHHrfO$i5lfl{Jffif.?R:l$J~ffli:p$A~:1Ull00¥t••
       I7.1. The fonnation of this Contract, its effectiveness, interpretation, performance and settlement

                ofdisputes in connection herewith shall be governed by the laws of the People's Republic

                of China.

       17.2 ~lit1:4fti5l, ~1fJ~iUJtJJ•ifti, *~~#J,;fti- flfl{J, {ffiiJ- 1f:l$J]J~~i,J:1ffi:Wr:l:tl! ( RP

                IT®m~)~~~~~A~rt~m®W~-~w~~~~Mfl•ffl~M@~~T
                W~.,~fl·,·~~--·~~~W1r~ffl, ©rt~~~~~-~~~*·
                ~#J.-~W~M~. ~f;;t;:-a-~~W&$~8*~~-. ~1.fm~~fl.

       I 7.2 The parties hereto shall settle any dispute related to this Contract through friendly

                consultation. 1f no consensus can be reached through consultation, either party hereto

                may bring a lawsuit to the people's court with jurisdiction of the place where the

                Transferee is located (i.e. Nanchang, Jiangxi Province). All expenses related to the

                lawsuit, including but not limited to legal fees, enforcement fees and attorney's fees, shall

                be borne by the losing party, unless otherwise stipulated by the court judgment. During

                the negotiation or litigation period, the terms of this Contract that do not involve disputes

                shall still be performed by the parties hereto.



       ~ 18   *- ~ft!!.:$:01
       Article 18 Miscellaneous

       18.1 f1:ftti.ttJJ,5x;:fLFA, 5'l:it1i ~wtti.ttJJ~~ttA5t~, mi~~l}).~i,r.1.f ~ffMro: MW A

                ~ fil Jij_   ~j-*.g- [aJ   0




       18.1 After the Trust Scheme is established, the Transferee shall perform this Contract as trustee

                of the Trust Scheme, not as owner of the Transferee's inherent property.
Case 2:19-bk-24804-VZ               Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                             Desc
                                    Main Document   Page 116 of 252




        18.2 This Contract is made in six counterparts, with each party hereto holding one counterpart

                 and the rest used for handling other relevant formalities, and each counterpart shall have

                 the same legal effect.

                        ~~$Ax-..t*lol~J5/r~~~et2wffi!~£. f.8~¥fiSl., #3N~$
       18.3 -a:~!§;;;ti:,e-fi'l]tJ;:t,

                 AZ~~~•*~·~*«~-~*~•«~~•oo~•~~~m•~~oo••·

        18.3 At the time of signing this Contract, the parties hereto have read all the terms of this Contract

                 in detail and have no objection, and have an accurate understanding of the legal

                relationsbjp between the parties hereto and the legal meanings of the terms of this

                 Contract related to rights, obligations and responsibilities.



                ******************************************************************



                    </;J. FxiEJt,        1F4'Jff/fff/ffJ
                   (The remainder ofthis page is intentionally left blank, and the signature paged is

                  attached hereto.)
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                         Desc
                                  Main Document   Page 117 of 252




               ot,: :!iUg lf1 AAffirc·7e~     ( 2017) 99 ~- h:~ ~J ft!t(i'.ftfi"fX ll5L~HR12:~~~ ~~ftHf:
       tt~M~tta~naM~~~~~~~~5~. ~~~)

       (This page is the signature of the Contract for Transfer and Buyback of Specific Equity Income

       Right under the A VlC Trust - Tianqi (2017) No. 99 Collective Fund Trust Scheme for Internet

       TV Equity lncome Right investment and has no text.)



              $!til:1I ([ii19Yq:J.T):     *~~flQ    C~t)j()   #~%IT]   (01;1:/~lff]~fflrt)

              Transferor (Buyback Party): Le TV Holdings (Beijing) Limited (Common Seal/Special

       Seal for Contract)

              1*~1-t~NffdfA !llt-tlaA              C~i;I)

              Legal Representative/Responsible Person or Authorized Person (Signature and Seal)




              ~il~: ~AAffl*fJQ~~-%ajC%~~~~m•>
              Transferee: A VIC Trust Co., Ltd. (Common Seal/Special Seal for Contract)

              ~~~*A~~a~~C~¥~m¥>

              Legal Representative or Authorized Representative (Signature or Seal):



              ~:i- A~:        2017 ~ .1.J=l ~ B

              Date of Signature: October 9, 2017

              ~ lHI!!. 1~ :   rr vJ:i ~ i's
               Place of Signature: Nanchang, Jiangxi
Case 2:19-bk-24804-VZ   Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                        Main Document   Page 118 of 252




              s:pJ!;t,m~ • 7Cla (2017) 99 %1i~~ff!~/Rtl
                       l&~tlN~~itf1f ~mf£tr~J



                             1t!ii1~ ~· : AVICTC2017X0264-5




                   ~-w:A.:~~·
                   ffl~A.: ~NLmt&JRffi'if~~~
Case 2:19-bk-24804-VZ               Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                       Desc
                                    Main Document   Page 119 of 252



                                                                                                                 *
                                                                                                 El ri.~ A fi iif: fi:iJ




                '1*ID:.A.:    =...__,_
                              \;~!f,k,1;;_; _ _ _ _ _ __ 5J'{~}ii[~-fi~: 1426231973J21508I X



                lh~i&t,!,~li1 h: 100027        _______
                                ~...;...;;;;..;.
                                                                                    lll~fl!i,-'f;:   13331011101
                1~' i'i.:    0 l 0-59283480
                1g fllltl~H: niechengzhi@le.com
               ffl~.A.:       i:p ~ ffitt.lH!'-6f1f~~ii]
                tt,Uft:l<A: /#tffi#
               fbE1iHll:: i 1.iJJi ti·r*i ~ mtr 1S-P:1£Wr1.K~rI~t:km 1 ~rf:lmtt' J~ z412s lif
               I.JX: ~ J,lb h1·· ff i'ffi ~,'fyj f 11 rpYf~Yl{l;~r,;c~}T~t·J;jrf      l ~- ~-i fptj .ti, :4/:5 Q
               ~      * A:      =*=Afl.....' _ _ _ _ _ _ _111~~ffi~:                      ..;..;33---0_03___
                                                                                                          8 _ _ __

               lfX: ~ ,tt i!: a 1o-s6s23531                               ft        n:    01 o-s6s23ss9

                ~ ·f!bBffi: zhangchao9466@l 63.com



       ~-=f:
       I.      f~ i1F Affi JJ:~ t\':*-tR~J fiVJ .ff)~ 1Hf 73 j'j~i.J 8':El:f*; tM-.& A*i£lHxm~
               ftti1t;J1::ff ~r+~ff14~ttHr1trM1*1UtJ, tc.J.ffJ-J~:ffiAiiJt "tJ.1MfiH£ • ~JE
                c2011) 99 ·t;} ff.lf*fixJ~truJN~qttHlN:~1fi!*~~f1HEirtJ"                                <L:J- -FM~,
                "~ttittJ'')o
      2.       f1:J1m1G:l·~ljJ9rfA{JflHl!X{4z.-, ~tfil¥.lJR                        (~t;E()    1:f~~~i'ij ( I;), ""f~,
                ··ffl*A") .LJfJUXA~H7~~79 AV [CTC2017X0264-2 09 (rpW(ffHf. • Jt:.
               !ci   < 2011 >99    S} lilf*I~ thtW.JN-~r&~;&tQ:fiHt-€rWt~f*:!i ~t-l~~JE~*>l.qx

               ~.fil$ilil: "J@J~ftlfiJ» <L:J- "fff, ".:l:~liiJ")o ;/g1*t.iEf!l!*XA~f..W..:EitlfiJl'W
                F~ffl~. ~~AW~79ffl*A•~~ffi~ff~~o
      J.       ~     t~.4:1t!RHHI~...l!J.E".       *-aruJ 1--p ffi ffl isiJi~EJ flHt if·i.~XD!"f (t'1 ( fjj:H;'€;FJ)),
                (,ait~ I· .~1] rn. nJJ-1~)) !'t1~ ttJc f'f & ± ft ftJJ q.i ((,J \Aj i~ A fl ffl ,~ ~ 51...   0
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                                      Desc
                                  Main Document   Page 120 of 252




               HHJ.i} ( tiff Al-\: JHil it.Hr!{¥ fl;»,
                        1                                       ( r1 11f-A RJ HII ftl           *ffiJ it»     ~&      «rlJ 1~ At(
        JHll ffil /ii ff:~) ~;?l: Ht , ff i& i ), ~ ((.J ~ ;g ,           ,<jl 1i   *,?} ill,( ;i; f,· IIJ , 0 'Y· ti J.£ 1¥J/Jr- WJ,
        ltJt~ ;k t f.-rJ A{Jf.~1 if •jJ '.f.l:, f? ft :5} /)( ~Y. IJJ,/ffl, 4'.~iHT*'§"[r,J,               ~ lli i!'!!!fHJt ff.




                 ~~Amffl~~~~&~M~A~~*~~f~WUA~ffOO~~~~
                n;1: Uq'{M fX. r, 11~!i~1ft ~J)~ x     *< ~ F ,m:!@ff OJGM ~¥!~Ji' ~ffitl .,!!X'' ffl* ,. >,
                H H~ 1& Wi& Jill 1rMfiR ~J.J~ ft fi'fJ (l{J i{J i~J-gift.


        ffi2* 1*iiEitil!a
                **~~-~~~~ffi*A~~~~~~~~~A~~~~fiM*.~M
                {f! ~ ~~ f ~ t'ffl *r- i:E mt tX 4t ~ tR §191g :!.i12fs: ift ,I.x .fMr tR '/Ji. <-e1.-r&u ,¥1J lll l'/.1 .~- ) ,

                ~~·--~~ffl-,D~~-                                 ~~·-~~-&X~~~~~~ff~*
                ~~~~~mrn-~&YaA~~mma~m~~~oo~~~mmc~m
                ili~~~fi~'!Jl-~S-,M~~~--~~'!Jl,~ffm,W~m,M~
                '!Jl, 0iiE•- ~:it#t, 0-s-Ji, Ht~ifitJl~).


        ffi3* i*iiE1J:ft
                s~A~**~~~m~~~fil~~eymmoo~•~~~~-

        ffi4* ~ iiEWJraJ
        4. 1    El *f-i-~~~2.13 ~:¥~~~~ fl'fl{t!*Jl!lffWl~lllifif~Z B J6iJ1i{J~ 1t.
        4.2     tlfJM! :t"frrJ:i:~1 F(f'-Jfw*?tWl.lH! h(J(J, !i!UM ·f'~JJ~Hill* rfo1'f, f*iiEJtlJfuJ:i:;J J~
                M~ - Mm*~ffAA~~~~8m~•~-
        4.3     ru1m.:t g-fp)J!Ji'"F~~~!!Jr*lt{J, 9.!tlMrfi.f'i;f~t*w~-, !~UJLM fnJ.11J 1~Jfil ff·
                m~M~~~~-~M§mffm~gmznfi~~~.
        4.4        *
                f~! Ill MITT, .r~ iiEM fn] ~~WHJH,.5UIVTnr.J ~(t,Jfr:£ ~ 1M H ltll fl~/iiii~z El Fn11,lj
                ~~o

        4.s     t;=11n txA.fNjJ :t ~~Jt,iii: ~ -ftifJ! 3$-t?: nu t1JJU}~. fiiil:JU-Jfi'.il~fttrx A..~ ftin~
                                                      ~ 2   m11;     13   9i:
Case 2:19-bk-24804-VZ               Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                           Desc
                                    Main Document   Page 121 of 252




               ~~M~~h~~f~~M-~*~~~~.~~~-~~. $~~~~



              ft.     f~.~~~tt~~·-· ·~~.
              ~wm.~~~~~~~~~~~~h-~~*~••~~~~~.~~

                                                                       ~~~A~fffi*A~~~~



       ffi6* :l:~faJ~!!
      6.1     1.n1~U~Hx A.. 1=:,fgi%-AtJJoix~~:E~IGHiU'.t (.gfr;{!:l,F~~ F~~~.f;;l:rlH1r.
              if.}x.Jf:rt. ·fr:H-f:Ur-c·t-ffl~f-1. ~ftY*t', :i£~~1~?. ~.@. c~l) f3. tt;
              .Q.11 a!f ir. u ), {1:fi] ~miff W:1~'1PF i!.H~ (r-J't,~ol Ff}}i 15- ml ff WJ~fi 1¥:J>8Jkfi E-l
                                                                                          *
              .t1x~ ,1: r1(1:1'i: !I!). f*iiE.A 1nJ ~ x-t~!t!m ,r1 .3::. *IEJ rm r (fl fdf 1Idt!i!dlH*
              if fJf ff:o
      62      *~~~A$~~R,ffl&A~ffl*A~~~~m~*~<~*ma>~
              ~~.~~A~~M*fr~~~~M~EW~~*~~r~M*~ffl~*


      o3      i: fil 0HiJt~ A 111,;itlA miSl11::~ t~ri:iJa~. tE-·F~Jmi~tHiEA.rJr:tl! fi~ 1:fill
              ~--1¥J~W~.~~-~~~A~a.~~A~n~~~EW~-~*
              M~~ff:~ffl~A..~~~~M*.A~~~IEJ-ffM~~~~~. ~~~
              A~ffi~MM~~~~~~ffl*•ffMM•-~B~M~.
      6.4     {{R i1F. A   rt~ i~iiE i1HF.~l!l 1+1 m1. "f 9U tE-trnll mi~~:
               Cl)     f.&UX.ADxfiJ1* A&~~l!itl, ~#. ~ft#, 51.fl. m?kR~-*'                        ~~.
                       lfki\:. ~¥, ~trrm:
               <2 )                                           *
                           fai ~X A~ rt~."= 1i mi ff ;ft (£ t. !SJ 19i "f l¥J 5l ~h
      6   s   t*ftftiJJJil Ff~Hx!£i?f1r(r1~~H~*~~- :JG~, MiMaffi, NR.f6¥~t-. f~HiE
                              *
              ""fJH~ Hi;t fr fr:in·tf1'! .& )uJ1.!Ut1iH~HiE fJHE       0
Case 2:19-bk-24804-VZ           Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                     Desc
                                Main Document   Page 122 of 252

         uJ. ip Im ffi ~
         ~    AVIC 'THUST CO .LTD


        7.1   ~a* j:: ,&;- fr5J J9i r fiJf *ftl WJ tl.Q :if~H>l A.ffHt .3: 1f ~ A~ ~l.j JE ~ i! t~ J:!Al XE Qf (ti
              fiJ.t~Hlf!vI f1JWL 1JJt9S-A*t~H~· ~~iJU/iJ fr. il.!Utf11i* A.ili& ..J=.~fnJ ~J Jtfili.i<J
              ~, {~H1EA.Jr-Z-tE1iiiE t1H~ P-J *f1H~HJt ffi{f.
        7.2   5t ilif~i fXA -~'J ~ ?,-l~J .J'ffi r ~J{j{f!t>l ~ ~.ffflfl Jt{t!?J.!.Hi ( e!1I~ fE! .tf ~~ -f f~HiL
              ~w.aw. M~. ~mffirnhl~ffl~1f~>.                                      ~~~ilin~m~w~~

              ~ .~~#~.m~A~~~~~m~A•w~~~*· &~~~~~~

              ~ ~~s~ffl~~~~r~~~~-~ffl*,&~~~~m~~~~M*
              A~dffi-~.~~Are~*~~r~~~fiff~~~ft-~,ffl«A~
              ~~~~*•uEAm~**~~~~X~uEmm~*ffl~filrun.~hlA
              )!~PGW: tll {E fPLrhx       0




        7.3   xit{J;f;x)d.1~. J~tEwU1H*~~Bt~. ~;Jf§,l(.T=iJFi~n>t1f. ( ~M{!:!1~µt,!-f
              -#~W~d~~ffl~«~.•ff•~a•~~ffl§~~~-&J.~£
               (~ r.sm ~ ~ltf'~!!1££~ tJOJl Jt{fu ?fliUVf1J l'.J<J J119i{tr,            fl f* ~ !~.ii.lH[ [E ) ,
              Uij(~ f11! 4}   A.•   {f fiiJ ~ .=: 1fi1   *.   !~ r£ !iJUt--,fH:!.~. #f~ :eJtilJ nUI flH1{J{f.f11f
              :ttiff!l:&. IDH.Rli.!Z &:iiE:§x Jt11Ml W~ ~ o'1ID. i*, 1*iiE A.Er-J filiE ~fff.9~ ~ !it
              ®•&•~~.                  •~A~mmM~~~~~~•~•~m~.
        1A    ff furffi m. r. fW-iiEA :f 1ij !?A Jt !!X~ =- n B~ Wl~ U:.f:$ Et-:J fliif>l. ,t,f, a<J mux 11t-
              ~rl*~~--~ ~ tt~* ~~M~ ~ ~ffi~d~u•fi*~~ T ~§                                             J'ffi.
              iiE :M ff • YD * r.el! fW TA .ill! lfil 0 aJ e. * tm ti -~ 7-J
                                                              ~ ~         ~ [!!
               " AVICTC2017X0264-3" <{9:ifm.fEHt • ;lc/€:1 (2017) 99                      ~-g_~~Et!.t~mux
              ~~ifX.m••*•*ffln~~-a~~~1t~tt»~~~~~aA~M7
              }flg~J'ffi. <" cA-t~im "), !iWfW-iiEA i5[ tlijmt:i:fiftR.-t-B1-t~:tmFc(t:J~J~
              ~~(i:i.lf~.&A*ffl f~iHiE:BHI.


        7.5              l¥iJ J'.y'(f' HfJ !fS,,- f:!li *tJHJt'f*iiE, V!U1*:iiEA I~~:, F!P i~ 119
              ,(to !lfiuEA .R ~ :±~

              ffl§AmM.m~A~~~~m•«~~{E~~~-~w~~~l¥iJ~~~
               M*$*ffl*,~~Affl~~a**~~~~~~iiEM~~~~*~~~
              ffi ~ 7jffi f~HiE JJf fE o
        7.6    ~ll :!+! f~HJEA J-tirt is I~ .}JJ~ F a<J ~fi?t f! ~HJ! {JH~l:i.iE,
                                                ffi 4 Qi ~ 13 !Ji
                                                                                           *
                                                                                     tE Jt 1§. fiiiE :li'HE'5 ±
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                              Desc
                                  Main Document   Page 123 of 252




               ftlciJt91"F(rJftll:J5.1J:i*iji%~fr'iff. ~!tl f*i1EA1~it=, JtrtJfiJi* A~JtftMR fi
               A~*c~Mffi~ff~l~~«-~-~~.~g~~UA~§§~~W
               -n: W, Jf: 111.fil :t: it ltiJJ'm f f~i-* (f.lf/jti fJt st; T-f~HiEA1~f,ttx~.i.fif~H.x(J!J ~
                             1



               J!.\!.. A-14-rflJ'.:f. t£fCrf.(Afi!Hx*Mi:i?~ilW1f tiu,
                CI J fii1EA riJ Q-'F rtJ (Ji% A11x;tt fthf!!.1*A.:t 1lE1-\:'LiL-&!!X~ t~~:                        ya Osl1:I:
                        M f!t[ l>-J. f* iTI:A ~fJlil. 7 J:1£-tlUIJ, 0111 J.itz:#fJifr j.Jt~t!iiVt 9i:Jn-T-H'H~ 1!11
                                  *
                        tY. A 1~\J 'V£~{ (i~ fin fx :
                u ) .1::1t liiJ JiJrr (J'-J 1~1~ ~o{J~ 1'.1'11n1*,        ~ ii£ A lftJ   m: .:f l?J. ff ft f~ f(,J.x .19 F.11
                        !&{f: fnfJt ·fth rn! [ii;({ iidf! f~+Hm rot )t ~ 7t Fn P/rf;J 1fl' ~ lJHlHx. .j;lj E~lE ' -1.
                        i~HtHifJ.J &Nrf!Jfjj ,}'xJ~f;lt $£;fH -f-i11H~fl1i:&A ri!o*~f~ tf.JM:rx;
                <3)     :cifM:%-AnJl:Jtft!?.ffif*AJ:.lf*iiEAtJHJt Y &1.!H*, Ji!IJfii.11.A~ f-.J:i!
                        &ffl~W~~(rJa~@tlt*fflf~ffl~«A~*aMOOffl~.
       7. 7   iif i-1¥ itl: A 1-JJfiHf;$:it fPJ J'ff(F'1~ .iJi11 rm 1iiJ fili :&A:st1't ~ ff fiiJ ~ .rm , f~ tJl A
              ,fjf'xff.tF YIJJ11ITTJfi111~:
               (I) ~~JJ.eftJi.f.Xf1Jffif*.fR.f1Jz.~fT1:


               (3)      ~f'.1:*::
               c4 > Ji WJ ;,flJ .@•.fll ·Wl.;J. :
               (5 J     :'.fl].~. <fr,& 1Jt,    ~ {t i!; ffl t,11 ) :

               (6)      _,f,:~ Oik.*f(t,~).

              ft1f ¥.i..A tf lx ~ ~ ..t.i£Jffiff.
       1.8                                      *
              :?Hiiil: A* .fsZ it',J XE'. 11M 1J il- ~J'.jirf '!Jr ff 111 ,   fj}l *xA ~~ :

               ct   >   X1 ftil; ti ·tf tfltr'~IHf.J~iiEA9!f F ~M f=tl*1Hi'ft~,t;tt;¥tJ 12).ffl f




      ~8*     ~iil:A,'!ljij.!j;J(~
      8.1     f.ltH1F. A f~HiEJ-t J{ :fr~ iT ,f11 Im ff :-4c ~ lf1] ffr !I?::' 1/J (t~ £\';-0} ;& *1Jfit:/J ~ ~ 4Hr ~
              ue. )J, fig!Jn'Lif( tq ~ •J-J. tJfff.
                                                    ~ S ffi ~ 13 ~
Case 2:19-bk-24804-VZ            Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                                 Desc
                                 Main Document   Page 124 of 252




        8.2     f~~ iiEA;;n~Jt jiiJ~ i: {tfriJ(-l{J{E:·~Mf-h'X,                   i-J J.fil.Js, ±:~jriJ ftJi~ At/l fJHI! fi, J~
                (£   *ft   ~ Jyi   t- a~ {t iffl fc .m. ii. 'iF-A '.::i~ •
        8.3     f;r- irl:AJ:ifrtll fJH1~ 1fl. {~~ 1':l~!RJ.L1!! i.~L An ff.ti-1 .=:A v'r- Jrl~ {t ffiJf   .di* AJoi h :l: ft
                ~mmmN.               ~filAruM*ffl~Mm~•ff.
        8.4     f!tHtEJU'JfoJ, )HJ-i-&A~tJ. £1rffiJJ9!r(J{Ft·mHXHil:~~1. :AA''./, :t;ir,H~f~~
                                                               *
                itf. A f,,J:@. {~HtEA,~ it'f1Uf m 1i i!E 1,lf'{E.
        8.5     f!iHiEA #tHiE ruJ1i1f tx A :t!Ji1t ft~*f ::X: .ltWi 18tl'H>l ~ DJL ~1 ~H1L&£1X Jtfili ~ flj. J'l
                ;:%°11" ~.
        8.6     j: itfs:iJfill ~ A*i1(t1n1Ht fiJi~                 (~fii:t %!filr.1Ji:'.(t-J~ 1l1JftlWJCJ<J'h"'i Jf~). Mtx
                A ~~R fiiiEAJfdR ~iiE Jr f£ t't-J, fi i1E A tE .f.&f1H~HJl A ·15 rffi il:fi ~z. I lJ!'Z lL t!P
                ft Jgji!J~ ± ft fs'iJ J!'A-F t'fJ i~i   *.
        8.7     tE*.g-~ff~)Ujp;J, ~1W:f~HIAtIJ.Yu;W~~'::.JirJHJHf!iiO''.I, ~~tHv!~f~
                ~A CfJ~J t'i.
        8.8     tf:41t~#~WH'-l, i~H1EA~~IV- "fJJi:~Of , J§Zf~fJJJil?Jc~§x;&1:.Fo=1-
                I f'f! B rJ3 ~ dii3fil1dlfai tXA:
                 cl )    i~HiEA.&J:t.fflFf-f(t-J~Flit'-Efflfl, '8~/&, ~fl=. Jff}f, i_R·kr!Pi/FE.\G
                         ~~~1!Hl1~Wiitt§O·t.
        8.9     :±\ .oo F¥tltm~z.-l'J9. u,HxA1if{5tU ,{fj 1: .g-jiiJtyi""F -l'.ill!ix~~f;f                        *mliuf1J
                m.       #•*~filA~m~m~~mff:
                 (1 )     fi~ A*~±-€l-lctJJHl ff jJWJ5l*sli!,1 ff .:t-ft!fiJ191""f t'.r,Jff- 5l.*B'-J:
                                                        ·c.~
                  <2 ) f!li %- A9JG1WdiEAi.i t"c i;ll'IE ·r1v&Ht., L!X ~ ~ iftH1do ~:
                  (3 )    f~ 1r A {ta!1tttr J!i M~, K1H'!lJ , rv;:;tc , ~ft jf, /J Vf !OC l~Hf l~ ~:
                  ( 4)    fi!f* A;1xf*in:An~ tl!~!Uf=-i&:ht!!IV-5!i~IH1:\'M!1;
                  <s)     fift~ A!!xf*iiEAmtrWTf'J:l1l 11A 1::;*m. wt~mitr 4:-ftfAJt:JitXffu*-
                          *;
                  <6 > f!1I* A~f*filA ft: tJHtft!?.fifili~t.RA *rt*JllJa<1l:r1:J,                              !~nriJfi1l:til.A
                          tli: jtt] ti! Wit& @1 fyi,f)( :
                 <1 >     ilim ft M,&A1~r.f.Rxf£~~JJ\1.r£x1*'.>%J1.A'.((.J~ft!!.tmJI.
        8.1 o   ~i1E A1s~z-tz11 ~ rtH!i'r .el A Ml:1Jt Jt ~:f ,~Uii.£ ff11' A{§ ffl ~-q; 1i X: f;t H. jHiiiLt
                                                       ;j\ 6   ii!   ~ 1J    rn
Case 2:19-bk-24804-VZ                  Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                    Desc
                                       Main Document   Page 125 of 252




                ~mtt~~~-                      "~.~-~~~Ito
        s 11     l~H1f A 'A.2'1:!F.J t1t.~.r.E9!~ %-:1~<£,ill-'.'.i:IU/!Ht, l!l-t'?i·Q ~9d!:! f¥ri~JJ. $1LUP-~
                 ~~~wnA.n~MMttA•*~~**~~~a~mff~~m.~•
                     *
                !c'X ~t ,      !'~   ·fi· J-:1 ±:{t IiiJ (l{J li!l ff tJH~-1-f!li tX Jd~ ;~: (t-J iM.t! fi.



       ~I       %~~~~M#AillAM~~-~~~~.                                                 $~~~M~M&A~mffl
                l~. liiJJH r1 2I-Y.&D·J- ~ nortMltQxiuJi?-¥:irY., 1m~·ffflt'.J11 m.t-i. f~HiE A~nm
                u_~.f}- J,if. ::!!i ~~lillf,Jl .:)S- /dttAfft¥-ft'l.!&:~fL-™li~,      ft!~ fi~&fl1ffi*frftjl! 1~.tx
                nl      t,I· fU IJ.. ,l, ff,.I· '-) ~ /.- ·• •u
                11~,    :1~1!JU,m          ir-~lt \.1,dTl:P:1-.

       9..:?.   hq'fff 4:ftlfiJ!n 9. I%&~ 13. 2 *-l:l{Jt<.JJE, {Et1qs.Afiltft=,f:jfftl·1 • !tll~
                ffi~A~ffi*A~~~-~~.-~~--~*~ · **~~~M~A~
                fx ,i:tJ ,1, !bl ffl f&l/. j;}} iSl!!.lUk iff itt1J ffif ~JUI~~, 1*iiEA £(.J-f*iiE :fJH:f:-1, T· !V-l/i£
                ~., fiiJEA:f tO ~ f1]~i,1HSl, ~ !f irtJ1iJl!JE'. B~ *-ftt-Mm®:ttA(t,J;&flj 4: 1~.
                ~~A~~-~~.~-*~~~ffi*A~Wil~W*n~~fflffll:l{Jffltt
                M1}' 1JHf -1-::.l ~          *   {~hiEAftHt-f· iv.    im~    0




      ffi to~ :ii f!<J :ifHE
       IO l     .ifi:'.f}lfiJ 1 l:::~.oa. fjHiEA, fiJitxA.~:1J:l:5JJS.tZJaHr*1t!fiJ~~t'l~.:X.-*, 1f (iiJ -
                h~mffd~~~-~**~~~~.:x.4~. @~~mffi~~~~•a.
                JH!rHt rtult~ x,j:;o~ ,,.x; B'~ :tb'l~.
       10.2     'B?:ilEAill~{J, f~f~A(4:fl*ll~ ft1J-im~JLJ'gfttTbffi:
                 \ t)     ~*f*iiEAµ~ltfii4IE:ii~;
                 ( 2)     t'L;f1r =l: f1'!   *ml H WJ ~ll tll: HiJ !iiii~,   ~-* {~Hi£ Affd~Jt 1ltf~HiE~ ff;

                 <3)     f&i.EtMffiMiiEA1w~fw;&A.ftJM{(J{Jff79;
                 i 4)    1:Hld't!.:f·f&.ig:ft fii1F An~ili~ Ylff.
Case 2:19-bk-24804-VZ                  Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                  Desc
                                       Main Document   Page 126 of 252

         ul. ip ~! ffi H
         \;;i' AVIC musr co ,LTD




                Ai!d!l.
        11.2    ~HiEA, ffJUxAx.x.1T (EJ.ltTiffliA, ~JJx1**FoJtlJff9cflrciiEA(1~Sl~(1~fJll:'.
                x~>l.              f*iiEAx-t!i!il1-f5.m$U~tr~h0iJE(t~* 51.., IAJ~, ffilJf, J/i.J1 f#f:1r:.
                ~~-TM.~filA#~m~~-ff$~~~~~~5l..*~~ %~~~~
                *IH, 1~HiEAJ.l.i{~~~~illiU-tJ.i.ff- • .t1HJt,1iJ!-&A(l(J$ i,iJ, 0iiE,rJL.X:nft:J~11:
                ~fffil~ . ~filA~~g~A~~~oon~~ff.
        11.3    - Q J.t~. ,ff MXftif.FU11f' 4~ 1l- lfi:J Jy(f n~:J'E! '* tx ~p 1[j1JJt fl riJ tJ.t ff-ti: . ~ 4:

                *~~~IBffl~~ffl-*ft~~~~Afl~~fitt~(J<JffWff1~.~~A
                ~~~~fi~Wff~.~~~m~«~~~ffW~~.
                Wffl&A~~~~~ft~~M~~~~~~~~IBfffl~~ff~,~-ffl
                                                                                                  -~~~-~&.
                1*:&.
        11.4    ::Y~f1!1~13ZA fi~~~~ffi HHX, fjiiEAr'Z ?i*:IIX1JE;&A r.iJ("j~~.sJ<IBffit:i-fr~
                ~m~~ff~-~MaA~•**~~~~~~m~~Z§l¥.J.~iiEA@
                ~•m~~-~~, ~~ , ~«.•~·*m&~~~##**ffl&Ai:if
                11~~-* n'-J Ffr lHr z;JJ •
        11 .s   t£{E!1itRJ:l~i:iJ~frttz.ff1Jxz.J§, fDf«A Pf [;J. fii.iEAl¥.J-16 'X <!iJU:EtH4!
                ft i.!f- fl'.J   m1111 173 ,   ~ 11'i .fR Ao~~ Sl), ff~ 1§ 1*ilfA ff :'Jc (J<J .fR JJ *11 fx. t1J, ~
                &ff~ffl~fl'.lffw~•a~~•a:~iiEA~JJt~m•ffl~mafflaAff
                itJ:~t3U¥1J.
        11.6    iiJi:&A, f*iiE A.~1ifefHJ..., *r~1t,J:tJiJrfi~~Jt:1Jt%-r-*-frl~J~ 16. 2                             *

        ~12*     fflttA. i8'1<89iJEffl5&.n
                ~~F1f 1:1Ji'fi, fifili'.El'fl*13~ iJl:ffl . fjJI,&A 1'f              ::X:*~ (~;.$:iftff~,   ±: fft~ ),
                ~~,~~m.•~~rn• . ~~-ffl~~~~~•~@~~-~~~•·
                fflt5lA~~~~•~ffl4Ab•ma.~•.~~~~,•m•~~ct8
                 ~~~~•~-~fil&ffl«AM~(fl~~.~hl.~~~~~hl~~~~
                                                         3il 8 !ll :ll;   13   !Ii
Case 2:19-bk-24804-VZ                Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                              Desc
                                     Main Document   Page 127 of 252




                  ~~m~**~•m~•-~~A~n~~~~~~~.IBa.$m.ft
                  itE ~ 111 W··RA !fl. ·Jim1J f'f:Ii.xf!i-ffiimtll:tH~ iSl.


       ffi 13~ *X*'H~ffi
       13.1      f~! UA /c.it.:ftffiJ~Wf a~&:.f1JJi:~J~11iuJ~flF~~tJ{{[Hti.tl"l1, WtJUnJ:t·t-&rftt.J
                 m~#~frMU~-~~Mm~~M~ff~-~ffff.3,·™-~~&
                  ~h'i frf~t1~ fi friJJJ}f F(l{J ff.:friJ U ;j;IJ. 11]:.:.f~ ti~tJ\1.~5(,j ~ 1:rlnJrm "F*X f1j. f,il fui (J{J
                 0H~~~M~&*~~ffhOO~~•~m.                                                ~~~~.m~~~~~~
                 R.f;rj !¥Ji1Ht ff 1i~XfJtff.fnf JtB ,tx,l:1J (1gfrfi, 1£~.; ~Jlt ~i'.ifwtxAX·H~UiF.
                 A.*trl )(. *.f[JJJ!ff.
       13.2      l!P ·f!e f1! fx. A ;.r,; fr~ II£ M~ ff ft -1-: ·&t fi'iJ J_w -F(J<J{f. {iiJ ;tx 5PU ~ :;fc]:ij g =t ft F1J .q;i
                 FOO~M~~. ~~A~~*~~r~§~~ff#~~JltM~.fil£ffi~
                 An~~~ft~~FM§. ~~A~*~~~"f~~~~fffflm•~-
       ffi14 •     .illi~~~:iii
       14.1      ;{:Ufz.fm a<J--t,JJiOHv.>Cf!f1f5 ~. im.~.filiffv~x -=r.,~ iv, .:troom:rt:i'FJ1~~t'l(1
                 i:8Jk:Ji.:r\, r1f1i1=v-Aii1i!. l1·1%{'311!Uial, W-tk~lfil~1iJ:\:~i3. ,f!f$infff.
                 7u1'1l!tJJ~i!1J5:t, fhl rJJ.Fo@W-J:i£t~~1i~fl-Jt~:Q;.
       14 2      1f~,1v.x1tftf Pf:i, jfil~J~l/fi'ltt ·H{£rJU I:! WH11ili!~t&'.lfil~1.f:
                  ( 1)    -~ A~~:          ii!Hn.Jsllx.~if'fl*tfijffi~:J.f~*tl(!JWffe B:
                  <2> t+: 14-f~~i~ia'i: 1.Kt1Hrn~Ht#1ra~~~tti}l1!1tf:*tlif1Jrff-BJ§m s u.
                  (3) tHJet-ia'i: .:XWi11Hm /Jt#ff(i{J~.i!~iiEJ:lh~ffl.£8~~ 4 B:

                  c4) 1~ "''': *~i1Jr,~rJJ~:i!11fuiAJ§ a~ 3 so
       14 J      "*ffdtai 1t f'nIf~~ :JiAo -g- lfiJ a- n - i1 iiJHJ.. *~ rtl 11815 rr ii:Jl(t,J ~1in ~ tfu
                 hl~~~h~~~~Wff~~.-~*~•~~~X~h~~-~~#~

                 ra.~~~~~m~c$~.~•m~>~&1i~~w~.~-~~(t,J~
                 ht,ft! im ~ 1i" j'\ •
       l 4.4     II*~ :tt!!i11:fO 11*.!tJJ A..iJ£J1J WJ fal o    *"* li511H$      rt, it~~ a~,a. if Ilk* i1!J.:t.tl: ~1 IIX ~
                 h~mm~**~~ff~••~~~M-*,=•~~#~fi~~~~.
                                                     m9     in   ~   13   m
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                              Desc
                                  Main Document   Page 128 of 252




                 MH~~ h-r«1~~1H·1-1~2.
        14 .5                        *n}:\: l¥J~!I!. 1ffuJ -
                 llx *lfuJ:.u: ~fllf,~                                      }j ~ ~Utl!.!.u:..fn ij;,t~ Ji j:t im ~~¥!A~ .

                 smnE~IW8~~~x~~~~~m*~~~oo~~~~~c~~~

                 BtiillA ~tR-™F1tlf.ttc ).
        14.6     *"*· -%ml~1i:f$J*ili: *1tl611t$t:1=1-~A<J~1J~~:lt!!!J!:~~~1J3:tlt
                 ~~~.~-~-~~*~~.~~a<J~~ffim,w~~w~x~~:iZi~
                 B~a<Jr!~JfBl!m El Bfl(1Ji.
        14. 1    Jxl.~t!7F.,      *fFiJ g.1J .1$JIY3 9iA : ~~1JOa<J~~:t&hl~~ffl, :t&:ln:5tJ!Js
                 *&~~~~1J~~~m~.~~~~X#ffi~,W~~W~X~*~•
                 ~~~i&a<J, lI~:iZia<Ji:iJ!ZJ.~fflffill~:iZi~~:iZiA~~fil~ffl&IIP~i!
                 :ei, IB~~~za<Jx~il!rillz.B~~~z.B                                    0




        ffil5~     1*ffi
        t 5. I   *                             .x*% IAJ.& ~1.f
                    1t ff:iJ XlCn li:iJ .~ , X•t J't rp-1.i rocJJtf~:lHRd~U! ~ -1f IY-F(f
                 -~~~fr~~r~a~m~•~1Iffi~M~.&1•*~~m~m•c~
                 '§. tis:ff iiE!@iiEIYH!~.IE 3 ~ *>l l'fl ~ =-7J~~ i~ ,                  11t   ~~*ff l'fJ 1Ef .~. ) =r t;J f*
                 ~.
        1s.2     *t~x1n.:t:Hm l6J        ~ , ~ iaJ ff fc:iJ Jtitlrn ltHi JJt~ 1rs -~, c~ -e1 r.s !~ptt            *fPJ~.H5l
                 ~~•~*~m•~~~..t.~•~••1f~$m, ~•~m~m•). m
                 ~ rt-'f,JL~~h

                  <1 ) ~j£ff**l6JtfAi5lz.~a ffiijaJti~~.JJJl~;
                                  *
                  c2) iaJ Ei 3c JH:f*ffii ·1~Jftk~ ~ ..t{l~L@,:tf ~f.lt1:W ~ l6J ~ ~n'i'.ltnrfi, ~
                           it Vi!J , iji friJ ~11 ~ iu.J A .!JH!1 ~ :
                   (3 )    :fLUg il!iJ:IHt-J r!t¥~~ ~ ~         *,          jaJ cp II (fl 1-r~iJ&J(,f tm n ~tM!ffil;(;J L,riJ




        ffi 16~ $1!$~Jfl !§; $-i.Jl~tR:
        16. l -**FnJa<JiJll., ~~, ~~, Mlfffl1~i5ll':l~AW1Jc:t'-9~fflcf.iif.!A~~.ft11]11*
                                                     ~ 10    JP: 11;   13   m
Case 2:19-bk-24804-VZ                Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                             Desc
                                     Main Document   Page 129 of 252




               w.
       I6 2    (m;!.,t'i:. .!JJ-i!(, ~Jff,t, .&tf f?}iflj, *fi~}JJ,~-31.ll:I'!~, {EfnJ-1iJ5J nffi:iJf!Ji~A
               tt:r~rttl! <n11jr.1m iti r:1)        ·fi~t}j:txn!JA ~itWit~~iJ'F-rt               o   l:ijilfi'tfi ~ (8 rfr:ff
               'UlHH~A~1!11~Pli-fiJFi1H2, :tJtffm, fft~ifif\:Jtm~Y.sJEtJPJii/f1f~1I!, f.!J.r.t
               l,''}Otl t~ }11"..i 1.!\!1~ (f!Jµ#;jf,.   rr:ti, if}j~i}f i'~AA rn1, x;J-+* *lnJ,f~iW& %ix ;}fl 5}
               (t-1 m- ll"x, "1."f1J ·f!'J JUffl. H.


       ?$17* jt-ftB*-lt
       11.1    fi'H£i+ .lcJJr;}G.'LJf.. fJHxAW. ftHf:it-tJ(r-Js'l::ffiA:5?f~~iJ~tJm H;;,fl:~liiJ ~
       11.2    il,iHiEJd,1.~.n~~m
               f~ iJF Ali,JQ 1,Ji.~XAr:,1 rp ~A l~MfHr1' A f~UF.Jfl§ .'M.~fi:1:f>cffl~& fg vtfiE12.
                l; ·tr ~M Htt ,m tlUz: A~ 1' A 1P. ffH&t/r1i J:ltf Yx tif ~ .!fl.1ft, ffl3 fl.& 1'" A~ m] 1*iiEA
               (JIJ fFi Ji J~~ (~ • ft iuJ ~ f¥f. [!{J f j§U!HfHir MUtt + r 1:11111 A t\'; ftHr 51JjF(fj 1¥1 «1- A ia JfJ
               ffi~¥~--~ff$Vffb~»-~m~.~filA~~DfflaA~~~A
               ffiffl~g•m~~™A~Mff1-AffifflffiA~----~fflmfilffl~-
               fi!H Htt<fHl!J.'L(tJ 1-- A f§ .ff.I~~ /fi;. 1*iiEAlf:laJ ~, fv!fJ(AJsnl~~Hm ~~ i'iJ
               1:,1. rtmlfil!.4Hf:Wiai 1i.uiEA fl§ .i~••

       17.3    I,\ ,m /I~ 11J.,
               ... ~, ,w. •'-
               M1~-iHiEA(J(J tfr r~trt% , fi;ri&A ~a icJ 1f 3c fffJ fl wUti15i r W. jfil3fi.
       17.4    nT '.JtWIJff.
               4~ {';- f,;J(r,J ff fiiJ *-' HiX xi~ li5J ff fuJ mt~ 5'c ~ ,      ~ #t< ~j l?JG:ff ;Jc ~ '.~HM   tt , ,fft3111nJ
               *~~~~--~~~tt. ~~~~••mu*~~~~~~-.
       17..5   fj !,1J1::{"{~i1t:
               **~~M~A~~~~AcmmA>~n~~-A~~(~--)~~
               ~~~~*M~ffl~. fl~~A~*#•~~~~~.
       17 6    frlnJ · A:~i5}, ~:/i~tit.rt\:t}, jt.~J:Vff:b-J:!R~t~FF-!f. RJ-6hiHt~ijJ.ffi
               r,;J.
       17 7    <r:~71 ..ti:*fciJlt-L ~i::t,$Axt,;.tq~·faJl'fJ/fr~~t~ Bi~Wffilt~~. Y.iJx;1F i>l,
               ~~4~AZ~~~ ~~~-~~~~-~*~fiff~~-~~W~~~
                                                         ~II~   :J:!:   13 ]Ji
Case 2:19-bk-24804-VZ              Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                                   Main Document   Page 130 of 252

         14 ~ ~n: ffi ff
         \ ; ; , ' AVIC TRUST CO ,LID




                 **************************************************************




                                             ~ 12   9i:   ~ 13   m
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                             Desc
                             Main Document   Page 131 of 252




             < *rJB1:1,1 1 fUtf;'H£:   • *.Jr~   <2017) 99      ~-11:Ifk~~l\Jft!.f'!flx~~~~:t.X:N:~m~~l
            ~ f:1*:i I· ~1J 11 ~A.1ii1E-f.tli:iJ(t-J%:~IJi. :Ji:1EX)




            ~:WBWJ: 2011 ~-3-~_9_8
            ~!lit!!2: t[~w§ Ii!




                                            m 13   ~l   ~   13 ·ift
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                     Desc
                                  Main Document   Page 132 of 252




                                                   ~iJ:im~~
       a:   ~•~•••~•w~w~~~
            .Yi'E'J {'F-J-J~tniAl'.l'v~ -'%:;19   "AV1CTC2017X0264 '' fl{] If' flit f~f[; •;.li;:Ja [ 2017 ]
       99 % JI~~ 1~J,W.HJUx'.®:~txti~~-fri1I~wtEi-r::IW <"F~fj, '' f@Hfa-r:M '1 ) J.D'.i"f i:
       gi~J§~~.6a.A.
           flHJ! 1* ~ ili Jl El'v ffi ~ i:8 , i:p mtflHt R9: f,t 0 a-J   C F~ " ~ fEA '' ~ " If' tDt {~ ft ")

       T   2019 ~ 4 f:l 16      El W, {~ fE 9lt F mi. :J}(5-} ~ a~ 1i:it fnl :&'t E'J ,Htc wHl !ill F , ~ W, "f fj!f
       *X& J!Atl!.#l ~ ;tx ~ 7H!~# ~il: fct:lft uJ :
           1, ~:ff;}..,tI:~%~ AVICTC2017X0264-2 09 ( lflffitw:ffi • x.Ja (2017) 99 %
       li-~~~-~~~~&m•-frm~ffifE*~~~H~®:~~-il~@~-fr~»
       ~ ""F 5<1-* tJ~J~ fli C~ t)?- ) 1:Hl 0 irJ *1'i a<J iEtflHltL A cp -e!Afi: ~ ~Jli«W{ ~ ;&
       @l~¥*1ir~: '.iJ~{Ii{Z,;n;~ ( 1,500,000,000.00 jr;) , -;,xttii~~~: ffi{f .Jjjc,
       !ff cso,000,000.00      7f;),   ~~'t1:i8~:i:Hf.J~, tf;txr.~, Wv~~, 1Aff~,                          ~~rp{~

       ••;~$M;txa<JA~QM~M~~ffi«~~~~~~-~-~-~fftt•.
         2,~ffiAB~ffil$~8~ffl*fflaA,M*A.mmuJ~ffl*ffl~A,ffi
       §A~~b~~*-~' -E'J~-~~~~~M.
             t3 =*ii!JQ~~tl:lzB ~. Jj£fJ~&Jt1tMfi1':til~~~~ffl-E'J, #{~ff;~""f
       ~ff;N~~~~*·                -~~N*W*ffifE~""Fa<JGMwfE~~~B~~~
            ~!l:tim~.
Case 2:19-bk-24804-VZ    Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                         Main Document   Page 133 of 252




                                                                       E
                                                                     M
                                                                       A
                                                                        I
                                                                       L
                                                                       E
                                                                       D
           C Murray                 _ _1/21/2020
          CASE MANAGER                       DATE
Case 2:19-bk-24804-VZ   Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                        Main Document   Page 134 of 252
                Case 2:19-bk-24804-VZ                     Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                            Desc
                                                          Main Document   Page 135 of 252
United States Bankruptcy Court for the Central District Of California - Los Angeles Division

                                                                                                     For Court Use Only
 Name of Debtor: Yueting Jia                                                                         Claim Number:        0000020020

 Case Number:          19-24804                                                                      File Date:           01/20/2020 22:05:24



Proof of Claim (Official Form 410)
 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of 503(b)(9),
 do not use this form to make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



                                                                                                                                                              04/19




Part 1:      Identify the Claim

1. Who is the current creditor?                                                 Tianjin Yingxin Xinheng Investment Ltd.
Name of the current creditor (the person or entity to be paid for this claim): _______________________________________________________________________

Other names the creditor used with the debtor: _______________________________________________________________________________________________


2.      Has this claim been acquired from someone else?    □ No □✔ Yes.                 AVIC Trust - Tianqi No.99 Trust Scheme
                                                                             From whom? ___________________________________________________________



3.      Where should notices and payments to the creditor be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g)
Where should notices to the creditor be sent?                                     Where should payments to the creditor be sent? (if different)

Name          Tianjin Yingxin Xinheng Investment Ltd.
             ________________________________________________________              Name        ________________________________________________________

Address        10/F, Times Olympic City C7 Office bldg
              _______________________________________________________              Address     _______________________________________________________
               Binshui West Rd., Nankai District
              _______________________________________________________                          _______________________________________________________

              _______________________________________________________                          _______________________________________________________
              Tianjin
City          _______________________________________________________              City        _______________________________________________________
                                                    300381
State         ______________________      ZIP Code _______________________         State       ______________________        ZIP Code _______________________
                            China
Country (if International): __________________________________________             Country (if International): __________________________________________
              0086-13051859957
Phone:       _______________________________________________________               Phone:     _______________________________________________________
              869576180@qq.com
Email:       _______________________________________________________               Email:     _______________________________________________________


4. Does this claim amend one already filed?                                        5. Do you know if anyone else has filed a proof of claim for this claim?
□✔ No                                                                              □✔ No
□ Yes.                                                                             □ Yes.
     Claim number on court claims register (if known) _____________________           Who made the earlier filing?

     Filed on ______________________________________________________                  _____________________________________________________________
                               MM / DD / YYYY

                                                                               Page 1 of 3
Part 2:       Case
            Give       2:19-bk-24804-VZ
                 Information                        Doc
                             About the Claim as of the    540
                                                       Date        Filed
                                                            the Case      04/03/20
                                                                     Was Filed                       Entered 04/03/20 13:38:10                               Desc
 6. Do you have any number you use to
                                                           Main Document                     Page 136  of 252
                                                                                                   8. What is the basis of the claim?
                                                7. How much is the claim?
    identify the debtor?                           252,281,923.00            unliquidated
                                                $_______________________________________
□
✔ No
                                                                                                        Examples: Goods sold, money loaned, lease, services performed,
                                                                                                        personal injury or wrongful death, or credit card. Attach redacted
□ Yes.                                          Does this amount include interest or other              copies of any documents supporting the claim required by Bankruptcy
Last 4 digits of the debtor’s account or any                                                            Rule 3001(c). Limit disclosing information that is entitled to privacy,
                                                charges?
number you use to identify the debtor:                                                                  such as health care information.

     ____ ____ ____ ___
                                                □ No
                                                □✔ Yes.   Attach statement itemizing interest, fees,
                                                                                                         Other Basis
                                                                                                        _________________________________________________________
                                                          expenses, or other charges required by
                                                          Bankruptcy Rule 3001(c)(2)(A).

9. Is all or part of the claim secured?                                  10. Is this claim based on a lease?         11. Is this claim subject to a right of setoff?
□
✔ No                                                                     □
                                                                         ✔ No                                        □
                                                                                                                     ✔ No
□ Yes.    The claim is secured by a lien on property.
                                                                         □ Yes. Amount necessary to cure             □ Yes. Identify the property:
                                                                         any default as of the date of petition.
Nature of property:
□ Real estate. If the claim is secured by the debtor’s principal         $_____________________________               ___________________________________________

residence, file a Mortgage Proof of Claim Attachment (official Form
410-A) with this Proof of Claim.
□ Motor vehicle                                                          12. Is all or part of the claim entitled to priority             A claim may be partly priority and
                                                                             under 11 U.S.C. § 507(a)?                                    partly nonpriority. For example, in
□ Other. Describe:
                        ____________________________________             □
                                                                         ✔ No
                                                                                                                                          some categories, the law limits the
                                                                                                                                          amount entitled to priority.
Basis
i     for perfection:                                                    □ Yes. Check one:                                                Amount entitled to priority
                          _____________________________________
Attach redacted copies of documents, if any, that show evidence of
                                                                         □   Domestic support obligations (including alimony and          $_____________________
perfection of security interest (for example, a mortgage, lien,          child support) under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
certificate of title, financing statement, or other document that        □ Up to $3,025* of deposits toward purchase, lease, or           $_____________________
shows the lien has been filed or recorded.)                              rental of property or services for personal, family, or
Value of property:                        $_____________________         household use. 11 U.S.C. § 507(a)(7).

Amount of the claim that is secured:      $_____________________
                                                                         □ Wages, salaries, or commissions (up to $13,650*)               $_____________________
                                                                         earned within 180 days before the bankruptcy petition is
Amount of the claim that is unsecured: $_____________________            filed or the debtor’s business ends, whichever is earlier.
(The sum of the secured and unsecured amounts should match the           11 U.S.C. § 507(a)(4).                                           $_____________________
amount in line 7.)                                                       □ Taxes or penalties owed to governmental units.
                                                                         11 U.S.C. § 507(a)(8).
Amount necessary to cure any                                                                                                              $_____________________
default as of the date of the petition: $_____________________           □ Contributions to an employee benefit plan. 11 U.S.C. §
                                                                         507(a)(5).
Annual Interest Rate (when case was filed)       ______________%                                                                          $_____________________
                                                                         □ Other. Specify subsection of 11 U.S.C. § 507 (a)
                                               □ Fixed □ Variable        (___________) that applies.
                                                                         * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on
                                                                         or after the date of adjustment.


13. Does this claim qualify as an Administrative Expense under 11 U.S.C. § 503(b)(9)?
□
✔ No
□ Yes. Amount that qualifies as an Administrative Expense under 11 U.S.C. § 503(b)(9): $_____________________________




                                                                                      Page 2 of 3
Part 3:       Case
           Sign Below2:19-bk-24804-VZ                  Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                               Desc
                            Check the appropriate box:
                                                       Main Document   Page 137 of 252
The person completing
this proof of claim must    □ I am the creditor.
sign and date it. FRBP
9011(b).
                            □
                            ✔ I am the creditor’s attorney or authorized agent.
                            □ I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim      □ I am a guarantor, surety, endorser, or other co-debtor. Bankruptcy Rule 3005.
electronically, FRBP
5005(a)(2) authorizes       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the claim,
courts to establish local   the creditor gave the debtor credit for any payments received toward the debt.
rules specifying what a     I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct.
signature is.
                            I declare under penalty of perjury that the foregoing is true and correct.
A person who files a
fraudulent claim could         Wen XUE                                                                        01/20/2020 22:05:24
                             _____________________________________
                            ____________________________________________________________                     __________________________________
be fined up to $500,000,
                            Signature                                                                       Date
imprisoned for up to 5
years, or both. 18 U.S.C.   Provide the name and contact information of the person completing and signing this claim:
§§ 152, 157, and 3571.
                                      Wen XUE
                            Name      ______________________________________________________________________________________________
                                    10/F, Times Olympic City C7 Office bldg
                            Address _____________________________________________________________________________________________
                                      Binshui West Rd., Nankai District
                                      _____________________________________________________________________________________________

                                      _____________________________________________________________________________________________
                                      Tianjin
                            City      _____________________________________________________________________________________________
                                                                                             300381
                            State      ________________________________________________ Zip _________________________________________
                                                        China
                            Country (in international) _______________________________________________________________________________
                                      0086-13051859957
                            Phone     _____________________________________________________________________________________________
                                       869576180@qq.com
                            Email     _____________________________________________________________________________________________




                                                                                 Page 3 of 3
       Case 2:19-bk-24804-VZ                           Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                                          Desc
                                                       Main Document   Page 138 of 252



 - -- - - - -- - - -- -- -- - -- -~ - - - - - - - - - ~
  Fill in this information to identify the case:

   Debtor 1          YUETING JIA

   Debtor 2
   (Spouse, 11 filing)


   United States Bankruptcy Court for the: Central District of California

   Case number           2:19-bk-24804-VZ



 Official Form 410
 Proof of Claim                                                                                                                                                      04/19

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim. such as promissory notes. purchase orders, invoices. itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents ; they may be destroyed after scanning . If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500 ,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



                 Identify the Claim


1. Who is the current
   creditor?
                                  Tianjin Yingxin Xinheng Investment Consulting Co., Ltd.
                                   Name of the current creditor (the person or entity to be paid for this claim)

                                   Other names the creditor used with the debtor

2. Has this claim been             D      No              AV IC Trust - Tianqi (2017) No. 99 Collective Fund Trust Scheme for Internet TV Equity
   acquired from
   someone else?
                                   0' Yes.     From whom? Income Right Investment


3. Where should notices            Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                         different)
   creditor be sent?
                                   See attached Addendum.                                                      See attached Addendum.
   Federal Rule of                 Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                   Number          Street                                                      Number          Street


                                   City                              State                    ZIP Code         City                          State                   ZIP Code

                                   Contact phone                                                               Contact phone

                                   Contact email                                                               Contact email




                                   Uniform claim identifier for electronic payments in chapter 13 (if you use one):




4. Does this claim amend           er No
   one already filed?              D   Yes. Claim number on court claims registry (if known) _ __                                       Filed on
                                                                                                                                                     MM   / DD   I YYYY


5. Do you know if anyone           er No
   else has filed a proof          D   Yes. Who made the earlier filing ?
   of claim for this claim?




  Official Form 410                                                          Proof of Claim                                                                 page 1
           Case 2:19-bk-24804-VZ                       Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                               Desc
                                                       Main Document   Page 139 of 252




    •. .,,. - ~ Give Information About the Claim as of the Date the Case Was Filed
    1
    6.   Do you have any number
         you use to identify the
                                     ef No
         debtor?
                                     D   Yes. Last 4 digits of the debtor' s account or any number you use to identify the debtor: _    _




    7. How much is the claim?            $    No less than $252,281,923 . Does this amount include interest or other charges?
                                                                                  D   No
                                             See attached Addendum.
                                                                                  8   Yes. Attach statement itemizing interest, fees , expenses , or other
                                                                                           charges required by Bankruptcy Rule 3001 (c)(2)(A).


    8. What is the basis of the      Examples: Goods sold , money loaned , lease , services performed , personal injury or wrongful death . or credit card .
         claim?
                                     Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001 (c).
                                     Limit disclosing information that is entitled to privacy, such as health care information.


                                     Money loaned, unlimited several and joint liability guarantee; see also attached Addendum .


    9. Is all or part of the claim   0   No
         secured?                    0   Yes. The claim is secured by a lien on property.

                                                 Nature of property:

                                                 D   Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                                  Attachment (Official Form 410-A) with this Proof of Claim.
                                                 D   Motor vehicle
                                                 D   Other. Describe:



                                                Basis for perfection:
                                                Attach redacted copies of documents, if any. that show evidence of perfection of a security interest (for
                                                example, a mortgage, lien , certificate of title, financing statement, or other document that shows the lien has
                                                been filed or recorded .)



                                                Value of property:                           $_ _ _ _ _ _ __

                                                Amount of the claim that is secured :        $_ _ _ _ _ _ __


                                                Amount of the claim that is unsecured: $ _ __ _ _ _ _ _ (The sum of the secured and unsecured
                                                                                                        amounts should match the amount in line 7.)



                                                Amount necessary to cure any default as of the date of the petition:              $_ _ _ __ __ _ _



                                                Annual Interest Rate (when case was filed) _ _ _ %
                                                0    Fixed
                                                D    Variable



10. Is this claim based on a         0   No
    lease?
                                     0   Yes. Amount necessary to cure any default as of the date of the petition.                $ _ _ _ _ _ _ _ __


11 . Is this claim subject to a
     right of setoff?
                                     D   Yes. Identify the property: - -- -- - -- - --                 -   - - -- - - - - - -- - -- --




I

    Official Form 410                                                    Proof of Claim                                                           page 2
      Case 2:19-bk-24804-VZ                            Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                                        Desc
                                                       Main Document   Page 140 of 252




12. Is all or part of the claim       lif No
    entitled to priority under
    11 U.S.C. § 507(a)?               0   Yes. Check one:                                                                                          Amount e ntitled to priorit y

   A claim may be partly                  0    Domestic support obligations (including alimony and child support) under
   priority and partly                         11 U.S.C. § 507(a)(1 )(A) or (a)(1)(B) .
                                                                                                                                                  $. _ _ _ _ _ __ _
   nonpriority. For example,
   in some categories, the                0    Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                       personal, family, or household use . 11 U.S.C. § 507(a)(7).                                        $._ _ _ _ _ _ __
   entitled to priority.
                                          0    Wages , salaries, or commissions (up to $13,650*) earned within 180 days before the
                                               bankruptcy petition is filed or the debtor's business ends, whichever is earlier.                  $._ _ _ __ _ _ __
                                               11 U.S.C. § 507(a)(4).

                                          0    Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                              $_ _ _ _ _ _ _ __

                                          0    Contributions to an employee benefit plan . 11 U.S.C. § 507(a)(5) .                                $_ _ __ _ _ __

                                          0    Other. Specify subsection of 11 U.S .C. § 507(a)LJ that applies.                                  $_ _ _ _ _ _ __

                                          • Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.




            Sign Below

The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 0       I am the creditor.
FRBP 9011(b).
                                  !f      I am the creditor's attorney or a uthorized agent.
If you file this claim            0       I am the trustee, or the debtor, or their authoriz ed agent. Bankruptcy Rule 3004.
electronically, FRBP              0
5005(a)(2) authorizes courts              I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005 .
to establish local rules
specifying what a signatu re
is.                               I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                  a mount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a
fraudulent claim could be         I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
fined up to $500,000,             and correct.
imprisoned for up to 5
years, or both.
18 U.S.C. §§ 152, 157, and        I declare under penalty of perjury that the foregoing is true and correct.
3571.
                                  Executed on date              ' /,, rI 2-0)-D
                                                            M / l 00     YYYY




                                  Print the name of the person who is completing and sign ing this claim:


                                  Name                   Wen                                                                         XUE
                                                         First name                           Middle name                            Last name

                                  Tille                  Executive Director

                                  Company                Tianjin Yingxin Xinheng Investment Consulting Co., Ltd.
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                10/F, limes Olympic City C? Office bldg, Binshui West Rd ., Nankai District
                                                         Number            Street

                                                         Tianjin, China                                                                30038 1
                                                         Ctty                                                         State         ZIP Code

                                  Contact phone          0086-13051859957                                             Email         869576180@qq.com




Official Fornn 410                                                          Proof of Claim                                                                page 3
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                   Desc
                              Main Document   Page 141 of 252



        ADDENDUM TO PROOF OF CLAIM OF TIANJIN YINGXIN XINHENG
             INVESTMENT CONSULTING CO., LTD. (“CREDITOR”)

                                            EXHIBIT A

               Creditor hereby asserts, reserves, and preserves, any and all claims, causes of
action, other rights or remedies or the like under contract, applicable law, and equity that
Creditor has against the Debtor, his affiliates, successors, representatives, agents, assigns or any
other related individual or entity, including, without limitation, an amount not less than
$252,281,923 (¥1,784,263,899.99 converted as of October 14, 2019), as detailed on the attached
statement itemizing interest which is incorporated herein and made a part hereof. Creditor
hereby asserts, reserves, and preserves all rights of setoff and recoupment available to it.
Creditor hereby asserts, reserves, and preserves all claims for additional interest, liquidated
damages, attorneys’ fees, and other amounts.

              Creditor’s claim was transferred from AVIC Trust – Tianqi (2017) No. 99
Collective Trust Fund Scheme for Internet TV Equity Income Right Investment.

                Creditor’s claims are general unsecured claims, except as provided herein or
under applicable law or equity, or as determined by a court or another adjudicative body of
competent jurisdiction to constitute administrative, secured, trust, or priority claims. To the
extent that this proof of claim is or includes secured, administrative, trust, or priority claims,
including claims based on Creditor’s right to setoff or recoupment, or similar rights, it shall be
and is a secured, administrative, trust, or priority claim.

              In addition to the statement itemizing interest, the documents upon which these
claims are based, include, without limitation, those attached to this addendum to proof of claim
(along with English translations which are attached).

                This proof of claim is filed with (a) full reservation of rights, remedies, privileges
and the like, including, without limitation, (i) the right to amend, modify or supplement the proof
of claim, (ii) the right to assert additional, modified, supplementary and/or amended proofs of
claim and (iii) the right to make requests for administrative expenses based on, inter alia, events,
information and/or documents obtained from the Debtor or others through discovery or otherwise
and with (b) full reservation of (i) Creditor’s rights, remedies, privileges, claims and/or the like
against any party other than the Debtor, and (ii) Creditor’s interests in any property, including,
without limitation, property of the estate. This proof of claim is filed without prejudice to any
cause of action against the Debtor not constituting a “claim” under 11 U.S.C. § 101(5) or
otherwise applicable law.

               This proof of claim is not intended to be, and shall not be construed as: (i) an
election of remedies; (ii) a waiver of any past, present or future defaults or events of default; (iii)
a waiver, release or limitation of any rights, remedies, privileges, claims, interests or the like of
Creditor, including, without limitation, the right to assert any claims against the Debtor or
against any other party or property other than the Debtor and his estate, inclusive of the right to
recover interest and attorneys’ fees and costs; (iv) a waiver of the right to seek to have the
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                 Desc
                             Main Document   Page 142 of 252



reference withdrawn with respect to the subject matter of this claim, any objection or other
proceedings commenced with respect thereto, or any other proceedings commenced in this case
or involving Creditor; (v) a waiver of the right to mediation or arbitration; (vi) a consent to
jurisdiction in the United States, whether in the bankruptcy court or otherwise; (vii) a consent to
the jurisdiction or Constitutional power of the bankruptcy court with respect to the subject matter
of this proof of claim, any objection or other proceeding commenced with respect thereto, or any
other proceeding commenced in this case against or otherwise involving Creditor; (viii) a waiver
of the right to trial by jury in any proceedings so triable in this case, or any controversy or
proceedings related to this case; (ix) a waiver or release of any right against any affiliate of the
Debtor or other entity or person liable for all or part of any claim described herein; (x) a waiver
of any right of subordination of indebtedness or liens held by other creditors of the Debtor; (xi) a
waiver of any rights pursuant to section 506(b) of the Bankruptcy Code; or (xii) a waiver or
release of any liens or security interests that Creditor may have with respect to the property of
the Debtor or any affiliate of the Debtor.

               Payments to Creditor should be sent to the following:

TIANJIN YINGXIN XINHENG INVESTMENT CONSULTING CO., LTD.
Attn: Wenjing BI
10/F, Times Olympic City C7 Office bldg, Binshui West Rd., Nankai District
Tianjin 300381
China
Telephone:    0086-13051859957
Email:        869576180@qq.com

               All notices concerning this proof of claim should be sent to each of the following:

TIANJIN YINGXIN XINHENG INVESTMENT CONSULTING CO., LTD.
Attn: Wenjing BI
10/F, Times Olympic City C7 Office bldg, Binshui West Rd., Nankai District
Tianjin 300381
China
Telephone:    0086-13051859957
Email:        869576180@qq.com

And

Jincheng Tongda & Neal Law Firm
Attn: Stephan Peng & Yue Wang
10th Floor, China World Tower
No. 1 Jianguo Menwai Avenue
Beijing, 100004, China
Email:         pengjun@jtnfa.com
               wangyue@jtnfa.com

And

                                                 2
Case 2:19-bk-24804-VZ     Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                          Main Document   Page 143 of 252




Morris, Nichols, Arsht & Tunnell LLP
Attn: Eric D. Schwartz & Matthew B. Harvey
1201 North Market Street, 16th Floor
Wilmington, DE 19801
Telephone:     (302) 658-9200
Email:         eschwartz@mnat.com
               mharvey@mnat.com




                                             3
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                   Desc
                           Main Document   Page 144 of 252



                                Statement Itemizing Interest

    1.   LeTV Holdings (Beijing) Limited (hereinafter referred to as LeTV Holdings)
         signed the Contract for the Transfer and Buyback of Specific Equity Income Right
         (hereinafter referred to as the “Contract”) with AVIC Trust Co., Ltd. (hereinafter
         referred to as AVIC Trust), who set up and represent the AVIC Trust - Tianqi
         (2017) No. 99 Collective Fund Trust Scheme for Internet TV Equity Income Right
         Investment (ref. No.: AVICTC2017X0264, hereinafter referred to as the “Trust
         Scheme”), and accordingly transferred AVIC Trust the income right to 8.38% of
         equities of LeTV Zhixin Electronic Technology (Tianjin) Co., Ltd. (hereinafter
         collectively referred to as the “Specific Equity Income Right”) and obtained 1.5
         billion RMB Yuan (¥1,500,000,000) financing money from AVIC Trust. In
         accordance with the Contract, LeTV Holdings undertook the liability to buyback
         the Specific Equity Income Right by paying AVIC Trust buyback price, which
         consists of the basic price/principal of ¥1,500,000,000 and the exercise fee (the
         Exercise Rate is 9%/year). The exercise fee is equal to ¥1,500,000,000 principal *
         9%/360 * the number of the days of the actual term of the Trust Scheme.
         YUETING JIA undertook unlimited several and joint liabilities for the
         paying of the buyback price in his own name.

    2.   LeTV Holdings failed to pay the buyback price as agreed in the Contract. In
         September 2017, Tianjin Yingxin Xinheng Investment Consulting Co., Ltd.
         (hereinafter referred to as Yingxin Xinheng) subscribed for the inferior trust
         beneficiary right under the Trust Scheme by paying subscription money of
         ¥1,640,862,500 and had all the prior trust beneficiary under the Trust Scheme
         been paid off. As the consequence, Yingxin Xinheng obtained all the creditor’s
         rights and interests against YUETING JIA (as the guarantor with unlimited
         several and joint liabilities) under the Trust Scheme, including the principal of
         ¥1,500,000,000, the exercise fee (calculated up to October 14, 2019) and the
         liquidated damages of ¥50,000,000 agreed in the Contract.

    3.   On October 22, 2018, 8.38% of equities of LeTV Zhixin Electronic Technology
         (Tianjin) Co., Ltd (as collaterals to the Trust Scheme) has been judicially
         auctioned for ¥104,737,766.68 (¥109,737,766.68 of judicial auction benefit
         minus ¥5,000,000 of attorney fee paid directly by the Trust Scheme), and on
         December 26, 2018, the Trust Scheme collected ¥15,373,333.33 as refund from
         the China Trust Protection Fund (which is an official organization operated by
         China Banking Regulatory Commission and each trust scheme is obligated to
         subscribe for).

    4.   Above all, the claim of the creditor (Tianjin Yingxin Xinheng Investment
         Consulting Co., Ltd.) against YUETING JIA is ¥1,784,263,899.99 (including the
         principal of ¥1,500,000,000, the due exercise fee of ¥354,375,000 calculated as
         of October 14, 2019 and the liquidated damages of ¥50,000,000, deducting the
Case 2:19-bk-24804-VZ     Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                 Desc
                          Main Document   Page 145 of 252



        net auction benefit of ¥104,737,766.68 and the refund from the China Trust
        Protection Fund of ¥15,373,333.33), which is equal to $252,281,923 (including
        the principal of $212,089,077, the due exercise fee of $50,106,045 calculated as
        of October 14, 2019 and the liquidated damages of $7,069,636, deducting the net
        auction benefit of $14,809,158 and the refund from the China Trust Protection
        Fund of $2,173,677) converted based on the foreign exchange rate effective on
        October 14, 2019 published by People’s Bank of China.
Case 2:19-bk-24804-VZ            Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                                 Main Document   Page 146 of 252

      wii ~ ~~ ffi tf
      \;;i' AVIC TRUST CO.,LTD




             J:f:t NLffiffi  • 7e.Ja c201 7) 99 -1% li.1* 1XX1 1:gmJN:tt
                           t&~ttti~~~~~ffitttf-~J




                                  if ~r$e-% : AVICTC2017X0264-2




                       ~iJ:1J c§JW;J1J):         *~~JR      c~t:Ji{) 1f~i0~
                       ~iJ:1J: 'fl NLmttJN: ffi-1f ~ti 0 ~
Case 2:19-bk-24804-VZ              Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                              Desc
                                   Main Document   Page 147 of 252

            'P   ~~ m~
            - 1c musr co ,LT!




             ~:l~T.Elt!!hl:: -~tri:t"m®J111-1~iiJ~*tmrr1t 105 ~ 3 -'%g 10 m1102_ __ __
             ll~ffi-tiliJ1I::     JbiCrn~ ~EI IXt&E~lfil~ 105 % 3 -~.it 16 ~


            if*- ;fi I l! i~:      l :{81Q0,19776                               ~ :     0 l0-509621 20

             1[t   T-ll!IJ~fl: z.hangwe i 16@1c. com



            ~iJ:1.f: i:fl~mffiJN~tr~0iiJ
            u· iE f-V&A : W5U~
            ,tn:±&l.11:: iLTJ!t~'~ ~ rnili'5-i~ftf[r!K~.U I::itJdl 1 %L.j-! Af(1:l:JJ 24/ 25 J~
            qkfdt!Ull: : u fili~'wJ ~ nH.r~f.(tWf1K~rr::1t.k~ 1 %~:i1m,:1:h 24; 25 m


            If{* 4J. lr~: 010- 56823637                                   ~ : 010-56823559
             ft! 7 fllf!ffi :   zhangchao9466@ l 63.com



    ·~r~
     1.     !flii.l li <t~H!tJn) *il~ ~li'.ifXlLl ~~j1f-i:i~$ ff~ti~.1JA<J.:t1*: ~iJ:n~
            !§fi ,tx..J,JL¥:Jj1t<f~jt1=J ~ -l'f~BI.J1F~ff~Mt!U~, ttUt~~fEA i9:.11.Ji%~
             ( /\V I CTC2 0l7X0264 ] I]<] "cp rm 1~Ir-1:; • *-Ja ( 2017) 99 % 1[~1xx] Egf~JNif.X

            ~'ll tdtxN:~~#~~1~tEi-t-iU" c~ rf'iij;ft "mffiitiJJ ") o
    ...."   $~ii.Ji ( rl ITT1:J J7)   mIPJ~itJJ!f!ri13:f:ttilm~~fEJtl.J JEA<J~1tJ:@y!tJAit~~
            f-i(J<] *t~:iI~GtfT Eg-:ff4tt (:l( ~t)   ~ll!t 0 ~ C~ rl'sllff- " §;fij0 i§J ")           8. 38%

            (1~HJ2·;1-R. rffrxtJ\\LBI.J W~W!~AR.ffi       2,618.3537 "JJjf,)        B<Jntttz.1&.ihltx.; '.:*:
            i ,~ /i lrtJ ft~ iU-t L11J c§I ~tJ 1f) ~ i1 Fl~ *r-JE   n~ fJl 45( fiil *X # ~ m=t*,@- IJ5J ~/;J ~
Case 2:19-bk-24804-VZ                     Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                              Desc
                                          Main Document   Page 148 of 252

      /4 If' ~~ ffi" ff
      ~       AVICTRUSTCO.,LTD



               11i<:1   *11:f: -r ~ ful   ITTi:J o

     3.        l~i~~J!s:1f rsJ JJ~ tJ\lJE, *ii'~ rr Mffl ifiJif..bj {§ttitttl:rli'J FtfJ «f~ ft fr ffTl )) ,
                 «ffl~tt~*~~»wmn~tt~~~*A~ffif5J*~·
             *!HM <( rr {t A ~~to 00 ~ f-fJ Y! )) , (( r:J=, $ Jd:~':~ tn ~ '@-1¥-iJ¥;t >> ~Ji «rr ~ A ~
     ~~m~tE~»~~-,fr~~~~~~.~~*•~~ffim , 0TB~~~~.
     tJtt#JEH5tt5llJX@tX~i-lf-f~~1I , ~JE:,} li:tflWH1lj, ¥J~iT*1tf5J, ~~~H~HA
     ff.




     1. .L     ,4s:-%ffTJO~~iHffiB~l3:                    Jjs:1tf5J~~ z D~i.l::7J'@-~t#~B<J § tJi~ i=fJ 8. 38%
               EJ{jfJJttJl CrJrxt@B~W~i.DU~A.~ifJ 2,618.3537 TJJc,, tti17JBftJJ.X:.i :t$
               J<,j fiZR~ 11:\ ~, ~ -F,WHJF                "~>EJR;& '' ) El~JN~:£4XfiitX C!V- Trfi'.i~~ "~>EIR
               ;&t&.M.;& 11 ) 0
     1. 2      ~ 1. 1 ~folfj#*rJ:EJJ5HX45C~;t;JlgJis%:JEfRfJlEr'.lf=1Tf-I45d1*Jl,                     ~P~t-~~*.£~.
               9~R~ - tJJtx5f.1J, 'e];j!1§-1'~~ =f ~}H¥J. T 7Llt~~HifX A"J~fil~~il i&A t;l.&0
               tt,~~~~-~-~A,~~~fil,~~afil!V-.&•~~ffl~~~~ ~
               5f.lj :
                  ( 1)        §   ,4:'@-[EJ~~z. El mH'£{ffilJ't~}~T ~lt!Wi=~flx}XF~A''.1 45(.A:
                  (2)         B *'@-fEJ~t~z. El,@, tE{ffilJtwm T ~IVl~rJEHJttJlltsJ~JJx, i~l5{if£
                                                                                                                               •
                             !f!jt~, ~G H5t, ffl: %JJi;t:£ ~rnB~ JVG 0~ yffe~ HJJXF:t. ~ Wx: A:                                "
                  C3)         El *~ l~::l=::~fz. B j@ , £-f-*1°1EIN~&~'.~E:ni;&E1~1!4:IB-ttf5lrffi~If~
                              EJ'.J D:sU~. tt 5f.tl ~ ;                                                                        \
                                                                                                                               ;
                  C4)         §~*f5J~~z. B ~Its]§ ¥r-0f-r.l!f~~tl.:Hft~ J.is:~%'1X:B/,J¥f-J.EJJ9:tj(
                              s"Jfrr~ IJ5C.@:
                   ( 5) El -*'@-RI:£ ~'.,l z. El ®JZD El ifffe 0 ~ 6t ~ fBi1t{ rt ff~l(: ~~, iiiH/fe.xAJ Mt~ 'e-
                             -~-m.                   ~ ~~~    r ~ J:E~ ~.& MJ.E ~~ ~ ~ ~~~ ~ ~ ~ ~ ~
                              ~~tF:
                   C6 ) §         *.s- f5J ±%l z. El ~, fiffl ~fl, ff          iI~ ~iJ\l ,   i.11L~ El~ tl J.£, f-rJ 1!,tJL
Case 2:19-bk-24804-VZ                      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                                  Desc
                                           Main Document   Page 149 of 252

              ~        ~ii. ffi ff;
              A   1(   musr C(J ,LT(                                                    ~';]"   5E mt 1§l tj5e ~ ~§( tt u:: -bi @I W:i 71 n,i
                             J~ fl<J ~ r-Jc • TI& J11,fJL Jd{] ~]! YE , th t 1i~ -f' %' IE n£t5l..& *11 >E JNJ5l. 81 ¥JR
                             'l:Jllt fXfm~JHij n~ 1f fnrnfi1~ ,            *H~~:
                  1 7)      o ~ -fr lnJ1:~tz Fl@,                 ~-f'~!Efli;J-Jl..& WJEHi'if>Ur-J1Jlt:l:.Ji2:1X fffi/c!:l::
                            a~ J=t; ·f11!1J:1 1J J_m ~ 4~A •
                                              1                    ITT~-;ir 't1 tlx .ful o
     I ,       l·l +,J, ~ §'J s!JiJ:nfr~4:75JA ~                 m31, 245. 2712 TJ JG, $Ht:1I-* El {iT10s;fj Hi*,
               Jli ti     1~ {=f H % i~ i:iJ                18. 3805      %01 IN ;j;X ,            MJiiZ EI.J l±l 5tt ffln 751 A ~ ffi
              5. 7t :3. O3 71 6 JG .              ff c. 1t:: /JX: i: $ LL\ W-t " ~~ ,'E IBH::ilxtI& (la HJ t2i ~9119 A R': ifJ
              ::!,6]8.3537                  }]H:,o

     I I      !r~ i I: JJl~Jki~fl<         1\'.'§'fr.iJ(J{JJiJ\l)E~ttifAEJlx:tX4)[~~Xtti.t~~i.t7J, 5tiJ::JJfq} J&:
              ~z i 1:q.¥     'fE Hit   tx 11x tnt ;tx   o




    ~2* ttiJ:ffi~3t{;j
     !.   I   -1~ 1t rnJ Jift F ~ ii.: ~ffl A~ cep ¥-'J 5E mt~ tj)[ ~ ;jJl ) R~                              * il 1fr    ~ 79 A ~        ifJ
              -~;·1'?lffi.fZ.,rc UJ<~ :                 Y1, 500,000,000. OO)o                     ~-f-2js:~~:r:.9Jrl1'0~JEJJ£*2
              11·~Jlli-tlt# i1*~-f{1~Ht it:itlJFl'~¥-'J5E § S{]Tfo~mL i!iiffiH±2Js:~~~~':!i: B                                       ~*
              f~.ffi it:Mi:'f tJ-:L Fl J{fJfoJ . !zJJttiJ::1J~-f-xtt~YEfilt;J§l.F.J{]fifr1f;J;Jl~~fl£, 0;f~
              ~~m.~~. ~*mt~~ffl~~~tt~, ~~~mttt~~~~-#ftil,
              fl~ it iJ7e~ffJtrJR~JJ£15Z.S{]tl1z:~tt~1r3t1t~i.l::1fr~o
    2. 2      ~i.:r~·~iJ: 1J~mnt~gi 1t~rr:. 3fl1R~r~tl-e-tirt!Hi1t~filHt-~trtt@r.r-.t,
              it ii      1f ,t~ 5<..% rt5J$~iJ::7J3tfttt1,J:1fr~                   :
                  ,1,       #il~Brt5J~ilh m~5tilJJ~*~•~tr-J~~mMcsmm~~
                            T· Hi 1: }J fi-tt#~ t# tEJNif5l. Q{J tfl               *Jt14 ~ ~~ &1tilE JI~:![ Ep f4;                      ff
                            il:15" (l=l?:&A > 11~~1~ilE1[EPftt:. fti.t1f ({Jl~) g{jgiJdAfl~                                            <~
                            ~~~um~£~mm~~~fil~),m~m~~~fil~~#. •
                            ill:JL ~l'fJroif* IfV&~: #iJ::1f CEl fl!.tA) AfJITT~lc:t-tffAtl:\ ~ Er-J ~ ~
                            ~~~~fr~~~~~~~*~U-~~~aJt#tr-J~#.ff~~

                             cm~)t¥.1~*~'•$~, ~-~~~~m~~~ffu::~~u-
                           *Jtl ~~ Jt1lf1¥.1 tJc i,5(~tJc5E:
               < :2 >       ~i:   f~H--Eii- tu i3~ .1L~~X, Jt£1JlFf3tNftiJ::1fl'~B'0f§tcitt~B~~
Case 2:19-bk-24804-VZ                 Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                                    Desc
                                      Main Document   Page 150 of 252

     '4i.
     ~
          i:p flft ffi ff
                     co.no
            AVIC TRUST


                         J5,x;JJJ ;
              C3) ttit7:Jl'.!1~1~·~;J)c1jl*;&~ ff1~iJ~Jm·t1~1tJA fffir'a-*frr ~Jfnr A<Jx


              ( 4)       ~il Ji iJF{i Ji~'=-* 1.:i- RI a~ ff-:11 t'~ $ r~ ,                       ..§. 7f :(:f :(-E 1ffiiJTiJ fiE x1 ~ i.J:

                                 *
                         7J tE ii' RI rJ;1    ~ 1~{] tx. 7fLl fi!r TJX: 7f   *~ 1¥J   1111alj{J 'ti JI~ :

              <5 ) J1s:1§¥E ·it:ittl r}lrf s<J PR~ :J'.El f* -0- fffJ E:/:E *{ , ti! f*.g- RI f-:i J.E A~ *1- rJJi ~ ii3
                         ~t~±.~ B:JJ-j]: :
              (6) !f!tiJ:)'j Q~~5l:iln~~f~'%J'g [ /\VTCTC2017X0264-7 ] Q{J <( rr

                         /~;tfgfE · :51(fri (2017 )        99 ~ lJJf1cM 1-g~flQ:;j;_x.LjX~,r)(~'.ifi~"fr~~fg

                         ttit t U·f¥1 tc~lkf*~ij~~~:ttiAY!tJtJJ,iSO, ~i.1:77· e.~t~Hn t!JWt":l JE
                         ~MYfflf~ ~ ffi¥E~ ~-~~ ~~~;
              c1 >       ttiJ:)J, JtiJ:)'jl?J,&ra-~i,Jmttht:~m~~~0€J ciJ. rfJHtR "11?t1m                                              1



                         ±tk~ ") z Js] A{] «ti] flit{~ :rt • x/a ( 2017 ) 99 ~ JI~*I~ ~1:hlHQ-1:£ ~)l
                         ~tt~••*m~ffl~*~~afilM~il~ ~,c~~~~~=
                         AVICTC2017X0264-3 ,               faHfF79 "zM~il:tJJ.i-5(. ") 6~~~1:~x# J3.
                          j~f!~:£.~{o
              (8)         ~il )J' ~ ilJJ xJCIItf.J IE (J{_j ~ fili st {,j !f~ i Ufr ff~ a<nttr :l'Jlk~ fl+                   0




            ~il~~a••~~-~~~~~~M•~ ~~~-*#*~~~~~
            m~r ~ffil~~tt~um~. @~~xtt~um~~w~.~Mm~~
            ~il~~*il~*8ff~~ ~ ~fih~~m~R~.&7f~~~il1i~R
             r-JJ:W?Jlt   o


     2. 3   '.Xil:ti l~T~ 2. 2 *'rc1~Atf'1J',l(~utR:~f!l;{t{ff(µx;ffJtJ§ ~ 3 "i'-I ft- S ~ (iij!f'~
             il~-~tt~M~~~~~ ~a~~il~~ o

     2. 4    5t iJ: JI SJ ~l iJ:JJ - i~1iifl iA, ~ i17J J:f-.1 f :ti 45ettl' 5E Bi~ tJ5( ~ 1:>Utl il f,r ~ i'.t'~ ~
            1f ~!cP:tz1lr =
             ITT~ /- 15 :
                     1
                                      5tt~t'lfli c~tW.:) ~~~0EJ
Case 2:19-bk-24804-VZ                Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                     Desc
                                     Main Document   Page 151 of 252


              " ·1   musr co ,LTD

               ~     iL Ii g:,j~T: ~iLHf~!~.P a~, @r~~~1itl~ 10 1'-I {t 13 pg:@~1:J~ iln                              o



               n~H~ ~~ffiM~~~ ~~~n~~~-~~-~fil~~o
     .
     .j
               ~, (:, fnJ sw   r: t;=JE mHx 4x %i tXtt-tt* ~, f§ tEH:ltLlJ-,xJrft-~ ~, 1~ fttri 1it Dft
               imt1J1~ f~ffi~~·,o: ~ r1 T-Jnu~i y111E1~1t~~Jc F1g11~~!jxjJ.IJ!~JJ,
                                                           a                                         oo**~i~ri:
              !l)(   mJ~ ~ H:. ~ il Ji llii i,; m~ r1:ri wrrr (t1 w. tr J! >R9JG~i1JI ftJtfJ.x.J±J ~i~m
               T k f.J *t-7£ H9:;f:x1J~ ihl~X~1it fir!~ ({J~t-{~ ~16::~ mt !El J&ft§til:n Jcr:t 3t 1•.t
              ~-- 'ft lnJJ!/1 r Hil:fi)-fffi(:Bi?tJ.!MJ{ti:7-fs: # IR]JJ'A rli"~ Fl A~, lj1U*~ IRJ El qJfi~~,
               ~ i l: !1 ,i, 1tf fli ff xt!f{Hl:n 8111~5(~, .§. ~il:1f xt!f!ii171~ fh ~ ~tl.J :PHf

               Ji ltfili fl {1iJU1~1~ 1'1f 1f o




    3.    1    4~ c-1~Jr11rF~ ~1:11nr.A:~*1i1q1~ 2~otJt~1£iEtw:1t1J}\.!f!iil1f1~i'EB{J~tr~l~
              ) I'     U!Jl!-11 A,t~iltff\B~xttJtr&, ~i..l:1i&P~~W-.5EfJj;f)l45(fuifXo
     t _      ~ 1 LIi§:. il     *r ,:ruN~ 11~!nl*x,lf, , l~il h # ~ Ef} ¥,r- IE JN:fX1r, rn ~1 i11f m~ ~
              ~offfr~$~~~w~~n•*~~~~.~~ . ~~~-~~~~~ o

    · . .1    1-. ff fnJ Jljrf %: ,:£JHHX tl5l fu1. t5l tt' il J§ , ¥ r !/'# >E ®:t£t= ~ FY~ *F:I ~ t1glJJ,~ :B- tt
              & p,; ·e; J:.ffi ~ 11~ @. ~   1~   -J-'.Jz'. iljj ~Jr FY~* 1§ ni-1-:1t1Ja<:J 1~n~t1,;; , $#iJ:: 15"   mz~t
              ~~~A Q~~~n ~3~I~D~~Affitf;M~~.P.



              *klnl~-~.~fr15"B~~-~iljjl'.tJ~>Rili~~-~~~rtJx#~M
              ll . i:l.M f1=t ,f µli T- :
                <1 ,     ~it }j {4-r.t!~ ~ ¥.i ~ n1 t:£ 4X ~ if5l 81 ifJl ;fLl iiE llJI x 14:
                c 2 > ${; i.J-1j lnJ ~*1,,;E'.Hit£t&~fX!f!iilrtJ P'Jt'ff~l:fci:>l.Xflf         o

    ffiSft ?if iEJN:tti&M:tl@J ~
    ;), l     .t'ii I /j t I~ ~n7) f1::J::1~~~mitil~5l.tdifJU11 t!HJ:n , *il.H~fl~*il-~t'·JYi: B<:J
              n,J fiR;tn~t!illiil~:i:£i~#T-ER9:~45Cnt5lo JJ:b~·~ in~nJtii~fi~milrWJEJli
Case 2:19-bk-24804-VZ           Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                             Desc
                                Main Document   Page 152 of 252

     wi ~ A~ mff
     \.;;/ AVIC TRUST CO ,LTD


            ,l;J4X t1i;J;JttzitB{Jffeit o
     5. 2    ~il:1:f Ji: {,Jf/J5:£Jli;t;ltJ)[~1Rt~iJ:1fl"~€, ~il:}j c[i"il91~1f) ~Pffi # I                            -m*
             ~~~~~~ilJJ:sttt~~~~~~~~~fil~~~~~*'~ffl*~~
                ~*
             Fn IJsl 3t {tj· '.fuE~ ~!mt-a= ~HQ:~:X 4)[~~:)(@] W~1fl" i}:jz rro yf-j R ~r, 71, :Yl:11 {~ Jt1IB 11-1
             ~ ~I~ filJnfuJ , 1§1!~ YEJN1£ ;fl I~):£        trn:t?.1&iiii;J;J*~ (1~ 1f{i3J ~1-L
     5. 3   ti~~tr~W~
              c1 )    .LJs: f§ ft if-t1J 11- ~ ® riw 12    1- J=J € , t.?: ~ iJ n c@I wv:n             ~=nm    1=~   iff .
                      ~ il: !S I~ ~ , !i{ i.J: TJ   C@J ~1tJ JJ )   AJ l2.UR: Jiu :st tt %' IE f1.Q: t.£ 4~ fni t.£ I~ 91tJ
                      ¥*~~~~~~~~~~~~~~ottil/JC@l~1f>WW~~
                      Er~ , tt trJJ c@J 91tJ:1J ) ~i $ ~ 3t 1ti~f i'E JN-;j;J tlx ~ tR @l 9!tJ ~4i: 111' 1A ~r ,
                      ~$~~~~~tt~~~~~~fe-~M~~~~~~~@I~~

                      ·ff*.£~.,
               c2)             ~il:7'JW'~t~~*ttil:1:f C@J9!i~JJ) -0:*1§1~ ii- iu
                      E§.~"fruJ£~{]5E,
                      #·®•12~~~B~m~@J~, #:sttt~@~~i'E~tt~~~
                      @J~!tl~*Hr~Edrtx.~               o


               c3 > 1~*~15J~~~J.:J~J·r, :tio~itJJ C@Jlj!iJJ5) lliJJlflor'tt%nt, ~it
                      7J nJ § 3:: ~ ~ 11 ~ !ill ~ 13 , f!P ~ il: TJ -aJ '§' ;fjj { f - B}tJf/~ mitr @J W;i
                      B, ~@-~5~I~B~ffi~~ffilJJC@J~1:f)o §~~~~
                      ~ffil1:fC@J~JJ)~B&5~I~B~,ff,J:1:f(@J~1:f )@m
                      ~:sttt~JE~tt~~tt@J~~*~~&fft?.•:
                      1)   4*itn C@J91i:J1:f) 5l~J~*-&15.1 B~~{]7£~J!Jl;l {tj·~M1r1X~ :
                      2)ffilJJC@J~7J)~ffl~AC~~)~~ff~~&*~~~~~
                           ~~~M~*~~m~~~#~fr~.-~.M*mntt~~~
                           JJA~,l;J~oJj~~J,x:m~. J~WJB~:
                      3)M~m~F~&~~«filM~il~~»~~1fff~~.~~.ffe
                           *R/~{*iiEB~:
                      -OD~~~F-~~ttil1:fC@l~JJ)BfiW~JN-~~~~~~~
                        ~~M% ; 1ei~ill~~~ffil:1:fC@l~~)~~ffl**gff~~
                        ~,f}t!~ . !f#il:n C@J~JJ) ~~j~fllrJA~1*~1~*JU~!Zffi. ftA./I\
Case 2:19-bk-24804-VZ                   Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                        Desc
                                        Main Document   Page 153 of 252

            '4=1     IDt ffi K
            A   .~r •p1JST CO ,LTD


                                  J:Yl m: k ~ r1i~ ~ t~ rri ;
                        ¥1iH-E 11-JW'J}.~ Jlfm ~it£rir~ .LJ.:o~-tfm
                             5)                                                              o


     - ·1            ,£
            'l1f JJQJV.1!~ AA fSl @l ITT~ fir f;'l( (I~ ,r~ rix

             t~~~~~ ~~~~~~ ~@l~ma~~1Ett~~~~~~£*m ~

             {II fJ lll 'fJl r!.lifffl Jtftj }]JG,      l'lP%:JE tlitx Wx.6:a.tX frl ITTt.l1fl' ~=*11 ~fil}:;j:Jl tl~~;tx frl mti
            -i~ 4\. ifrffl,J( + ff ir:il m   o


     ~-     ~~m~~~~@l~~4m•~~&~#

                 (t      >   ~·:r,i-imt1Sl45c.friHl@9ltJ¥~t1fr•~-t-~ il1f1td~*-ft IA.l~ 2. 1 ~1oJr1
                        cl 1~1~Jj > Jt1,J·A<J1tM*#i11frffiX o
                             ii 11      11



                 C2 #ilHC~ ~~>~-f-~~~~M~~~c~gffi~tt~~~~A
                             ~11111 riff fUM) TWl'l<'J li B 119 E.lltl rnJ@l 9~ Fl, -(J(·t1~t9!3t No
    ., f    fr fl #i

                 1   l   J   i{HJ:1i <@l Y!'tJn) 79JlX1~;fil~ir.tJttrn~ @JW;l*¥YEJJ5tifJ:tl~:firl.~O~t:'ilfLl,
                             1,:z ~ffi ntt*      *~ o<J tJ.:J 1ExNff1Sl m         0




                ( ~ ) fr tX ~ {f : JrZ1J -1:t 1ifhA. ,                *fi IAJ t1 JE    Er:1 ~ {j\~J(   :m ~ 79 9%,    EHr*X
                             mif=Ji fffX1t*/30=~ffi&.$/360o                               **~~~ml19,                 ~~
                             1Jl·1HJj-fv:~r~l!o
                en           ff -tSl ms<J 11-J:it   =



                             *fr~~~~fi~•~sttm . tt•0~~=ffam=%YE~a~
                             ~~~~~*m•xsfr~••xm~tt~~~~~~•o
                ,D           ~ WHT ,tSl ~=%'~ Aft~ 4X£ fX@l ~~* 1fr if'x x                        B ff tx~ $ x 11§ }fril
                             \tJ {F. 3 WJ )!Jj fA] 119 (I{]~ µ,j ff-~ X. ~    0




                             ~M~ffifflffitt~~~M~ ~ ,                              ~~~~-~~~~W~~~­

                             ~: ~m~~~~~~na~~Er:Jff~•~• a~~~§M,                                                           ~~
                                  ~ff~m~# D    <*)~~-~ffifXff~-B c~~)~M~.
                             ~~m-~~M~wn~~~~~~B<*>¥ffl-+ffifXMm~
                             ~11 ( 1'~) l'l~B~·fa]~, ~J§- ~~}t):J79{§~itiu~J1B <~*)
                             ~~D~aili-~fi~-~-B <*>~~~~o
                <   s > fr~~ rur~ tf-1 ~ : tE :st -t1 n Jj IJJ. fij4tnt niifX 41l: ~ fX 11'.dt             **1~      J;¥4 2 9k
Case 2:19-bk-24804-VZ              Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                  Desc
                                   Main Document   Page 154 of 252

     ut
     ~
        i:p flfi: ffi ff
               AVICTRUST CO ,LTD




                            U   t~~~~ "ffi~-~~MB »)m, ff~1f <~~1i )$~~
                            !2J. -F71AMf~31JJff*5l• :
                         m6~~~•,                  fram~ffs~~~Mttm~~00~~-~~6
                        1-- J=J n<:ix-t ms    o


                 (6)     ~i1,J:1i C@lv!i~7J) JiY-Z±-*~1EJ=J1.!t~[l',]1i~:x'..:m~a~l3fl:tJ~i.t1ij:f;-J·3
                         M~~~o#~fr~-~ttA~fflfE~~~ttB~~[l',]ffi-~ff~
                         m~WH, ~§-~fitt•M•~~ ~B~m~m~Mff~ fflc~
                         ft i: 1-:1w :iiU j.tJ] B ( § t!"if§ ft ii-t1J l'I'~~ fE A'§' ;{jJ ti rru JUAA ) {,Ni·~{{~~~
                         ~filt~~~~~~~-*ffi.Rff~~o
                 ( 7)    lzlJ ;@frif}l m~~ I] :/9Yt1£ ""f.i 1~ El ' if!U*ti mR<J ~ JW h1JCm flh-1-~~ ti1i
                                                                                                       1




                         •s~B . ~fi~fl~ttB~g~~-B~~~-- ~I~Bo
                 (8)     ~§Jtlt'fl, $tiil:jj (@l~jj), ~iJ:jj~1J!s]~:;J}~iA: ffifEit~J%
                         ~ ~ M~ ~ lz5J ~ ftf itlWHt<J, ~iJ:jj Bi&Itt 1¥Jtr*'5l.Jt~-=f i!~,                      -tB:iF
                         ~~~~iJ:1f<~~1f)~~~mM~~"
     s. 7      ~111:f C@l~J1.r) m~~!l~i'~fliifJl~stJ.a.tt@l~J.Jfil~ilHt~jl:tl:1I~*11Htil-
               t1J3f-1'.7.:Et<J tm~ 1t fE ~-re~ p :
               ff f •tr: ~ffp'rJ ~ rp J\.- ~::tfr
               P      36 : q=ifmftttJ&:ful.ff ~~i~¥.u
               ~l~      %
     5. s      $ti iJ:7J c@10!~ 1f)        :ttt YE Et~~® #1 '.i:Efiltifx Wil 1u1. ti §I W;J 111'~ L El , ¥-1 JE FN -tY.
               ~~tt~il~~iJ:1:f<§~~>.                            ~il~~~·ff~*~~~~~~M~
               ~~.@,f,\(o



     .ffi   6* ffif*
     6. 1      4~;tflQ:tX/ffHI¥
               ~m~~ilnc@l~n,a**~~~~~~*~mfi,ff~~<~~1f )
               ~~ lt fift   M= ~ u<J   §   tff- 0- EJ   8. 38% B'~ R~ f.£ < Jlfr x1 S l'.l<J   8:i Yi -Wi 7~ A ~ if.i
               2, 61s. 3537 JJ ic) c. ~, rfaJfh-;          " f:i:imiJR:&") miWAA-~iJ:1i, xJn ~ ff~tr
Case 2:19-bk-24804-VZ                   Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                   Desc
                                        Main Document   Page 155 of 252

              'P ffit ffi ft
              •• 111 TFKIS' CG l--r:'


              ~nPJ 'h "AVICTC2017X0264-4'1 0~ «cpf~rt{tf:t-E • xfil (2017) 99 '%1i!fi!XXJ
               rg fhl1l2: ll"l ti~fui,f.R i)/: ~iR?i' ~ 11£1~ }t i-ritJRit~.~trp,g- ~)) ( IV, ~f8j%"; "JR;&
              mt1'~fqj ,.). ti=1J,:fJIBITltliHAff0iiE;f;n)ffi 1Efl ~ic-¥~ tt\MHi-fX tE ((JlQ}XJm
                                                                                           0




              !1111-. frfJ)> ,ff~ AA rJ-J lkJ :111.mnitll:i!JJi, i~t:R~~~, ~mL tfF,-}/JiJJ. rro~:i:
              imi=.JJ~tY.r(J. 1J~~(~~mtt~L!.?.U-1~ T-IDHto tio1ffi~, ~ii11r <IITl~JJ) @&
              n.J ,~~ .r~i l·1'.TJNt1~~1j~ (1~H5U5l~:FmWlt'¥lbc ==y.~j o
      . ::!    rn~ i ti' .,
              4'l.il7J- t ln!WiJ Ji) B~?t~Jf11ltUA~Wc·$,t~{tJ~ El ?~A 1*iiEA, tJtt ~11J
                , 111] li!ZJ Ii ) (:[* ~ ffiJ JDJ -,,· Jl 1,J'W 7E JJ~t5l t15c~ t~ @I ~1fr ff~ FII.J fl~   m~ ~ 11} ~
              1r:n<Jf~! tlL Afl!~-}_§ fi~Jnm ~ 3til:JJ ~f5iH.iEA!£~B~rfru~79
                ·· o\VfCTC2017X0264-5 "            (( cpfltdtfG • *IPl        (2017) 99        ~ -1.i1*~rt1.!A'.RxitX
              lit ri;f 1~flj':f ~ ~ m- fl£ f~ :t-Ei-rtLl F-1 ?~ )\.fjjh[-% ITrJ   »~ rtL
              /ttl!QLl/Till!!,·:,=~@+-f ~Lr! 0~ fF-~YtA f*iiEA, ~!f~i11i <@19!1;/1f ) 1£:4s:~15J
              J1J! F:t Htt 7E tilt:& 4t~ :fX@J 91'01ft#'x 1:8 fl~ tR:fft ~ w~Hf El"J 1i i.iE o ~ 1* f.!i 1*
              f-Jf.JyJ IV.~it7J ~1* ~iEA~~ a'.J~%jg~ AVICTC2017X0264-6_:                                     <<   rj:1 AA.ft

              .fE · kfd ( 2017) 99 %lllf*~ tnf.'MijlfJl4t~tJ.:J9:53Hlir~1itfttf::1.+1t1J1!.A.
              {¥ii£{i"'lriJ)) ~~o
    l1 ..1    Jt·i::
              110 ~ 1:ff Mit~ il::Jf iA 19iw j£11fPJ:t.!1 f*ffi 1fftL~4           ~iu ::ftujJo(iiJ a~tim.            ~ U=

              11 (cj. tx,t1J~:::1t*i11J <@I 9!ZJ1f) 1~ ~ii~~::f;¥U·trJ%§:JZfr Jtm:~4?-~iJ:1ffim
              ( ((j{J Jlft!1:Jl! f¥fl5 JJtfi   0




    ffi7~ ~,'Effli~a<J~il:
    ,. , rr.tt.il:Jf <lnl ITTr:J1J> *MHr2fs:t,;J1-1-su1nr1IfPJ-:i:.wJl~s'.J'ttH5r.r, ~i.111~
              -ri~;J(~lr.1J/M!gJJ14±tt!f= ~lil*Tfl~ 0i§'J
                                        1                            clV- T'riij~~       '' .®!tll~il:5(~ A")          *
              it¥,; n~ Hi t>L. IV- ~.fJJUff-a~ nx:*x4x~*xxt $             Ft:J L
                                                                               l5l:~ o
    7. ~      A11lttttf:Ji < ~WD'J), ~iJ:1I~&Mf!~1JJ%.tiliF~li~µ~i~ifJ~~tltu%:1!1
              .. i\ VI CTC20 17X0264-3" «If' frdt }t • }( /a (2017) 99 -'% 1i~~ ~ Fti, tfilJN-fJl

              tl~fn1.tX-r'l16'f~g-~~f§l}ti-t-iLlJ&fJlzW]~i.J:i.JH50>, -r1t~*i1Jli>l~ 7. 1
Case 2:19-bk-24804-VZ           Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                       Desc
                                Main Document   Page 156 of 252

     14 ~ ~n: ra fE
     \;;i' AVIC TRUST CO.,LTD


             ~R i~ fiJ tt·LJ:t,MJ<J fli tt, tHlJ7 ( fr.ii 9li;i E) .:f i:iJffiW.iJ:iliJf txM!l!QrJm:tll?.,IJ: ~B[J
             ~~0~am~~ilE~tt~~/W*~~~tt~~~~~~~~~~~

                                                                             w~
             i5<. Jg!~ tif ;EH~ !fX tit( .til til @] 91~ 1fr~ & / §JG!t1tB J:ff! ( ~I] 'Fl )   0




     8. I    .*A~ ~ ~ tx l1J f.ig jJ & YG it ~ ~:1i 1~ ~~ jJ i'.l~ 3= 1* , 3t B !f.i 1~ I~~*~
             IEilijr~o~-·IJJ~1 ~B{]i.f nJ, fltrW , Jh~&~~o
     8. 2    %:~;.ts:~ IEJ, $#iJ::&lill~~!J~FiiR.2:,rX45tt:aJx**A~~:&.[/,~~, :f-J:t?::clrfT
             W£, 1ffio~.g-$fff:X, ~iJ::1i ( !TI]~j.Jjj) ~~~*IHAfr~~JfiJrfrWIB<J-=f~~
              t:i#¥:t:1:ili:J}:fl%** ~~~t-f~'.5£7J             0




     8. 3    !+:1iJ::1:r ( §J Wi;J 1i) 1st~ R. mi fr~ ii- lf.iJ , !JJU:Efn ~iBlt :l:~ ,f ~~& ;l=t ~~a~ d
             M~;.ts:~d!t~~A~~-jJ~ff~~#.d~&~~~~mm~#,~
             mHm~1M&, ~m&1f1AJMttiltr C@l ~n) ~r~~~JJAsr:&~, 1trim, ff·
             it1~~~, I&Jff~~, fiJ$jU}cd~*                              ARS'8-IP]o
     8. 4    M!~j: ):£ n-2: tl. & ~ IE mu~ Ll5C Mtt.11-TI ~ii-rt YG ~ 01 rtr ~ irx ,               * tV--g-   ~ qf ~ tii:

             ~~-YG~Tit$#~~~~ili~.8~*~1f.iJ%:IT~B, #~~~&
             ~5Etttt~~tt~~#~ffB~til ,~~~&~~~ffl~~~. ~~fil
             ~#~a~~m~~~~~~~utr*~~~~tt~~am~~~~tr
              ( ~ 5t ll: 7Jfl= Jg 19:(,rx Ai& 5E R~ ¥i IE JN ;& ml 11fl ;j'Ji f* ti* ~i ~r )          0




     a. s    .:f # a r.i m ili if:t , trn @ ili ~ ~ i=iJ ~~ n ~ i.t n 5til a{]* ~mt~ 4~.Mi tJ 1x.AA. ~
             nit111AJ~xtffl mi 1i~ ~,J ~ ti   m.   o



     8. 6    ~K4~~1f.iJ~iTZ D, W1Eilx}Jl&#J-Ji::fl9:~4Xiiitil::f#fftJJr~M, to1ffl,
             ~~~ffWm~~~~~~ o#H~*~lf.iJ~UzB&, ~;E~~&~
             ~ H.2: 1Jl ti~ .Mi tR ::f ~ ~ ::t ~ 1t 11% it !t , 1*' ~ ~ ~lM~IJ #1. ff E1 'ti m. (~ i t 1i ti
             ~ wvt, 1~1, ~" $ i!;jj!.ff1~tft$~i ittJ-, {~~ !A:sJB!il ~urJiff a~ ·tl,£r>i ~r)                           0




             ~a* wJ_m~ JEtN~it ms~ ffl3 7t*Ifi~~~ nt:F-m~~ 1±1 Jy;)Jtftl!J~iiJ ·nu~ n~ .
             tt i.tn    <@I~~ 1:T)    @ ~ rit ~ rNfR ii f-lJ ¥£1i ~ d             l:[jJJil,.f'fl:k ~~ #1Ht )~ A~ 3 El


                                                   ~ 10   Ji! JI~   20 Ji!
Case 2:19-bk-24804-VZ                        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                                             Main Document   Page 157 of 252

                  ~     An: ffi ff=
                  " 1( 'RUS. Cu .LTD




     ><.          ~1 t¥tnJt}HrJfi:1r lsJ1'~:t.vl~f'f!¥iJ::.1f clillITT~1f )           B{]1f1rIT1JfXAfUird, -13.iF~
                   fif r: Pnt i.t 11 <1,~wrn ) 1!i'i i&Atttll rJ &*-&-jq] n~ff1iiJt5l.tU±J·tcEXJfiSt. o
     i-:.   Ji    t~ rJit Jt & IH %: !8-- tJJ '.16•~ X 14 fo ~ f&Jfil ff - tJJ~,~ff T-J !;), 1lf ft* ii- fqJ J]Jl
                   F-r!f i I· & 1£!1 ~1'0 fr J91'1~J11Dil1Jillfr   o



    ·, ·c1        ~i11E 111J 9:i t Ji fi&ti:\ 01.J r-i ~ ~ ~-5Tifif~:i£ ~&:tn:x1¥Jx1~:fn 1&t*-lL'$J ~rllifiif1, 1c
                  'fl'L 1!i ·~A0 .    ¥Ji:l'T ff fµJIW!-~ ~mi.ffi      o



    ft      111   ,,,, ~~ ·~ 5l:i1 /J H Jt ~ ir/g ff , Y!~j } m   qJ, .m A~~ -jyJ, i,)l ~ 'ti (JL(:j{] ll~ 'i ·~ flit,

                  1,,1 ~;l i 1: li ~*~a~; rtJ ~ i11r:t~1A~*                ~ ti g miif.l A{] 1a.~.   o



    Si 11         4'.~il.1.T t l l~l[J /f > LE** Fr1Jff~flJ11*i:&~r3iMwmz. -RI.J, $:(:E~t!:.~tl
                                    11




                  I~    z. I I i@ 5 1'I                             ~loo il!Bmcp ~@ i$ ~u ~tl ~ x1;It e,
                                              ff- fl 1JF ~ Im iffi~l:J ~ i11f,
                  #~ 1&f1~§Jt PJ ~M~ .5x. B{] ~ 01i.u ~& B ~10& ~ i+ :MJlV-lX 1nJ ~i~~tir ME. it- tx B"J AA
                  ~~,f1lf'9YWJ~~ :
                    I   I)   U!t ~ ll}UJ1'.Jw.m~ f,r, ;
                   < 2)      i~~fffi~f§* :
                   { :) >    bi:~1f1iiJm11rliJ ~ JiJ~EfJ111~~i11f (@JW:11f) ;flJMB{]11!,k:W-ti~§JGfrr~
                             ~14:
                   <4)       ~~ffWm~~F m~~f~li~C@J~JJ)~*&M~~&~•
                             11:;
                             1




                   < B>      Jtfthx-ttt,.l:n clill 9lt.J1J) Jmfr*-ftf5J~rF1{]5<.~r'2=~.m::k~*1Jfil~ afr.iJ
                             fi0 'rf-~   o




    t 1~          e. /trn.i f    fi~* ~fflJ o~~ir&J&. ff-*79 7 ~JJA1.1;%Hl;itt1J~ r1tn~ ~ 1¥Jj~
                  Jfl.fUil!tl:\Z.~JE § s{], ,ff~mt:-4c%'5J~i,1&fr.i1WJ~if-Ll~IY-J~0!dirm~*ffiH~
                  ~ffti~~~ [flj~~h . ~ ffi*li~(@JW:J1f)$ ~ mt:-4c-ftf5J~~h~&
                  ~~~ilh~ ~ m•~·••~m~Mttu~c@~1f>S~~~il~D
                  ttt~*~~ ~ wi&~§ ~~il~~&~~ ~m• . m~~m•tt• 0~
                  i'9= ·~ ii: n Bx11a~¥1 ~ J1~'>&~51:@.~~i.l:1fl'~ x                     o +9%) x ~5EmUJlt&M
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                      Desc
                                  Main Document   Page 158 of 252

     £4 ~ Ait ffi fE
     ~       AYICTRUST CO.,LTD



             it.SU~ i11fr J¥6z ~ ~ff- i5 mB Jh x fie 7     360"     !J-t JE JR fl q~ ihl ~~ ~ il 1fr~,& Wi ~ ti
                             *
             ffl ~ B fE it lr-i1 +&:Tiffi~ 7C ~ :e:JU1iHrtrn IO t- I 1t B p~3t 1-J· ~jtlj 3t1-Jn~ '
                                                                                                0




             ~~M@#ffi*M~~-B~#~~~~m3tNffi~~ok~ffW~~~
             ~*~lr-i17C~~-fflm~. ~~~~*~~~~~tto


     ~9*' ~il:1:f a<J~~~f*fil
     9. 1    *~1mt-1:i$AJ;~J=~;¥1J~tt~fl~$J;x;1Ltll#~B~~~1~1lAJt1~HiE~ $~~,
             A~~~~~~~tt~~h~ff~~ho

     9. 2    ~ iJ:: }J1l 3t El~ X 14 t~ *4~ ~ ~ '          ~- 5&"    jc ~ J17C 1:E fiiJ j[ 7( .ifI j,m :sx: ~~ rwMI'~   0




     9. 3    ~ ilJf 1£       *it 1€U '-IJ 1J.< mo~ .:x.3h'J!:it$.. w~x n~ , ~ J& tr~,~!§ tHlJJ c§I
             ~1J>ffeffl~~~~~5(%ffl~~o*~~~~ffe. ~~~M~iJ::~C~
             ~1J)~$,~~~~~-h~)(~o


     ffi   10* ffirh*m
     1o. 1   xx1J-f'!{ 1¥.fJ ~,     lZil 11':l:.fil*ii- jqjJ1,CF # 1E'.@J5l tl5l:~it5l !W il,& §I~ J5JT 5-st ~ (J~l5l
             tl1C,¥1JJ.i'ffj <f.t'J{!1Sl;fll~l!~FJT1ijf5t~t,i~). El3~il1f <§l~j.JJJ) ffe}.!L
     J o. 2 ~ il1f ff-;/~ 1~ fGi-rtLl      s~ ~:Ji A,      ~ 1@ :Ji ~t   t; ~ t~~ ;,j<;:it fRJ rf:i Bffi 1.Ei. B1 HtMt
               C:tl~F(f )o




     11. 1   ~~kltw%
               Cl) !f!il15 C§I ~1tJ1i) fll.j~fg
                   1)~~~iJ::1i~~*·~-~.,1c•,~~~M~~tt .                                                     ~~~~

                             ~?JLR~1t!!.~ ~:&.H4;
                      2)     *-1'i<JtJJ3t11¥.15EHx~lJ5l~;&@IW;J'fft~:
                      3)     t1ll$JfIF, 11H~Wt~. ~~~1!li:%- :
                      4)     ~~;fD~-t:%-~:fUJG~{t. x~m1~fUJtJWJf:%-, ~~A~l:lP~~~)dll
                             :k BS Wife~ 1i:r ~liff & ~11h Yi~~, ~4r6}' B ~~PJ ~EmJ 111t~ BX 1ffl ~ $ti
Case 2:19-bk-24804-VZ            Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                          Desc
                                 Main Document   Page 159 of 252




                   ~,~m ~ilWK~ffl~6~ ~~~~~ ~~-g-~~T@J~5( *~
                         JfJHi ;
                   61    ~ft~~~AA ~.m~~lih<@J~15)~~ffeS,fflffi,* ~·
                         -~.~~.~~. ~ff.~fil~~~~~~~~]'j~~~ffi ~

                         ~m~ ~ff.79, ~~A~li1f<@J~15)~~.~~.e*~~
                         ~-~~~fi~~h.~•ffi~m~•mm,a~~m~~~~
                         t~ 'fl;=~ il:7:i t£.2fs:-ft l5J :rm T (l.1 t~ fili ;
                   1) ·~ iJ::    11 iA 79 ~ ~at~ nr~ 1Mtx ~ fJJ~ at Jt ft!rtt JFi :
                   s)   .ii J.x .,,jr-g- FJ f~ JE ~:i XflE 5(-%-     o



           <2J     f~l1EA&/1iJlilfJ!JJs't il:5l* A :±1£.W. ~, Ttif~, ~ i.t15 C@l~j-J)                                *
                   :/'£ Ot~-fr~i l:71~*o{]ffJr A{]ff!fi, :eR,79$!til:jj                       <@l~JJ )      iif0 :
                   I)   f~iIEA&/sliliW":15t:i15C%· A~::t-*~· fJl, L -@-9:f:fP~U-f-:,                                 -g-
                         ~. ~~. ~~- ~fil~~~- ~~. ftffi. ~-. ~~. $~
                        d~W**~•ff.79fth.~•~~mn~mm,~~~~§fil
                        Affeffl~~~~~ff~&/~iliMiJJ:.li~*A&ff~li5(*~n
                         }J (I{_];

                   2)~~A&/~iliAA~li5(4A~M=1im~mili~~~~m~h
                        n~:rEt fio~      =


                   3)   f~iiEA&/~illJW~i1X~ A *~EJGi:iJf£j~~~tE!.f*EJGlflfr~iJ:>l
                        13" "~ j J fi<] ;
                   4)   f* iiF. -ft   ~ & / §j(; izt M§t. iJ:: #} i)( g{j ;'.E   s{] f* iiE A&/ ~ ill ,n iJJ:. it 5( :%-
                        A~ 1tt!.i:fi t1.rtf Hi     o



           <   :n 1l\:Jlt1 A <ili~A) iliJJill;rF·tw %, 4-1-i.J::15 C@l9!tl7J) *t~f#Z--r*:x
                   i I 7J ~ 5Jt !'fJ ffefr R'-J f11.1~iL t~ 7'9 tt ii:1i C@J WJ1i ) ii ~I.J :
                   I)   ·KUFJi A Ul\/m A. ) *~~i1n~*1}J]Htf <~) ttr1o/!I.J~ifz=f*~A~,
                        n.ll~1: ,~~~ti!Jg *ti<:J=f£ (J.m) :J=El315~g~JE!x.t:Eil{*~Jilfs1t~8~;
                                                       I



                   2)   lkl*~wff~~ftlfi c~) fEJ34m ~9:t~ ,                               "J<.*=· {frffi~&,       :tfH[!3
Case 2:19-bk-24804-VZ               Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                              Desc
                                    Main Document   Page 160 of 252

     ~ ~ flit ffi ff
     ~       AVICTRUST CO .LTD




                         3)   *~~il)J~ffiiff-lJ )M:, WJtPA Ci~jJlE,A) ~!~-r, tt·i.l:, tlH.IL                     ~

                              ~Jfl -tlfl .. il: tt 9X 12JJt1ITT )J :it~ 5t:ffk c~ ) fffl 4~ (.Jt) i
                         4)   t~till A ( :±1 /9J. A) f~~ilJ'j ff-lJ ~ ~ J}tfl CJfJi) Iffl¥J.J , 1E!~?t1~ <Jm >
                              w~mfflm~~~~ c~) ~*ff-lJ~~illff~~~;
                         5)   :J:lt <~) 1~~~1Hff1, Tl<.~, ffl' {i~Hr.iy , ~12JJJ!~aro14s:,ft1aJrJ,(f~f1f
                              *~m~.~~A (:±IJmA )*&~*•~ <Jm>ff~ffiffl,9X
                              ~~MHit~ i17J iA P.f B~ ;tt 1t!rm.1~ ff'] ;

                         6)M<~> ~ ~~~~~~til1A C:±l~A)X~~~M%o
               C'1   )   1ft1i 1t lnJ :SX;!t1IB ffil 1*7J :it*~ ~1( .. 5'c ~j .. 1lt #4tti~ , f!X .JD 1~ AW Jfil $
                         *~~ ®•~m~~h~ffl*~~ffi~mfim~~~.tt~1r c~
                         ~]J)*~~~1f~*~~ffi~ffi~~ . ~~ttil15"(@l~~)ili

     11. 2   ii ~I.J JJl YH! 1nlI
             :±1JJt*=1.tff-lJ~      11. 1      ~o~mtf.Jtlm , ~i11Ym ~JJiii*IfXr ~tl-l11 9X~f1 1
             tti JJfilill ff~ l-.9L tE Jl:t ti   <'.'JL -F ,   tt il 1f C@l 9!tJ 1J ) IE t H~ ~ J-t:i! ~~ xt ~ iJ:1J

               o)        ~*#i11r <lr.i!~JJ ) mm;@!~. f~i11r c§l~1I) $J'.Lenst1i*
                         ~~~r~~w~~~~~~@l~fil~o
               (2)       ~1,J:1fjnJ~il1f           ( @l,W:]}j) Lj~Il£- {j('ti:i:fl~"J~ 5000 )Jjc o         ~i11f
                         ~*ffli1f(@l~1f)sttt-~ttii~~~. ~~~~~*ff~]'j
                          <§! M n>~ ~*~ ~;tt~~a~~~-~sttt~~~~~~~~

                         ~~*fil~ ..            fftt•&~~tt~gii~~ ~~~ -
               (3)       t~il:E C§l~~7J) *=W*~IFiJ~'-J5E~J~~tV¥1J~~.913t 1i*r-5EJJi;j;X~~~
                         ~ ~M¥* ~~&/9Xfr;j;XR~<~~~~il~~*m~@~~~
                         xfiA'.}¥.15:ER~tR~~~~ lill~~]js:ffr!t&/~ff,l:Y_ ~) , $ §~1Jtz. B
                         Jm~:@:ffi3¥tH~z. B1L [;J.:ill!Llt/3JSYfi~~i17!!~1tc1~11s:-@- ~ffi 5. 6 <2 >
                         5. 6   *°m    t'.2)   #)(~'-:J~ogff~.m~J:¥¥ 10%B":J1J[\l'iW B1t~5Ci!~·~:::i8
Case 2:19-bk-24804-VZ                                Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                    Desc
                                                     Main Document   Page 161 of 252

                 ~ AA mtE
                 I• IC TRUST •.0 ,LT(


                                     7.if. •ct; ~1 _;jz.
                                     •L~-".J       ~
                                                         o




                      , .1 l         ~>JHti r1:T cfi1 w111) x-J-*it ffiJJffCF rfe*T 1i%tt1ttt-r-s-Jti11x~:::~
                                     li(J fffr (I{] JI:! ti   0




                      1   5)         ~>.RtlJ f* A&/ _gJZfilJiJJ~il><.% ,Al[f:!P*f_lH.§f~~flo
                      I   ti )       Ii~ 1$ f.~IE (t,J X1~ &, ~         * Jsfii   0




     ffi12~               5s$tl~tr~YE
     I~- 1 ~ Ii / v.{E45: ,g- 1nJ~ ir Jfi+ Fl l*J iU sti.J:JJ=r~ Ji::~ 0 iiEtJL* X-1 ~,g- fBJ Fl1 tW:itt
                                 1




                  f flJi         f-1ill#f1J#1Jr ~ n D~1i!rtllJt-t5-0iI tF.l*i~ijE 1t1t JtJ El3 !ftilJJ ( @I WD1 >
                                                                                         o


                 i:k{I I ,

     1 •• ~      ~tht,:11ttifuV. . xXnx·J;4s:1rf!l 9J1=T*!t~iln c@WJ:ir) a<JSl%0~~1.JJEx~
                  ~a ff~EC ~~n)~-~~~:1Aff~h0fil~*Sl, l*J ff,~~.~
                  ~~~~~~ r•o *lt7J(@I W;j1f)~~~~8ff*~~9J~~~x~
                 DJl1,           it.~,~        ff ><. ~ lit, !fti17Y cim~t.Jn) 1it~:tij1:s.¥ttl:1Aff o ttHJ~Jtil n
                 a~rfq~, 0iiEfJL* T:iJtV-~~:IAffi.iE-=r.;, !t~iJ:15" C@IW=Jn) ~:IJt~A~~
                 llfG fJ{J ~llHti1J .JA tr o

    J   ~         -       Il.Jit 1 1:. fT: fq.m ~'.l-${~=,        *1r ffiJ r a'11Yitl. t!JJ .:fL~tl A 1=TT:iJi:!t.ff t-L ,1£*1r
                                                                              J~

                 ~~F~M~W**1r~ ~~~A~ i:iJ:IAffttJfi~ffW~~l*J.~il::15"~
                 w~~-ft~~~~l*J~~~~~~~ff@n~ff~,~~ffl~o
    I'!. 4       J~f·t~iJ: nFl~~~J.W.ffffif.R, Hil:ir C@IW=JJJ) B3:~HTX~il::1Ji:iJ~~~* A~
                 ~~*~ll~~ ~ff~o~~il::n~~**~~~~~~ffl~z.A~,ff
                 d: h ( l£u ~1lJ1J ) J§Z%:~Pfr1=T ~~tJH5C                                    :im~Q'   tftl.' f~JF' 7J(ifor .&Jt1m)(
                 n JHf-:Ifl~i.r.nnJ ~~~ B~ rfe ~.ff qJ            *                      o


    I~. 5 ltfo~tx.il#nJ:!Affttz.r.r1 Rz.J§. ~ilnJiJ ~~it:1:f ClfilITT~n) ~4sSl <.si
                 ~~~ft~~m~l*J. ~~ilh~~~) , ff~~~u1rc~~1r>~*
                 ~~h~~~. ~.&ff~ffl* ~ff~~-~~~ffl~; ffil::n c~mn >

                 ~~~~- m~~~~il::nfi~~~~~o

    t :! . •.,   4:~ i. l 1i cl~H!£J 1J ) , 5l: iJ 7J xJl1r liJfriA ,                        *-r 5.!illi1~ tA ff B\I t~ ~ 1ft~ -f-*# ~
                                                                      m 1s in         ~ 20   in
Case 2:19-bk-24804-VZ              Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                              Desc
                                   Main Document   Page 162 of 252

     u1 ~ ~it mff
     ~       AVIC TRUST CO..LTD




     ~13*' Jfflrdl~~
     13. 1 5(Jl JJ Z. fRJ []~ -    ·IJJ iffi ilot flj:{§ ill§ , Jfil ;;n;l;D iff i'J X -i,; J:5J ~ ~ 1:ffi *~ft Jj Ji~ A~
             :i!:iEJ15:t, nJ EE~ .Jdl~,                    }1-'%{§1!1~:121,                 !~HR~iffi~if S:t:i!:it. f~ f~fiJ ft
             79 !fm Ilh :i! Jis.1:i 5:t •   m~ J§ JiY_ i;J, ..ti£~1.J JE 1J ~ *1- ft :i! jzs             0




     13. 2 rfflJr.x 1LJ:1~ j;1J,       iffi1F-ufo i)fw.tsc=J~rrr ttl B JtJHm~~:itJJ!jm~n1J :
               c1)       ~ Aiffi:i! :       :im~n1Jif>Z f~(:1trt&'.iffi9;nJJ~4x ~PJrtF ri:
               (2)       ti-~ fg rur~ :i21: '». tr\ iffi ~I~ /J tt-;ff El~ IE p,j t! ~ ~ 11 Wx: ffl Plr 71' A 15 ~ 5 El ;
               C3 ) ¥.i't.Jc ~ ifil : ~ l:l:l ji!H;D 1rt# ~ o~ ~ :i!1t iIE L tll~ ti El /EQffi 4 I I ;
               C4)       f"~1l: : t[~!LlJ5X::W'».~1i.miAJ§B'-J~ 1::1                        o



     13. 3 ~ ]UtR±JJ:;¥a        Jf9'c* 7J:a:   o   ,g-1EJ 13-1:i- i3c fim iA ,g- jAJ §  *             m~ ri-, 12 ~ a1 ~ JJij** ±t!!
             hl~~*)J~~~~-ff~~,~~~~·~~~~~JJ:i!~~~)(#~
             ffi,~~~~$m~c~~,#•m~)~~1J~JE.W~ ,#•~~~~
             ~l:;fD~**7J~o
             it~ ±fu1Jl: ~o Ift
     13. 4 !l~                     *:n      ~~m          tm rsJ   o                                              *
                                                                      :21s:-s IWJ iHm 9:i -i.2~ o~ ~ 7J!l* J:t!!JJJ: tn If* ffi
             n~~m~*~~mff~*~•~~tt-•,=*~~#~ff~~~~.
              1~~1::~ 1r 1~~ r     if'>'\ f5-9;a~J! o

     13. 5                         *
              IT'{* ±fu ±Jl: ;¥0 ll* JJ:rt Fl~~£            o     1f {ilJ - :nll->c.WdiE..l:.tl: ;fD 1**1I 5:t ~ ~ ~ ~ BtJ ,
              $-~~~I~Fl~~~~~JJ~~~m~*~~ffi~~f5-~~C~$~
              2~:ittA EJ 1*;f¥Ff f~~)                o




     13. 6    **     o   *~~1f:Itg*i.t'i= **~1tWr:f:t:IA~a<J~1.f~~:tt!!!.tl:*'1~~1.f:r.t~
              ~ff 3&, :tia :lJ{~ ffi~~*:lJ{~,                          ~!(       a<J i'ffi~-rn FE! .. 3mrdl ~ Wi!kx ~~lii~
              t~a<Jr!$FP*EB 13 0*11!0
     13. 7 )xi. ~ffl:7-K o ~ ffiJ ~ 1J ~ 1~fH~Q : ~ ~ 1.fffl:~ a<J~~ :tt!!!.tl:~flffl,                              :tt!!!.tl:~J!J§
              *.&a,J'a-~~1J*'1i¥Jr!ffi.~, ~f(i'ffi~X1tl=-rnm .. Ji~~Wi!k:t~*~~~
              ~~-~a<J,••~liia<J~~mmm•~~-~~A~~~~-~~~~
              ~, dJ~**~a<JJt~il!@lz.B~~*~z.B                                                    o




                                                          ~ 16        JR: ;J:t   20   iii
Case 2:19-bk-24804-VZ                          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                        Desc
                                               Main Document   Page 163 of 252

                 cp fJit ffi ff
                 Av1,        musr cCl ,LTD




    ,;g14~               i*W
     I 4. I         ~~(::tlnJx}l}ilrf.l.1&: . X1J.=t+1 -)JI!)tJ(1-~~H~#H~:J3 - JIEI"J~**it lEJ&-A-n
                                         x ~ o"J rif ~ ~Jl ;)"mi B~1¥.f .'~,&/ §JG*~ lf.rJ pfr-frf~ ,~. C~
                   ~ 'lJ niJ 4\. fi-l 5Jr:m T

                   ~M {1 i1L~1~i1f nk] £t1IE ~diifXA<J~ -:H45C.:M, WZ~:e:x0J-FB"Jfl§L\JU -r lJ-1*


     11 .          7K~f~1 nt5rmli:iJ~. -ffnJfff~Jtfm1Y:t.&:~i1t~1iu~. <~§m~*~~1!liSl
                  .7-. '<: .Q, (i ~ IfO Tfu ~ ~ ~D ~- I: {g ,~. o"J :ff§:~7J Atl $ !I.!-                 ref1 ~ ij}{   .!n ~ M~ ) , fl3_
                   t:l H~F~lµ,~~1,:
                         C   I } ;~ ill   ff* .g-    fnj 11;/. i)l Z   3t ~ 7fo fnJ fJ:t ~ f;-tb!i ft;
                         r~)      luJ ~ ~>t~ ~*Wfffi~~'*j.u lV-J: {§ ,~,#~f*~1:i-lnJ~*Bt*1:~rfL                                      ~
                                  i 1-1Jrfi. /pW(nHU~illJ Am~~:
                     1   :n +rJ.1h!i~m (!~ttdtrt}JUi<J~>l<, rtJ r-f:i 00 al.J~*ll;i[R~$fl§]*~:fJIWU~
                            }Jll~         C




    1 I.    3 6:ff·(,~·ttifir, *~fiTt.!ll1E(:i<:!f**>C*J§Z1i<~t#~~{~L



    1I),    l    +TiJ j,tn~f~~1S:f~~f:WJt!.,                             .:f~~:if&~, :f~~5t~~B"JlTf4, it-lfft!=MT~,
                 ~~~~~u~-7Jmffl*1:t ~~ff~~$~$~~~-it-•#§~@:f
                 11N+Jl!lilL Ei'Jxt, rJbJc :Jex, Jtfltfk~, 1J!j;:ft~m, ~$, ~!L, ~
                   L~~~~~$# .lV-&~~-~~-~~~~~-~-~-~•a•~
                 ~

    Li. : '11 I ~ 'I: ,f nH/C jJ lJ:ftj=,                    xi~ ~Jjftj: A~ - 7JJSYJL ~p ffl r.iJ fl~ El~ liJk:~ (f.J 7J ~jftl
                 ~nJ~iilih, J~(-E                 15   1-_cft:13 P-Jf,lH!HiE~5e1t!=iJ~001=f*$1'l~~flr=111*D~~~
                 ~h~~~~ ~-fi~~M~- ~**~~~m.~€~~n~-MM&
                 ~~~~~.g-~.~M-~~~ ~ey~;IJ~ft~ffl~~:f~fflMffl•G.
    1!1.   :'I   '1u~ 1 l-1' t'!Jm7J4Jf~~. jf~**ftl=s~- n/§ZJL~P*~~3Al.:JfM'lllli~Jl:jj1~
                 l'J(1   rt :k    Q   ¥9.: ~ ~ I}>I :i1t ~   mnfirnt1it.v1 ;1c11 *Et-J,                           *
                                                                                                @:xt 1.v1~1r ~ tf!J ~ :t.1H11  *
Case 2:19-bk-24804-VZ               Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                   Desc
                                    Main Document   Page 164 of 252

     14 q:i ~it mit
     ~       AVIC TRUST CO.,LTD




     ~16~      *IAJl¥1~~ .. *~1t~5t£
     16.1    J.ts:fi-lEJ~El?.-ttAt!iiJ:15" (l.§H1~1I)           ~*' tJLtt.Jl~iJ::tr (@~!~7J ) ttJtf~*
             A <ff.t wA) §JU~ tX1-t :fJTIA ~ 'J-'. C~ ~w. ~ ) ff: )JO Eli i~ ~ ~~ IBJ--lt J=l=J ~ , Jf:
             ~~il:1i~~~*Ac~~A)~~&~WA~$C~-~>n~~0-

     16. 2   ;.ts:fi-rJl:t~1Fn, ~1fEJ IV-1£ l~·ifH-ItO<j~fitil til-.ft13 fRJ pg ?i;o ii:*~ [EJj;!,\l
              J.E J=; Ytdtrt t~f~'t¥ n-:J-, $& A1 ~ %: t t, Jt it li'IJ-=f IJSE~           o


     16. 3 ;.ts:-@- lftJ~ ~f Fo, -@- lffJ ~ ffP, (1~ 5!l ~ &-t I, Jc£• iff! ~x5l 15' t!J- jffi-fi,     *   l+X ~; illi Jf~

              ~**~~-~~~~~fl~~**[EJ&ffi~~#~~~,ff~,~~~
              ~o




     ~11~ ~~~m ~$1:)lfftitk:
     17. l *~~8'-JiTiL ~{f, f@ilff, Jffl.ffl!J$i5<.R9fi1t-{}c~~R=JLf$A~J-t.t1J~r-!

              ~to
     17. 2 tlo ~ ::t 4J=i· i>l, xJ      n $ ~ ~J 11J, iffi , *n~ tJJ ~ - i~ A~, ff 1nJ-          JJ y_g EI lriJ 5l: il1J
              ttffi~c~rrw~~)~W@&~A~~~-~W*oJ=;W*~~~M~
              flffl~ffi@~~-f-W~fl,~ffft.~~~~-·~~~W1Iffeffl,@~
              Im1U ?le J3 # t~ 7.E (r,J ~i 'J 1,• tf tJJ- lffi §jtiJf i!~ W=J faJ , xt-f;.ts: fi- li5.J ~ t& &~ i5<. $ 5r
              Ef'] ~ ~   I   :X)( 7J 1):, iff! Mi fr O



     ~18~ ~ft!?.jj:gj!

     1s. 1    fgf6itt1JJJJZ}'[J5, jl:iJ:ntV-1gf6it:lGUB~~ti.A.~1~, rm~F-~:xi,J:1J~~~;t
              fC Pfr~ A~ fil Mi ff* -8" [EJ o

     18. 2    *~15.J-ie~JH~, xJ:1i-iH~~ffi-, Jt~ffl-f-~'tt9~+~, ~ffi-J-V(flnJ~
              i't1~l~jtJ     0




     18. 3    1:E~~;.is:fi-'5.Jfl1, ~ 3~i J\xt ~IEJ A~J:ifr#~~~ Br£Wtm1m~, Y,gx~ i,J,
Case 2:19-bk-24804-VZ              Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                                   Main Document   Page 165 of 252

          J:P ~~ ffi ft
          .A.Vil TilUST CO ,LTO



           ~~~- A2~ ~ ~-~ ~-~~~~ -~ ~~ftff ~~~~ ~-~~~
           ,1tlif1i ic ill l'I~ JI fi1~   o




          ***************************************************************




                                              m 19 m#   20   m
Case 2:19-bk-24804-VZ             Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10             Desc
                                  Main Document   Page 166 of 252

     wi:
     \;;i'
           i:p fl~ ffi tE
           AVlC TRUST CO.,LTD



        (*!ii ti i:p f.Jit f@}E • ~Js ( 201 n 99 % ~ll* lxxJ f'E!.~~Hi;J;x1J5e ihl:;j;JU:9: ~~it
     ~~ffintt~~~w~~~~ffli~~~ii-~ ~~•!ii, ~~~)




                                                                                                      )




            ~:W BM:             2017   1¥ ~ }3 2- B
            ~:11-±ti?.R.\:      tr_g§jw /§r




                                                ~ 20   In   ;)t 20   In
Case 2:19-bk-24804-VZ   Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                        Main Document   Page 167 of 252
Case 2:19-bk-24804-VZ   Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                        Main Document   Page 168 of 252




           中航信托•天启（2017）99 号互联网电视股权收益
                    权投资集合资金信托计划


    AVIC Trust - Tianqi (2017) No. 99 Collective Fund Trust
     Scheme for Internet TV Equity Income Right Investment


                 特定股权收益权转让与回购合同



    Contract for the Transfer and Buyback of Specific Equity
                               Income Right


                        合同编号：AVICTC2017X0264-2
                  Contract Number: AVICTC2017X0264-2

                 转让方（回购方）：乐视控股（北京）有限公司
Case 2:19-bk-24804-VZ   Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                        Main Document   Page 169 of 252




                 受让方：中航信托股份有限公司
                 Transferor (Buyback Party): LeTV Holdings (Beijing)
                 Limited

                 Transferee: AVIC Trust Co., Ltd.
Case 2:19-bk-24804-VZ     Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10        Desc
                          Main Document   Page 170 of 252




                     特定股权收益权转让与回购合同


       Contract for Transfer and Buyback of Specific Equity
                           Income Right

          转让方（回购方）：乐视控股（北京）有限公司

          法定代表人：贾跃亭 __________________________________________________

          法定地址：_北京市朝阳区姚家园路 105 号 3 号楼 10 层 1102

          联系地址：北京市朝阳区姚家园路 105 号 3 号楼 16 层____________________________

          联系人： 张巍 _____________________________ 邮政编码：100025

          联系电话： 13810049776 _______________________ 传 真：010-50962120

          电子邮箱：zhangweil6@le.com______________________



          Transferor (Buyback Party): LeTV Holdings (Beijing) Limited
          Legal Representative: Jia Yueting
          Registered Address: Room 1102, Floor 10, Building No.3, No.105 Yaojiayuan
          Road, Chaoyang District, Beijing
          Contact Address: Floor 16, Building No.3, No.105 Yaojiayuan Road, Chaoyang
          District, Beijing
          Contact Person: Zhang Wei                Postal Code: 100025
          Phone Number: 13810049776               Fax: 010 -50962120
          E-mail: zhangweil6@le.com
          受让方：中航信托股份有限公司

          法定代表人：姚江涛

          法定地址：江西省南昌市红谷滩新区赣江北大道 1 号中航广场 24/25 层

          联系地址：江西省南昌市红谷滩新区赣江北大道 1 号中航广场 24/25 层

          联系人：张超 _________________________ 邮政编码：330038
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                       Desc
                             Main Document   Page 171 of 252




            联系电话：010-56823637 _____________ 传 真：010-56823559

            电子邮箱：zhangchao9466@163.com




            Transferee: AVIC Trust Co., Ltd.

            Legal Representative: Yao Jiangtao

            Registered Address: Floor 24/25, AVIC Square, No.1 Ganjiang North Avenue, Honggutan New

            Area, Nanchang City, Jiangxi Province

            Contact Address: Floor 24/25, AVIC Square, No.1 Ganjiang North Avenue, Honggutan New

            Area, Nanchang City, Jiangxi Province

            Contact Person: Zhang Chao                 Postal Code:330038

            Telephone: 010-56823637 Fax: 010-56823559

            E-mail: zhangchao9466@163.com


    鉴于：
    WHEREAS:
    1. 转让方（回购方）系具有民事权利能力和民事行为能力的主体；受让方系经有权机构

        批准并有效存续的非银行金融机构，拟作为受托人设立编号为【AVICTC2017X0264】

        的“中航信托•天启（2017）99 号互联网电视股权收益权投资集合资金信托计划”（以

        下简称“信托计划”）。

    1. The Transferor (Buyback Party) is an entity with the capacity for civil rights and the capacity

    for civil conduct. The Transferee is a non-bank financial institution approved by competent

    authorities and effectively existing. The Transferee intends to setup the AVIC Trust - Tianqi

    (2017) No. 99 Collective Fund Trust Scheme for Internet TV Equity Income Right Investment

    (No.: AVICTC2017X0264) (the "Trust Scheme") as trustee.

    2. 转让方（回购方）拟向受让方转让并按照本合同约定的条件回购其合法持有的乐视致

        新电子科技（天津）有限公司（以下简称“目标公司”）8.38% 的股权（所对应的出资

        额为人民币 2,618.3537 万元）的股权收益权；受让方同意受让转让方（回购方）转让

        的特定股权收益权并按照本合同约定的条件予以回购。

    2. The Transferor (Buyback Party) intends to transfer to the Transferee and according to the
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                              Main Document   Page 172 of 252




    conditions specified herein, buyback the income right to 8.38% of equities (corresponding to the

    capital contribution of RMB 26,183,537) of LeTV Zhixin Electronic Technology (Tianjin) Co.,

    Ltd. (the "Target Company") legally held by the Transferor (Buyback Party). The Transferee

    agrees to accept the Specific Equity Income Right transferred by the Transferor (Buyback Party)

    and agrees to the buyback of the Specific Equity Income Right in accordance with the conditions

    specified in this Contract.

    3.     除非本合同另有规定，本合同中所用词语与信托计划项下的《信托合同》、《信托

            计划说明书》等信托文件中的词语具有相同含义。

    3. Unless otherwise specified in this Contract, the words used herein shall have the meanings

    ascribed to those words in the Trust Contract, the Trust Scheme Description and other trust

    documents under the Trust Scheme.

          根据《中华人民共和国公司法》、《中华人民共和国合同法》以及《中华人民共和

    国信托法》等法律、行政法规的规定，双方本着诚实信用、公平自愿的原则，就特定股

    权收益权转让有关事宜，经充分友好协商，特签订本合同，以资遵照执行。



    NOW, THEREFORE, In accordance with the provisions of the Company Law of the People's

    Republic of China, the Contract Law of the People's Republic of China and the Trust Law of the

    People's Republic of China as well as other laws and administrative regulations, based on the

    principles of good faith, fairness and voluntariness, and through full and friendly consultation,

    the parties hereto, intending to be legally bound, enter into this Contract with respect to the

    matters related to the transfer of the Specific Equity Income Right.



    第1条 转让标的

    Article 1 Transferred Subject Matter

    1.1    本合同的转让标的为：本合同签署之日转让方合法持有的目标公司 8.38% 的股权

            (所对应的出资额为人民币 2,618.3537 万元，转让方己完成全部对应的出资，以下

            简称“特定股权”)的股权收益权(以下简称“特定股权收益权”)。

    1.1 The transferred subject matter hereunder is the income right to the 8.38% of equities of the
Case 2:19-bk-24804-VZ           Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                                Main Document   Page 173 of 252




    Target Company (corresponding to the capital contribution of RMB 26,183,537, the Transferor

    has completed all the corresponding capital contribution, the “Specific Equities”) legally held by

    the Transferor on the date of this Contract (the “Specific Equity Income Right”).

    1.2    第 1.1 条所述特定股权收益权包括特定股权的所有收益权，即除投票权以外的一切

            权利，包括但不限于获得下列特定股权的全部处置收入以及分红、送股的全部处

            置收入、认购权证、认沽权证以及孳息等衍生权益等权利：

    1.2 The Specific Equity Income Right described in Article 1.1 include all income rights to the

    Specific Equities, i.e. all rights except voting rights, including but not limited to the rights to

    obtain all incomes from the disposal, dividends, all incomes from the disposal of the distributed

    shares, warrants, put warrants, fruits and other derivative rights of the following Specific

    Equities:

                (1)   自本合同生效之日起在任何情形下处置特定股权产生的收入；

                (1) the income from the disposal of the Specific Equities under any circumstances from

                the effective date of this Contract;

                (2)   自本合同生效之日起，在任何情形下处置特定股权因送股、公积金转增、

                      配股、拆分股权等而形成的派生股权产生的收入；

                (2) the income generated from the derivative equities formed due to share donation,

                increase from accumulation funds, allotment of shares, splitting of shares, etc. in the

                course of disposal of the Specific Equities under any circumstances from the effective

                date of this Contract;

                (3)   自本合同生效之日起，基于特定股权及特定股权的派生股权而获取的股息

                      红利等；

                (3) the dividends and bonuses obtained based on the Specific equities, the derivative

                equities thereof, etc. from the effective date of this Contract;

                (4)   自本合同生效之日起因目标公司转增注册资本等形成的特定股权的衍生收

                      益；

                (4) the derivative income of the Specific Equities arising from the Target Company's

                increase in the registered capital by transfer, etc. from the effective date of this
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                         Desc
                             Main Document   Page 174 of 252




             Contract;

             (5)   自本合同生效之日起如目标公司发生被依法解散、撤销或者被宣告破产情

                   形，转让方基于特定股权及特定股权的派生股权受分配的剩余财产；

             (5) the Transferor's remaining property subject to distribution based on the Specific

             Equities and the derivative equities thereof if the Target Company is dissolved,

             cancelled or declared bankrupt according to law from the effective date of this Contract;

             (6)   自本合同生效之日起，根据法律、行政法规、规章的规定、司法机关的裁

                   决、政府机关的规定，转让方基于特定股权及特定股权的派生股权而获得

                   的任何赔偿、补偿等；

             (6) any damages, compensation, etc. obtained by the Transferor based on the Specific

             Equity and the derivative equities thereof according to the provisions of laws,

             administrative regulations, rules, the decisions of judicial authorities and the provisions

             of governmental authorities from the effective date of this Contract;

             （7）自本合同生效之日起，基于特定股权及特定股权的派生股权而产生的其他

                    任何现金收入、财产性收益。

             (7) any other cash income and property income generated based on the Specific

                    Equities and the derivative equities thereof from the effective date of this

                    Contract.



            目标公司的注册资本为人民币 31,245.2712 万元，转让方系目标公司股东，共记

           持有回标公司 18.3805% 的股权，对应的出资额为 人民币 5,743.0371 万元，并已

           完成全部出资。特定股权对应的出资额为 人民币 2,618.3537 万元。

    The registered capital of the Target Company is RMB 312,452,712. The Transferor is a

    shareholder of the Target Company, holding 18.3805% of the equities of the Target Company in

    total which correspond to the contribution amount of RMB 57,430,371, and has made its capital

    contribution in full. The capital contribution corresponding to the Specific Equities is RMB

    26,183,537.

    1.4    转让方同意按本合同的规定将特定股权收益权转让给受让方，受让方同意受让特
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                              Main Document   Page 175 of 252




            定股权收益权。



    1.4 The Transferor agrees to transfer to the Transferee and the Transferee agrees to accept the

    Specific Equity Income Right in accordance with the provisions hereof.



    第 2 条 转让价款及支付

    Article 2 Transfer Price and Payment



    2.1 本合同项下转让标的（即特定股权收益权）的转让价款为人民币壹拾伍亿元（小写：

            ¥1,500,000,000.00）。鉴于本合同项下的特定股权收益权转让系基于信托计划的

            特定目的而实施，故而在本合同生效日至本信托计划终止之日期间，如转让方基

            于对特定股权的所有权因送股、公积 金转增、配股、拆分股权获得派生股权的，

            则派生股权的收益权一并转让， 且受让方无须就派生股权的收益权另行支付转让

            价款。

    2.1 The transfer price of the transferred subject matter (i.e. the Specific Equity Income Right)

            hereunder is Renminbi one billion five hundred million (RMB 1,500,000,000.00). Since

            the transfer of the Specific Equity Income Right hereunder is made based on the specific

            purpose of the Trust Scheme, if the Transferor obtains the derivative equities due to share

            donation, increase from accumulation funds, allotment of shares, splitting of shares, etc.

            based on the ownership of the Specific Equities during the period from the effective date

            of this Contract to the termination date of the Trust Scheme, the income right to the

            derivative equities shall be transferred together, and the Transferee does not need to pay

            the transfer price separately for the income right to the derivative equities.

    2.2   除非受让方全部或部分放弃，当且仅当下列各前提条件全部持续满足时，受让方才

            有义务向转让方支付转让价款：

    2.2 The Transferee shall have the obligation to pay the transfer price to the Transferor only if all

    the following preconditions are continuously met, unless the Transferee waives such

    preconditions in whole or in part:
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                             Main Document   Page 176 of 252




              （1） 转让方己向受让方提交受让方要求其提交的全部资料（包括但不限于转
                    让方合法持有特定股权的相关文件资料及凭证正本复印件：转让方（自然

                    人）的身份证复印件、转让方（机构）的营业执照（或其他能够确认主体

                    资格的登记证书）、组织机构代码证复印件，最近几年的财务报表等；转

                    让方（自然人）的财产共有人出具的同意转让方转让特定股权收益权并签

                    订一系列交易文件的函件、转让方（机构）的股东会、董事会、理事会等

                    有权机构同意转让方签订一系列交易文件的决议或决定：

    (1) The Transferor has submitted to the Transferee all the materials that the Transferee requires

    the Transferor to submit (including but not limited to the photocopies of the original documents

    and certificates related to the Transferor’s legal holding of the Specific Equities: the photocopy

    of the ID card (natural person), the photocopy of the business license (institution) (or other

    registration certificate that can confirm the subject qualification), the photocopy of the

    organization code certificate, the financial statements in recent years, etc. of the Transferor;

    letters issued by the joint owner of the Transferor’s (natural person) property agreeing to the

    Transferor's transfer of the Specific Equity Income Right and signing a series of transaction

    documents, and resolutions or decisions of the Transferor's (institution) board of shareholders,

    board of directors, council and other competent institutions agreeing to the Transferor's signing a

    series of transaction documents:

              （2） 本信托计划己成立生效，并且用于支付转让价款的信托资金已募集成功；
              (2) The Trust Scheme has been established and has come into effect, and the trust funds

              used to pay the transfer price have been raised successfully;

              (3)   转让方的财务状况未发生任何实质性变化从而给本合同项下的交易带来

                    严重不利影响；

              (3) The financial situation of the Transferor has not materially changed (material

              change of the financial situation of the Transferor will seriously and adversely affect

              the transaction hereunder);

              (4)   转让方没有发生本合同的任一违约事项，且不存在任何可能对受让方在本

                    合同项下的权利造成不利影响的情形；

              (4) The Transferor has not encountered any event of default hereunder and has no
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                      Desc
                             Main Document   Page 177 of 252




             circumstance that may adversely affect the rights of the Transferee hereunder;

             (5)    本信托计划项下的所有担保合同己生效，担保合同约定的各项登记手续均

                    已办妥；

             (5) All the guarantee contracts under the Trust Scheme have come into effect and all the

             registration procedures stipulated in the guarantee contracts have been properly

             completed;

             (6)    转让方已经与受让方签署了编号为【AVICTC2017X0264-7】的《 航信托

                    •天启(2017) 99 号互联网电视股权收益权投资集合资金信托计划信托业保

                    障基金委托认购协议》，转让方已经按照协议约定交付了用于认购信托业

                    保障基金的款项；

             (6) The Transferor and the Transferee has signed the Trust Industry Guarantee Fund

             Entrustment Subscription Agreement on the AVIC Trust - Tianqi (2017) No. 99

             Collective Fund Trust Scheme for Internet TV Equity Income Right Investment

             (Agreement No.: AVICTC2017X0264-7), and the Transferor has delivered the money

             for subscription of the trust industry guarantee fund in accordance with the provisions

             of the above agreement;

             (7)    转让方、受让方以及融创房地产集团有限公司(以下简称“融创房地产”)之

                    间的《中航信托•天启(2017) 99 号互联网电视股权收益权投资集合资金信

                    托计划股权远期受让协议》(协议编号为： AVICTC2017X0264-3,简称为

                    “远期受让协议”)己经签署生效并且持续生效。

             (7) The Agreement on Forward Acceptance of the Equities under the AVIC Trust -

             Tianqi (2017) No. 99 Collective Fund Trust Scheme for Internet TV Equity Income

             Right Investment (Agreement No.: AVICTC2017X0264-3) among the Transferor, the

             Transferee and Sunac Real Estate Group Co., Ltd. (“Sunac Real Estate”) has been

             signed and is in effect continuously;

             (8)    转让方、受让方双方约定的其他支付转让价款的前提条件。

    (8) Other preconditions agreed by the Transferor and the Transferee for payment of the transfer

    price.
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                              Main Document   Page 178 of 252




            受让方有权根据实际情况决定在前款所规定的各前提条件未全部满足的情况下向

            转让方支付转让价款，但该等支付转让价款的行为，不得推定为受让方对转让方

            未履行合同义务行为的认可或豁免，也不构成受让方的履约瑕疵。

            The Transferee shall have the right, according to the actual situation, to decide to pay the

            transfer price to the Transferor under the circumstance that all the preconditions specified

            in the preceding paragraph are not fully met. However, the above payment of the transfer

            price shall not be presumed to be the Transferee's approval or exemption of the

            Transferor's failure to perform its contractual obligations, nor shall it constitute the

            Transferee's performance defect.

    2.2     受让方应于第 2.2 条约定的付款前提条件全部成就后的 3 个工作日内向转让方一

            次性支付特定股权收益权的转让价款。

    2.2 The Transferee shall pay the Transferor the transfer price for the Specific Equity Income

    Right in one lump sum within 3 working days after all the payment preconditions specified in

    Article 2.2 have been fulfilled.

    2.3     受让方与转让方一致确认，转让方用于接收特定股权收益权转让价款的银行账户

            如下：

    2.3 The Transferee and the Transferor confirm unanimously that the information of the bank

    account used by the Transferor to receive the transfer price of the Specific Equity Income Right is

    as follows:

            账户名：乐视控股(北京)有限公司 _________________________

            账 号：                                _________________________

            开户行：中信银行北京观湖国际支行 _______________________

            Account name: LeTV Holdings (Beijing) Limited

            Account Number:

            Bank of Deposit: China CITIC Bank, Beijing Guanhu International Sub-branch

            转让方若变更该银行账户的，应于变更前的 10 个工作日内通知受让方。具体付款

            时间和付款金额以受让方持有的银行转账凭证为准。

            If the Transferor changes the bank account, it shall notify the Transferee within 10
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                              Main Document   Page 179 of 252




            working days prior to the change. The specific payment time and amount shall be subject

            to the bank transfer voucher held by the Transferee.

    2.4     本合同项下特定股权收益权转让系以信托计划成立并生效、信托资金己足额划至

    信托财产专户为前提。如因法律法规的修改或颁布、国家宏观调控政策的变化、受让方

    监管部门提出新的监管要求或受让方无法成功募集用于支付特定股权收益权转让价款的

    全部资金等原因致使受让方无法支付本合同项下转让价款或实现其在本合同项下的目的，

    则本合同自动解除，受让方不再负有对转让方的付款义务，且受让方对转让方不负有违

    约责任及其他任何赔偿责任。



    2.4 The transfer of the Specific Equity Income Right hereunder is based on the premise that the

    Trust Scheme is established and has come into effect and the trust funds have been fully

    transferred to the special trust property account. If the Transferee is unable to pay the transfer

    price or realize its purpose hereunder due to the revision or promulgation of laws and regulations,

    changes in the national macro-control policies, new regulatory requirements put forward by the

    regulatory departments having jurisdiction over the Transferee or the Transferee's failure to

    successfully raise all the funds used to pay the transfer price for the Specific Equity Income Right

    or for other reasons, this Contract will be automatically rescinded, the Transferee will no longer

    bear the payment obligation to the Transferor, and will not bear the liabilities for breach of

    contract or any other compensation liability to the Transferor.



    第 3 条 特定股权收益权的交付及管理

    Article 3 Delivery and Management of the Specific Equity Income Right

    3.1 本合同项下转让价款按本合同第 2 条的规定全额划入转让方指定的银行账户，即视为

    转让标的交割完成，受让方即享有特定股权收益权。

    3.1 After the transfer price hereunder is fully transferred to the bank account designated by the

    Transferor in accordance with the provisions of Article 2 hereof, the delivery of the transferred

    subject matter will be deemed to have been completed and the Transferee will own the Specific

    Equity Income Right.
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                      Desc
                             Main Document   Page 180 of 252




    3.2 受让方受让特定股权收益权后，转让方持有的特定股权仍由转让方负责管理。转让方

    应以特定股权收益最大化为原则，诚实、勤勉的管理特定股权。

    3.2 After the Transferee accepts the Specific Equity Income Right, the Specific Equities held by

    the Transferor shall still be managed by the Transferor. The Transferor shall, adhering to the

    principle of maximizing the income of the Specific Equities, honestly and diligently manage the

    Specific Equities.

    3.3 本合同项下特定股权收益权转让后，基于特定股权产生的相关的现金分红及其它现金

    收益归属于受让方设立的本信托计划的信托财产，转让方应将该等收入自产生之日起 3

    个工作日内划入信托财产专户。

    3.3 After the transfer of the Specific Equity Income Right hereunder, the relevant cash dividends

    and other cash income generated based on the Specific Equities shall belong to the trust property

    of the Trust Scheme established by the Transferee, and the Transferor shall transfer such income

    into the special trust property account within 3 working days from the date of such generation.



    第 4 条 文件资料的出示和提交

    Article 4 Production and Delivery of Documents and Materials

            本合同签署前，转让方应当根据受让方的要求出示和提交必要的文件和资料，包

            括但不限于：


    Prior to the execution of this Contract, the Transferor shall produce and deliver necessary

    documents and materials as required by the Transferee, including but not limited to:



             （1） 转让方合法持有特定股权收益权的权利证明文件；

             （2） 转让方同意特定股权收益权转让的内部决议文件。


             (1) documents proving the right of the Transferor to legally hold the Specific Equity

             Income Right;
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                             Main Document   Page 181 of 252




              (2) internal resolution documents related to the Transferee’s approval of the transfer of

              the Specific Equity Income Right.



    第 5 条 特定股权收益权回购

    Article 5 Buyback of the Specific Equity Income Right

    5.1 转让方（回购方）作为特定股权收益权的出让方，承诺按照本合同约定的时限和金额

    回购全部特定股权收益权。此承诺为不可撤销且独立于特定股权收益权转让的承诺。



    5.1 The Transferor (Buyback Party), as the transferor of the Specific Equity Income Right,

    undertakes to buyback all the Specific Equity Income Right in accordance with the time limit and

    amount specified in this Contract. The above undertaking is irrevocable and is independent of the

    undertaking of the transfer of the Specific Equity Income Right.



    5.2 受让方支付特定股权收益权转让价款后，转让方（回购方）即负有了按本合同约定向

    受让方支付特定股权收益权回购价款的独立义务，此债务成立后除因支付完毕全部特定

    股权收益权回购价款而消灭外，不受任何其他因素的影响，包括特定股权和特定股权收

    益权本身的任何变化。



    5.2 After the Transferee pays the transfer price for the Specific Equity Income Right, the

    Transferor (Buyback Party) shall have the independent obligation to pay the Transferee the

    buyback price for the Specific Equity Income Right in accordance with the provisions of this

    Contract. After the above debt is established, it shall not be affected by any other factors,

    including any changes in the Specific Equities itself and the Specific Equity Income Right itself,

    except that it shall be extinguished after all the buyback price for the Specific Equity Income

    Right is paid.


    5.3 提前回购

    5.3 Early Buyback

             （1）        本信托计划存续届满 12 个月后，经转让方（回购方）书面申请，受让
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                           Main Document   Page 182 of 252




                 方同意，转让方（回购方）可以提前支付特定股权收益权回购基本价款以

                 提前回购特定股权收益权。转让方（回购方）提前回购的，转让方（回购

                 方）除应当支付特定股权收益权回购基本价款外，还应当按照信托计划的

                 实际存续天数支付特定股权收益权回购的行权费。

           (1) 12 months after the expiration of the term of the Trust Scheme, upon the written

                 application of the Transferor (Buyback Party), the Transferee agrees that the

                 Transferor (Buyback Party) can pay the basic price for buyback of the Specific

                 Equity Income Right in advance to buyback the Specific Equity Income Right in

                 advance. If the Transferor (Buyback Party) buybacks the Specific Equity Income

                 Right in advance, in addition to the basic price for buyback of the Specific Equity

                 Income Right, it shall also pay the exercise fee for buyback of the Specific Equity

                 Income Right according to the number of days of the actual term of the Trust

                 Scheme.

           （2）虽有前述约定，受让方亦有权要求转让方（回购方）在本信托计划存续届
                 满 12 个月之日时提前回购，并支付相应的特定股权收益权回购基本价款及

                 行权费。

           (2) Notwithstanding the foregoing, the Transferee shall also have the right to require the

                 Transferor (Buyback Party) to buyback the Specific Equity Income Right in

                 advance 12 months after the expiration of the term of Trust Scheme, and to pay

                 the corresponding basic price and exercise fee for buyback of the Specific Equity

                 Income Right.

           （3）      除本合同另有约定外，如转让方（回购方）出现如下情形时，受让方可

                 自主决定提前回购日，即受让方可宣布任一日期为提前回购日，但应提前 5

                 个工作日书面通知转让方（回购方）。自该通知送达转让方（回购方）之

                 日起 5 个工作日内，转让方（回购方）应提前支付特定股权收益权回购基

                 本价款及行权费：

           (3) Unless otherwise agreed in this Contract, the Transferee may decide at its own

                 discretion the early buyback date by giving 5 working days' written notice to the

                 Transferor (Buyback Party) if the Transferor (Buyback Party) has any of the
Case 2:19-bk-24804-VZ    Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                         Desc
                         Main Document   Page 183 of 252




               following circumstances, that is, the Transferee may announce any date as the

               early buyback date. The Transferor (Buyback Party) shall, within 5 working days

               from the date when the above notice is served on it, pay the basic price and

               exercise fee for buyback of the Specific Equity Income Right in advance:

                1）      转让方（回购方）未按本合同的约定按期支付当期行权费；

                1) If the Transferor (Buyback Party) fails to pay the current exercise fee on

                   schedule as agreed in this Contract;

                2）      转让方（回购方）或担保人（如有）出现任何违反本合同或回购价

                   款支付义务保障措施的文件的行为、事项，对本信托计划的受益人的权

                   益可能造成损害、威胁的；

                2) If the Transferor (Buyback Party) or the Guarantor (if any) has any act or

                   matter that violates this Contract or the documents of the guarantee measures

                   for the payment obligation of the buyback price, which may cause damage or

                   threat to the rights and interests of the beneficiaries of the Trust Scheme;

                3）      融创房地产违反其在《远期受让协议》项下任何义务、陈述、承 诺

                   及/或保证的；

                3) If Sunac Real Estate violates any of its obligations, representations,

                   undertakings and/or warranties under the Forward Acceptance Agreement;

                4）      已经发生严重影响转让方（回购方）履行特定股权收益权回购义务

                   的情形；包括但不限于转让方（回购方）发生重大未履行的金融债务、

                   转让方（回购方）实际控制人或法定代表人或负责人出现重大变故等情

                   形；

                4) If there are any circumstances that seriously affect the Transferor (Buyback

                   Party) to perform the obligation to buyback the Specific Equity Income Right,

                   including but not limited to major financial debts outstanding occurred by the

                   Transferor (Buyback Party), major changes in the actual controller or legal

                   representative or responsible person of the Transferor (Buyback Party), etc.;

                5）本信托计划发生其他需提前终止的情形。
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                       Desc
                             Main Document   Page 184 of 252




                   5) If there are other circumstances requiring early termination of the Trust

                   Scheme.

    5.4 特定股权收益权回购价款的构成

    5.4 Composition of the Buyback Price for the Specific Equity Income Right

            本合同项下的特定股权收益权回购价款由特定股权收益权回购基本价款和行权费

            两部分构成，即特定股权收益权回购价款=特定股权收益权回购基本价款+行权费。

            The buyback price for the Specific Equity Income Right hereunder consists of the basic

            price for buyback of the Specific Equity Income Right and the exercise fee, i.e. the

            buyback price for the Specific Equity Income Right = the basic price for buyback of the

            Specific Equity Income Right + the exercise fee.

    5.5 特定股权收益权回购基本价款金额及支付

    5.5 Amount and Payment of the Basic Price for Buyback of the Specific Equity Income Right

             （1） 特定股权收益权回购基本价款等于受让方依据本合同第 2.1 条向转让方
                  （回购方）支付的全部转让价款。

             (1) The basic price for buyback of the Specific Equity Income Right is equal to the total

                  transfer price paid by the Transferee to the Transferor (Buyback Party) in

                  accordance with Article 2.1 hereof.

             （2） 转让方（回购方）应于信托计划期限届满（包括信托计划的受托人宣布
                  提前到期）前的五日内或提前回购日，一次性足额支付。

             (2) The Transferor (Buyback Party) shall fully pay the basic price for buyback of the

                  Specific Equity Income Right in one lump sum within five days prior to the

                  expiration of the term of the Trust Scheme (including the early expiration

                  announced by the trustee of the Trust Scheme) or on the early buyback date.

    5.6 行权费

    5.6 Exercise Fee

             （1） 转让方（回购方）为取得和维持其拥有回购特定股权收益权的权利， 应
                  当按照本合同的约定支付行权费。

             (1) The Transferor (Buyback Party) shall pay the exercise fee as agreed in this Contract
Case 2:19-bk-24804-VZ     Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                          Main Document   Page 185 of 252




                in order to obtain and maintain the right to buyback the Specific Equity Income

                Right.

           （2） 行权费率：双方一致确认，本合同约定的年行权费率为 9%，日行权 费
                率=月行权费率/30=年行权费率/360。本合同有效期内，未经双方协商一致

                不予变更，

           (2) Exercise Rate: the parties hereto unanimously confirm that the annual exercise rate

                agreed in this Contract is 9%, and the daily exercise rate = monthly exercise rate

                /30= annual exercise rate /360. During the term of this Contract, the exercise rate

                shall not be changed without mutual negotiation of the Transferor and the

                Transferee.

           （3） 行权费的计算：
           (3) Calculation of Exercise Fee:

                 本合同项下的行权费按日计费，计算公式为：行权费=特定股权收益权回购
                基本价款 X 日行权费率 X 信托计划实际存续天数。

                 The exercise fee hereunder will be calculated on a daily basis, and the calculation

                formula is as follows: exercise fee = the basic price for buyback of the Specific

                Equity Income Right × daily exercise rate × the number of the days of the actual
                term of the Trust Scheme.

           （4） 当期行权费=特定股权收益权回购基本价款 X 日行权费率 X 信托计划在
                当期期间内的实际存续天数。

           (4) Current exercise fee = the basic price for buyback of the Specific Equity Income

                Right × daily exercise rate × the number of the days of the actual term of the Trust

                Scheme during the current period.

                 当期是指信托计划存续期间内，为确定某一段时间段而设定的概念：在每

                个特定股权收益权回购的行权费结算日之间的当期，为前一个行权费结算

                日（含）至下一个行权费结算日（不含）的期间， 但该第一个当期为信托

                计划成立生效日（含）至第一个行权费用结算日（不含）的时间段，最后

                一个当期为信托计划终止日（不含）至该日前最近一个行权费结算日（含）

                的吋间段。
Case 2:19-bk-24804-VZ     Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                           Desc
                          Main Document   Page 186 of 252




                 The current period means the concept set for determining a certain period of time

                during the term of the Trust Scheme: the current period between two consecutive

                settlement dates of the exercise fee for buyback of Specific Equity Income Right

                means the period from the previous exercise fee settlement date (inclusive) to the

                next exercise fee settlement date (exclusive). However, the first current period

                means the period from the effective date of the establishment of the Trust Scheme

                (inclusive) to the first exercise fee settlement date (exclusive), and the last current

                period means the period from termination date of the Trust Scheme (exclusive) to

                the latest exercise fee settlement date (inclusive) prior to that date.

           （5） 行权费的结算：在受让方为取得特定股权收益权依据本合同第 2 条的约
                定以信托资金向转让方（回购方）支付完毕相应的转让价款之日（以下简

                称“信托资金支付日”）后，转让方（回购方）应按照以下方式结算当期行

                权费：

           (5) Settlement of Exercise Fee: After the date when the Transferee has paid the

                corresponding transfer price to the Transferor (Buyback Party) with trust funds in

                accordance with Article 2 hereof in order to obtain the Specific Equity Income

                Right (the “Trust Fund Payment Date”), the Transferor (Buyback Party) shall

                settle the exercise fee for the current period in the following manner:

                 每 6 个月结算，行权费结算日固定为信托资金支付日之后每届满 6 个月的

                 对应日。

                 Settlement shall be made every 6 months, and the settlement date of exercise fee

                 shall be fixed as the date corresponding to each expiration of every 6 months

                 after the Trust Fund Payment Date.

           （6） 转让方（回购方）应在本合同规定的行权费结算日向受让方支付当期行
                 权费。首个行权费支付日为信托资金支付日之后的第一个行权费结算日，

                 以后每个行权费结算日的当日均应结清当期行权费。信托计划到期日（包

                 括信托计划的受托人宣布提前到期）付清全部特定股权收益权回购基本价

                 款及行权费。

           (6) The Transferor (Buyback Party) shall pay the current exercise fee to the Transferee
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                           Desc
                             Main Document   Page 187 of 252




                    on the exercise fee settlement date stipulated in this Contract. The first exercise

                    fee payment date is the first exercise fee settlement date after the Trust Fund

                    Payment Date, and the current exercise fee shall be settled on the day of each

                    subsequent exercise fee settlement date. All the basic prices for buyback of the

                    Specific Equity Income Right and the exercise fee shall be paid off on the

                    expiration date of the Trust Scheme (including the early expiration announced by

                    the trustee of the Trust Scheme).

             （7） 如遇行权费结算日为法定节假日，则相应的当期行权费仍计算至结算日
                    当日，但行权费支付日顺延至结算日之后的第一个工作日。

             (7) If the exercise fee settlement date is a legal holiday, the corresponding current

                    exercise fee shall still be calculated until the settlement date, but the exercise fee

                    payment date shall be postponed to the first working day after the settlement

                    date.

             （8） 特别的，转让方（回购方）、受让方双方同意并确认：信托计划无论因
                    何等原因提前到期的，受让方已收取的行权费不予退还，也不得冲抵转让

                    方（回购方）的其他应付款项。

             (8) In particular, the Transferor (Buyback Party) and the Transferee agree and confirm

                    that the exercise fee collected by the Transferee shall not be refunded and shall

                    not be used to offset other payables of the Transferor (Buyback Party), regardless

                    of the early expiration of the Trust Scheme for any reason.

    6   转让方（回购方）应将特定股权收益权回购价款划付至受让方为本信托计划开立的如

        下信托财产专户：

    6. The Transferor (Buyback Party) shall transfer the buyback price for the Specific Equity

    Income Right to the following special trust property account opened by the Transferee for the

    Trust Scheme:

           开户行：建行南昌市八一路支行

           户名：中航信托股份有限公司

           账号：

    Bank of Deposit: China Construction Bank, Nanchang Bayi Road Sub-branch
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                             Main Document   Page 188 of 252




    Account Name: AVIC Trust Co., Ltd.
    Account Number:
    7   转让方（回购方）支付完毕全部特定股权收益权回购价款之日，特定股权收益权转让

        至转让方（回购方），受让方不再享有本合同项下的特定股权收益权。



    7. On the day when the Transferor (Buyback Party) has paid all the buyback prices for the

    Specific Equity Income Right, the Specific Equity Income Right will be transferred to the

    Transferor (Buyback Party), and the Transferee will no longer own the Specific Equity Income

    Right hereunder.



    第 6 条 担保

    Article 6 Guarantee



    6.1 特定股权质押
    6.1 Pledge of Specific Equities

           为担保转让方（回购方）在本合同项下合同义务的履行，转让方（回购方） 将其

           所持有的目标公司 8.38% 的股权（所对应的出资额为人民币 2,618.3537 万元）
                                                       （以

           下简称“出质股权”）质押给受让方，双方另行签订编号为“AVICTC2017X0264-4”

           的《中航信托•天启（2017） 99 号互联网电视股权收益权投资集合资金信托计划

           股权质押合同》 （以下简称“股权质押合同”），并办理强制执行公证和质押登记

           手续。出质股权在《股权质押合同》有效期内因出质股权送股、公积金转增、配

           股、拆分股权而产生派生股权的，派生的股权也归属于质物。如需要，转让方（回

           购方）应及吋配合受让方就该等派生的股权办理质押登记手续。

           In order to guarantee the performance of the obligations of the Transferor (Buyback Party)

           hereunder, the Transferor (Buyback Party) pledges 8.38% of the equities of the Target

           Company (corresponding to the capital contribution of RMB 26,183,537) held by it (the

           "Pledged Equities") to the Transferee. The Transferor (Buyback Party) and the

           Transferee shall separately sign the Equity Pledge Contract for the AVIC Trust - Tianqi

           (2017) No. 99 Collective Fund Trust Scheme for Internet TV Equity Income Right
Case 2:19-bk-24804-VZ       Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                            Main Document   Page 189 of 252




           Investment (Contract No.: AVICTC2017X0264-4) (the “Equity Pledge Contract”), and

           go through enforcement notarization and pledge registration procedures. If the Pledged

           Equities generate derivative equities due to share donation, increase from accumulation

           funds, allotment of shares, splitting of shares related to the Pledged Equities within the

           valid term of the Equity Pledge Contract, such derivative equities shall also belong to the

           pledge. If necessary, the Transferor (Buyback Party) shall cooperate with the Transferee

           in going through the pledge registration procedures for the above derivative equities in a

           timely manner.
    6.2    保证。

    6.2. Warranty

           转让方（回购方）的实际控制人贾跃亭先生作为自然人保证人，为转让方（回购

           方）在本合同项下支付特定股权收益权回购价款的债务提供连带责任的保证。具

           体担保事项以受让方与保证人签署的编号为“ AVICTC2017X0264-5”《中航信托

           •天启（2017） 99 号互联网电视股权收益权投资集合资金信托计划自然人保证合

           同》为准。

           Mr. Jia Yueting, the actual controller of the Transferor (Buyback Party), as a guarantor of

           natural person, provides joint and several liability guarantee for the debts of the

           Transferor (Buyback Party) to pay the buyback price for the Specific Equity Income

           Right hereunder. The specific guarantee matters shall be subject to the Contract for

           Natural Person’s Guarantee of the AVIC Trust - Tianqi (2017) No. 99 Collective Fund

           Trust Scheme for Internet TV Equity Income Right Investment (Contract No.:

           AVICTC2017X0264-5) signed by the Transferee and the Guarantor.

           融创房地产集团有限公司作为法人保证人，为转让方（回购方）在本合同项下支

           付特定股权收益权回购价款的债务提供连带责任的保证。具体担保事项以受让方

           与保证人签署的编号为“AVICTC2017X0264-6”《中航信托•天启（2017） 99 号

           互联网电视股权收益权投资集合资金信托计划法人保证合同》为准。

           Sunac Real Estate Group Co., Ltd., as a guarantor of legal person, provides joint and

           several liability guarantee for the debts of the Transferor (Buyback Party) to pay the

           buyback price for the Specific Equity Income Right hereunder. The specific guarantee
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                       Desc
                             Main Document   Page 190 of 252




            matters shall be subject to the Contract for Legal Person’s Guarantee of the AVIC Trust -

            Tianqi (2017) No. 99 Collective Fund Trust Scheme for Internet TV Equity Income

            Right Investment (Contract No.: AVICTC2017X0264-6) signed by the Transferee and

            the Guarantor.

    6.3     其它

    6.3. Other

            如发生任何使受让方认为前述任何担保措施将受到不利影响的情形，受让方有权

            利要求转让方（回购方）消除该等不利情形或补充提供令受让方满意的其他担保

            措施。




            In the event of any circumstance that makes the Transferee think that any of the aforesaid

            guarantee measures will be adversely affected, the Transferee shall have the right to

            require the Transferor (Buyback Party) to eliminate such unfavorable circumstance or

            additionally provide other guarantee measures to the satisfaction of the Transferee.



    第 7 条 特定股权的转让
    Article 7 Transfer of the Specific Equities
    7.1 在转让方（回购方）未履行本协议项下任何一项义务的情况下，受让方有权要求其向

    融创房地产集团有限公司（以下简称“远期受让义务人”）转让标的股权，以实现标的股权

    收益权对应的收益。

    7.1 If the Transferor (Buyback Party) fails to perform any of its obligations hereunder, the

    Transferee shall have the right to require the Transferor (Buyback Party) to transfer the target

    equities to Sunac Real Estate Group Co., Ltd. (the "Forward Acceptance Obligor") so as to

    realize the income corresponding to the income right to the target equities.

    7.2 为此转让方（回购方）、受让方以及融创房地产集团有限公司签署编号为

    “ AVICTC2017X0264-3”《中航信托•天启（2017） 99 号互联网电视股权收益权投资集
    合资金信托计划股权远期受让协议》，于发生本协议第 7.1 条所述事项吋，转让方（回购

    方）应按照该协议要求向融创房地产集团有限公司转让标的股权，转让方（回购方）不
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                         Desc
                              Main Document   Page 191 of 252




    可撤销地授权融创房地产集团有限公司直接向受让方支付全部/部分标的股权受让价款以

    足额实现本协议项下特定股权收益权回购价款及/或其他款项（如有）。

    7.2 To this end, the Transferor (Buyback Party), the Transferee and Sunac Real Estate Group Co.,

    Ltd. signed the Agreement on Forward Acceptance of the Equities under the AVIC Trust - Tianqi

    (2017) No. 99 Collective Fund Trust Scheme for Internet TV Equity Income Right Investment

    (Agreement No.: AVICTC2017X0264-3), which provides that in case of any of matters

    described in Article 7.1 of this Agreement, the Transferor (Buyback Party) shall transfer the

    target equities to Sunac Real Estate Group Co., Ltd. in accordance with the requirements of this

    agreement, and the Transferor (Buyback Party) irrevocably authorizes Sunac Real Estate Group

    Co., Ltd. to directly pay all/part of the transfer price for the target equities to the Transferee to

    fully realize the buyback price and/or other payments (if any) for the Specific Equity Income

    Right under this agreement.



    第 8 条 转让方（回购方）的陈述和保证

    Article 8 Representations and Warranties of the Transferor (Buyback Party)

    8.1 系具有民事权利能力及完全民事行为能力的主体，并己取得了签署本合同所需的一切

            必要的许可、批准、登记及备案。

    8.1 The Transferor (Buyback Party) is a civil subject with the capacity for civil rights and the full

    capacity for civil conduct, and has obtained all necessary permits, approvals, registration and

    filing required for signing this Contract.

    8.2     签署本合同、转让及回购特定股权收益权系本人真实意思表示，并经过所有必需

            的合法授权，转让方（回购方）为签署和执行本合同所需的手续均已合法地办理

            完毕并具有法律效力。

    8.2 The signing of this Contract and the transfer and buyback of the Specific Equity Income

    Right are the true intentions of the Transferor (Buyback Party), and have been necessarily and

    lawfully authorized. The Transferor (Buyback Party) has legally gone through the necessary

    procedures for signing and enforce this Contract, and such procedures have legal effect.

    8.3     转让方（回购方）签署及履行本合同，现在和将来均不会违反其签署的或对其本
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                       Desc
                              Main Document   Page 192 of 252




            身或其资产具有约束力的任何文件，或违反其成立的批准文件、内部规章制度，

            或违反任何对转让方（回购方）有约束力的法律、法规、行政安排、政府命令、司

            法裁决或与第三人的合同。

    8.3 The signing and performance of this Contract by the Transferor (Buyback Party) do not and

    will not violate any documents signed by it or binding on it or its assets, or the approval

    documents related to its establishment and internal rules and regulations, or any laws, regulations,

    administrative arrangements, government orders, judicial decisions or contracts with third parties

    binding on it.

     8.4    对特定股权及特定股权收益权拥有合法完整的所有权，并以合法资金按期足额完

              成了全部特定股权的出资。截止本合同签订之日，特定股权及特定股权收益权上

              不存在任何质权、抵押权及其他负担和限制，并保证该种无权利负担和限制状态

              在受让方享有特定股权收益权期间持续存在（以受让方作为质权人设定的特定股

              权质押担保情形除外）。

     8.4 The Transferor (Buyback Party) owns the legal and complete ownership of the Specific

     Equities and the Specific Equity Income Right, and completes the capital contribution to all the

     Specific Equities with legal funds on schedule and in full.

     As of the date of signing this Contract, the Specific Equities and the Specific Equity Income

     Right are free and clear of any pledge, mortgage, other encumbrances and restrictions, and the

     Transferor (Buyback Party) warrants that the above state of no encumbrances and restrictions

     will continue to exist during the period when The transferee owns the Specific Equity Income

     Right (except for the pledge guarantee established on the Specific Equities where the

     Transferee acts as the pledgee).

    8.5     不存在虚假出资、抽回出资等可能对受让方受让的特定股权收益权权益造成任何

            减损或限制等情况。

    8.5 The Transferor (Buyback Party) does not have any circumstances such as false capital

    contribution, withdrawal of capital contribution, etc. which may cause any impairment or

    restriction to the rights and interests to and in the Income transferred to the Transferee.

            8.6      截止本合同签订之日，特定股权及特定股权收益权不存在被查封、扣押、 冻
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                       Desc
                               Main Document   Page 193 of 252




            结等任何形式的权利限制。并且自本合同签订之日起，特定股权及特定股权收益

            权不会发生被法院查封、冻结或强制执行的情况（受让方提起诉讼、仲裁、申请

            执行致使法院查封、冻结或强制执行的情况除外）。如果出现特定股权全部或部

            分被有关部门冻结或者出现其他限制情形的，转让方（回购方）应当于特定股权

            被司法冻结或出现相关限制情形的当日通知受让方，并有义务于 7 日内使特定股

            权及其派生股权解除司法冻结或消除限制情形。


            8.6 As of the date of signing this Contract, the Specific Equities and the Specific Equity

            Income Right are free and clear of right restrictions in any form such as sequestration,

            detention, freezing, etc. From the date of signing this Contract, the Specific Equities and

            the Specific Equity Income Right will not be sequestrated, frozen or enforced by the

            courts (except sequestration, freezing or enforcement by courts due to litigation,

            arbitration or application for enforcement brought by the Transferee). If all or part of the

            Specific Equities are frozen by relevant departments or subject to other restrictions, the

            Transferor (Buyback Party) shall notify the Transferee on the day when the Specific

            Equities are frozen by judicial authorities or the relevant restrictions occur, and shall

            have the obligation to make the judicial freezing against the Specific Equities and their

            derivative equities to be released or the relevant restrictions to be eliminated within 7

            days thereafter.


    8.7    签署和履行本合同不会损害转让方（回购方）的任何债权人利益，也不会有任何

            转让方（回购方）债权人提出涉及本合同的任何权利主张或异议。

    8.7 The signing and performance of this Contract by the Transferor (Buyback Party) will not

    damage the interests of any of its creditors, nor will any of its creditors put forward any right

    claim or objection involving this Contract.

    8.8    积极并及时签署一切必要文件和积极履行一切必要行为以促使本合同项下转让及

             回购行为的顺利进行。

    8.8 The Transferor (Buyback Party) will actively and promptly sign all necessary documents and

    actively perform all necessary actions to promote the smooth progress of the transfer and
Case 2:19-bk-24804-VZ           Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                          Desc
                                Main Document   Page 194 of 252




    buyback hereunder.

    8.9        保证向受让方做出的口头或书面陈述以及提交的文件和资料均是准确、完整、真

               实的，没有任何隐瞒或遗漏。

    8.9 The Transferor (Buyback Party) warrants that the oral or written representations made by it to

    the Transferee and the documents and materials delivered by it are accurate, complete and true,

    and are free and clear of any concealment or omission.

    8. 10 应接受受让方对其经营管理、财务活动、重大交易协议等情况的监督管理，应受让

               方要求如实向受让方提供有关其经营活动的信息。

    8. 10 The Transferor (Buyback Party) shall accept the Transferee's supervision and management

    of its business management, financial activities, major trading agreements, etc., and shall

    truthfully provide the Transferee with information about its business activities at the Transferee's

    request.

    8. 11 转让方（回购方）在本合同有效期内发生下列情形之一的，应在发生该情形之日起

               5 个工作日内书面通知受让方，书面通知中还应详细列明对其已构成的或可能构

               成的影响以及己采取或计划采取何等补救措施，补救的期限和预期效果：

    8. 11 Under any of the following circumstances within the term of this Contract, the Transferor

               (Buyback Party) shall notify the Transferee in writing within 5 working days from the

               date of the occurrence of such circumstances, specifying in detail the impact on the

               Transferor (Buyback Party) that has been formed or may be formed, remedial measures

               that the Transferor (Buyback Party) has taken or plans to take, the time limit for remedy

               and the expected effect:

                （1）财务状况严重恶化：

                (1) If the financial situation of Transferor (Buyback Party) is seriously deteriorated:

                （2）丧失商业信誉；

                (2) If the Transferor (Buyback Party) loses business reputation;

                （3）发生任何影响或可能影响转让方（回购方）利益的重大诉讼或仲裁案件；

                (3) If Transferor (Buyback Party) is involved in any major litigation or arbitration that

                       affects or may affect the interests of the Transferor (Buyback Party);
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                          Desc
                              Main Document   Page 195 of 252




              （4）发生任何可能会严重不利于转让方（回购方）资本及财产状况的事件；

              (4) If there is any event that may be seriously unfavorable to the capital and property

                    status of the Transferor (Buyback Party);

              （5）其他对转让方（回购方）履行本合同项下的义务产生重大不利影响的事项。

              (5) If there are other matters that have a significant adverse impact on the Transferor

                    (Buyback Party)’s performance of its obligations hereunder.



    8. 12 己全面了解本合同的签订及履行系为了实现信托计划项下信托资金的运用和退出之

            特定目的，不得就本合同转让及回购标的的特殊性而主张撤销或者否认本合同的

            效力。否则转让方（回购方）应当就本合同的效力瑕疵赔偿受让方的经济损失，

            赔偿范围包括转让方（回购方）应返还受让方己支付的全部特定股权收益权转让

            价款及资金占用费，资金占用费计算公式 为：受让方已支付的特定股权收益权转

            让价款 X （1+9%） X 特定股权收益权转让价款实际占用日历天数 ÷ 360。特定

            股权收益权转让价款及资金占用费应在本合同被确定无效或撤销后 10 个工作日

            内支付。逾期支付的，按逾期应付而未付款项每日万分之五的标准支付违约金。

            无论任何原因致使本合同无效或被撤销的，均不影响本条款的有效性。

    8. 12 The Transferor (Buyback Party) has fully understood that the signing and performance of

    this Contract are to realize the specific purpose of using and withdrawing the trust funds under

    the Trust Scheme. The Transferor (Buyback Party) shall not claim cancellation of or deny the

    validity of this Contract with respect to the transfer of this Contract and the particularity of the

    buybacked subject matter. Otherwise, the Transferor (Buyback Party) shall compensate the

    Transferee for the economic losses caused by the defects in the validity of this Contract,

    including all the transfer prices for the Specific Equity Income Right and the fund occupation fee

    that the Transferor (Buyback Party) shall return to the Transferee. The calculation formula of the

    fund occupation fee is as follows: the transfer price for the Specific Equity Income Right paid by

    the Transferee × (1+9%) × the number of the actual calendar days occupied by the transfer price

    for the Specific Equity Income Right ÷ 360. The transfer price for the Specific Equity Income

    Right and the fund occupation fee shall be paid within 10 working days after this Contract is
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                         Desc
                              Main Document   Page 196 of 252




    determined to be invalid or is revoked. In case of late payment, liquidated damages amounting to

    5‱ of the overdue payments shall be paid per day from the first day of such breach. The validity of

    this Article 8.12 shall not be affected by the invalidity or cancellation of this Contract caused for

    any reason.



    第 9 条 受让方的陈述和保证

    Article 9 Representations and Warranties of the Transferee

    9.1     系按照中华人民共和国法律依法成立和存续的企业法人并保证合法经营，具备签

            署本协议的权利能力和行为能力。

    9.1 The Transferee is an enterprise legal person legally established and existing in accordance

    with the laws of the People's Republic of China, and has the right and behavior ability to sign this

    Contract, and its operation is legal.

    9.2     受让方提交的文件资料是真实、有效、完整且无任何重大遗漏或隐瞒的。

    9.2 The documents and materials delivered by the Transferee are true, valid, complete, and are

    free and clean of any major omission or concealment.

    9.3     受让方在本合同中承担的义务是合法、有效的，其履行不会与转让方（回购方）

            承担的其它协议义务相冲突。本合同签署后，即构成对转让方（回购方）合法、

            有效和有约束力的义务。



    9.3 The obligations assumed by the Transferee hereunder are legal and effective, and its

    performance of such obligations will not conflict with other contractual obligations assumed by

    the Transferor (Buyback Party). After the signing of this Contract, this Contract will constitute a

    legal, effective and binding obligation to the Transferor (Buyback Party).



    第 10 条 税费承担

    Article 10 Bearing of Taxes and Fees

    10.1 双方一致同意，因办理本合同项下特定股权收益权转让及回购所发生的税收和费用

            （增值税和企业所得税除外），由转让方（回购方）承担。
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                             Main Document   Page 197 of 252




    10.1 The parties hereto agree that the Transferor (Buyback Party) shall bear the taxes and fees

            (except VAT and enterprise income tax) incurred in handling the transfer and buyback of

            the Specific Equity Income Right hereunder.

    10.2 受让方作为信托计划的受托人，以信托财产承担在本合同中应承担的税费（如有）。

    10.2 As the trustee of the Trust Scheme, the Transferee shall bear the taxes (if any) that shall be

            borne hereunder with the trust property.


    第 11 条 违约责任


    Article 11 Liabilities for Breach of Contract

    11.1 违约情形

    11.1. Breach

              （1）转让方（回购方）的违约

              (1) Breach of the Transferor (Buyback Party)

                    1）未按受让方的要求提供真实、完整、有效的财务会计、生产经营状况

                        及其他有关资料；

                    2） 未按期支付特定股权收益权回购价款；

                    3） 转移资产，抽逃资金，以逃避债务；

                    4） 经营和财务状况恶化，无法清偿到期债务，或卷入或即将卷入重大的

                        诉讼或仲裁程序及其他法律纠纷，已经或可能影响或损害转让方（回购

                        方）在本合同项下的权益；



                    5） 所负的任何其他债务己影响或可能影响本合同项下回购义务的履行；

                    6） 在合同有效期内，机构转让方（回购方）实施承包、租赁、合并、 兼

                        并、合资、分立、联营、股份制改造等改变经营方式或转换经营机制的

                        行为，自然人转让方（回购方）失踪、死亡、部分或全部丧失民事行为

                        能力、涉嫌违法犯罪等情形，己经或可能影响或损害受让方在本合同项

                        下的权益；
Case 2:19-bk-24804-VZ    Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                           Desc
                         Main Document   Page 198 of 252




                7） 受让方认为足以影响债权实现的其他情形；

                8） 违反本合同约定的其他义务。

                1) If the Transferor (Buyback Party) fails to provide true, complete and effective

                   financial accounting, production and operation status and other relevant

                   information as required by the Transferee;

                2) If the Transferor (Buyback Party) fails to pay the buyback price for the

                   Specific Equity Income Right on schedule;

                3) If the Transferor (Buyback Party) transfers assets and withdraw funds to avoid

                   debts;

                4) If the business and financial conditions of the Transferor (Buyback Party) is

                   deteriorated, or the Transferor (Buyback Party) is unable to pay off its due

                   debts, or is or will be involved in major litigation or arbitration proceedings

                   and other legal disputes which have affected or may affect or damage the

                   rights and interests of the Transferor (Buyback Party) hereunder;

                5) If any other debts owed by the Transferor (Buyback Party) have affected or

                   may affect the performance of buyback obligation hereunder;

                6) If during the term of this Contract, the Transferor (Buyback Party) (institution)

                   has changed its operation mode or changed its operation mechanism by

                   contracting, leasing, amalgamation, merger, joint venture, division, joint

                   operation, shareholding system reform, etc., or if the Transferor (Buyback

                   Party) (natural person) has disappeared, died, partially or totally lost his

                   capacity for civil conduct, is suspected of committing crimes, etc., which

                   have affected or may affect or damage the rights and interests of the

                   Transferee hereunder;

                7) If the Transferor (Buyback Party) has other circumstances which in the

                   transferee’s opinion are sufficient to affect the realization of creditor's rights;

                8) If the Transferor (Buyback Party) violates other obligations stipulated in this

                   Contract.
Case 2:19-bk-24804-VZ    Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                          Desc
                         Main Document   Page 199 of 252




           （2） 保证人及/或远期受让义务人出现以下情形，转让方（回购方）未提供符

                合受让方要求的新的担保，视为转让方（回购方）违约：

           (2) If the Guarantor and/or the Forward Acceptance Obligor have/has any of the

                following circumstances, and if the Transferor (Buyback Party) fails to provide a

                new guarantee that meets the requirements of the Transferee, the Transferor

                (Buyback Party) shall be deemed to have breached this Contract:

                1）      保证人及/或远期受让义务人发生承包、租赁、合并和兼并、合 资、

                   分立、联营、股份制改造、破产、撤销、失踪、死亡、部分或全部丧失

                   民事行为能力、涉嫌违法犯罪等情形，足以影响保证人承担连带保证责

                   任的及/或远期受让义务人履行受让义务的能力的；

                2） 保证人及/或远期受让义务人向第三方提供超出其自身负担能力的担

                   保的；

                3） 保证人及/或远期受让义务人丧失或可能丧失担保或履行受让义务能

                   力的；

                4） 保证合同及/或远期受让协议约定的保证人及/或远期受让义务人其他

                   违约情形。

                1) The Guarantor and/or the Forward Acceptance Obligor suffer/suffers

                   contracting, leasing, amalgamation, merger, joint venture, division, joint

                   operation,   shareholding     system     reform,    bankruptcy,     cancellation,

                   disappearance, death, partial or total loss of civil capacity, or are suspected of

                   committing crimes, etc., which are/is sufficient to affect the Guarantor's

                   ability to assume joint and several guarantee liabilities and/or the Forward

                   Acceptance Obligor's ability to perform the acceptance obligation;

                2) The Guarantor and/or the Forward Acceptance Obligor provide/provides with

                   a third party a guarantee beyond its own affordability;

                3) The Guarantor and/or the Forward Acceptance Obligor lose/loses or may lose

                   the ability to guarantee or perform the acceptance obligation;

                4) Other breaches of the Guarantor and/or the Forward Acceptance Obligor
Case 2:19-bk-24804-VZ    Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                    Desc
                         Main Document   Page 200 of 252




                    stipulated in the Guarantee Contract and/or the Forward Acceptance

                    Agreement.

           （3） 抵押人（出质人）出现以下情形，转让方（回购方）未提供符合受让方

                要求的新的担保，视为转让方（回购方）违约：

           (3) If the mortgagor (pledgor) has any of the following circumstances, and if the

                Transferor (Buyback Party) fails to provide a new guarantee that meets the

                requirements of the Transferee, the Transferor (Buyback Party) shall be deemed

                to have breached this Contract:

                1）      抵押人（出质人）未按受让方要求办理抵（质）押物财产保险的，

                    或发生保险事故后，未按抵（质）押合同约定处理保险赔偿金的；

                2） 因第三人的行为导致抵（质）押物毁损、灭失、价值减少，抵押

                    人（出质人）未按抵（质）押合同约定处理损害赔偿金的；

                3） 未经受让方书面同意，抵押人（出质人）赠予、转让、出租、重复抵

                    押、迁移或以其他方式处分抵（质）押物的；

                4） 抵押人（出质人）经受让方同意处分抵（质）押物，但处分抵（质）

                    押物所得价款未按抵（质）押合同约定进行处理的；

                5） 抵（质）押物毁损、灭失、价值减少，足以影响本合同项下的债务的

                    清偿，抵押人（出质人）未及时恢复抵（质）押物价值，或未提供受让

                    方认可的其他担保的；

                6） 抵（质）押合同约定的抵押人（出质人）其他违约情形。

                1) The mortgagor (pledgor) fails to handle the mortgaged (pledged) property

                    insurance as required by the Transferee, or fails to handle the insurance

                    compensation as agreed in the mortgage (pledge) contract after an insurance

                    accident occurs;

                2) The mortgaged (pledged) property is damaged, lost or reduced in value due to

                    the act of a third party, and the mortgagor (pledgor) fails to handle the

                    insurance compensation as agreed in the mortgage (pledge) contract;

                3) The mortgagor (pledgor) donates, transfers, leases, repeatedly mortgages,
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                   Desc
                               Main Document   Page 201 of 252




                       transfers or otherwise disposes of the mortgaged (pledged) property without

                       the written consent of the Transferee,

                   4) The mortgagor (pledgor) disposes of the mortgaged (pledged) property with

                       the consent of the Transferee, but the price obtained from disposing of the

                       mortgaged (pledged) property is not handled according to the provisions of

                       the mortgage (pledge) contract;

                   5) The damage, loss or reduction in value of the mortgaged (pledged) property is

                       sufficient to affect the repayment of the debts hereunder, and the mortgagor

                       (pledgor) fails to restore the value of the mortgaged (pledged) property in a

                       timely manner, or fails to provide other guarantees approved by the

                       Transferee;

                   6) Other breaches of the mortgagor (pledgor) stipulated in the mortgage (pledge)

                       contract.

             （4）担保合同或其他担保方式未生效、无效、被撤销，或担保人出现部分或全

                   部丧失担保能力的情形或者拒绝履行担保义务，转让方（回购方）未按受

                   让方要求落实新的担保的，视为转让方（回购方）违约。


             (4) If the guarantee contract or other guarantee methods have not come into effect, or

                   are invalid or revoked, or the Guarantor partially or completely loses the

                   guarantee ability or refuses to perform the guarantee obligation, and if the

                   Transferor (Buyback Party) fails to provide a new guarantee as required by the

                   Transferee, the Transferor (Buyback Party) shall be deemed to have breached this

                   Contract.

    11.2 违约救济措施

    11.2 Remedies for Breach of Contract

           出现本合同第 11.1 条的违约情形，受让方可单方面采取下列一种或数种措施进行

           处理，在此情况下，转让方（回购方）应补偿因其违约对受让方造成的一切损失：

           In case of any of breaches stipulated in Article 11.1 hereof, the Transferee may
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                       Desc
                           Main Document   Page 202 of 252




          unilaterally take one or more of the following measures to deal with it. In such case, the

          Transferor (Buyback Party) shall compensate for the Transferee all losses caused to the

          Transferee by its breach:

           （1）       要求转让方（回购方）提前回购，转让方（回购方）应立即支付本合同

               项下所有特定股权收益权回购价款。

           (1) After the Transferee requires the Transferor (Buyback Party) to buyback in advance,

           the Transferor (Buyback Party) shall immediately pay the buyback price for all the

           Specific Equity Income Right hereunder.

           （2）       受让方向转让方（回购方）收取一次性违约金 5000 万元。受让方要求

                  转让方（回购方）支付一次性违约金的，不影响其要求转让方（回购方）按

                  照本合同其它条款的约定继续支付特定股权收益权回购基本价款、行权费

                  及连续性迟延违约金的权利。

           (2) The Transferee charges one-time liquidated damages of RMB 50 million from the

                  Transferor (Buyback Party). If the Transferee requires the Transferor (Buyback

                  Party) to pay the one-time liquidated damages, this shall not affect the

                  Transferee’s right to require the Transferor (Buyback Party) to continue to pay

                  the basic price for buyback of the Specific Equity Income Right, the exercise fee

                  and the continuous delay liquidated damages in accordance with other provisions

                  of this Contract.

           （3）       转让方（回购方）未按本合同约定的期限和金额支付特定股权收益权回

                  购基本价款及/或行权费的（包括被受让方要求提前回购后应支付的特定股

                  权收益权回购基本价款及/或行权费），应自逾期之日起至全部清偿之日止，

                  以逾期应付款金额为基数按本合同第 5.6（2）款约定的行权费率上浮 10%

                  的标准按日计收连续性迟延违约金。

           (3) If the Transferor (Buyback Party) fails to pay the basic price for buyback of the

                  Specific Equity Income Right and /or the exercise fee in accordance with the time

                  limit and amount specified in this Contract (including the basic price for buyback

                  of the Specific Equity Income Right and /or the exercise fee that should be paid
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                             Main Document   Page 203 of 252




                   after the Transferee requires early buyback), the continuous delay liquidated

                   damages shall be paid and calculated by taking the amount of overdue payables

                   as the base and at the exercise rate specified in Article 5.6(2) hereof plus 10% on

                   a daily basis starting from the overdue date until the date of full settlement.

             （4）       要求转让方（回购方）对本合同项下所有债务提供符合受让方要求的新

                   的担保。

             (4) Requiring the Transferor (Buyback Party) to provide new guarantee that meet the

                   requirements of the Transferee for all debts hereunder.

             （5）       要求担保人及/或远期受让义务人立即承担担保责任。

             (5) Requiring the Guarantor and/or the Forward Acceptance Obligor to assume the

             guarantee liability immediately.

             （6）       法律规定的其他必要措施。



             (6) Other necessary measures prescribed by law.



    第 12 条 强制执行公证

    Article 12 Notarization of Enforcement

    12.1 双方应在本合同签订后十日内到受让方指定的公证机关对本合同申请进行赋予强制

           执行效力的债权文书公证。相关公证费用由转让方（回购方）承担。

    12.1 The parties hereto shall apply with a notary public office designated by the Transferee for

           notarizing a creditor's right document that gives an enforcement effect to this Contract

           within ten days of the execution of this Contract. The relevant notarial fees shall be borne

           by the Transferor (Buyback Party).

    12.2 双方在此确认，双方对本合同中有关转让方（回购方）的义务的约定无疑义。转让

           方（回购方）对赋予强制执行效力公证的含义、内容、程序、效力等完全明确了

           解。转让方（回购方）承诺其不履行本协议中约定的义务或不完全履行义务时，

           转让方（回购方）愿意接受强制执行。根据受让方的申请，公证机关可以签发执

           行证书，转让方（回购方）愿意接受人民法院的强制执行。
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                          Desc
                              Main Document   Page 204 of 252




    12.2 The parties hereto hereby confirm that they have no doubt to the provisions of this Contract

           on the obligations of the Transferor (Buyback Party). The Transferor (Buyback Party)

           fully and clearly understands the meaning, content, procedure and effectiveness of the

           notarization to which the enforcement is granted. The Transferor (Buyback Party)

           undertakes that if it fails to perform or fully perform its obligations hereunder, it is willing

           to accept the enforcement. According to the Transferee's application, the notary public

           office can issue an enforcement certificate, and the Transferor (Buyback Party) is willing

           to accept the enforcement by a people's court.

    12.3   一旦发生任何违约事件，本合同项下的债权即立刻具有可执行性。在本合同项下

           的债权根据本合同的约定具有可执行性后的任何时间内，受让方有权在法律允许

           的范围内以其认为适当的任何方式行使、实现债权。

    12.3 In case of any event of default, the creditor’s right hereunder shall be immediately

    enforceable. At any time after the creditor’s right hereunder is enforceable according to the

    provisions hereof, the Transferee shall have the right to exercise or realize the creditor’s right in

    any way it deems appropriate to the extent permitted by law.

    12.4 为使受让方能够实现债权，转让方（回购方）应当采取受让方可能要求的所有合法

           且适当的行动。为受让方根据本合同的约定实现债权之目的，转让方（回购方）应

           签署所有该等协议、通知、授权、指示、承诺及其他文件并采取受让方可能要求

           的所有行动。

    12.4 In order to enable the Transferee to realize the creditor’s right, the Transferor (Buyback

           Party) shall take all legal and appropriate actions that the Transferee may require. In order

           for the Transferee to realize the creditor’s right according to the provisions of this

           Contract, the Transferor (Buyback Party) shall sign all such agreements, notices,

           authorizations, instructions, undertakings and other documents and take all such actions

           as the Transferee may require.

    12.5 在债权具有可执行性之时及之后，受让方可以转让方（回购方）的名义（或在法律

           允许的范围内，以受让方的名义），行使与转让方（回购方）有关的权力和权利，

           以及行使相关的任何追索权和受偿权；转让方（回购方）在此不可撤销地授权受
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                          Desc
                             Main Document   Page 205 of 252




           让方行使上述权利。

    12.5 When and after the creditor’s right is enforceable, the Transferee may exercise the powers

           and rights related to the Transferor (Buyback Party) in the name of the Transferee (or in

           the name of the Transferee to the extent permitted by law), and exercise any recovery

           right and right to compensation related thereto. The Transferor (Buyback Party) hereby

           irrevocably authorizes the Transferee to exercise the above rights.

    12.6 转让方（回购方）、受让方双方确认，关于强制执行的约定优先于本合同第 17. 2 条

           规定执行。

    12.6 The Transferor (Buyback Party) and the Transferee confirm that the provisions on

           enforcement shall prevail over the provisions of Article 17.2 hereof.



    第 13 条 通知和送达

    Article 13 Notice and Service

    13.1 双方之间的一切商业文件信函、通知和诉讼文书均以书面形式作为最终的送达方式，

           可由专人递送、挂号信邮递、特快专递等方式送达，传真可作为辅助送达方式，

           但事后应以上述约定方式补充送达。

    13.1 All commercial documents, letters, notices and litigation documents between the parties

           hereto shall be delivered in written form as the final service method and may be delivered

           personally or sent by registered mail, express mail service, etc. Fax may be used as a

           supplementary service method, but after transmission by fax, supplementary service shall

           be made by one of the above agreed methods.

    13.2 商业文件信函、通知和诉讼文书在下列日期视为送达被通知方：

    13.2 Commercial documents, letters, notices and litigation documents shall be deemed to have

           been delivered to the notified party on the following dates:

             (1)   专人递送：通知方取得的被通知方签收单所示日；

             (1) delivery by personally: the date indicated on the delivery receipt of the notified party

             obtained by the notifying party;

             (2)   挂号信邮递:发出通知方持有的国内挂号函件收据所示日后第 5 日；
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                          Desc
                             Main Document   Page 206 of 252




             (2) sending by registered mail: the 5th day after the date indicated on the receipt of the

             domestic registered mail held by the notifying party;

             (3)   特快专递：发出通知方持有的发送凭证上邮戳日起第 4 日；

             (3) sending by express mail service: the 4th day after the postmark date indicated on the

             sending certificate held by the notifying party:

             (4)   传真：收到成功发送确认后的当日。

             (4) transmission by fax: the day when the confirmation of successful transmission is

             received.

    13.3 联系地址和联系方式。合同各方一致确认本合同首部中记载的各方联系地址和联系

           方式为各方履行合同、解决合同争议吋向其他方送交商业文件函信、通知或司法

           机关(法院、仲裁机构)向各方送达诉讼、仲裁文书的地址和联系方式。

    13.3 Contact Address and Contact Information. The parties hereto unanimously confirm that the

           contact address and contact information of the each party hereto recorded above is the

           address and contact information of such party to receive commercial documents, letters

           and notices sent by the other party hereto in the course of performing this Contract or

           settling the disputes arising from this Contract, or to receive the litigation and arbitration

           documents sent by judicial authorities (courts, arbitration institutions).

    13.4 联系地址和联系方式适用期间。本合同首部中记载的各方联系地址和联系方式适用

           至本合同履行完毕或争议经过一审、二审至案件执行终结时止，除非各方依下款

           告知变更。

    13.4 Applicable Period of Contact Address and Contact Information. The contact address and

           contact information of each party hereto recorded above shall apply until the performance

           of this Contract is completed or in case of a dispute, the first instance, the second instance

           and the case enforcement are closed, unless such party inform the other party hereto of

           the change of its contact address and contact information according to the following

           paragraph.

    13.5 联系地址和联系方式的变更。任何一方联系地址和联系方式需要变更的，应提前五

           个工作日向合同其他方和司法机关送交书面变更告知函(若争议已经进入司法程序
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                         Desc
                             Main Document   Page 207 of 252




           解决)。

    13.5 Change of Contact Address and Contact Information. If either party hereto needs to change

           its contact address and contact information, it shall send a written notice of change to the

           other party hereto and the judicial authorities (if the dispute has enter judicial settlement

           proceedings) five working days in advance.



    13.6 承诺。合同各方均承诺：本合同首部中填写的各方联系地址和联系方式真实有效，

           如填写错误或未填写，导致的商业信函、通知和诉讼文书送达不能的法律后果由

           自己承担。

    13.6 Undertakings. Each party hereto undertakes that its contact address and contact information

           written above are true and valid. If it fills in an incorrect contact address and contact

           information or does not filled in its contact address and contact information, the legal

           consequences of failure to deliver commercial letters, notices and litigation documents as

           a result thereof shall be solely borne by it.

    13.7 风险提示。合同各方均明知：因各方提供的联系地址不准确，地址变更后未及时告
           知各方和司法机关，导致商业文件信函、通知和诉讼文书未能被实际接收的，直

           接送达的可以适用留置送达或送达人当场记明情况即为送达，邮寄送达的文书退

           回之日视为送达之日。

    13.7 Risk Warning. Each party hereto clearly knows that if the commercial documents, letters,

           notices and litigation documents cannot be actually received due to the inaccurate contact

           address provided by it or its failure to inform the other party hereto and the judicial

           authorities in a timely manner after its contact address is changed, (i) for personal

           delivery, the lien service may apply or the service shall be deemed to have been

           effectively made after the service person records the situation on the spot; and (ii) for

           sending by mail, the date when the sent document is returned shall be deemed as the

           service date.



    第 14 条保密
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                             Main Document   Page 208 of 252




    Article 14 Confidentiality

    14.1 本合同双方同意，对其中一方或其代表提供给另一方的有关本合同及各方签署的本

           合同项下交易的所有重要方面的信息及/或本合同所含信息（不包括有证据证明是

           经正当授权的第三方收到、披露或公开的信息）予以保密。

    14.1 Each party hereto agree to keep confidential the information provided to it by or on behalf of

           the other party hereto on this Contract and all important aspects of the transaction under

           this Contract signed by the parties hereto and/or the information contained herein

           (excluding the information received, disclosed or published by a third party with duly

           authorization as certified by evidence).

    14.2 未经对方书面同意，不向任何其他方披露此类信息（不包括与本合同拟议之交易有

           关而需要获知以上信息的披露方的雇员、高级职员和董事），但以下情况除外：

    14.2 Each party hereto shall not disclose the above information to any other party (excluding the

           disclosing party’s employees, officers and directors who need to know the above

           information in connection with the transaction proposed in this Contract) without the

           written consent of the other party hereto, except for the following circumstances:

              （1） 为进行本合同拟议之交易而向投资者披露；

              (1) disclosing the above information to investors for the purpose of carrying out the

              transaction proposed in this Contract;

              （2） 向与本交易有关而需要获知以上信息并受保密合同约束的律师、会计师、

                    顾问和咨询人员披露；

              (2) disclosing the above information to lawyers, accountants, advisers and consultants

                    related to the transaction proposed in this Contract who need to know the above

                    information and are bound by confidentiality contracts;

              （3） 根据适用的法律法规的要求，向中国的有关政府部门或者管理机构披露。

              (3) disclosing the above information to the relevant Chinese government departments

                    or management agencies as required by applicable laws and regulations.



    14.3 在任何情形下，本条所规定的保密义务应永久持续有效。
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                         Desc
                              Main Document   Page 209 of 252




    14.3 In any case, the confidentiality obligation stipulated in this Article 14 shall remain in force

            forever.



    第 15 条 不可抗力

    Article 15 Force Majeure

    15.1 不可抗力是指双方不能预见、不能避免、不能克服的事件，该事件妨碍、影响或延

    误任何一方根据本合同履行其全部或部分义务。该事件包括但不限于地震、台风、洪水、

    火灾、其他天灾、重大传染病、战争、骚乱、罢工或其他类似事件，以及新法律法规颁

    布或对原法律法规的修改等政策因素。

    15.1 Force Majeure means the events which the parties hereto cannot foresee, avoid and

    surmount and which prevent, affect or delay either party hereto from and in performing all or part

    of its obligations in accordance with this Contract. Such event include but are not limited to

    earthquake, typhoon, flood, fire, other natural disaster, major infectious disease, war, riot, strike

    or other similar events, as well as policy factors such as the promulgation of new laws and

    regulations or the revision of the original laws and regulations.

    15.2 如发生不可抗力事件，遭受该事件的一方应立即用可能的最快捷的方式通知其他方，

            并在 15 个工作日内提供证明文件说明有关事件的细节和不能履行或部分不能履行

            或需延迟履行本合同的原因，然后由双方协商延期履行或终止本合同。任何一方

            对因不可抗力导致的损失均不承担赔偿责任。

    15.2 If an event of force majeure occurs, the party suffering from the event shall immediately

            notify the other party hereto by the fastest possible means, and provide supporting

            documents within 15 working days thereafter explaining the details of the event and the

            reasons why the performance of this Contract cannot be performed or partially performed

            or the performance of this Contract needs to be delayed, and then the parties hereto shall

            negotiate to postpone the performance of or terminate this Contract. Either party hereto

            shall not bear the liability for damage with respect to the losses caused by force majeure.

    15.3 如发生不可抗力事件，遭受该事件的一方应立即采取适当的措施防止损失的扩火。

            没有采取适当措施致使损失扩大的，应对损失扩大的部分承担相应责任。
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                          Desc
                             Main Document   Page 210 of 252




    15.3 If an event of force majeure occurs, the party suffering from the event shall immediately

           take appropriate measures to prevent the aggravation of losses. If such party fails to do so,

           causing aggravation of the losses, it shall bear the corresponding liabilities for the part of

           the aggravated losses.



    第 16 条 合同的生效、补充和变更

    Article 16 Effectiveness, Supplement and Change of Contract

    16.1 本合同经自然人转让方（回购方）签字、机构转让方（回购方）法定代表人（负责

            人）或授权代理人签字（或盖章）并加盖公章或合同专用章，并经受让方法定代

            表人（负责人）或授权代理人签字（或盖章）并加盖公章或合同专用章后生效。

    16.1 This Contract shall come into effect after the Transferor (Buyback Party) (natural person)

            affixes his/her signature hereon, the legal representative (responsible person) or

            authorized agent of the Transferor (Buyback Party) (institution) affixes his/her signature

            (or seal) and the common seal or special seal for contract hereon, and the legal

            representative (responsible person) or authorized agent of the Transferee affixes his/her

            signature (or seal) and the common seal or special seal for contract hereon.

    16.2 本合同生效后，双方可以在协商一致的基础上补充合同内容。若本合同规定与法律

            法规相悖吋，应及时商签补充合同予以完善。

    16.2 After this Contract comes into effect, the parties hereto may supplement the contents of this

            Contract upon agreement reached through consultation. If the provisions of this Contract

            are inconsistent with laws and regulations, the parties hereto shall sign a supplementary

            contract in a timely manner to perfect this Contract.

    16.3 本合同生效后，合同条款的变更及补充必须经双方协商一致，采取书面形式并依照

            法律的规定办理好有关本合同及相关文件的批准、登记、备案手续。



    16.3 After this Contract comes into effect, the modification and supplement of and to the terms of

            this Contract must be agreed by the parties hereto through consultation, and in written

            form. In addition, the procedures for approval, registration and filing of this Contract and
Case 2:19-bk-24804-VZ          Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                        Desc
                               Main Document   Page 211 of 252




            related documents shall be properly handled in accordance with the provisions of the law.



    第 17 条 法律适用与争议解决

    Article 17 Applicable Law and Dispute Resolution

    17.1 本合同的订立、生效、解释、履行和争议的解决均适用中华人民共和国法律。

    17.1. The formation of this Contract, its effectiveness, interpretation, performance and settlement

            of disputes in connection herewith shall be governed by the laws of the People's Republic

            of China.

    17.2 如发生争议，双方应友好协商，未能协商一致的，任何一方均可向受让方住所地（即

            江西南昌）有管辖权的人民法院提起诉讼。与诉讼有关的所有费用包括但不限于

            诉讼费、执行费、律师代理费等均由败诉方承担，但法院判决另有规定的除外。

            在协商或诉讼期间，对于本合同不涉及争议部分的条款，双方仍须履行。



    17.2 The parties hereto shall settle any dispute related to this Contract through friendly

            consultation. If no consensus can be reached through consultation, either party hereto

            may bring a lawsuit to the people's court with jurisdiction of the place where the

            Transferee is located (i.e. Nanchang, Jiangxi Province). All expenses related to the

            lawsuit, including but not limited to legal fees, enforcement fees and attorney's fees, shall

            be borne by the losing party, unless otherwise stipulated by the court judgment. During

            the negotiation or litigation period, the terms of this Contract that do not involve disputes

            shall still be performed by the parties hereto.



    第 18 条 其他事项

    Article 18 Miscellaneous

    18.1 信托计划成立后，受让方以信托计划的受托人身份，而非以受让方固有财产所有人

            身份履行本合同。

    18.1 After the Trust Scheme is established, the Transferee shall perform this Contract as trustee

            of the Trust Scheme, not as owner of the Transferee's inherent property.
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                          Desc
                              Main Document   Page 212 of 252




    18.2 本合同一式陆份，双方各持壹份，其余用于其它相关手续，每份具有同等法律效力。

    18.2 This Contract is made in six counterparts, with each party hereto holding one counterpart

            and the rest used for handling other relevant formalities, and each counterpart shall have

            the same legal effect.

    18.3 在签署本合同时，各当事人对合同的所有条款已经详细阅悉，均无异议，并对当事

            人之间的法律关系、有关权利、义务和责任的条款的法律含义有准确无误的理解。



    18.3 At the time of signing this Contract, the parties hereto have read all the terms of this Contract

            in detail and have no objection, and have an accurate understanding of the legal

            relationship between the parties hereto and the legal meanings of the terms of this

            Contract related to rights, obligations and responsibilities.



            ******************************************************************



             （以下无正文，签署页附后）

             (The remainder of this page is intentionally left blank, and the signature paged is

             attached hereto.)
Case 2:19-bk-24804-VZ        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                    Desc
                             Main Document   Page 213 of 252




            （本页为中航信托•天启（2017）99 号互联网电视股权收益权投资集合资金信托

     计划特定股权收益权转让与回购合同的签署页，无正文）

     (This page is the signature of the Contract for Transfer and Buyback of Specific Equity Income

     Right under the AVIC Trust - Tianqi (2017) No. 99 Collective Fund Trust Scheme for Internet

     TV Equity Income Right Investment and has no text.)



            转让方（回购方）：乐视控股（北京）有限公司（公章/合同专用章）

            Transferor (Buyback Party): LeTV Holdings (Beijing) Limited (Common Seal/Special

     Seal for Contract)

            法定代表人/负责人 或授权人（签章）

            Legal Representative/Responsible Person or Authorized Person (Signature and Seal)




            受让方：中航信托股份有限公司（公章/合同专用章）

            Transferee: AVIC Trust Co., Ltd. (Common Seal/Special Seal for Contract)

            法定代表人或授权代表（签字或盖章）

            Legal Representative or Authorized Representative (Signature or Seal):



            签署日期：2017 年 3 月 9 日

            Date of Signature: October 9, 2017

            签署地点：江西南昌

            Place of Signature: Nanchang, Jiangxi
Case 2:19-bk-24804-VZ            Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                                 Main Document   Page 214 of 252

      aJ; ~ fl~ ffi fE
      ~    AVIC TRUST CO. ,LTD




            q:tf!itffirt • 7e)a             (2017) 99 %1f~~Eg~JNtl
                            i&~tl~11f ~~11f ~mr£it~J




                                    -@-~~-'% : AVI CTC20I 7X0264- 5




                       f*iJEA=       m~~

                       ffi~A: ~ l!1t:mrEJNfil'1=f ~~ 0 ~
Case 2:19-bk-24804-VZ                       Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                              Desc
                                            Main Document   Page 215 of 252

              cp ~~ ffi j{
               " · CTflUSI ,. ~, ,LTD




              -f*'ill:A: ~ Ji!k·r                                            ~15HiE '%1ifb : - -
              !r           JiJr: :!t1f-rj1t~.1nxix*1§1:fJ5'1'#:u:~~~ rs-2001                 ~

              u11r1Fl.(t~,u~       10002 7
                               = .::...::....::....::.=... :..___ _ _ _ __   _      Ig(~it,,i! :    13331011101
              ftiL :        010- 59283480
              tb, f-111~~§ : nj echengzhi @l e. com

             ffitlA: i:f:r NLmt£JN:11t~ ml 0 ifJ
              ,£~ f t=R A: W6iI#.J
             i·! i£lili}Jl:: tir!i~'1¥j ,~ rlHI15ix~irrix~1rut;1cm 1 "5tf:i f:J!Lij;m 24/ 2s m
             t8t~Ull!.ltb ffr11*'" 1¥1 ~ m~~~fiJ'ifr!X fi1-U t;'c@ I                     ~ J:!:l JYJ1,:% 24/ 25 P&

             J~      -*   A: ='i!E=~=~ -- - -- -- -r11~~~W : ""'-33__0_03.c....;;s_ __ __
             lfX i Ft! it:        o10-56823637                                     J$t : 010-56823559
              ~ -flflj{fj'j : zhan!!cbao9466@ J63.com



    :£-f":
    1•       f¥itl: A * ~ ·ML~ ~ ;f;Jl fLl ~~)J tn ~~ff 7~ fi~jJ tt9 -=E 1*; fl;&A~ ~ f-jf)( fJ1 fil
             :lit,rn J.f:~~#~flS~MIHr~IUJU~, tH'F~~tEA i&:1'L "Lj:t f:11d~tl: • AJ5
                                                    Jxtid-tJUi~Jt~~11£f~trEit:lW" C~ rfaJ~~
               , ?O 17) 99 Jt§" 1LifJH<~Jctrr£JJ~;tx1
              .. ffittiti.lJ '7 )       0




             f'r- 7~1~+r:-it ~1JJJTir(r] ~ t$Jt1~=.z.- ,                *t~£~ni c~t~)        ~~R0EJ          c!V- rifh(
              "ffl~A")             ~f}n;j';il_,A~iTJ~ -5'7~ AVICTC201 7X0264-2 O~((tj::ifmf~ft • *.

             Fil c :2011 , 99 -'t§"1t~1t.<J i=t~/tmnxt5Z.tl5iJi;&t)tm~~m-{it1~H3i-itl%:JEJN:;&tlx
             fJ t~H iI· ~@J WJ,g. !FfJ )) ( IV- Ffi,             "±*~ ")"        ;~1*iiE1ltX)\.~f,m.:J::~ lq]r}'A
              r R~ wrx '          fi i.iE AJ,m ,@: l"J 1M :%- A t~f}t:i!Fm: :vHf1*i.IE   6



             ,~~; ir *-fr 1wJ !11 ~ 1~IE , ,4s:~ [PJ i:p rrr ro i~ 1:s ~ ,~ :t-t+r1,1J1yf"F (B H~ ft B- laJ >>,
              <{ f g-tf I I tH~ nJd +s)) ~ f~ftx f~:&.:J::~ [qi J:!:l ~i~i:s 1-1.*Tffl lq]~5<..          o
Case 2:19-bk-24804-VZ              Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                        Desc
                                   Main Document   Page 216 of 252

      14 ~ ~f[ mft
      ~       AVIC TRUST CO.,LTD
                                                                                                                 'iE As
                                                                                                 _, ,. .~ \. {Q
                                                                                                 ~ 9f-)       ,1cll  n 11:1-1
                                                                                                '
            tlt~ «11 $A ~)J~.;flJ llf§.1i1!)),            «r-p$ A ~ ;!-~to m1],frffl'.1¥!))         IJ,&   «9:i i~ AR
     JJ~*111isi-f~ tt'lt »~1t;1~ , 1ril&1trJl!ri~ tiruJE . 50l7J4 ~ 1i~.k1f-f m .. 0->iL ,~ ltr-1<.1 i~vw,
     ~otf=f*I~Rl (-1<J1:\fH1E¥ 1L ~:ftJt~~f ~}ffff. ~1f~iT:i.fs:~IEJ,                          ~ ~:illl~iAff o



     ~1~      ~ffi-f*a<J±ffl~
             ffl~AMlli~~~ffl~~ffl%Ad~~~J'ffi~~ffl~Affi fi ~~M~~
             nxif>l ~51: ~t~.@l w;i ifrixa~ x-* cIV- r 1~ mff y:_ ~ ~ ~t 79" ± ffltt "Eil~" ffl ~ ,, ).
              ~ 1*~~1'1& Jif frttJJ ~i IV- ± #lr-tl n<J~;,J fE7jf1:L


     ~21k f*iiEmll
             *,g-~~~filMm~ffl~Aa~*~~r~ffl~A~~~±$ffl~. ~ffi
             {El 7G ~!Ff-~~WM=):£)}9: f5lll5C.fuf tv. §l ~J~* 1fr~fll ff t>l M C§:ft1[5¥Ll-t1 I iu .~. >,

              ~~~,fi~~mfl, Mffl~,~~-,~~-&~~~~n~aff**
              ~fffi~~~•m .              ~&ffl~A~~~ffl~~m~~~fffi~~~~m c~~
              ~~~~w*•                . # aM,M~~~-,~~-.~ffm . w~ft.m~
              ¥it, 0iiE:#1, :ilf:it., 01§-~, W:~rn:i':&~) o




     ~4~      1*:YEM raJ
     4.1      §    *~lfi3 -Ex,lL B ~~Iit!fiJJ'ffirEr-Jfl~JllHr,JJ~[V~ffiJL B J5Mif Jlo
                               1


     4.2      :tzo:!lI~1EJJwra~111~~}AAIB'l rrtr-1. w1J:xt-t-mJJH:l-%-fffi §. -fiiiEJ!JH1:fJj::g79
              :®: JB-- J!JJ 1M ~Jiff JW II~ @rrm      z. BJ§ Wj±'f~ Jt     o



     4.3      tmJILt~!WJJJJir~$~1ifi*Ef<J. w1Jxt-=f~~1~f9} lffi§f, 1iiiEWlff.iJ.t.~J~Jffl. ff
              AA~•ill@¥~- ~ffi*affM~~ffiLB@~~Jto
     4.4      1fJI~ Ji1JJB<:I, fiiil:JmfBJ~J:jLlt)ji9yi,5l.1iJrfrf17£ A~1Ili~ Jmff !!Jl~~MJffiz 13 FnW3
              .1:j:: .Lt   0




     4. s     =& 1fJI k>l A ,t~11r!f ~ it lq] ~~ ,! ~ 1ii1ffi 3} ll 1i1J ?£~ Mo~ , 1* iil:JtJJ faJ ~ ffJI ti A ·i~n'ri o~
                                                  ~ 2 }J! ~ 13      !ii:
Case 2:19-bk-24804-VZ                   Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                    Desc
                                        Main Document   Page 217 of 252




              ~*~~~ h~~~~~~ . ±*rl~~~,~~~.~~.w~~~~
              fJll J11~ tr-l ,   f& ffl'I' fl~ ff:~~ m~ nrtiJ .¥ ~ l5J AI.J ~f 1J tin± g-[5) Mffdfi iA 79 7F Jtx, fl . 1' 1::
                                                                            o



              ~. ~~.~~£~~~fflffl.~m~~. ~~filA~-f-ffl*A~~~M



     m6~ 1::-B-raJ5tJ!
    c,   1    tm~(,Jr+XA~ fil1*A#HJ3t£±~ 1RJ~~ C8:J%1§:;;F~i-f-~~AA"~ffi~11 •
             iff(11 .i:l:, f*tE~tr~~f:!H!fr:::i, t!~mlEf1 . :i;r-~1,~~1tEr1, ,tg.~. c                       :m)    El. t5
             }&!. I I (~'fi LI), r:EfJJf %-JmffN]µ1i7Fg-jf ef.J'tJm,                    r 1l*Rfi1rM~~(f,J~~ri fl
             .9Q{l,Q 11: Fl U~3t~ ),           1itiEAIP.!~Xt~J!Fn ~ ± ,g-lP.J~rB1.Jfi33-ffetE!~wfi
             iIE fn ff,,
    ~2       *~~~A$~rJ~ . ffl~A~ffl*A~~~~ffl~*~c£*fil•) ~
                                                *
             ~iliirtiJ, (¥-itE A. 1>l 1~fl~ ~ l5J Ftlf~ 5:€x1~£1W ff1 ± ~~ t.wr rfJfvf ~ffeff!Ji#t
              1 I • 1· 11', f:t:.
             1~ll.     IJ.t -r:c

    1,.,     *- ~ltiJ1iJf ~ A.1.JffJt*Jl.A tlJ1iJ~]!!±,g-rJ1Y0.                  ?'£1'±~1Ju1~HtEAf-ifrfElf~Ht~ ±fJJr
             ~•-~n- F,1'~~~~filAl5Jm,ffifilA7F~~~~£W~~~-
             ~W~ff ; ~ffl~ A.~.±~~-~A~.±*15Jafrm~~ili~~.~~~
                                                             *
             ,.,_ 1'10 f'~ 1r- M fRJJ.:1 R ~~ € n{J 11n Mt fr JJI r1~ Jili fllij z a ~ W3 if-        0




    t,. I    (¥i1F AFr-J{~iiE~ ff:f lJil :±\!_m           r f ~1f-'tf i'.5Lmi~~ :
              ( l) f1l.f,X          A._sxfl~ A~~i:&ltJU, ~#. 1t#. -!ltiL. ±t~Wi*· 15-W-i,
                         Wi '~': , SI!~ ~·rt Hi :
              C2J        foHJ.A~tE~ :1rli!HrJt{E3::iflf-iJJIJ1rl'.!15l~o
    6S       ~~~~ ~ffl~~-~~ffUfi~*~~,~~,--ffl .•M~.                                                                  ~~

             A.~~~** ~~ffl~Affem~m~filffltlo
Case 2:19-bk-24804-VZ            Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                        Desc
                                 Main Document   Page 218 of 252

      W/i
      ~
          i:p A~ 1§ H
            AVICTRUST CO.,Lm



     7.1    !m ~ ::E. if laJ JffJ f {~ %fLl Ji] ml t,-{l t.:x. A+& :tf; 3:: ~ ~ at~~ 5E EX Ytdf ~] 5E 111'11
                                         *
            1:l 93-tt -mr iu JtJJ , 1fJf A* r1< fr,j JE fiw m11r •    §JG~ 1m 33- Ai:l! & 3::1t 1i:i1 El~ ,; im tl.J

            ~. ~filABtr~filffiOO~~lli*filfflUo
     7 .2   3c ift2:{~·H:£ )U<1 t-fr ~ :r]rr 1:1~ {ffl f:Sb'! NtJ1F(i Jl;1t!trfl ·f i ( ~f~{S 7F PR -f iiiJL
            ~w,~~.*~·                        ~mmmfil•mw~~).                    ~~k~~~m~w~~

            fL    ~ ~,(:f 5&'         f~HR)u~ ~ fr-i] Jt-fm t.E! 1!,t Ati tt\ *R;f;Ll t 5~ tB ,f ii 7~:15 ~
                                                                                          I                             m
            - E~fiffefil~~~~rM~$~®#ffl~,ili7F~~Mm~~~~m*
            A~affimm.~~Aa*~ ~~r~~~~ff~7F~~~~.ffl~A~
            ~-ffl~*~~A*m**~~~~~~filmm~ffeffl~film~.~~A
            ~~~- 1:1:l ff {iiJ   *w      0




     1.3    xitftHxAtt*· JJt1,tElOC~t*~~Bi~. ~t~WGPTij·g]J;(#                                 c{]J·J1F-l~l5~+
            ~~~~ttlOC~~m~a~.~*~~~~~Mm~~~~~~).~~

             c~ ti5 fn 7F 151!-f- ~ ~ 1f£1' ;j:x.§JZ ~ 1m miiif.£ tu a{] 1,tw 1:fr , t§. Ht~~ ~Y1 lOC 1e: 11 ),
            •~ffl%A~ewm~Ett~.~a§JZ~*a~.~~§Jtm~mm~ffw
            ~w~.~~~~fil~~~u~*~~m~ . ~filA~~~~ff~~~~
            ~-~~~~.                   ~filA~ffimM~AA~*~~-~~~lli~o
     7.4    11 {iiJ't1H5t r , i*iTI:A7F14j' l~t:Jt EX~_ JJ B fil WtJt: i.J:~~ 8~ Hi~.£, fiF l'.J'.J mux {fl'
                                                 *
            mu 111 §Jtil~, ti i:r-J ~;& T ~ 1-:1·~ ~ 11sJ te ~~ ~i8M mHr                      *   191· i>O:In   "°   R"-J f*

            i.IE. :f}r 1±   0   ~11   * rm! Q,J m±th f=       ~ fll f-1° r1~    0 15'J a f&         w trro       ~ ~
             " AVICTC2017X0264- 3" r:!Jtr(f§tt ·  «               x~      (2017) 99 % li1f;(:1Tx] ~tfilfl9:t~.

            ~~aN~-~ffi~ffiffi#~~a~AA~il~~»~~~~ffl~A~N7
            tEl$.~JffJ ('' B1·J-~r.ITT "), Y!U tiiIEA {Sl 1lfi:wt~{mt5l~~ Bf;:t~J]nf5                           ~,u~
            ~   iw 1tJ 1sn1J.Affemf*iTI: Mff          0




     7 .5   90 *f*iiLA..R xt± ~ r)J}n r A~m~7t-{l~t£{~1* ijf , !i!Ll i*i.iEA ,~ i :, ~p 11~
            ffl*Am~.ffl~A~~~Mmi*~~~ff~X~~~~~~*~~F~
                                                             *                                           *
            fl 9} t4-131r WER , f*iiEA 1Jj /5Y.1.t( H¥-* ~ ft{J t'-J IE fr fiiiE ti1 IE I~ xt 1WJ ~~ Tk El~
            1i35-ffe mf*iTI: fft 1:1:    0




     1.6    ynJH*iiEA R ~ ::l::~JEJ:iJCF o~mHt1if1*t~iJ.t1*iTI:. ?'£;rtffet.E! f*iiE:rftffJ§ ±
                                                 ~ 4 }ii: ~ 13 }ii:
Case 2:19-bk-24804-VZ                   Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                         Desc
                                        Main Document   Page 219 of 252

             q:i      1Dt ffi ~
             11,v11 -l?IJST CO   .LTD


             ftli-iJJ!Jlrn<J f:rH%11J7Ktit%~1~1t, vrn f~HiEA1~ii, /trta1l~ AEJt;Jl;1tMl:l1¥
             kt*<~Mffl*ff~)~&~~~~~~.                                        ~@~ffl~A~~~~ff~
            .Jui '.if. J~ ~ .1'Ji: ::t1t 1wJrDtr fffi~l'lt1r~1t1:1t% T-1*iiEA1{1ft~~~1~~:Ztr,J~
            ~-            ~~~~ .          ~ffl~Affi~*-~®m~o.
                 (I)       f~~i.rEA~:g;~ lnJ1ffi* A~A1tl!.tE!1iA3::'.}Lcf-~fll1XTIJtiliftt:Jl: ~n~ff
                          1111Jffi.~ . 1i~1EA~t~ 7 J:J£:tz.lu. ~1um.~;·rJT~urxr.w1x%J:l=Ff1~1~1~
                          f.ll A rr6 ~ i3t1~ A~ 1l t'£ :
                 1
                     2} _t{t lnJJ_m ,~Fr-J1M% ~n~!imEr1tf! fi, 1¥·l iA jPJ~7F ~)Jr111{1flt-XJ~ 133
                          ~ff~~ ~~~~~m~~~A ~~~m~m~mili~~ ~*· J:
                          ~mw~&m~m~~m%m+~fflffl~A~*~~~ffi~;
                 , j)     iff!J!~ .AEJtA1mm1*A.1~1*1iEJ\JRd~ 7 &mi*, mH*iiEA~ r- J:.:ii
               &lli~~~~~~~@~%ffl~~~fflttA~*~ffl~ffltta
     77     0r~~A~ aff**~~r~~ffW~ffi~A~M~ffW~~.ffl~A
            t1 +~UrF¥UJ11Ji!J¥m1~:
             ( I ) ~ JW, fin itX f P11:!1*;l;)U¥U Z 1!'.t ffl :

             < 1)         fW~!Hlfi1~~:
             <3       >   iit'.J~;
             (4 >         i.iHt1:J;¥1J.~.t1J-'t1.L~.;
             <       5)   tLl .~. <qf ,IX Wt , ?tiiit i5 ffl !m):
             (6)          iii£ <~*11r1,,o.
            f,J( fX A t=i.    *X ~ 51! I: :i£J1[iJ1Jy. •
    ,x      td~Utf A*~t-JJ.EJlJHr*# jPJ~rfJf1f Bt, 1~t~.A~1X:
             t       1)   M 'A-it ~ ~ f P~ :fl (1'01* iEA ITT.if F .eJl m~· ,U: ,fJl l Ll ff~~ 7t*x *'1~ ~ -=f




    ffi s~ ~111:AP1" f!ij !:¥;ff(*
    x,                     *                                 *                     *x
            ,~ iir A. f i IF. :rt 1J: tr~ n fu /ffHr ;1s: ffi.l rJr 16' ffij s~ ~ .f.'. t1rn~ jJ *-o ~ ~ ff ~
            HE)J. ~~11!.ft*:J'.Q ~~m:ff.
                                                        ~sw~nw
Case 2:19-bk-24804-VZ                  Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                   Desc
                                       Main Document   Page 220 of 252

      £4 qi      fli[   ffi ff
      ~     AVIC TRUST CO. ,LTD



     8.2    f* i.IE )d~P ~ Jf: li:iJ        J~   ± ii rJ n~ ~$~ff~ ,          I~ 1fil ]j ± ii IA.l 1i ~ )\.11 iJHI! ·f i, jt;
            tE   *  -@- 115J JliJ 1~ s<J {t &~ ~ .ru-:=& ~ ~ ~ •

     8.3    1*itEAf1T1!1~ (1~ tt:H~D'~~!ll.:s'l. 11! 1*, ~n ~~ - A1J'f. Y~ ~-fr IF-fJ fi ~ AJm. ff ±-fr
            l?iHii:1JHE!1¥, 15P-ilEJdJJ~* 1.Q ~:SiHB. 1~t~Hf.
     8.4    f¥ilEMfi3J, ~1itx'.A~~ .±-@-15Jr§(FB0± f;if>lHilt'i t~ -An<J, 7Cftijfj]J~,fi
            filAIA.l•. ~filA~m~~~~~~ffi~.
     8.5    fijHIE A 1~H.IE 1aJ1:Vf ~:rl )df·(~A<J ~ 3c ;it~ {t tr!Hjl iR ~ , ~~· ~:tlU& EiJtJl;{ili ~i ~4-fi
            ~~~t.

     s. 6   £ ~ IF-fJ f:0 ~ A ~cf& ~f.J ffl 1t 1Yi ~ (g 115±-@- lfiJ fnE fl~ MHitr jlJ :ttJHt<J ·twJ~) , fiff -fx
            A~*1jiJEA74d!J1*i.iE:91Hf(J~, f*iiEAt:E~iufJfrtlZ.A =!=Ht-fi5m9;11z. Fl J~il!'!P
            1~79~wf~i::~[a.JJ:fft Fa<J1~~.
     8. 7   ~ 7-$:,fr lf-lJ ¥f    ~x JtJH)~ ,        ~D ;IH~Hk A -ifJ J9 ;l=l/t::   ~ =.)rm: 1JHE!1*El<J ,   ~ ~ijt~H!HJil

            ;t;J A s<J %Ut~.
     s. s   {£7-f=-fr lF-!J tr t:1011~ l*J • ,~HIE AJ.t::E ~- -F$:r_m a-L $                r ~:rm{-* IE .s~~::E J§       ~

            I fi= l=l l*J-=J=Hffi5ffl~ofJJHJA:
             ( 1)       {~hiE AElJ=HRFff (fJ )3£ t-: ~ j: ~ $i , ffWti~ , WltL, *Ji=, ~ j( ttW :s.)t
                        f&'. Jilli l2J- 5{¥,tlitl tit nfil n-J- •
     8.9    t8 !.Yl r Jtl ti% z. - D<J, 1JJl~A# tCiFfJf3:.-k [a.I JjjJ r                      - :imwt ~ r»Ht%ti T4"tr JIJ
            AA, *~*~~A*ffi~ffi~filft~:
              C1 > fAf % A* tJi3:. ~ !El Jm. ff iU JiJl 5( % BX J&Jf 3:.{t IP] rm                                  *
                                                                                                     FIJ'-J {f- 5( It! ;
              c2> {~93- ABX1ii.IEAt£g~;/c(JLJ"1:~JRHt. wt~~/ffi~fEi~ :
              c3 ) 1i~ A 1t11~wr§ 1a-t,~-~, #at~, ri11tL, ~!tJF, 1tiJFBX § fi:m~~:
              c4 ) 1Ji 3} A 11x f:*ilE A A<J ~~Mr fff JJ'ili t;J, ~i*Ll :tirJ1fil:
                             *
              C5 ) 1ffi A El:]{~iHiE Ai:fi 7=r ?IT fF F n)J Ei ijdl, ~ ::f Jil1 fr-*# l'5J ~'-J IE Jt1lt!.5l


              c6 ) fm %A~ fi"llEA f1= rl:I Jt1th i:IJ~ffli;&A-fr1il~1Jl~ B<J ff jg, J~nfoJ1i!tx.A
                        j$: W:1,~ iJJl ti~ lill 1JitX ;

              cn t8 JJl ft 1M tt A 1m txift l::J- ~ ~ §,x.5£ tt~ rJU-1~ Jt 1t!rtf!P5t •
     8.10   f*iiEAJ.i:!ill~fr-iJ{ltX)dt#tJ01~-,~'t~()l,fO~ A18 ffl ~~ )c~*~L 9t-~iiE l
                                                              *6ff:i~131n
Case 2:19-bk-24804-VZ                        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                  Desc
                                             Main Document   Page 221 of 252

                'Pl• fm:
                c.
                          ffi ff
                     ~RLIST C(1 .LTD



               .ii lif tJ1(1<HtUJfJ,               ~~ ,   ~~!j~~ftL
     x 11       f~i1t A. it4-rm~1E~.'1!~i ~:~u;tP~~1-L E-i~ LJ-~~1E!1~~5jJ, $ }'[~11 ~
               M~~~ttA. ~ ~~ffi~A~*~~*~~~~~fil-ff~~ffl,~~
               ~~~.                  ~~~~*~~~ffm~~ffl~Am•~ffiffl~o


     9   I     (:t~ 1-il: At11 j!t 11 % Aill A !117if ~ §3( Ii& 1z: ~~ Ff Fo ,   IE.§ "il ~p:®. ~1.1BJ! ;I:£ A l:13 3'~ ffff
               +~.           l1 1Jflt LI   c.JliZ&.uu-~1Jtlffi¥11,:eJGii1Jif=f~f:f' ~;tdr11~ 1~ifX f*W.:)d:11m:
                                                                                                       O




               r 1l Tl 11 ~ T.llilt 1; ~ A ill A ffll~ ~~EJUif!i:t= ~Ff'
                              :z                                                 1.B   * ~e: & At m,t ff 11      ii§. f~ ,f)(

               (1(1.         J.tJviV~11J {¥-iiEA Fi ff1Atfl.o
    9.~        Jt~{f*g-rsJ~ 9.1 *'-&* 13. 2 5RH1~-JJ-E, tE1l35-ATi&:t=~Ffrp, till*
               filHZ A 1~1i-%- A:e;nx:tDfft-#J iS(, sJZ~~:@:]fJrfi+tJ , J.js:-@-jf.iJJff( F1mifXA1~{]
               ~~~~ffim~~~--tt~W~~fflW, ~filA~~filffiil~~~~
               !k. (* i.,r A~ f~ ~ ,"¥LI m,i191' iSl' JI! fl!i. l~iu t] tE A1~ ftj; x-J·m1!H5l.AA{]if;Xf1J .i3l~
                     0                                                                                                     0




               fti ~ A {[ ;f.n fwtWJiSl' 11!~-ittLl r:p ;W1l ~)\.ff- :±J ilzv fm
                                               1
                                                                                            *~e:~~~ijmf~l'.81~ifX
               m:1}. frJrf ifX~>.1<1~iiEA~~T ~ m~                        0




    jg 10    * i:fi      ;<] j!t,ff

    , 0.1     *,'ilnJ~~iJi=r, f;'fHiE A,                   fJ}!;&AxXJJ~SmHrJis:-@-lisJt{J~A{]>l.%, 111.iiJ-
               h ~m~~~~~• w**~M~~ ~-*~·                                          $~*fflffl!E.~~~mff.
               ttYI~f~ 111 itt~ftx11.i~Jix8S1.in*."
    10.2       Hl11r Am~J . f!lrtx A {-JtX?1flfX~}u- r.OO~JL:rJiH1nrn :
                ,l) ~              *   1W- 111: A ll[UtFJi4 IE~ tl.J ;
                ( 21           :a(ff J~fl%RJ1.ff-AA~lttn:rn1M~ , Jf>lt1liiEAffe1E!aw1*iiE~1f.;



                1    3)       1~1ldfiH~f¥-iiEA1~%fifXA.fU@asff.79:
                (4       >     lJt),tft-1=-~~ JE{~HiEAA{Ji:fit~ m·ff"
Case 2:19-bk-24804-VZ                      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                   Desc
                                           Main Document   Page 222 of 252

       /4 q:t ~;t ffi ft
       ~      AV\C TRUST CO.,LTD



     1 I. I

              ,;j(-s-lfU $ m:i1Hr~Jt--J·9.11Hri1J1)1.fr%lJ1 o<J1iU>ot -=J=~ 0iiE. ,tg3c0 iiE~ mrn1:11uif
              A 71'tl~ o
     11.2                                                                                      r,~
              1;\JHil:A, ·fiJr;fJl}35l71tEJl:tvfl·i-iA , JJJix1*i1' lgJ t-lJ~ ~1~HiEA )(.1H1tJt4J ;t
              7C~.x'. (~i.iEAx1~i+5tfli1J:fA{r~~jJ0iiErr-J~5C V'J ~' fM(f-, l/;_jJ~'JE
                              0




              ~ ~~7m .~filA#ffe*~~mfr*~~~~~~)(~~~~~~ff)(
              %~.~filA~--~~~~ff-~fflffl~A~$~. 0fil~~~~~~
              17-1. ff i.iE .:~'                                          *~
                                    1*ijE ATS l'f!- ~~A~ rt ,~ru o<J 5!11 iAff    0




     11.3     -    Q~tt1ffiJJt~t~$1~:,               *~inJrJii~O<J1El·(i,l-Jl~l13ttU~ff nJtAff'tL         ~ 21s:

              ~~~~~m~tt~ffl*~~~~~A~m~fftt§~ff~~~.~filA
              ~Nff~~~~fi~,~ff~ffl~aff~~ffM~~,8M;fX~~m~.
              WMaA~~~~~ ft~~ffi~~~ ~~~~~~ff~h~fi~,~~lli

              1*t>l.
     11 .4    ~1tf~~A~M¥~JJN.:J'i!f*a, fiiiEA~~:*I&f!l!*XA JJJ~~}~)Ro<JfiJT{;f-8"¥i
              R~~~fi~.~fflaA*ffl**~~~~~~IB~~Z§~.~filA&
              ~ ~ fifr~           *~i~· i-5C    ~ ~ll ,   tt*>C, if=t/J', ~w & ~ft!Dt1tJ: lhr-:!TX fiJHX A r-iJ
              ~E~* o<J?Jr~{rqJ.
     11.5     £:ti!1*,t;XJFf:fJJJ#~fftiz!M" Jxz]§' 1!;!:XA i:iJ ~ 1~HiEAEl<J ~ 'x ( E..lt1-E1t1*
              ftilf:o<JW~Jlfil~ , ~1lttAa'0~>l.), fi1t~{W-:iiEA-tt~okJ*JljJ)fll tVFLl, lV,
              &ff~ffl*~1fW~~~~~ffla: *filAtrJJ:t~~-ffi~~ttffl~Aff
              1t_tj£;tSUf.Ll           o


     11.6     1ffi*JZ.A, 1*iiEAxx:15riifliA., .*r~iiu:tJi..ff otit~JE1Jt.%r*~'~~ 16. 2 7k
              1'1'.J tJ\1   >E IA 1T   c




     ~12~      ffJttLA i.23k a<J-iiEffl~.n
              1Si~~ffi5T~ , 1iffJ ~B<J~8ffe.iil:®, ff;j;JlA ~~*iii <~*ffl-*X, 1:ifrff}O,
              f1L~... ff~~m , m3lt 2:.m ~, J:t't ~ffltil:i1i~-i2.*~~~a~ ~ ~~~~i2~.
              fJJf~A tHt~1~iU£7BkJ1m~ A1Jl1tH£~, ~W:X , stf,Jf1J.~" ~.tffl~~~ttf~
              *~~~--,~fil&ffl~AOO~~fil*,~fil.~~~~~fil~~*~
                                                     * s xn    ~ 13   m
Case 2:19-bk-24804-VZ                        Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                  Desc
                                             Main Document   Page 223 of 252

               s:p fl~ ffi ~
               ,. 11       PU&'T Ct) ,LTC'



               Jm F1,Ji-t.lZ X:* ntJ~ffi fEiJl:tli!f fiiiEA::f ~~1£1!lJ~ 1-.:i~Sj23J'<,                ictt,    ~:w.,       :%
                                                    ,t
                                                          D




               iiE ~ 11 t ((£1£ A t'fl /:rtltU         l3x 1* Ii? nu j~ :I\ !fe. i>l o


     ~13~          -&*1Jf*if
     13. I     fiJi t>l A. (-f. -1~ ,g-!151 l'JJ(F (I~ ,&;f;U*~~Jnff!J.lDf-1~~.i~1lHJ;s r:lJt, ¥1t.IBfnJ{ ·t -g- '5J
               ~~ff~~~~~-ff M~~~~g~fiTJ~~ff~-~,m~,tt~~
               1~ t& ~ r ft* fi- ~ Jill 1-· a~ ff fnJ tX;J;U • ~~~~fl TJ xJ 7-fs: -g-15J Jlfi T tl trJ,            ,tx t.:11'1tJ
               !il.t -#E~ ~,j       {E 1uJmIx <ts:~ li:TI ff 79 l'ltJi!fiJJfi.Q iJ- nJ, ·l:E. 7F~Jnr~, ml JtfiJ /;jj r,~:Hit
               ~~~~~ fr~~~nil~XB~~~fi~,&~l!l~~~fflttAM~~
               A.. 1~ JB 'x. 1t ffJ ffl-ff      o




     J3_2      1111 f~ Mt~:X A ·f ff if wZ~~ ff ft::t-8-lr.iJJffJT 1¥J1ffi:iJ ,tJU¥1J             ~*ffl ~ ::t-g- 15J .rffJ
               ~MITM~m,ilifilAtE~~~~T~Wfil·ff~~l!l~•*,ffl~ffl~
               A. E ifnQ ~ ~~ -A- lctJ Jff(F fl* , 1!-11 iiEA tE;is: tt ~ :r~ T a<J 1* iiE ~ ff if§${~ 1k •


    ~J      4* Jfim*1H~:iii
     14 l     ~ 1Tz .J11J (I~ - t)] PdH V- )(1t/= f§f i?KJ '         jffiJm ;J;Diff ii~ Jt ttl$J ~'~mi m.i:tfr= 733 iR ~ A~
              .il5."J.b1T:r-t, w:r111~A:iai~, -111%f§°dl~im, ¥.i't1e~:iai~:1J:r:t*z, 1t~PJ11
              1/tmBJJ~~-5 J:~, 1.t i¥m@~ ..t~t-t1JE1fjt*1,JE:i!Jt.
    14.:!     ,w~ X:·1f1§ f1sJ, jffir,u5f,Pi[Fil~Jt tHET9tl BWltl7~:i!Jt*11im~ll1f:
                                1


               l I  vA~;g: iflHn1JIUIJ~(1q~iff!to:1J~t&llP-?fr7.K 13:
                       i

                c2) :t1-'%(f4~1~.iai: '& tf:l ill1~U)ff.fif ~ II pg tt% f!J1ti=tl~fflJ5fr7.K 13 J§ffi 5 B:
                c3 > t'Hft-t mt                ~ :±1 jffi9;11]'j~rf (fJ 1~:5iJEiiE..tru~.ulx B~~ 4          El :
               <   ,11 ftft: tl'iliur,x::c}J~J!feffriAFom~ B.
    14. !     ~klHll!11l .fllij~* Ji'rt.o ~ lf.fJ4S-7J-iXlifHA.7.ls:~'5J[§fr{-j)rj,;,i3~9{]4S-1JJEt~±tl!.
              hl~@*ll~~~]'jgff-g-'5],fi~~~·~~~~~JJ~~~ftJt#~
              ffl, j/:!it11BJtr5J1ttJL1c c1* ~t-- 1rv~tJL~) inJ~1f:i!Jtiffilt, 1cJ:i~x~s{].tili
              Jil .fflJf~ ~ }f         ~o




    , 4. 4    lfX ~HlhlLI: fi 11T~ ~ 1J J:t ~ rn J!JJ fBJ        D   *
                                           i.ctt ~ ~ 1Jij~t~ t&±Jt 5f,n ~ ffi
                                                                       ~ '5J 1§ fff3 i:f:i

              h~~ffl~*~lf.fJfflff~¥~•~~M-*,=•~~#~ff~~~~ .
                                                         ffi 9 ~~ 13Jn
Case 2:19-bk-24804-VZ                Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                    Desc
                                     Main Document   Page 224 of 252

      ui. ~ flii: ra- H
      ~       AVIC: TRVST CO ,LlD



             l~~~-7-l- /T1tf"fff~~~Q~~                   0




     14. s     , t~ ±!hJllto ij~t~ 7J :i:t t-f<J~~ o
             Jf=                                                                                         ™
                                                                1:E® -nij* ]Ulh:l:.1U¥n ~*~ :n5:t ~1t~ 11~,
             $Mt «iJ Ji 1- _c ft El rtJir IEJ~ftBJJlnffl1**JL;ki!~ =i=ruf.i1t1£ 'a-j;n EEi <,54ft-i5l
              B~illA B'.11*if¥F¥ffit-lJc )o
     14.6    *~       o   .g- ~ ~1i~*~ =               *~~11$ i:r:tJf&HJ<r~1ilfk~:li!tbl:~rn~~1i:i:tJt
             ~;ff~,          im:1;1f~ffl'~d*~~, ~~a<r!ll~-rnFB,                             li~f1l'Wil~Jt~1!z~
             ~~1¥J~WJ§*EE El 2i;i](1'f!.o
     14. 7   }xl.,~~7F        O   ,g-[fij ~   :nJ-$] HJH~ll :   l!I~1iHl¥Jtk~i'tt!t1:~fit~, ii!!hl3t:J!J§
             *=.&Btis-~~1f*°'isJ~ffl.1c, ~~iffi~Jt{'fmFB, li~~Wi!~Jt~*~~~
             ~~-~1¥J.••*z1¥1m~mmmI1!zd1!zA§~hlMM~~~*
             z,       ••1!zl¥JJt~~~~B-~1!z~Bo


     ffi15~    -f*W
     15-1 7-fs:-itlEJ~)SIEJ~, ~,J-;t=ti:p -1JEi,\Z;ltf\:~m:1#~;?:i-7JQ{]7M ~*~ IEJ&p7J
             ~-t-r-J~~ffiJ~r ~~ t-r-Jm~m~:n®t-r-Jffl~&/~*~IE.lm*mgt~
             ~ffi~~ffl~~~~~~~a~M =n~~ ,--~0H~*~)~~~



     15.2    *~x,.t:n ~iii IEJ~,                 ~ (riJf:EfiiJ~fm:n1t~JJ:t~f1§ -~-           c~1:Q,:fi5J:~pfs:,g-raJt\;J,-~J
             z ~~~:X:ffo~~lJtj;n ~_tfg -~.Bf.J1Jx~1fB'~JID~ ,                               ~~ijRff:!.fLl}i$ ), fs

              ~ r't!lJl~&I- :

               c1 ) JgJiHf7.fc,g-lEJW-t5lz~~ rrartJ~~~:rJx~;
               c2) JJJJ ~ *~ ~ ~ ;krra tPrr ~~ ~o ~ _t f"§ -~Jt~1~Hf ,g- lFrJ r-J                       *   A''.I tf ~rp , ~
                          it ~ijj, I®! fuJ;f-O '~i:nJ A ff:d~fit
               c3 )       ~I~~ ffl Ff~ r~1f 1ttJU1~~              *, IAJ '*1   ~ Ft-J ~   *~'11'® i'1 wtir     ~ ffil~:JUiJ

                          :l'lH.io
     15.3    ?t fffnJ·ttl~ r,           *~ J=ifrtJ!15E (f.Jf*1;: .:x.~      $7j(.0,_~~~ ~ o



     ffi16~    ~~mm ~4fri:)(MtJt
     16. l   *,@-IEJ El~ iT.1-L ~5&, ft(,(:~, Jfifr~n~i){.BJfi/{f. lR::!$J~ffl i:p i~A ~Jt5¥n 00¥£
                                                       m 10 In~      13 ~
Case 2:19-bk-24804-VZ                 Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                      Desc
                                      Main Document   Page 225 of 252

             i:p
             1"1,,11
                       An   ffi 1t
                       ""Ru~-' _re,
                            l




             1-11- •
             >




     1n 2    ~I ~ 1::'j1 iSl. ~ ff Mt~JJ ~H~L ,f~ FJtl11' ~j - It Cl{] , {f. frJ - 7J J~ iiJri:iJ fgt ;t~ A
             1i· JJr lll! ( l!IJ ff ® f¥J ~ ) f-Ji Ht4tJZ.A'0A l~}~l~fl@iJfil~
                       1
                                                                                              0   ~iJfii~ff * o<J ffr*1
             i~nu @Mfll 4~µ~ T-i)f w.~ :6/t ,              =thff ~, tt~~i{~JJJim,~r.g El3 V&iffn?J:tEL 1.!irk
             wn:. t1J He '.13 Ff :J:J\l ~tA{J rii ~,, ti:111, ~TixifFi!~J!A rm, Mr* if IEJ7f1.& JJt.. ~:1-ii ~sir
                                                    o



             n0 tk#!x .         xx li fli ~ Jm fj   e




     ffi 17* Jt,fm~~
     11.1    (RtEit t1Jt&.1LFP, 1t1*Jl. A l;J, fgfti-1-i.lJ D~1lJEA ~ffi%:i,J;¥1J Im ff;Js:~ ffiJ                  o



     17.2    H?-iil Af~.~.(1~11'. ffl
             MiJl A lriJ ,1,i, fiJrt-V.A liJJ r:t-1 IE A Lx:;t~ ff-t A fg m1~ .~.~-n:±lfxl} ~ & 1i~riE 1~
              1: ~ mH Hit rft}tiz: (J~ 1' A f* ffl !J&;JJffi tf Q,\tr-f * ~'lll, $ fl Ect A ~ if:il f*iiEA
             n~ f~ nJt~t;l . ~ iW~fijO<Jf§ ffitli fi r1l~ffl -=f tj:l OOA~f~ffJJJ;{-fjs'.J «1" A f§ f-F.J
             fR.'i!!,B£ fiill~W. J~ ~ JI ~fr 1}r!)) ,.mJEffl ~ o f*iiE.A.Jf RI ~ f~HJZ.A~t-f*i.1EA
             (~ 111 fFf .~.1H: ~ ~~ rp IE A. ~ t~ {r 1" A fg J:f:1 fg ,~,~ Ml~~ ~ & fg ~ 1iE f* ::t ~
             ~ n J~t rf..E ~][ (I{] 1- A fa     mfilffl w          O   ~ i.iEA3'f FoJ ~ '   1f/HxA79ii!.~~~ t!ffiJ
             Ll f, Jfft f~J+I fHJl~ 1* ~iEA fg ,@, o
     t 7_~   i*°fttr~~
             ~~~A.~~~~%.                        ffl~ Af-J~~f-J*$f1~-~~~~*o
    17.4     uf tH~H'I:
             *~ lnHl0 fT: fiiJ ~ ;t;?Z]cii l!l ff fDJ mt ltil x~i, ~iH~ EiJG~~~ ~!f!tLltL                     ::f JJP/f]J
             *ft~~~~~~~~tt .                               ~~s~•~fifi*~IEJ~~~~~-
    11 5     (tlAJ~;'5l~f1:
             *~lriJgfifXArtJE:f~~A <fJUn A ) :sltU£1t:f!A~* (:Sx1*fti:) Jt1JQ




    17 7     {-t:~ill ~i: ~IE.l at, -14-lli1~ Axt*-€tFo.lA~PJT~%!#:8~Wffillij~, 1$J:51c~i:$C.
             JF~.J-3$ A.z. lTIJ [r-]1t~~~*~, ~1clJl.lU.. 5(:%-;fil~ffB{J~~u<JY!~t-§;- 5( ~
                                                        ~ II   9l ft; 13 !J!
Case 2:19-bk-24804-VZ           Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10   Desc
                                Main Document   Page 226 of 252

      uii
      ~
          ~ flit ffi H
           AVIC TRUST CO.,LTO




          **************************************************************




                                         ~ 12   :in   ~ 13   W
Case 2:19-bk-24804-VZ           Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10              Desc
                                Main Document   Page 227 of 252

      14'. q:a ~;t ii ff
      ~    AVIC TRUST CO .LTD




            ( ~fft~lr~n.11trrE . *Ja      c201n     99 -'%1i~;{IMll:flf~muJl1J5eiid.tXW:18:t~~~
           ~ffiKtt~~MA*fil~ ~~~- ~ .                         ~~~)




           ~:!1-13 Wl:     2017 ~ _3_J=J _   9_ B
           ~:I-JtkR.\ : tLfilii¥i ~




                                       m 13 :vr ~   13   m
Case 2:19-bk-24804-VZ   Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10               Desc
                        Main Document   Page 228 of 252
                                                                        自然人保证合同
                                                 Contract of Guarantee by Natural Person




     中航信托•天启(2017) 99 号互联网电视股权
        收益权投资集合资金信托计划
    AVIC Trust - Tianqi (2017) No. 99 Collective Fund Trust Scheme

             for Internet TV Equity Income Right Investment



                           自然人保证合同
                Contract of Guarantee by Natural Person

                        合同编号：AVICTC2017X0264-5
                        Contract Number: AVICTC2017X0264-5




    保证人：贾跃亭

    债权人：中航信托股份有限公司

    Guarantor: Jia Yueting

    Creditor: AVIC Trust Co., Ltd.
Case 2:19-bk-24804-VZ       Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                            Main Document   Page 229 of 252
                                                                                  自然人保证合同
                                                           Contract of Guarantee by Natural Person


                                      自然人保证合同

                     Contract of Guarantee by Natural Person


    保证人：贾跃亭                 身份证号码
    住 所：北京市东城区东直门外海盛名苑 T5-2001 室
    邮政编码：100027             联系电话：13331011101
    传真：010-59283480
    电子邮箱：niechengzhi@le.com
    债权人：中航信托股份有限公司
    法定代表人：姚江涛
    法定地址：江西省南昌市红谷滩新区赣江北大道 1 号中航广场 24/25 层
    联系地址：江西省南昌市红谷滩新区赣江北大道 1 号中航广场 24/25 层
    联系人：张超                  邮政编码：330038
    联系电话：010-56823637       传 真：010-56823559
    电子邮箱：zhangchao9466@163.com
    Guarantor: Jia Yueting              ID Card No.:
    Address: Room T5-2001, Haisheng Mingyuan, Dongzhimenwai, Dongcheng District, Beijing
    Postal Code: 100027       Contact Number: 13331011101
    Fax: 010 -59283480
    E-mail: niechengzhi@le.com

    Creditor: AVIC Trust Co., Ltd.
    Legal Representative: Yao Jiangtao
    Registered Address: Floor 24/25, AVIC Square, No.1 Ganjiang North Avenue, Honggutan New
    Area, Nanchang City, Jiangxi Province
    Contact Address: Floor 24/25, AVIC Square, No.1 Ganjiang North Avenue, Honggutan New Area,
    Nanchang City, Jiangxi Province
    Contact Person: Zhang Chao        Postal Code:330038
    Contact Number: 010-56823637        Fax: 010-56823559
    E-mail: zhangchao9466@163.com



    鉴于：
    WHEREAS:
    1. 保证人系具有民事权利能力和民事行为能力的主体；债权人系经有权机构批
         准并有效存续的非银行金融机构，拟作为受托人设立“中航信托•天启（2017）
         99 号互联网电视股权收益权投资集合资金信托计划”（以下简称“信托计划”）。
    1. The Guarantor is an entity with the capacity for civil rights and the capacity for
    civil conduct. The Creditor is a non-bank financial institution approved by competent
    authorities and effectively existing. The Creditor intends to setup the AVIC Trust -
    Tianqi (2017) No. 99 Collective Fund Trust Scheme for Internet TV Equity Income
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                           Main Document   Page 230 of 252
                                                                                 自然人保证合同
                                                          Contract of Guarantee by Natural Person

    Right Investment (the "Trust Scheme") as trustee.

    2.  作为信托计划项下的法律文件之一，乐视控股（北京）有限公司（以下称“债
        务人”）与债权人签订了编号为 AVICTC2017X0264-2 的《中航信托•天 启
        （2017） 99 号互联网电视股权收益权投资集合资金信托计划特定股权收益
        权转让与回购合同》              （以下称“主合同”）。为保证债权人实现主合同项下的债
        权，保证人愿意为债务人提供连带责任保证。
    2. As one of the legal documents under the Trust Scheme, LeTV Holdings (Beijing)
    Limited (the "Debtor") and the Creditor signed the Contract for the Transfer and
    Buyback of Specific Equity Income Right of AVIC Trust - Tianqi (2017) No. 99
    Collective Fund Trust Scheme for Internet TV Equity Income Right Investment (No.
    AVICTC2017X0264-2) (the "Master Contract "). In order to ensure that the Creditor
    can realize the creditor's right under the Master Contract, the Guarantor is willing to
    provide joint and several liability guarantee for the Debtor.

    3. 除非本合同另有规定，本合同中所用词语与信托计划项下的《信托合同》、                                           《信
    托计划说明书》等信托文件及主合同中的词语具有相同含义。
    3. Unless otherwise specified in this Contract, the words used herein shall have the
    meanings ascribed to those words in the Trust Contract, the Trust Scheme Description
    and other trust documents under the Trust Scheme and the Master Contract.

          根据《中华人民共和国担保法》、                   《中华人民共和国合同法》以及《中华人民
    共和国信托法》等法律、行政法规的规定，双方本着诚实信用、公平自愿的原则，
    就有关主合同的保证事宜，经充分友好协商，特签订本合同，以资遵照执行。
    NOW, THEREFORE, in accordance with the provisions of the Guarantee Law of the
    People's Republic of China, the Contract Law of the People's Republic of China and
    the Trust Law of the People's Republic of China as well as other laws and
    administrative regulations, based on the principles of good faith, fairness and
    voluntariness, and through full and friendly consultation, the parties hereto, intending
    to be legally bound, enter into this Contract with respect to the guarantee matters
    related to the Master Contract.

    第1条 被担保的主债权
    Article 1 Guaranteed Principal Creditor's Right
    保证人所担保的主债权为债务人在主合同项下对债权人负有的支付特定股权收
    益权回购价款的义务（以下根据行文需要称为“主债权”或“债务”）, 具体数额及
    履行期限以主合同的约定为准。
    The Principal Creditor's Right guaranteed by the Guarantor is the obligation of the
    Debtor to the Creditor to pay the buyback price for the specific equity income right
    under the Master Contract (the "Principal Creditor's Right" or "Debt(s)" depending
    upon the context). The specific amount and performance period of the Principal
    Creditor's Right shall be subject to the provisions of the Master Contract.

    第2条     保证范围
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                    Desc
                           Main Document   Page 231 of 252
                                                                                自然人保证合同
                                                         Contract of Guarantee by Natural Person

    Article 2 Guarantee Scope
    本合同的保证范围为债务人在主合同项下对债权人负有的全部债务，包括但不限
    于全部特定股权收益权回购基本价款和行权费（包括复利和罚息）、 违约金、资
    金占用费、赔偿金、手续费、保险费及其他为签订或履行本合同而发生的费用、
    以及债权人为实现债权与担保权利而发生的费用（包括但不限于诉讼费、仲裁费、
    财产保全费、差旅费、执行费、评估费、拍卖费、公证费、送达费、公告费、律
    师费等）。
    The guarantee scope under this Contract covers all Debts owed by the Debtor to the
    Creditor under the Master Contract, including but not limited to the basic price for
    buyback of all the specific equity income right and the exercise fee (including
    compound interest and penalty interest), liquidated damages, fund occupation fees,
    compensation, handling fees, insurance fees and other expenses incurred for the
    purpose of signing or performing this Contract, as well as the expenses incurred by
    the Creditor for the purpose of realizing the creditor's right and the guarantee right
    (including but not limited to legal fees, arbitration fees, property preservation fees,
    travel expenses, enforcement fees, assessment fees, auction fees, notarial fees, service
    fees, announcement fees, attorney's fees, etc.).

    第3条 保证方式
    Article 3 Guarantee Method
    保证人在本合同项下提供的保证为不可撤销的连带责任保证。
    The guarantee provided by the Guarantor hereunder is an irrevocable joint and several
    liability guarantee.

    第4条 保证期间
    Article 4 Guarantee Period
    4.1 自本合同生效之日起至主合同项下的债务履行期限届满之日后两年止。
    4.1 The guarantee period shall commence on the Effective Date hereof and end two
    years after the expiration of the performance period of the Debts under the Master
    Contract.
    4.2 如果主合同项下的债务分期履行的，则对于每期债务而言，保证期间均为最
    后一期债务履行期限届满之日后两年止。
    4.2 If the Debts under the Master Contract are performed in installments, for each
    installment of Debts, the guarantee period shall end two years after the expiration of
    the last installment of Debts.
    4.3 如果主合同项下有多笔债务的，则对于每笔债务而言，保证期间均为履行期
    限最迟届至的一笔债务履行期限届满之日后两年止。
    4.2 If the Debts under the Master Contract are performed in installments, for each
    installment of Debts, the guarantee period shall end two years after the expiration of
    the last installment of Debts.
    4.4 债务展期的，保证期间至展期协议重新约定的债务履行期限届满之日后两年
    止。
    4.4 If the performance period of the Debts is extended, the guarantee period shall end
    two years after the expiration of the performance period of the Debts specified in the
Case 2:19-bk-24804-VZ       Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                            Main Document   Page 232 of 252
                                                                                  自然人保证合同
                                                           Contract of Guarantee by Natural Person

    extension agreement.
    4.5 若债权人根据主合同约定宣布债务提前到期的，保证期间至债权人宣布的债
    务提前到期日后两年止。
    4.5 If the Creditor announces according to the provisions of the Master Contract that
    the Debts expire ahead of schedule, the guarantee period shall end two years after the
    early expiration date of the Debts announced by the Creditor.

    第5条 保证合同的独立性
    Article 5 Independence
    本合同的效力独立于主合同，主合同不成立、不生效、无效、部分无效或被撤销、
    被解除并不影响本合同的效力。如主合同被确认为不成立、不生效、无效、部分
    无效或被撤销、被解除的，则保证人对于债务人因返还财产或赔偿损失而形成的
    债务也承担连带责任。
    The validity of this Contract is independent of that of the Master Contract. If the
    Master Contract is not formed, not effective, invalid, partially invalid or cancelled, the
    validity of this Contract shall not be affected thereby. If the Master Contract is
    confirmed as not formed, or to be ineffective, invalid, partially invalid or cancelled, or
    rescinded, the Guarantor shall also bear joint and several liabilities for the Debts
    incurred by the debtor due to return of property or compensation for losses.

    第6条 主合同变更
    Article 6 Change of the Master Contract
    6.1 如果债权人与债务人协议变更主合同条款（包括但不限于变更结算币种、 还
    款方式、信托财产专用账户、结算账户、还款账户、起息（费）日、结息日 （结
    算日）、在债务履行期限不延长的情况下债务履行期限的起始日或截止日的变更），
    保证人同意对变更后的主合同项下的债务承担连带保证责任。
    6.1 If the Creditor and the Debtor change the terms of the Master Contract by
    signing an agreement (including but not limited to the changes of settlement currency,
    repayment method, special account for trust property, settlement account, repayment
    account, interest (fee) calculation date, interest settlement date (settlement date), and
    the starting date or ending date of the performance period of the Debts under the
    condition that the performance period of the Debts is not extended), the Guarantor
    agrees to bear joint and several guarantee liabilities for the Debts under the changed
    Master Contract.
    6.2 未经保证人事先同意，债权人与债务人协议增加债权本金（基本价款）金额
    的，保证人仅依照本合同的约定对变更前的主合同项下的债务承担连带保证责任。
    6.2 If the Creditor and the Debtor increase the amount of the principal (the “Basic
    Price”) of the creditor's right by signing an agreement without the prior consent of the
    Guarantor, the Guarantor shall, only in accordance with the provisions hereof, bear
    joint and several guarantee liabilities for the Debts under the Master Contract prior to
    the change.
    6.3 主合同债务人与债权人协议变更主合同的，在不增加保证人所担保的主债权
    数额的前提下，不必取得保证人同意，保证人不能因此变更而免除连带保证责任；
    若债权人与主合同债务人对主合同履行期限作出变动，则保证人的保证期间为自
Case 2:19-bk-24804-VZ       Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                            Main Document   Page 233 of 252
                                                                                  自然人保证合同
                                                           Contract of Guarantee by Natural Person

    变更后的债务履行期限届满之日起两年。
    6.3 If the Debtor to the Master Contract and the Creditor change the Master Contract
    by signing an agreement, the consent of the Guarantor does not need to be obtained on
    the premise of not increasing the amount of the Principal Creditor's Right guaranteed
    by the Guarantor, and the Guarantor shall not be exempted from joint and several
    guarantee liabilities due to such change. If the Creditor and the Debtor to the Master
    Contract change the performance period of the Master Contract, the Guarantor's
    guarantee period shall end two years after the expiration of the changed performance
    period of the Debts.
    6.4 保证人的保证责任不因出现下列任一情况而减免：
    6.4 The Guarantor’s guarantee liability shall not be reduced or exempted due to any of
    the following circumstances:
    （1） 债权人或债务人发生改制、合并、兼并、分立、增减资本、合资、 联营、
    更名等情形；
    (1) If the Creditor or the Debtor undergoes restructuring, consolidation, merger,
    division, capital increase or decrease, joint venture, joint operation, name change, etc.;
    or
    （2） 债权人委托第三方履行其在主合同项下的义务。
    (2) If the Creditor entrusts a third party to perform its obligations under the Master
    Contract.
    6.5 主合同项下债权或债务的转移行为未生效、无效、被撤销、被解除，保证人
    仍按照本合同对债权人承担连带保证责任。
    6.5 If the transfer of the creditor's right or Debts under the Master Contract is not
    effective, invalid, cancelled or rescinded, the Guarantor shall still bear joint and
    several guarantee liabilities to the Creditor in accordance with this Contract.

    第7条 保证责任
    Article 7 Guarantee Liability
    7.1 如果主合同项下债务到期或者债权人根据主合同的约定或法律规定宣布债
    务提前到期，债务人未按时足额履行，或者债务人违反主合同的其他约 定，保
    证人应在保证范围内承担保证责任。
    7.1 If the Debts under the Master Contract expires or the Creditor announces
    according to the provisions of the Master Contract or laws that the Debts expire ahead
    of schedule, and if the Debtor fails to perform the Debts in full and on time, or the
    Debtor violates other provisions of the Master Contract, the Guarantor shall bear the
    guarantee liability within the guarantee scope.
    7.2 无论债权人对主合同项下的债权是否拥有其他担保（包括但不限于保证、抵
    押、质押、保函、备用信用证等担保方式），不论上述其他担保何时成立、是否
    有效、债权人是否向其他担保人提出权利主张，也不论是否有第三方同意承担主
    合同项下的全部或部分债务，也不论其他担保是否由债务人自己所提供，保证人
    在本合同项下的保证责任均不因此减免，债权人均可直接要求保证人依照本合同
    约定在其保证范围内承担保证责任，保证人将不提出任何异议。
    7.2 The Guarantor's guarantee liability hereunder shall not be reduced or exempted,
    the Creditor may directly require the Guarantor to bear the guarantee liability within
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                      Desc
                           Main Document   Page 234 of 252
                                                                                  自然人保证合同
                                                           Contract of Guarantee by Natural Person

    his guarantee scope in accordance with the provisions of this Contract, and the
    Guarantor will not raise any objection, regardless of whether the Creditor has other
    guarantees (including but not limited to warranty, mortgage, pledge, letter of
    guarantee, standby letters of credit, etc.) against the creditor's right under the Master
    Contract, regardless of the formation time and the validity of the above other
    guarantees, regardless of whether the Creditor makes claims against other guarantors,
    regardless of whether a third party agrees to assume all or part of the Debts under the
    Master Contract, or regardless of whether other guarantees are provided by the Debtor
    itself.
    7.3 无论债权人过去、现在或将来是否已经、将要或可能放弃（包括但不限于放
    弃抵押权或其他担保权利、放弃抵押权或其他担保权利的顺位）、变更（包括但
    不限于变更抵押权或其他担保权利的顺位、担保金额或范围）、 减免债务人或任
    何第三方过去、现在或将来己经、将要或可能提供的任何抵押权、质权或保证或
    其他任何形式的担保，保证人的保证责任均不因此而减少或免除，保证人承诺仍
    然按照本合同的规定提供担保。
    7.3 The Guarantor's guarantee liability shall not be reduced or exempted, regardless of
    whether the Creditor has waived, will waive or may waive (including but not limited
    to waiving the mortgage right or other guarantee rights, or the priority order of the
    mortgage right or other guarantee rights), changes (including but not limited to
    changing the priority order, guarantee amount or guarantee scope of the mortgage
    right or other guarantee rights), or reduces or exempts any mortgage right, pledge
    right or warranty or any other form of guarantees that the Debtor or any third party
    has provided, will provide or may provide in the past, at present or in the future. The
    Guarantor undertakes to still provide the guarantee in accordance with the provisions
    hereof.
    7.4 任何情况下，保证人不得以其或第三方己远期受让标的股权、标的股权价格
    过低或过高、标的股权未予交付等原因拒绝或迟延履行本协议项下的保证责任。
    如果融创房地产集团有限公司已依据编号为“ AVICTC2017X0264-3”《中航信托•
    天启（2017） 99 号互联网电视股权收益权投资集合资金信托计划股权远期受让
    协议》的约定向债权人支付了相应款项（“己付款项”），则保证人仅需就主债权
    减去已付款项后的剩余金额向债权人承担保证责任。
    7.4 In no event shall the Guarantor refuse to perform or delay in performing the
    guaranty liability hereunder on the grounds that he or a third party has forward
    accepted the target equities, the price of the target equities is too low or too high, the
    target equities have not been delivered, etc. If Sunac Real Estate Group Co., Ltd. has
    paid the corresponding amount (the "Paid Amount") to the Creditor according to the
    provisions of the Agreement on Forward Acceptance of the Equities under the AVIC
    Trust - Tianqi (2017) No. 99 Collective Fund Trust Scheme for Internet TV Equity
    Income Right Investment (Agreement No.: AVICTC2017X0264-3), the Guarantor
    only needs to bear the guarantee liability to the Creditor for the Principle Creditor's
    Right less the Paid Amount.
    7.5 如果保证人只对主合同项下的部分债务提供保证，则保证人同意，即使因债
    务人清偿、债权人实现其他担保权利或任何其他原因导致主合同项下的债务部分
    消灭，保证人仍应按照本合同的约定在保证范围内对尚未消灭的债务承担保证责
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                      Desc
                           Main Document   Page 235 of 252
                                                                                  自然人保证合同
                                                           Contract of Guarantee by Natural Person

    任。
    7.5 If the Guarantor provides guarantee only for part of the Debts under the Master
    Contract, the Guarantor agrees that even if the Debts under the Master Contract are
    partially extinguished due to the repayment by the Debtor, the realization of other
    guarantee rights by the Creditor or any other reasons, the Guarantor shall still, within
    the guarantee scope according to the provision hereof, bear the guarantee liability for
    the Debts that have not been extinguished.
    7.6 如果保证人只为主合同项下的部分债务提供保证，在其承担保证责任后主合
    同项下的债务仍未获完全清偿，则保证人承诺，其向债务人或其他担保人主张(包
    括预先行使)代位权或追偿权时，不应使债权人利益受到任何损害，并同意主合
    同项下债务的淸偿优先于保证人代位权或追偿权的实现。具体而言，在债权人债
    权未被全部清偿前，
    7.6 If the Guarantor provides guarantee only for part of the Debts under the Master
    Contract and if the Debts under the Master Contract have not been fully repaid after
    he perform the guarantee liability, the Guarantor undertakes that he shall not cause
    any damage to the interests of Creditors when he claims (including claiming in
    advance) the subrogation or recovery right against the Debtor or other guarantors, and
    agrees that the repayment of Debts under the Master Contract shall have priority over
    the realization of the subrogation or recovery right of the Guarantor.
    Specifically, before the creditor's right of the Creditor is fully paid off,
    (1) 保证人同意不向债务人或其他担保人主张代位权或追偿权；如因任何原因，
    保证人实现了上述权利，则应将所获款项优先用于清偿债权人尚未获偿的债权；
    (1) the Guarantor agrees not to claim the subrogation or recovery right against the
    Debtor or other Guarantors; if the Guarantor realizes the above rights for any reason,
    the money obtained therefrom shall be preferentially used to pay off the creditor's
    right that has not yet been repaid to the Creditor.
    (2) 主合同项下的债务如有物的担保，保证人同意不以行使代位权为由或任何其
    他原因对该担保物或其处分后所得价款提出权利主张，上述担保物及所得价款应
    优先用于清偿债权人尚未获偿的债权；
    (2) If the Debts under the Master Contract are guaranteed by the collateral, the
    Guarantor agrees not to claim the collateral or the price obtained from the disposition
    thereof on the ground of subrogation or for any other reason, and the above collateral
    and the price shall be preferentially used to pay off the creditor's right that has not yet
    been repaid to the Creditor.
    (3) 若债务人或其他担保人为保证人提供了反担保，则保证人基于上述反担保而
    获得的款项应优先用于清偿债权人尚未获偿的债权。
    (3) if the Debtor or another guarantor provides counter guarantee for the Guarantor,
    the money obtained by the Guarantor based on the above counter guarantee shall be
    preferentially used to pay off the creditor's right that has not yet been repaid to the
    Creditor.
    7.7 对于保证人为履行本合同项下的责任而向债权人支付的任何款项，债权人
    有权按下列顺序清偿：
    7.7 The Creditor shall have the right to obtain any sum paid by the Guarantor to the
    Creditor in order to fulfill his responsibilities hereunder in the following order:
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                      Desc
                           Main Document   Page 236 of 252
                                                                                  自然人保证合同
                                                           Contract of Guarantee by Natural Person

    (1) 实现债权和担保权利之费用；
    (2) 损害赔偿金；
    (3) 违约金；
    (4) 逾期利息和罚息；
    (5) 利息(行权费、资金占用费)；
    (6) 本金(基本价款)。
    (1) fees for realizing the creditor's right and the guarantee right;
    (2) damages;
    (3) liquidated damages;
    (4) overdue interest and penalty interest;
    (5) interest (exercise fees and fund occupation fees);
    (6) principal (Basic Price).
    债权人有权变更上述顺序。
    The Creditor shall have the right to change the above order.
    7.8 若保证人未按约定履行本合同项下责任时，债权人有权：
    (1) 对合法占有和管理的保证人财产或财产权利行使处分权利以用于 淸偿债权；
    (2) 通过其他合法途径向保证人继续追偿。
    7.8 If the Guarantor fails to perform his responsibilities hereunder as agreed, the
    Creditor shall have the right to:
    (1) exercise the right to dispose of the Guarantor's property or property rights that are
    lawfully possessed and managed by the Creditor so as to pay off the creditor's right;
    (2) continue to exercise the recovery right against the Guarantor through other legal
    channels.

    第8条 保证人声明与承诺
    Article 8 Representations and Undertakings of the Guarantor
    8.1 保证人保证其具有签订和履行本合同所必需的民事权利能力和民事行为能
    力，能独立承担民事责任。
    8.1 The Guarantor warrants that he has the necessary capacity for civil rights and
    capacity for civil conduct to sign and perform this Contract, and can independently
    bear civil liabilities.
    8.2 保证人知悉并同意主合同的全部条款，自愿为主合同债务人提供担保，其在
    本合同项下的全部意思表示真实。
    8.2 The Guarantor knows and agrees to all the terms of the Master Contract and
    voluntarily provides the guarantee to the Debtor to the Master Contract. All the
    intentions of the Guarantor hereunder are true.
    8.3 保证人所提供的担保为独立担保，如有第三人亦为主合同债务人履行主合同
    提供担保，保证人仍然承担全部担保责任。
    8.3 The guarantee provided by the Guarantor is an independent guarantee. If a third
    person also provides a guarantee for the Debtor to the Master Contract to perform the
    Master Contract, the Guarantor shall still bear all the guarantee liabilities.
    8.4 保证期间，若债权人将主合同项下的主债权转让给第三人的，无需征得保证
    人同意，保证人承诺继续承担保证责任。
    8.4 During the guarantee period, if the Creditor transfers the Principal Creditor's Right
Case 2:19-bk-24804-VZ     Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                          Main Document   Page 237 of 252
                                                                                自然人保证合同
                                                         Contract of Guarantee by Natural Person

    under the Master Contract to a third party, the Creditor does not need to obtain the
    consent of the Guarantor, and the Guarantor undertake to continue to bear the
    guarantee liability.
    8.5 保证人保证向债权人提供的有关其资信情况说明、财务报表或其他资料真
    实有效。
    8.5 The Guarantor warrants that the description related to his credit status, financial
    statements or other materials provided to the Creditor are true and valid.
    8.6 主合同债务人未依约清偿债务(包括主合同约定的提前到期的情形)，债权人
    要求保证人承担保证责任的，保证人在接到债权人书面通知之日应立即代为清偿
    主合同项下的债务。
    8.6 If the Debtor to the Master Contract fails to pay off the Debts as agreed (including
    the early maturity stipulated in the Master Contract) and if the Creditor requires the
    Guarantor to perform the guarantee liability, the Guarantor shall immediately pay off
    the Debts under the Master Contract on behalf of the Debtor on the date of receiving a
    written notice from the Creditor.
    8.7 在本合同有效期内，如果保证人再为其它第三方提供担保的，不得损害债权
    人的利益。
    8.7 During the term of this Contract, if the Guarantor provides a guarantee for another
    third party, the interests of Creditor shall not be damaged thereby.
    8.8 在本合同有效期内，保证人发生以下事项吋，应于事项决定或发生后三个工
    作日内书面通知债权人：
    8.8 During the term of this Contract, the Guarantor shall notify the Creditor in writing
    within three working days after the decision or occurrence of the following matters (if
    any):
    (1) 保证人及其拥有的资产发生清算、解散、破产、兼并、重大涉诉或被施以强
    制措施吋。
    (1) the Guarantor and his owned assets are liquidated, dissolved, bankrupt, merged,
    involved in major litigations or imposed with compulsory measures.
    8.9 出现下列情形之一的，债权人有权宣布主合同项下一项或多项债务提前到期，
    并要求保证人承担连带保证责任：
    8.9 Under any of the following circumstances, the Creditor shall have the right to
    announce the early expiration of one or more Debts under the Master Contract and
    require the Guarantor to bear joint and several guarantee liabilities:
    (1) 债务人未按主合同履行到期义务或履行主合同项下的任一义务的；
    (2) 债务人或保证人经营状况严重恶化，或丧失商业信誉；
    (3) 债务人依法被宣告解散、撤销、破产、兼并、涉诉或自行解散；
    (4) 债务人或保证人的重要财产被施以强制措施；
    (5) 债务人或保证人违背所作声明与承诺，或不履行本合同约定其他义务；
    (6) 债务人或保证人作出其他侵犯债权人合法权益的行为，影响债权人按期足额
    收回债权：
    (7) 出现使债权人债权难以实现或无法实现的其他情况。
    (1) If the Debtor fails to perform its due obligations or perform any of its obligations
    under the Master Contract;
    (2) If the debtor's business condition or the Guarantor's business condition has
Case 2:19-bk-24804-VZ       Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                            Main Document   Page 238 of 252
                                                                                  自然人保证合同
                                                           Contract of Guarantee by Natural Person

    seriously deteriorated, or the Debtor loses its business reputation or the Guarantor
    loses his business reputation;
    (3) If the Debtor is declared dissolved, cancelled, bankrupt, merged, or involved in
    litigation according to law or is dissolved by itself
    (4) If the Debtor’s important property or the Guarantor's important property is subject
    to compulsory measures;
    (5) If the Debtor or the Guarantor violates its or his representations and undertakings
    or fails to perform other obligations stipulated in this Contract;
    (6) If the Debtor or the Guarantor carries out other acts that infringe the legitimate
    rights and interests of the Creditor and affect the Creditor’s recovery of the creditor's
    right in full and on time:
    (7) If there are other circumstances that make it difficult or impossible for the Creditor
    to realize the creditor's right.

    8.10 保证人应如实向债权人提供其财产情况和个人信用等有关资料，并保证上
    述资料的准确、真实、完整与有效性。
    8.10 The Guarantor shall truthfully provide the Creditor with the information on its
    property, personal credit, etc., and ensure the accuracy, authenticity, completeness and
    validity of the above information.
    8.11 保证人发生国籍变更财务状况严重恶化，或者己丧失担保能力，应立即书 面
    通知债权人，并按照债权人要求落实本合同项下保证责任的承担、转移或承继，
    或者为主合同的履行提供令债权人满意的新担保。
    8.11 If the Guarantor's nationality is changed or the Guarantor’s financial situation is
    deteriorated seriously or the Guarantor has lost the ability to guarantee, the Guarantor
    shall immediately notify the Creditor in writing and implement the bearing, transfer or
    inheritance of the guarantee liability under this Contract as required by the Creditor,
    or provide a new guarantee for the performance of the Master Contract satisfactory to
    the Creditor.

    第9条 债务人的解散或破产
    Article 9 Dissolution or Bankruptcy of the Debtor
    9.1 保证人知道债务人进入解散或破产程序后，应当立即通知债权人申报债权，
    同时自己应及时参加解散或破产程序，预先行使追偿权。保证人知道或者应当知
    道债务人进入解散或破产程序，但未能及时预先行使追偿权的，其损失由保证人
    自行承担。
    9.1 After the Guarantor knows that the Debtor has entered the dissolution or
    bankruptcy proceedings, he shall immediately notify the Creditor to declare its
    creditor's right, and at the same time he shall participate in the dissolution or
    bankruptcy proceedings in a timely manner and exercise the recovery right in advance.
    If the Guarantor knows or should know that the Debtor has entered the dissolution or
    bankruptcy proceedings, but fails to exercise the recovery right in a timely manner in
    advance, the Guarantor shall solely bear his losses.
    9.2 尽管有本合同第 9.1 条及第 13.2 条的约定，在债务人破产程序中，如果债权
    人与债务人达成和解协议，或者同意重整计划，本合同项下债权人的权利不因和
Case 2:19-bk-24804-VZ       Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                      Desc
                            Main Document   Page 239 of 252
                                                                                   自然人保证合同
                                                            Contract of Guarantee by Natural Person

    解协议或重整计划而受到损害，保证人的保证责任不予以减免。保证人不得以和
    解协议、重整计划规定的条件对抗债权人的权利主张。 债权人在和解协议、重
    整计划中对债务人作出让步而未能获得清偿的债权部分，仍有权要求保证人继续
    予以淸偿。
    9.2 Notwithstanding the provisions of Article 9. 1 and Article 13. 2 of this Contract, in
    the Debtor's bankruptcy proceedings, if the Creditor and the Debtor enter into a
    settlement agreement or agree to a reorganization plan, the rights of the Creditor
    hereunder shall not be damaged due to such settlement agreement or the
    reorganization plan, and the Guarantor's guarantee liability shall not be reduced or
    exempted. The guarantor shall not oppose the Creditor's claim for rights on the
    strength of the conditions stipulated in the above settlement agreement and
    reorganization plan. The Creditor shall have the right to require the Guarantor to
    continue to repay the portion of the creditor's right that has not been repaid due to the
    concession made by the Creditor to the Debtor in the above settlement agreement and
    reorganization plan.

    第10条 违约责任
    Article 10 Liabilities for Breach of Contract
    10.1 本合同生效后，保证人、债权人双方均应履行本合同约定的义务，任何一
    方不履行或不完全履行本合同所约定义务的，应当承担相应的违约责任，并赔偿
    由此给对方造成的损失。
    10.1 After this Contract comes into effect, both the Guarantor and the Creditor shall
    perform the obligations stipulated in this Contract. If the Guarantor or the Creditor
    fails to perform or fails to fully perform the obligations stipulated in this Contract, the
    breaching party shall bear the corresponding liabilities for breach of contract and
    compensate the non-breaching party for the losses caused to the non-breaching party
    due to the above breach of the breaching party.
    10.2 保证人违约，债权人有权采取下列一项或几项措施：
    10.2 If the Guarantor breaches this Contract, the Creditor shall have the right to take
    one or more of the following measures:
    (1) 要求保证人限期纠正违约；
    (2) 宣布主债务履行期限提前届满，要求保证人承担连带保证责任；
    (3) 依法撤销保证人损害债权人利益的行为；
    (4) 以法律手段追究保证人的违约责任。
    (1) requiring the Guarantor to correct his breach within a time limit;
    (2) announcing the early expiration of the performance period of the principal debt
    and requiring the Guarantor to bear joint and several guarantee liabilities;
    (3) revoking the Guarantor's acts of damaging the Creditor's interests according to
    law;
    (4) holding the Guarantor liable for breach of contract by legal means.

    第11条 公证(本条不适用)
    Article 11 Notarization (Not Applicable)
    11.1 保证人、债权人双方应在本合同签订后十日内到债权人指定的公证机关对本
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                      Desc
                           Main Document   Page 240 of 252
                                                                                  自然人保证合同
                                                           Contract of Guarantee by Natural Person

    合同申请进行赋予强制执行效力的债权文书公证。相关公证费用由保证人承担。
    11.1 The Guarantor and the Creditor shall apply with a notary public office designated
    by the Creditor for notarizing a creditor's right document that gives an enforcement
    effect to this Contract within ten days of the execution of this Contract. The relevant
    notarial fees shall be borne by the Guarantor.
    11.2 保证人、债权人双方在此确认，双方对本合同中有关保证人的义务的约定无
    疑义。保证人对赋予强制执行效力公证的含义、内容、程序、效力等完全明确了
    解。保证人并承诺其不履行本协议中约定的义务或不完全履行义务吋，保证人愿
    意接受强制执行。根据债权人的申请，公证机关可以签发执行证书，保证人愿意
    接受人民法院的强制执行。
    11.2 The Guarantor and the Creditor hereby confirm that they have no doubt to the
    provisions of this Contract on the obligations of the Guarantor. The Guarantor fully
    and clearly understands the meaning, content, procedure and effectiveness of the
    notarization to which the enforcement is granted. The Guarantor also undertakes that
    if he fails to perform or fully perform his obligations hereunder, he is willing to accept
    the enforcement. According to the Creditor's application, the notary public office can
    issue an enforcement certificate, and the Guarantor is willing to accept the
    enforcement by a people's court.
    11.3 一旦发生任何违约事件，本合同项下的担保权即立刻具有可执行性。当本合
    同项下的担保权根据本合同的约定具有可执行性后的任何时间，保证人不再有权
    且不得行使、执行与担保权有关的任何权利、裁量权或救济权，而债权人有权在
    法律允许的范围内以其认为适当的任何方式行使、实现担保权。
    11.3 In case of any event of default, the guarantee right hereunder shall be
    immediately enforceable. At any time after the guarantee right hereunder is
    enforceable according to the provisions hereof, the Guarantor shall no longer have the
    right to and shall not exercise or enforce any right, discretion or remedy right related
    to the guarantee right, and the Creditor shall have the right to exercise or realize the
    guarantee right in any way it deems appropriate to the extent permitted by law.
    11.4 为使债权人能够实现担保权，保证人应当采取债权人可能要求的所有合法
    且适当的行动。为债权人根据本合同的约定实现担保权之目的，保证人应签署所
    有该等协议、通知、授权、指示、承诺及其他文件并采取债权人可能要求的所有
    行动。
    11.4 In order to enable the Creditor to realize the guarantee right, the Guarantor shall
    take all legal and appropriate actions that the Creditor may require. In order for the
    Creditor to realize the guarantee right according to the provisions of this Contract, the
    Guarantor shall sign all such agreements, notices, authorizations, instructions,
    undertakings and other documents and take all such actions as the Creditor may
    require.
    11.5 在担保权具有可执行性之时及之后，债权人可以保证人的名义（或在法律允
    许的范围内，以债权人的名义），行使与保证人有关的权力和权利，以及行使相
    关的任何追索权和受偿权；保证人在此不可撤销地授权债权人行使上述权利。
    11.5 When and after the guarantee right is enforceable, the Creditor may exercise the
    powers and rights related to the Guarantor in the name of the Guarantor (or in the
    name of the Creditor to the extent permitted by law), and exercise any recovery right
Case 2:19-bk-24804-VZ     Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                          Main Document   Page 241 of 252
                                                                                自然人保证合同
                                                         Contract of Guarantee by Natural Person

    and right to compensation related thereto. The Guarantor hereby irrevocably
    authorizes the Creditor to exercise the above rights.
    11.6 债权人、保证人双方确认，关于强制执行的约定优先于本合同第 16.2 条 的
    规定执行。
    11.6 The creditor and the Guarantor confirm that the provisions on enforcement shall
    prevail over the provisions of Article 16.2 hereof.

    第12条 债权人记录的证据效力
    Article 12 Evidentiary Effectiveness of the Creditor's Records
    除非有可靠、确定的相反证据，债权人有关本金（基本价款、主价款）、利息、
    行权费、资金占用费、其它费用和还款记录等内容的内部账务记载，债权人制作
    或保留的债务人办理提款、还款、支付利息、费用等业务过程中发生的单据、凭
    证及债权人催收的记录、凭证，均构成有效证明主合同项下债权关系的确定证据。
    保证人不能仅因为上述记录、记载、单据、凭 证系由债权人单方制作或保留而
    提出异议。
    Unless there is reliable and definite evidence to the contrary, the Creditor's internal
    accounting records on the principal (Basic Price, main price), interest, exercise fees,
    fund occupation fees, other fees, repayment records and other contents, the documents
    and vouchers produced or retained by the Creditor in the process of the Debtor's
    withdrawal, repayment, payment of interest and expenses, etc., and the Creditor's
    collection records and vouchers, shall all constitute definite evidence to effectively
    prove the creditor's right relationship under the Master Contract. The Guarantor shall
    not raise any objection just because the above records, writings, documents and
    vouchers are unilaterally produced or retained by the Creditor.
    第13条 权利保留
    Article 13 Rights Reserved
    13.1 债权人在本合同项下的权利并不影响和排除其根据法律、法规和其它合同所
    享有的任何权利。任何对违约或延误行为施以任何宽容、宽限、优惠或延缓行使
    本合同项下的任何权利，均不能视为对本合同项下权利、权益的放弃或对任何违
    反本合同行为的许可或认可，也不影响、阻止和妨碍对该权利的继续行使或对其
    任何其它权利的行使，也不因此导致债权人对保证人承担义务和责任。
    13.1 The Creditors' rights hereunder shall not affect and exclude any rights it has
    under laws, regulations and other contracts. Any tolerance, grace, concession or delay
    in the exercise of any rights hereunder provided for any breach or delay shall not be
    deemed as a waiver of the rights and interests hereunder or a permission or approval
    for any breach of this Contract, nor shall such tolerance, grace, concession or delay
    affect, prevent or hinder the continued exercise of such rights or the exercise of any
    other rights, or cause the Creditor to bear obligations and responsibilities to the
    Guarantor.
    13.2 即使债权人不行使或延缓行使主合同项下的任何权利或未用尽主合同项下
    的任何救济，保证人在本合同项下的保证责任并不因此减免，但是债权人若减免
    主合同项下债务，保证人在本合同项下的保证责任相应减免。
    13.2 Even if the Creditor does not exercise or postpone the exercise of any rights
    under the Master Contract or does not exhaust any remedy under the Master Contract,
Case 2:19-bk-24804-VZ       Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                            Main Document   Page 242 of 252
                                                                                  自然人保证合同
                                                           Contract of Guarantee by Natural Person

    the Guarantor's guarantee liability hereunder shall not be reduced or exempted thereby.
    However, if the Creditor reduce or exempt the Debts under the Master Contract, the
    Guarantor's guarantee liability hereunder shall be reduced or exempted accordingly.

    第14条 通知和送达
    Article 14 Notice and Service
    14.1 双方之间的一切商业文件信函、通知和诉讼文书均以书面形式作为最终的送
    达方式，可由专人递送、挂号信邮递、特快专递等方式送达，传真可作为辅助送
    达方式，但事后应以上述约定方式补充送达。
    14.1 All commercial documents, letters, notices and litigation documents between the
    parties hereto shall be delivered in written form as the final service method and may
    be delivered personally or sent by registered mail, express mail service, etc. Fax may
    be used as a supplementary service method, but after transmission by fax,
    supplementary service shall be made by one of the above agreed methods.
    14.2 商业文件信函、通知和诉讼文书在下列日期视为送达被通知方：
    14.2 Commercial documents, letters, notices and litigation documents shall be
    deemed to have been delivered to the notified party on the following dates:
    (1) 专人递送：通知方取得的被通知方签收单所示日；
    (2) 挂号信邮递:发出通知方持有的国内挂号函件收据所示日后第 5 日；
    (3) 特快专递：发出通知方持有的发送凭证上邮戳日起第 4 日：
    (4) 传真：收到成功发送确认后的当日。
    (1) delivery by personally: the date indicated on the delivery receipt of the notified
    party obtained by the notifying party;
    (2) sending by registered mail: the 5th day after the date indicated on the receipt of the
    domestic registered mail held by the notifying party;
    (3) sending by express mail service: the 4th day after the postmark date indicated on
    the sending certificate held by the notifying party:
    (4) transmission by fax: the day when the confirmation of successful transmission is
    received.
    14.3 联系地址和联系方式。合同各方一致确认本合同首部中记载的各方联系地址
    和联系方式为各方履行合同、解决合同争议时向其他方送交商业文件函信、通知
    或司法机关(法院、仲裁机构)向各方送达诉讼、仲裁文书的地址和联系方式。
    14.3 Contact Address and Contact Information. The parties hereto unanimously
    confirm that the contact address and contact information of the each party hereto
    recorded above is the address and contact information of such party to receive
    commercial documents, letters and notices sent by the other party hereto in the course
    of performing this Contract or settling the disputes arising from this Contract, or to
    receive the litigation and arbitration documents sent by judicial authorities (courts,
    arbitration institutions).
    14.4 联系地址和联系方式适用期间。本合同首部中记载的各方联系地址和联系方
    式适用至本合同履行完毕或争议经过一审、二审至案件执行终结吋止，除非各方
    依下款告知变更。
    14.4 Applicable Period of Contact Address and Contact Information. The contact
    address and contact information of each party hereto recorded above shall apply until
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                      Desc
                           Main Document   Page 243 of 252
                                                                                  自然人保证合同
                                                           Contract of Guarantee by Natural Person

    the performance of this Contract is completed or in case of a dispute, the first instance,
    the second instance and the case enforcement are closed, unless such party informs
    the other party hereto of the change of its/his contact address and contact information
    according to the following paragraph.
    14.5 联系地址和联系方式的变更。任何一方联系地址和联系方式需要变更的，应
    提前五个工作日向合同其他方和司法机关送交书面变更告知函(若争议已经进入
    司法程序解决)。
    14.5 Change of Contact Address and Contact Information. If either party hereto needs
    to change its/his contact address and contact information, it/he shall send a written
    notice of change to the other party hereto and the judicial authorities (if the dispute
    has enter judicial settlement proceedings) five working days in advance.
    14.6 承诺。合同各方均承诺：本合同首部中填写的各方联系地址和联系方式真
    实有效，如填写错误或未填写，导致的商业信函、通知和诉讼文书送达不能的
    法律后果由自己承担。
    14.6 Undertakings. Each party hereto undertakes that its/his contact address and
    contact information written above are true and valid. If it/he fills in an incorrect
    contact address and contact information, or does not filled in its/his contact address
    and contact information, the legal consequences of failure to deliver commercial
    letters, notices and litigation documents as a result thereof shall be solely borne by
    it/him.
    14.7 风险提示。合同各方均明知：因各方提供的联系地址不准确，地址变更后未
    及时告知各方和司法机关，导致商业文件信函、通知和诉讼文书未能被实际接
    收的，直接送达的可以适用留置送达或送达人当场记明情况即为送达，邮寄送
    达的文书退回之日视为送达之日。
    14.7 Risk Warning. Each party hereto clearly knows that if the commercial
    documents, letters, notices and litigation documents cannot be actually received
    due to the inaccurate contact address provided by it/him or its/his failure to
    inform the other party hereto and the judicial authorities in a timely manner
    after its/his contact address is changed, (i) for personal delivery, the lien service
    may apply or the service shall be deemed to have been effectively made after the
    service person records the situation on the spot; and (ii) for sending by mail, the
    date when the sent document is returned shall be deemed as the service date.

    第15条 保密
    Article 15 Confidentiality
    15.1 本合同双方同意，对其中一方或其代表提供给另一方的有关本合同及各方签
    署的本合同项下交易的所有重要方面的信息及/或本合同所含信息(不包括有证
    据证明是经正当授权的第三方收到、披露或公开的信息)予以保密。
    15.1 Each party hereto agree to keep confidential the information provided to it/him
    by or on behalf of the other party hereto on this Contract and all important aspects of
    the transaction under this Contract signed by the parties hereto and/or the information
    contained herein (excluding the information received, disclosed or published by a
    third party with duly authorization as certified by evidence).
    15.2 未经对方书面同意，不向任何其他方披露此类信息(不包括与本合同拟议之
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                           Main Document   Page 244 of 252
                                                                                 自然人保证合同
                                                          Contract of Guarantee by Natural Person

    交易有关而需要获知以上信息的披露方的雇员、高级职员和董事)，但以下情况
    除外：
    15.2 Each party hereto shall not disclose the above information to any other party
    (excluding the disclosing party’s employees, officers and directors who need to know
    the above information in connection with the transaction proposed in this Contract)
    without the written consent of the other party hereto, except for the following
    circumstances:
    (1) 为进行本合同拟议之交易而向投资者披露；
    (2) 向与本交易有关而需要获知以上信息并受保密合同约束的律师、会计师、顾
    问和咨询人员披露；
    (3) 根据适用的法律法规的要求，向中国的有关政府部门或者管理机构披露。
    (1) disclosing the above information to investors for the purpose of carrying out the
    transaction proposed in this Contract;
    (2) disclosing the above information to lawyers, accountants, advisers and consultants
    related to the transaction proposed in this Contract who need to know the above
    information and are bound by confidentiality contracts;
    (3) disclosing the above information to the relevant Chinese government departments
    or management agencies as required by applicable laws and regulations.
    15.3 在任何情形下，本条所规定的保密义务应永久持续有效。
    15.3 In any case, the confidentiality obligation stipulated in this Article 15 shall
    remain in force forever.

    第16条 法律适用与争议解决
    Article 16 Applicable Law and Dispute Resolution
    16.1 本合同的订立、生效、解释、履行和争议的解决均适用中华人民共和国法律。
    16.1. The formation of this Contract, its effectiveness, interpretation, performance and
    settlement of disputes in connection herewith shall be governed by the laws of the
    People's Republic of China.
    16.2 如发生争议，双方应友好协商，未能协商一致的，任何一方均可向债权人住
    所地（即江西南昌）有管辖权的人民法院提起诉讼。与诉讼有关的所有费用包括
    但不限于诉讼费、执行费、律师代理费等均由败诉方承担，但法院判决另有规定
    的除外。在协商或诉讼期间，对于本合同不涉及争议部分的条款，双方仍须履行。
    16.2 The parties hereto shall settle any dispute related to this Contract through
    friendly consultation. If no consensus can be reached through consultation, either
    party hereto may bring a lawsuit to the people's court with jurisdiction of the place
    where the Creditor is located (i.e. Nanchang, Jiangxi Province). All expenses related
    to the lawsuit, including but not limited to legal fees, enforcement fees and attorney's
    fees, shall be borne by the losing party, unless otherwise stipulated by the court
    judgment. During the negotiation or litigation period, the terms of this Contract that
    do not involve disputes shall still be performed by the parties hereto.

    第17条 其他条款
    Article 17 Miscellaneous
    17.1 信托计划成立后，债权人以信托计划的受托人身份签订和履行本合同。
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                           Main Document   Page 245 of 252
                                                                                 自然人保证合同
                                                          Contract of Guarantee by Natural Person

      17.1 After the Trust Scheme is established, the Creditor will sign and perform this
    Contract as trustee of the Trust Scheme.
    17.2 保证人信息的使用
    17.2 Use of the Guarantor’s Information
    保证人同意债权人向中国人民银行个人信用信息基础数据库及信贷征信电管部
    门批准建立的个人信用数据库或有关单位、部门及个人查询保证人的信用状况，
    查询获得的信用报告限用于中国人民银行颁布的《个人信用信息基础数据库管理
    暂行办法》规定用途。保证人还同意债权人将保证人信用信息提供给中国人民银
    行个人信用信息基础数据库及信贷征信主管部门批准建立的个人信用数据库。保
    证人并同意，债权人为业务需要也可以合理使用并披露保证人信息。
    The Guarantor agrees that the Guarantor's credit reports obtained by the Creditor
    when inquiring about the Guarantor's credit status from the Basic Database of
    Individual Credit Information of the People's Bank of China and the individual
    credit database established upon approval by the credit information management
    departments or from the relevant units, departments and individuals are limited to the
    uses specified in the Interim Measures for the Administration of the Basic Data of
    Individual Credit Information promulgated by the People's Bank of China. The
    Guarantor further agrees that the Creditor may provide the Guarantor's credit
    information to the Basic Database of Individual Credit Information of the People's
    Bank of China and the individual credit database established upon approval by the
    credit information management departments Party B further agrees that the Creditor
    can also reasonably use and disclose the Guarantor’s information for business needs.
    17.3 公告催收
    17.3. Collection by Announcement
    对保证人的违约情形，债权人有权向有关部门或单位予以通报。
    The Creditor shall have the right to notify the relevant departments or units of the
    Guarantor's breach of contract.
    17.4 可分割性
    17.4 Severability
    本合同的任何条款无论因任何原因无效、被撤销或者失去强制性，不影响本合同
    其他条款的有效性，双方应当继续履行本合同的其他条款。
    If any provision of this Contract is invalid, revoked or loses its enforcement for any
    reason, the validity of other provisions of this Contract shall not be affected thereby,
    and the parties hereto shall continue to perform other provisions of this Contract.
    17.5 合同生效条件
    15.5 Conditions for Effectiveness
    本合同经债权人法定代表人（负责人）或授权代理人签字（或盖章）并加盖公章
    或合同专用章，且保证人签字并捺手印后生效。
    This Contract shall come into effect after the legal representative (responsible person)
    or authorized agent of the Creditor affixes his/her signature (or seal) and the common
    seal or special seal for contract and the Guarantor affixes his signature and fingerprint
    hereon.
    17.6 合同一式贰份，双方各执贰份，其余用于办理各项手续，每份法律效力相同。
    17.6 This Contract is made in two counterparts, with each party hereto holding two
Case 2:19-bk-24804-VZ      Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                    Desc
                           Main Document   Page 246 of 252
                                                                                自然人保证合同
                                                         Contract of Guarantee by Natural Person

    counterparts and the rest used for handling other relevant formalities, and each
    counterpart shall have the same legal effect.
    17.7 在签署本合同时，各当事人对本合同的所有条款己经详细阅悉，均无异议，
    并对当事人之间的法律关系、有关权利、义务和责任的条款的法律含义有 准确
    无误的理解。
    17.7 At the time of signing this Contract, the parties hereto have read all the terms of
    this Contract in detail and have no objection, and have an accurate understanding of
    the legal relationship between the parties hereto and the legal meanings of the terms
    of this Contract related to rights, obligations and responsibilities.
    *********************************************************************
    （以下无正文，签字页附后）
    (The remainder of this page is intentionally left blank, and the signature paged is
    attached hereto.)
Case 2:19-bk-24804-VZ     Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                  Desc
                          Main Document   Page 247 of 252
                                                                             自然人保证合同
                                                      Contract of Guarantee by Natural Person



    (本页为中航信托•天启(2017) 99 号互联网电视股权收益权投资集合资金信托计
    划自然人保证合同的签署页，无正文)
    (This page is the signature of the Contract of Guarantee by Natural Person of the
    AVIC Trust - Tianqi (2017) No. 99 Collective Fund Trust Scheme for Internet TV
    Equity Income Right Investment and has no main body.)


    保证人：                             （签字并摁手印）
    Guarantor:          (Sign and Fingerprint)




    债权人：中航信托股份有限公司（公章/合同专用章）
    法定代表人（或委托代理人）：（签字或签章）
    Creditor: AVIC Trust Co., Ltd. (Common Seal/Special Seal for Contract)
    Legal Representative 9or Authorized Agent): (Signature or Seal):

    签署日期：2017 年 3 月 9 日
    签署地点：江西南昌
    Date of Signature: October 9, 2017
    Place of Signature: Nanchang, Jiangxi
Case 2:19-bk-24804-VZ              Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                     Desc
                                   Main Document   Page 248 of 252




                                                 ~iJ:iffi~~
    ~= x$~~fgfsti~~mJ~~li0i§J
          fJf E] 1t 75J~.7naAEY-J~% 751 "AVICTC201 7X0264" B"J r:p fJJ1{1H-t •xJa [ 2017]
                ~*
    99 %.li IXX1 it 1.mJNt£ 4~ .7na:& ~m•            ~   m~{§ ft it :1w       cf tJF " {§ fti+ tu,, ) :rJit f if:
    !~~J§~~.7naAo
        tiu i fi 'i§rJ 1±1 11J<.J ttf. 4- i?EJ , $ AA{§ nn1171" 0 i§J cr   ffF " jt ft A " ~ " $      ~Jt {§ ft ,, )
    -=f 201 9 4'= 4 J1 16 8 !2Ji§ :J:t~~?'z: )]'!: ti~ 5t We Et-J jj :tt IPJ fi i§J ?H!c {§ ft~~?z , t ij'- !2J r {:!
                     *
    1Sl& ~{ill ;t§ *X~ 5t micft: tt il ~ fi EJ :
         L      jt:ft}\.{E~%75J AVICTC201 7X0264-2 s<.J (( r:pJm{§tt • ~m (201 7) 99 %
    .li~~it~~:&~~:&~m•~m~ffifttt~ ~~~~~~:&ttu~~~~~»
    :rff(Fx~-   *l~~ n9: d t* )~ ~~ i~ EJ *~ Et-J :iJflH:!tx, ~ $ '§ t;s                   =   ~ ~fl9:tX 45:c   ~ tx.
    ~~¥;$:1frft : :ft€rffi1l7G~ Cl,soo,000,000.00 jc;), - ~tUi~I.J~ : 11iff:TJjc;
    ~   cso,000,000.00        5t;),   3!Jj'tifilM:m~1J~, .ff~JL Wilt;,, :J-jL.ffJ\ 1fYf!J1~
    ~-; ~$ffl~~A~~~*~~~ffl~Et-J~~~~x~~Mx~~.ffit•o
        2,~ftABfflttil•~~~ffl*ffl~A,ffl~Ao~MEJ~ffl*ffl~A,ffl
    ~A~ft~~ffl*•~. ~i§Jmm~~~Et-J~Mo
          ~;$:W~~~l±l~8®, ~~ffl~&~~ffl*~~tt8~fiEJ,;$:ffifE~r
    1§ftWtF5tWc1t t~,
          ~i!:U!H~u    o
Case 2:19-bk-24804-VZ         Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                  Desc
                              Main Document   Page 249 of 252



                                         转让通知书
                                       Notice of Transfer
    致：天津盈鑫信恒投资咨询有限公司

    To: Tianjin Yingxin Xinheng Investment Consulting Co., Ltd.
         贵司作为受益人的编号为“AVICTC2017X0264”的中航信托•天启【2017】 99
    号互联网电视股权收益权投资集合资金信托计划（下称“信托计划”）项下全部劣
    后级受益人。
         You are the beneficiary under the AVIC Trust - Tianqi (2017) No. 99 Collective
    Fund    Trust    Scheme    for   Internet   TV   Equity    Income    Right   Investment
    (“AVICTC2017X0264”, hereinafter referred to as Trust Scheme) representing all
    inferior beneficiaries.
        根据贵司出具的指令函，中航信托股份公司（下称“受托人”或“中航信托”）于
    2019 年 4 月 16 日以信托财产原状分配的方式向贵司分配信托财产，将以下债权
    及其他相关权益分配并转让给贵司：
        According to the Letter of Instruction sent by you, AVIC Trust Co., Ltd.
    (hereinafter referred to as Entrustee or AVIC Trust), for the purpose of distributing the
    properties under the trust to you on an “AS IS” basis, distributed and transferred the
    following creditor claims and other related rights and interests to you on April 16,
    2019:
        1、 受托人在编号为 AVICTC2017X0264-2 的《中航信托•天启（2017） 99 号
    互联网电视股权收益权投资集合资金信托计划特定股权收益权转让与回购合同》
    项下对乐视控股（北京）有限公司享有的全部债权，其中包括：特定股权收益权
    回购基本价款：壹拾伍亿元整（1,500,000,000.00 元）、一次性违约金：伍仟万
    元整（50,000,000.00 元）、连续性迟延违约金、行权费、诉讼费、执行费、律师
    代理费；全部债权的具体金额根据上述债权的实际存续天数/逾期天数进行计算。
        All the creditor claims enjoyed by the Entrustee in LeTV Holdings (Beijing) Co.,
    Ltd. under the Contract for the Transfer and Buyback of Specific Equity Income Right
    of AVIC Trust - Tianqi (2017) No. 99 Collective Fund Trust Scheme for Internet TV
    Equity Income Right Investment (No. AVICTC2017X0264-2), including: the basic
Case 2:19-bk-24804-VZ       Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                     Desc
                            Main Document   Page 250 of 252




    price for the buyback of the specific equity income right: one billion five hundred
    million RMB Yuan (RMB1,500,000,000.00); lump-sum liquidated damages: fifty
    million RMB Yuan (RMB50,000,000.00), liquidated damages for continuous delay,
    exercise fee, legal costs, enforcement fee, and lawyer’s fee; the specific amount of all
    creditor claims shall be calculated according to the actual duration/overdue days of the
    aforesaid creditor claims.
       2、 受托人己将转让事宜通知相关债权人、债务人。请贵司与相关债权人、债
    务人协商办理相关事宜，我司可提供必要的协助。
       The Entrustee has notified relevant creditors and debtors of the transfer. You shall
    contact them to deal with relevant matters, and our company may provide necessary
    assistance.
         自本通知书发出之日起，上述债权及其他相关权益转移至贵司，本信托项下
    信托财产分配完毕，贵司不再享有本信托项下的任何信托利益

         Since the date of this notice, the above-mentioned creditor claims and other
    relevant rights and interests have been transferred to you, the properties under the trust
    have been fully distributed, and you will no longer enjoy any interests under the trust.

         特此通知。
         Please be informed.


                                                                   中航信托股份有限公司
                                                                     2019 年 4 月 25 日
                                                                    AVIC Trust Co., Ltd.
                                                                         April 25, 2019
            Case 2:19-bk-24804-VZ                 Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                       Desc
                                                  Main Document   Page 251 of 252

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): NOTICE OF OBJECTION TO CLAIM
 [Claim #28] will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
 2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 3, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 3, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.

 United States Bankruptcy Court
 Central District of California
 Attn: Hon. Vincent Zurzolo
 Edward R. Roybal Federal Bldg./Courthouse
 255 East Temple Street, Suite 1360
 Los Angeles, CA 90012


                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 3, 2020      Nancy H. Brown                                                            /s/ Nancy H. Brown
 Date                      Printed Name                                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
        Case 2:19-bk-24804-VZ                  Doc 540 Filed 04/03/20 Entered 04/03/20 13:38:10                                        Desc
                                               Main Document   Page 252 of 252

SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

       Jerrold L Bregman ecf@bg.law, jbregman@bg.law
       Jeffrey W Dulberg jdulberg@pszjlaw.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Stephen D Finestone sfinestone@fhlawllp.com
       Richard H Golubow rgolubow@wghlawyers.com,
        pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
       Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
       Ben H Logan blogan@omm.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       David W. Meadows david@davidwmeadowslaw.com
       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Victor A Sahn vsahn@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.in
        foruptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
       Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
       Benjamin Taylor btaylor@taylorlawfirmpc.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
       Claire K Wu ckwu@sulmeyerlaw.com,
        mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
       Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
       David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328795.1 46353/002
